[omnibusamendmenttotransa001.jpg]
Exhibit 10.1 EXECUTION VERSION FORM OF OMNIBUS AMENDMENT TO TRANSACTION
DOCUMENTS, dated as of October 28, 2020 (this “Amendment”), by and among NUVEEN
CHURCHILL BDC SPV I, LLC, a Delaware limited liability company (the “Borrower”),
NUVEEN CHURCHILL DIRECT LENDING CORP. (F/K/A NUVEEN CHURCHILL BDC INC.), a
Maryland corporation (the “Collateral Manager”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association (the “Administrative Agent”), WELLS
FARGO BANK, NATIONAL ASSOCIATION, (the “Lender”) and NUVEEN CHURCHILL DIRECT
LENDING CORP. (F/K/A NUVEEN CHURCHILL BDC INC.), as the Equity Investor (the
“Equity Investor”). WHEREAS, the Borrower, each other borrower from time to time
party thereto, the Lender, each other lender from time to time party thereto,
the Equity Investor, the Administrative Agent, the Collateral Manager and U.S.
Bank National Association, as the collateral agent and as the custodian, are
party to the Amended and Restated Loan and Security Agreement, dated as of
December 31, 2019 (as amended, modified and supplemented from time to time, the
“Loan and Security Agreement”). Terms used but not defined herein have the
respective meanings given to such terms in the Loan and Security Agreement.
WHEREAS, the Borrower, the Lender, the Equity Investor, the Administrative Agent
and the Collateral Manager desire to amend and otherwise modify the Loan and
Security Agreement, in accordance with Section 12.1 of the Loan and Security
Agreement and subject to the terms and conditions set forth herein. NOW
THEREFORE, in consideration of the foregoing premises and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows: Defined Terms. Terms used but not
defined herein have the respective meanings given to such terms in the Loan and
Security Agreement. Amendments to Transaction Documents. (a) Amendments to LSA.
As of the Amendment Effective Date, the Loan and Security Agreement is hereby
amended to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the bold and double-underlined
text (indicated textually in the same manner as the following example: bold and
double-underlined text) as set forth on the pages attached as Appendix A hereto.
(b) Amendments to Exhibits and Schedules. As of the Amendment Effective Date,
the Exhibits and Schedules to the Loan and Security Agreement is hereby amended
to delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the bold and double-underlined text
(indicated textually in the same manner as the following example: bold and
double- underlined text) as set forth on the pages attached as Appendix B
hereto. USActive 55349700.3



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa002.jpg]
hereby amended by deleting all references to “Nuveen Churchill BDC Inc.” and
inserting “Nuveen Churchill Direct Lending Corp.” in lieu thereof.
Representations and Warranties. The Borrower hereby represents and warrants to
the Lender, the Equity Investor, the Administrative Agent and the Collateral
Manager that, as of the date first written above, (i) no Default or Event of
Default has occurred and is continuing and (ii) the representations and
warranties of the Borrower contained in the Loan and Security Agreement are true
and correct in all material respects on and as of such day (other than any
representation and warranty that is made as of a specific date). Conditions
Precedent. This Amendment shall become effective upon satisfaction of the
following conditions: (i) the execution and delivery of this Amendment by each
party hereto, (ii) the Administrative Agent’s receipt of satisfactory evidence
that the Borrower has obtained all required consents and approvals of all
Persons to the execution, delivery and performance of this Amendment and the
consummation of the transactions contemplated hereby; (iii) the delivery of a
Beneficial Ownership Certification in relation to the Borrower, if the Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation; and (iv) the Administrative Agent shall have received the executed
legal opinion of Dechert LLP, counsel to the Borrower, in form and substance
acceptable to the Administrative Agent in its reasonable discretion. Governing
Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK. Ratification. Except as expressly
amended hereby, the Loan and Security Agreement is in all respects ratified and
confirmed and all the terms, conditions and provisions thereof shall remain in
full force and effect. This Amendment shall form a part of the Loan and Security
Agreement for all purposes. Counterparts. The parties hereto may sign one or
more copies of this Amendment in counterparts, all of which together shall
constitute one and the same agreement. Delivery of an executed signature page of
this Amendment by facsimile or email transmission shall be effective as delivery
of a manually executed counterpart hereof. Headings. The headings of the
Articles and Sections in this Amendment are for convenience of reference only
and shall not be deemed to alter or affect the meaning or interpretation of any
provisions hereof. Severability Clause. In case any provision in this Amendment
shall be invalid, illegal or unenforceable, the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby. Limited Recourse; Non-Petition. The parties hereto agree to
the provisions set forth in Sections 12.10 and 12.11 of the Loan and Security
Agreement, and such provisions are incorporated in this Amendment, mutatis
mutandis. [Signature page follows] 2 USActive 55349700.3



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa003.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above. BORROWER: NUVEEN CHURCHILL BDC SPV
I, LLC By: __________________________________ Name: Title: [Signature Page to
Omnibus Amendment to Transaction Documents]



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa004.jpg]
COLLATERAL MANAGER: NUVEEN CHURCHILL DIRECT LENDING CORP. By:
__________________________________ Name: Title: [Signature Page to Omnibus
Amendment to Transaction Documents]



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa005.jpg]
THE ADMINISTRATIVE AGENT: WELLS FARGO BANK, NATIONAL ASSOCIATION By:
__________________________________ Name: Title: [Signature Page to Omnibus
Amendment to Transaction Documents]



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa006.jpg]
LENDER: WELLS FARGO BANK, NATIONAL ASSOCIATION By:
__________________________________ Name: Title: [Signature Page to Omnibus
Amendment to Transaction Documents]



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa007.jpg]
EQUITY INVESTOR: NUVEEN CHURCHILL DIRECT LENDING CORP. By:
__________________________________ Name: Title: [Signature Page to Omnibus
Amendment to Transaction Documents]



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa008.jpg]
APPENDIX A Amendments to Loan and Security Agreement USActive 55349700.3



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa009.jpg]
APPENDIX B Amendments to Exhibits USActive 55349700.3



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa010.jpg]
EXECUTION VERSION Conformed through Omnibus Amendment dated October 28, 2020
$275,000,000 AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT by and among
NUVEEN CHURCHILL DIRECT LENDING CORP. (F/K/A NUVEEN CHURCHILL BDC INC.),
(Collateral Manager) EACH OF THE BORROWERS FROM TIME TO TIME PARTY HERETO,
(Borrower) EACH OF THE LENDERS FROM TIME TO TIME PARTY HERETO, (Lenders) WELLS
FARGO BANK, NATIONAL ASSOCIATION, (Administrative Agent) and U.S. BANK NATIONAL
ASSOCIATION, (Collateral Agent and Custodian) Dated as of December 31, 2019
USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa011.jpg]
TABLE OF CONTENTS Page ARTICLE I DEFINITIONS Section 1.1 Certain Defined Terms
..........................................................................................2
Section 1.2 Other Terms
........................................................................................................46
Section 1.3 Computation of Time Periods
.............................................................................46
Section 1.4 Interpretation
.......................................................................................................46
ARTICLE II THE VARIABLE FUNDING NOTE Section 2.1 The Variable Funding Notes
...............................................................................48
Section 2.2 Procedures for Advances by the Lenders
............................................................49 Section 2.3
Reduction of the Facility Amount; Principal Repayments
.................................50 Section 2.4 Determination of Interest
....................................................................................51
Section 2.5 Notations on Variable Funding
Notes.................................................................51 Section
2.6 Borrowing Base Deficiency
Cures......................................................................51
Section 2.7 Priority of Payments
...........................................................................................52
Section 2.8 Alternate Priority of
Payments............................................................................55
Section 2.9 Collections and Allocations
................................................................................56
Section 2.10 Payments, Computations, etc
..............................................................................57
Section 2.11 Fees
.....................................................................................................................58
Section 2.12 Increased Costs; Capital Adequacy; Illegality
....................................................58 Section 2.13 Taxes
...................................................................................................................60
Section 2.14 Reinvestment; Discretionary Sales, Substitution and Optional Sales
of Loans
................................................................................................................63
Section 2.15 [Reserved]
...........................................................................................................67
Section 2.16 Capital Contributions
..........................................................................................67
Section 2.17 Defaulting
Lenders..............................................................................................67
Section 2.18 Replacement of Lenders
.....................................................................................68
Section 2.19 New Borrowers; Borrower Joinder Agreements
.................................................69 ARTICLE III CONDITIONS TO
AMENDMENT AND RESTATEMENT AND ADVANCES Section 3.1 Conditions to Amendment and
Restatement.......................................................70 Section 3.2
Conditions Precedent to All Advances and Acquisitions of Loans
....................73 Section 3.3 Custodianship; Transfer of Loans and
Permitted Investments ...........................76 -i- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa012.jpg]
ARTICLE IV REPRESENTATIONS AND WARRANTIES Section 4.1 Representations and
Warranties of the Borrower ...............................................77
Section 4.2 Representations and Warranties of the Borrower Relating to this
Agreement and the Collateral
..........................................................................86
Section 4.3 Representations and Warranties of the Collateral Manager
...............................86 Section 4.4 Representations and Warranties of
the Collateral Agent ....................................88 ARTICLE V GENERAL
COVENANTS Section 5.1 Affirmative Covenants of the Borrower
.............................................................89 Section 5.2
Negative Covenants of the Borrower
..................................................................95 Section 5.3
Affirmative Covenants of the Collateral Manager
..............................................97 Section 5.4 Negative Covenants
of the Collateral Manager ................................................100
Section 5.5 Affirmative Covenants of the Collateral Agent
................................................101 Section 5.6 Negative
Covenants of the Collateral Agent
....................................................101 ARTICLE VI COLLATERAL
ADMINISTRATION Section 6.1 Appointment of the Collateral Manager
...........................................................102 Section 6.2
Duties of the Collateral Manager
......................................................................102
Section 6.3 Authorization of the Collateral Manager
..........................................................111 Section 6.4
Collection of Payments; Accounts
....................................................................112 Section
6.5 Realization Upon Loans
....................................................................................113
Section 6.6 Collateral Manager Compensation
...................................................................113 Section
6.7 Expense Reimbursement
...................................................................................113
Section 6.8 Reports; Information
.........................................................................................114
Section 6.9 Annual Statement as to Compliance
.................................................................115 Section
6.10 The Collateral Manager Not to Resign
.............................................................116 Section 6.11
Collateral Manager Termination Events
...........................................................116 ARTICLE VII THE
COLLATERAL AGENT Section 7.1 Designation of Collateral Agent
.......................................................................116
Section 7.2 Duties of Collateral Agent
................................................................................117
Section 7.3 Merger or Consolidation
...................................................................................119
Section 7.4 Collateral Agent Compensation
........................................................................120
Section 7.5 Collateral Agent
Removal.................................................................................120
-ii- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa013.jpg]
Section 7.6 Limitation on Liability
......................................................................................120
Section 7.7 Resignation of the Collateral Agent
..................................................................124 Section
7.8 [Reserved]
.........................................................................................................124
Section 7.9 [Reserved]
.........................................................................................................124
Section 7.10 Access to Certain Documentation and Information Regarding the
Collateral; Audits
...........................................................................................124
ARTICLE VIII SECURITY INTEREST Section 8.1 Grant of Security Interest
..................................................................................125
Section 8.2 Release of Lien on Collateral
............................................................................126
ARTICLE IX EVENTS OF DEFAULT Section 9.1 Events of Default
..............................................................................................127
Section 9.2 Remedies
...........................................................................................................130
Section 9.3 Collateral Agent May Enforce Claims Without Possession of VFNs
..............131 Section 9.4 Application of Cash Collected
..........................................................................131
Section 9.5 Rights of Action
................................................................................................131
Section 9.6 Unconditional Rights of Lenders to Receive Principal and Interest
.................132 Section 9.7 Restoration of Rights and Remedies
.................................................................132 Section 9.8
Rights and Remedies Cumulative
.....................................................................132 Section
9.9 Delay or Omission Not
Waiver.........................................................................132
Section 9.10 Waiver of Stay or Extension Laws
...................................................................133 Section
9.11 Power of Attorney
.............................................................................................133
ARTICLE X INDEMNIFICATION Section 10.1 Indemnities by the Borrower
............................................................................134
Section 10.2 Indemnities by the Collateral Manager
.............................................................136 ARTICLE XI THE
ADMINISTRATIVE AGENT Section 11.1 Appointment
.....................................................................................................137
Section 11.2 Standard of Care
...............................................................................................138
Section 11.3 Administrative Agent’s Reliance, etc
...............................................................138 Section 11.4
Credit Decision with Respect to the Administrative Agent
..............................139 Section 11.5 Indemnification of the
Administrative Agent ...................................................139
-iii- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa014.jpg]
Section 11.6 Successor Administrative Agent
.......................................................................140
Section 11.7 Payments by the Administrative Agent
............................................................140 ARTICLE XII
MISCELLANEOUS Section 12.1 Amendments and Waivers
................................................................................141
Section 12.2 Notices, etc
........................................................................................................143
Section 12.3 Ratable Payments
..............................................................................................144
Section 12.4 No Waiver; Remedies
.......................................................................................144
Section 12.5 Binding Effect; Benefit of Agreement
..............................................................144 Section 12.6
Term of this Agreement
....................................................................................144
Section 12.7 Governing Law; Consent to Jurisdiction; Waiver of Objection to
Venue ........145 Section 12.8 Waivers
.............................................................................................................145
Section 12.9 Costs and Expenses
...........................................................................................145
Section 12.10 No Proceedings
.................................................................................................146
Section 12.11 Recourse Against Certain
Parties......................................................................146
Section 12.12 Protection of Right, Title and Interest in the Collateral; Further
Action Evidencing
Advances.....................................................................................149
Section 12.13 Confidentiality
..................................................................................................150
Section 12.14 Execution in Counterparts; Severability; Integration
.......................................152 Section 12.15 Waiver of Setoff
................................................................................................152
Section 12.16 Assignments by the Lenders
.............................................................................152
Section 12.17 Heading and Exhibits
........................................................................................154
Section 12.18 Intent of the Parties
...........................................................................................154
Section 12.19 Cooperation with Collateral Agent and Collateral Manager
............................154 Section 12.20 Recognition of the U.S. Special
Resolution Regimes.......................................155 ARTICLE XIII
Section 13.1 Restatement
.......................................................................................................155
Section 13.2 Acknowledgement of Security Interests
...........................................................155 Section 13.3
Transaction Documents
....................................................................................156
Section 13.4 Restatement
.......................................................................................................156
ARTICLE XIV THE DOCUMENT CUSTODIAN Section 14.1 Designation of Custodian
..................................................................................157
Section 14.2 Duties of the Custodian
.....................................................................................157
Section 14.3 Concerning the Custodian
.................................................................................159
Section 14.4 Release of
Documents.......................................................................................162
Section 14.5 Return of Required Loan Documents
...............................................................163 -iv- USActive
55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa015.jpg]
Section 14.6 Access to Certain Documentation and Information Regarding the
Collateral; Audits
...........................................................................................163
Section 14.7 Merger or Consolidation
...................................................................................163
Section 14.8 Custodian Compensation
..................................................................................163
Section 14.9 Custodian Removal
...........................................................................................164
Section 14.10 Resignation
.......................................................................................................164
Section 14.11 Limitations on Liability
....................................................................................164
Section 14.12 Custodian as Agent of Collateral Agent
...........................................................165 -v- USActive
55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa016.jpg]
EXHIBITS EXHIBIT A-1 Form of Funding Notice EXHIBIT A-2 Form of Repayment Notice
EXHIBIT A-3 Form of Reinvestment Notice EXHIBIT A-4 Form of Borrowing Base
Certificate EXHIBIT A-5 Form of Approval Notice EXHIBIT B Form of Variable
Funding Note EXHIBIT C Form of Officer’s Certificate as to Solvency EXHIBIT D
Form of Officer’s Closing Certificate EXHIBIT E Form of Release of Underlying
Instruments EXHIBIT F Form of Assignment of Underlying Instruments EXHIBIT G
Form of Transferee Letter EXHIBIT H Form of Joinder Supplement EXHIBIT I Form of
Section 2.13 Certificate EXHIBIT J Form of Loan Checklist EXHIBIT K Form of
Collateral Management Report EXHIBIT L Form of Borrower Joinder Agreement
EXHIBIT M Form of Custodian Report SCHEDULES SCHEDULE I Legal Names SCHEDULE II
[Reserved] SCHEDULE III Agreed-Upon Procedures SCHEDULE IV Moody’s Industry
Classification Group List ANNEXES ANNEX A Addresses for Notices ANNEX B
Commitments -vi- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa017.jpg]
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT THIS AMENDED AND RESTATED LOAN
AND SECURITY AGREEMENT (as amended, modified, waived, supplemented, restated or
replaced from time to time, this “Agreement”) is made as of December 31, 2019,
by and among: (1) NUVEEN CHURCHILL DIRECT LENDING CORP. (F/K/A NUVEEN CHURCHILL
BDC INC.), a Maryland corporation, as Collateral Manager (the “Collateral
Manager”); (2) EACH OF THE BORROWERS FROM TIME TO TIME PARTY HERETO
(collectively, the “Borrower” or, if referred to individually, each a
“Borrower”); (3) EACH OF THE LENDERS FROM TIME TO TIME PARTY HERETO (together
with its respective successors and assigns in such capacity, each a “Lender,”
collectively, the “Lenders”); (4) WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association (“WF”), as the administrative agent hereunder
(together with its successors and assigns in such capacity, the “Administrative
Agent”); and (5) U.S. BANK NATIONAL ASSOCIATION, a national banking association
(“U.S. Bank”), not in its individual capacity but as the collateral agent
(together with its successors and assigns in such capacity, the “Collateral
Agent”) and as the document custodian (together with its successors and assigns
in such capacity, the “Custodian”). RECITALS WHEREAS, on the date hereof,
Churchill Middle Market CLO V Ltd. (the “Existing Borrower”) shall merge with
and into Nuveen Churchill BDC SPV I, LLC (the “Successor Borrower”), with the
Successor Borrower as the surviving company (such merger, the “Permitted
Merger”) pursuant to the plan of merger dated as of December 31, 2019 (the “Plan
of Merger”) among the Existing Borrower and the Successor Borrower; WHEREAS, in
connection with the Permitted Merger, the Successor Borrower shall assume all
interests, rights and obligations of the Existing Borrower under the Existing
Loan and Security Agreement (as defined below) and each other Transaction
Document and shall be the “Borrower” for all purposes under the Existing Loan
and Security Agreement, this Agreement and each other Transaction Documents on
and after the date hereof; WHEREAS, the Borrower (as successor by merger to the
Existing Borrower), the Collateral Manager, the Administrative Agent, the
Lenders and the Collateral Agent are parties to that certain Loan and Security
Agreement dated as of October 28, 2015 (as amended, supplemented or otherwise
modified from time to time, the “Existing Loan and Security Agreement”),
pursuant to which the Lenders purchased the Variable Funding Notes (as defined
below) and extended credit thereunder by providing Commitments and making
Advances (each as defined below) under the Variable Funding Notes from time to
time prior to the Reinvestment Period End Date (as defined -1- USActive
55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa018.jpg]
below) for the general business purposes of the Borrower; WHEREAS, the Borrower
and the Lenders have requested that U.S. Bank continue to act as Collateral
Agent and as Custodian hereunder, with all covenants and agreements made by the
Borrower herein being for the benefit and security of the Secured Parties; and
the Collateral Agent and the Custodian accept such appointments and agree to
perform the duties and obligations of Collateral Agent and Custodian,
respectively, pursuant to the terms hereof; and WHEREAS, the Borrower has
requested that the Lenders amend and restate the Existing Loan and Security
Agreement as set forth herein; and WHEREAS, the Lenders are willing to agree to
this amendment and restatement and to extend such credit to the Borrower on the
terms and subject to the conditions set forth herein. NOW, THEREFORE, based upon
the foregoing Recitals, the mutual premises and agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows: ARTICLE I DEFINITIONS Section 1.1 Certain Defined Terms.
Certain capitalized terms used throughout this Agreement are defined in this
Section 1.1. As used in this Agreement and its schedules, exhibits and other
attachments, unless the context requires a different meaning, the following
terms shall have the following meanings: “1940 Act”: The United States
Investment Company Act of 1940, as amended, and the rules and regulations
promulgated thereunder. “A&R Effective Date”: December 31, 2019. “Account”: Any
of the Collateral Account, the Collection Account, the Principal Collection
Account, the Interest Collection Account, the Expense Reserve Account, the
Unfunded Exposure Account and any sub-accounts thereof deemed appropriate or
necessary by the Collateral Agent or Securities Intermediary for convenience in
administering such accounts. “Account Bank”: (i) The Bank of New York Mellon
Trust Company, National Association, (ii) U.S. Bank National Association or
(iii) another institution reasonably acceptable to the Administrative Agent.
“Accreted Interest”: Interest accrued on a Loan that is added to the principal
amount of such Loan instead of being paid as it accrues. -2- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa019.jpg]
“Accrual Period”: With respect to (a) the first Payment Date, the period from
and including the Original Closing Date to and including the Determination Date
preceding the first Payment Date, and (b) each subsequent Payment Date, the
period from and including the day immediately following the Determination Date
with respect to the immediately preceding Payment Date to and including the
Determination Date with respect to such subsequent Payment Date (or, in the case
of the final Payment Date, to and including such Payment Date). “Adjusted
Borrowing Value”: For any Eligible Loan, on any date, an amount equal to the
Assigned Value for such Eligible Loan on such date multiplied by the Outstanding
Balance of such Eligible Loan; provided that, the parties hereby agree that the
Adjusted Borrowing Value of any Loan that is no longer an Eligible Loan shall be
zero. “Administrative Agent”: WF, in its capacity as administrative agent,
together with its successors and assigns, including any successor appointed
pursuant to Section 11.6. “Administrative Expenses”: All fees, expenses and
indemnification payments (other than such amounts described by Section
2.7(a)(1), (a)(2)(A), (a)(3) and (a)(9), Section 2.7(b)(1), (b)(2)(A), (b)(3)
and (b)(10) and Section 2.8(1), (2)(A), (3) and (9)) due or accrued and payable
by the Borrower to any Person pursuant to any provision of any Transaction
Document. “Advance”: The meaning specified in Section 2.1(b). “Advance Date”:
With respect to any Advance, the date on which such Advance is made. “Advances
Outstanding”: On any date of determination, the aggregate principal amount of
all Advances outstanding on such day, after giving effect to all repayments of
Advances and the making of new Advances on such day. “Advisers Act”: The United
States Investment Advisers Act of 1940, as amended. “Affected Party”: The
Administrative Agent, the Lenders and each of their respective assigns.
“Affiliate”: With respect to a Person, means any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person, or is a director or officer of such Person; provided that, for purposes
of determining whether any Loan is an Eligible Loan or any Obligor is an
Eligible Obligor, the term Affiliate shall not include any Affiliate
relationship which may exist solely as a result of direct or indirect ownership
of, or control by, (x) a common Financial Sponsor or (y) a Financial Sponsor
that is under common control with such Person. For purposes of this definition,
“control,” when used with respect to any specified Person means the possession,
directly or indirectly, of the power to vote (1) solely with respect to Section
2.14(e)(viii), Section 2.14(f) and clause (cc) of the definition of “Eligible
Loan”, 20% or more and (2) otherwise, at least a majority, in each case, of the
voting securities of such Person or to direct or cause the direction of the
management or policies of such Person, whether through the ownership of voting
securities, by contract or otherwise. Notwithstanding the foregoing, in no event
shall TIAA or any direct or indirect Subsidiary thereof be deemed an “Affiliate”
of the -3- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa020.jpg]
Borrower for any purpose hereunder. “Agreement”: The meaning specified in the
Preamble. “Anti-Corruption Laws”: (a) the U.S. Foreign Corrupt Practices Act of
1977, as amended; (b) the U.K. Bribery Act 2010, as amended; and (c) any other
anti-bribery or anti-corruption laws, regulations or ordinances in any
jurisdiction in which the Borrower, the Collateral Manager, or any of their
respective Subsidiaries or Related Parties is located or doing business.
“Anti-Money Laundering Laws”: Applicable Laws in any jurisdiction in which the
Borrower, the Collateral Manager, or any of their respective Subsidiaries or
Related Parties are located or doing business that relates to money laundering
or terrorism financing, any predicate crime to money laundering, or any
financial record keeping and reporting requirements related thereto. “Applicable
Law”: For any Person or property of such Person, all existing and future laws,
rules, regulations (including temporary and final income tax regulations),
statutes, treaties, codes, ordinances, permits, certificates, orders and
licenses of and interpretations by any Governmental Authority which are
applicable to such Person or property (including, without limitation, predatory
lending laws, usury laws, the Dodd-Frank Wall Street Reform and Consumer
Protection Act, the Federal Truth in Lending Act, and Regulation Z and
Regulation B of the Board of Governors of the Federal Reserve System), and
applicable judgments, decrees, injunctions, writs, awards or orders of any
court, arbitrator or other administrative, judicial, or quasi-judicial tribunal
or agency of competent jurisdiction. “Applicable Percentage”: (a) With respect
to any Eligible Loan that is a First Lien Loan, 67.5% and (b) with respect to
any Eligible Loan that is a Second Lien Loan, 25.0%. “Applicable Spread”: The
rate per annum set forth in the applicable Fee Letter. “Approval Notice”: An
approval notice signed by the Administrative Agent substantially in the form of
Exhibit A-5 hereto. “Asset Coverage Ratio”: The ratio, determined on a
consolidated basis, without duplication, and in accordance with GAAP as required
by, and in accordance with, the 1940 Act and any orders of the Securities and
Exchange Commission issued to Nuveen Churchill Direct Lending Corp., to be
determined by the Board of Directors of Nuveen Churchill Direct Lending Corp.
and reviewed by its auditors, of (a) the fair value of the total assets of
Nuveen Churchill Direct Lending Corp. and its Subsidiaries less all liabilities
(other than Indebtedness, including Indebtedness hereunder) of Nuveen Churchill
Direct Lending Corp. and its Subsidiaries, to (b) the aggregate amount of
Indebtedness of Nuveen Churchill Direct Lending Corp. and its Subsidiaries;
provided that the calculation of the Asset Coverage Ratio shall not include
Subsidiaries that are not required to be included by the 1940 Act as affected by
such orders of the Securities and Exchange Commission issued to Nuveen Churchill
Direct Lending Corp. or otherwise, including, if set forth in any such order,
any Subsidiary which is a small business investment company which is licensed by
the Small Business Administration to operate under the Small Business Investment
Act of 1958. -4- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa021.jpg]
“Assigned Value”: With respect to each Loan: (a) the lower of (i) the Purchase
Price of such Loan and (ii) the value of such Loan (expressed as a percentage of
par) as determined by the Administrative Agent in its sole discretion as of the
date upon which such Loan is acquired by the Borrower; (b) on any date following
the occurrence of an Assigned Value Adjustment Event (other than as described in
clause (d) below) with respect to such Loan, the value of such Loan (expressed
as a percentage of par) as determined by the Administrative Agent in its sole
discretion; provided that solely with respect to the occurrence of an Assigned
Value Adjustment Event of the type described in clause (a)(ii) of the definition
thereof, immediately after giving effect to any such reevaluation, the Assigned
Value shall, to the extent applicable, be increased to the lower of (x) the
original Assigned Value and (y) such value that would result in the Facility
Attachment Ratio for such Loan being lower than the “Minimum Facility Attachment
Ratio” specified therefore in accordance with the grid below: Middle Market
Loans Net Senior Leverage Ratio Minimum Facility Attachment Ratio Less than
4.25x 2.90x Greater than or equal to 4.25 and less 2.80x than 5.00x Greater than
or equal to 5.00 and less 2.70x than 6.00x Greater than or equal to 6.00 and
less 2.60x than 7.00x Greater than or equal to 7.00 and less 2.40x than 8.00x
Greater than or equal to 8.00x 0.00x Second Lien Loans Total Net Leverage Ratio
Minimum Facility Attachment Ratio Less than 5.00x Facility Attachment Ratio as
of the date of acquisition of such Loan Greater than or equal to 5.00 and less
Facility Attachment Ratio as of the date than 6.00x of acquisition of such Loan
less 0.25x Greater than or equal to 6.00 and less Facility Attachment Ratio as
of the date than 7.00x of acquisition of such Loan less 0.50x Greater than or
equal to 7.00x 0.00x -5- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa022.jpg]
Middle Market Loans Designated Loans Total Net Leverage Ratio Minimum Facility
Attachment Ratio Less than 6.00x Lesser of (x) the Facility Attachment Ratio as
of the date of acquisition of such Loan and (y) 2.00x Greater than or equal to
6.00x 0.00x (c) on any date on which the Administrative Agent assigns a new
value to such Loan in its sole discretion in accordance with its receipt of a
written request from the Borrower following an Assigned Value Adjustment Event
that has been remedied or is no longer in existence, such higher Assigned Value
as determined by the Administrative Agent in its sole discretion; (d) the
Assigned Value shall automatically be deemed to be zero (unless otherwise agreed
to by the Administrative Agent) following the occurrence of an Assigned Value
Adjustment Event described in clause (b), (c), (d) (solely with respect to a
Material Modification described in clause (a) of the definition thereof) or (f)
of the definition thereof; and (e) the Assigned Value shall be zero for any Loan
that is not an Eligible Loan. Any Assigned Value determined hereunder with
respect to any Loan on any date after the date such Loan is transferred to the
Borrower shall be communicated by the Administrative Agent to the Borrower, the
Collateral Manager, the Collateral Agent and the Lenders. “Assigned Value
Adjustment Event”: With respect to any Eligible Loan, the occurrence of any one
or more of the following events after the related Funding Date: (a) (i) the
Interest Coverage Ratio for any Relevant Test Period of the related Obligor with
respect to such Loan is both (A) 85% or less of the Interest Coverage Ratio on
the date such Loan was acquired by the Borrower and (B) less than 1.50 to 1.00,
or (ii)(x) if such Eligible Loan is a Second Lien Loan or Designated Loan, the
Total Net Leverage Ratio for any Relevant Test Period of the related Obligor
with respect to such Loan is both (A) greater than 0.50 higher than the Total
Net Leverage Ratio on the date such Loan was acquired by the Borrower and (B)
greater than 3.50 to 1.00 or (y) otherwise, the Net Senior Leverage Ratio for
any Relevant Test Period of the related Obligor with respect to such Loan is
both (A) greater than 0.50 higher than the Net Senior Leverage Ratio on the date
such Loan was acquired by the Borrower and (B) greater than 3.50 to 1.00;
provided that in connection with any Revenue Recognition Implementation or any
Operating Lease Implementation, the Administrative Agent (with the consent of
the Collateral Manager (such consent not to be unreasonably withheld, delayed or
conditioned)) may retroactively adjust the Interest Coverage Ratio, Total Net
Leverage -6- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa023.jpg]
Ratio or Net Senior Leverage Ratio, as applicable, for any Loan as determined on
the date on which such Loan was pledged hereunder; (b) an Obligor payment
default in the payment of principal or interest in an aggregate amount of
greater than $5,000 under such Loan (after giving effect to the shorter of (x)
any applicable grace period and (y) five (5) Business Days or if such default is
solely the result of administrative error or discrepancy on the part of the
administrative agent with respect to such Loan, seven (7) Business Days); (c) an
Obligor default under such Loan, together with the election by any agent or
lender (including, without limitation, the Borrower) to accelerate such Loan or
to enforce any of their respective rights or remedies under the applicable UCC
or by other institution of legal or equitable proceedings, in each case pursuant
to the applicable Underlying Instruments; provided that, the imposition of a
default rate of interest shall not, absent acceleration or the enforcement of
any other rights or remedies, constitute an Assigned Value Adjustment Event
under this clause (c); (d) the occurrence of a Material Modification with
respect to such Loan; (e) the failure to deliver any monthly reports, quarterly
reports, annual reports or other financial statements (including unaudited
financial statements) provided by the related Obligor by the earlier of (i) two
(2) Business Days of the Borrower’s or Collateral Manager’s receipt thereof
(after giving effect to any applicable grace period thereunder, such period not
to exceed ten (10) days) and (ii) with respect to any (A) quarterly report or
statement, within sixty (60) days after the end of the applicable quarter and
(B) annual report or statement within one hundred twenty (120) days after the
end of the applicable fiscal year (in each case, unless waived or otherwise
agreed to by the Administrative Agent and the Required Lenders in their
respective sole discretion) which failure has a material adverse effect on the
ability to calculate the Net Senior Leverage Ratio or the Interest Coverage
Ratio of the related Obligor; or (f) the occurrence of an Insolvency Event with
respect to a related Obligor (unless such Obligor was immaterial, as determined
by the Administrative Agent in its sole discretion). “Available Funds”: With
respect to any Payment Date, all amounts on deposit in the Collection Account
(including, without limitation, any Collections) as of the last day of the
related Accrual Period, other than (x) Excluded Amounts and (y) amounts
designated for the purchase of Eligible Loans pursuant to Section 2.14 with
respect to which the related trade date (but not settlement date) has occurred.
“Bankruptcy Code”: The United States Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.), as amended from time to time. “Base Rate”: For any day, the rate
per annum (rounded upward, if necessary, to the next 1/16 of 1%) equal to the
greater of (a) the Federal Funds Rate in effect on such day plus ½ of 1% and (b)
the Prime Rate in effect on such day. -7- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa024.jpg]
“BDC Advisor”: Nuveen Churchill Advisors LLC, in its role as investment adviser
to the Equity Investor, or any permitted successor thereto. “Benchmark
Replacement”: The sum of: (a) the alternate benchmark rate (which may include
Term SOFR) that has been selected by the Administrative Agent and the Borrower
giving due consideration to (i) any selection or recommendation of a replacement
rate or the mechanism for determining such a rate by the Relevant Governmental
Body or (ii) any evolving or then-prevailing market convention for determining a
rate of interest as a replacement to the LIBOR Rate for Dollar-denominated
syndicated credit facilities and (b) the Benchmark Replacement Adjustment;
provided that, if the Benchmark Replacement as so determined would be less than
zero, the Benchmark Replacement will be deemed to be zero for the purposes of
this Agreement. “Benchmark Replacement Adjustment”: With respect to any
replacement of the LIBOR Rate with a Benchmark Replacement for each applicable
Accrual Period, the spread adjustment, or method for calculating or determining
such spread adjustment (which may be a positive or negative value or zero), that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBOR Rate with the applicable Benchmark Replacement by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of the LIBOR Rate with
the applicable Benchmark Replacement for Dollar-denominated syndicated credit
facilities at such time. “Benchmark Replacement Conforming Changes”: With
respect to any Benchmark Replacement, any technical, administrative or
operational changes (including changes to the definition of “Base Rate,” the
definition of “Accrual Period,” timing and frequency of determining rates and
making payments of interest and other administrative matters) that the
Administrative Agent decides may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement). “Benchmark Replacement Date”: The earlier to
occur of the following events with respect to the LIBOR Rate: (i) in the case of
clause (a) or (b) of the definition of “Benchmark Transition Event,” the later
of (x) the date of the public statement or publication of information referenced
therein and (y) the date on which the administrator of the LIBOR Rate
permanently or indefinitely ceases to provide the LIBOR Rate; or (ii) in the
case of clause (c) of the definition of “Benchmark Transition Event,” the date
of the public statement or publication of information referenced therein.
“Benchmark Transition Event”: The occurrence of one or more of the following
events with respect to the LIBOR Rate: (a) public statement or publication of
information by or on -8- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa025.jpg]
behalf of the administrator of the LIBOR Rate announcing that such administrator
has ceased or will cease to provide the LIBOR Rate, permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide the LIBOR Rate; (b) a
public statement or publication of information by the regulatory supervisor for
the administrator of the LIBOR Rate, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for the LIBOR Rate,
a resolution authority with jurisdiction over the administrator for the LIBOR
Rate or a court or an entity with similar insolvency or resolution authority
over the administrator for the LIBOR Rate, which states that the administrator
of the LIBOR Rate has ceased or will cease to provide the LIBOR Rate permanently
or indefinitely, provided that, at the time of such statement or publication,
there is no successor administrator that will continue to provide the LIBOR
Rate; or (c) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate announcing that the LIBOR
Rate is no longer representative. “Benchmark Transition Start Date”: (a) in the
case of a Benchmark Transition Event, the earlier of (i) the applicable
Benchmark Replacement Date and (ii) if such Benchmark Transition Event is a
public statement or publication of information of a prospective event, the 90th
day prior to the expected date of such event as of such public statement or
publication of information (or if the expected date of such prospective event is
fewer than 90 days after such statement or publication, the date of such
statement or publication) and (b) in the case of an Early Opt-in Election, the
date specified by the Administrative Agent or the Required Lenders, as
applicable, by notice to the Borrower, the Administrative Agent (in the case of
such notice by the Required Lenders) and the Lenders. “Benchmark Unavailability
Period”: If a Benchmark Transition Event and its related Benchmark Replacement
Date have occurred with respect to the LIBOR Rate and solely to the extent that
the LIBOR Rate has not been replaced with a Benchmark Replacement, the period
(x) beginning at the time that such Benchmark Replacement Date has occurred if,
at such time, no Benchmark Replacement has replaced the LIBOR Rate for all
purposes hereunder in accordance with Section 12.1)and (y) ending at the time
that a Benchmark Replacement has replaced the LIBOR Rate for all purposes
hereunder pursuant to Section 12.1. “Beneficial Ownership Certification”: A
certification regarding beneficial ownership required by the Beneficial
Ownership Regulation, which certification shall be substantially similar in form
and substance to the form of Certification Regarding Beneficial Owners of Legal
Entity Customers published jointly, in May 2018, by the Loan Syndications and
Trading Association and Securities Industry and Financial Markets Association.
“Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230. “BHC Act Affiliate”:
The meaning assigned to the term “affiliate” in, and shall be interpreted in
accordance with, 12 U.S.C. § 1841(k). “Borrower”: The meaning specified in the
Preamble. “Borrower Joinder Agreement”: The meaning given in Section 2.19(c).
“Borrower’s Notice”: Any (a) Funding Notice or (b) Reinvestment Notice. -9-
USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa026.jpg]
“Borrowing Base”: As of any Measurement Date, an amount equal to the least of:
(a) the aggregate sum of (i) the sum of the products, for each Eligible Loan as
of such date, of (A) the Applicable Percentage for each such Eligible Loan as of
such date and (B) the Adjusted Borrowing Value of each such Eligible Loan as of
such date, plus (ii) the amount on deposit in the Principal Collection Account
as of such date, minus (iii) the Unfunded Exposure Equity Amount, plus (iv) the
amount on deposit in the Unfunded Exposure Account; (b) (i) the aggregate
Adjusted Borrowing Value of all Eligible Loans as of such date minus (ii) the
Minimum Equity Amount plus (iii) the amount on deposit in the Principal
Collection Account as of such date, minus (iv) the Unfunded Exposure Equity
Amount, plus (v) the amount on deposit in the Unfunded Exposure Account; and (c)
(i) the Facility Amount, minus (ii) the Unfunded Exposure Amount, plus (iii) the
amount on deposit in the Unfunded Exposure Account. “Borrowing Base
Certificate”: A certificate in the form of Exhibit A-4, prepared by the
Collateral Manager. “Borrowing Base Deficiency”: A condition occurring on any
date on which the Advances Outstanding exceed the Borrowing Base. “Breakage
Costs”: With respect to any Lender and to the extent requested by such Lender in
writing (which writing shall set forth in reasonable detail the basis for
requesting any such amounts), any amount or amounts as shall compensate such
Lender for any loss (excluding loss of anticipated profits), cost or expense
actually incurred by such Lender as a result of the liquidation or re-employment
of deposits or other funds required by the Lender if any payment by the Borrower
of Advances Outstanding or Interest occurs on a date other than a Payment Date
(for avoidance of doubt, the Breakage Costs in respect of any such payment by
the Borrower on any Payment Date shall be deemed to be zero). All Breakage Costs
shall be due and payable hereunder on each Payment Date in accordance with
Section 2.7 and Section 2.8. The determination by the applicable Lender of the
amount of any such loss, cost or expense shall be conclusive absent manifest
error. “Business Day”: Any day (other than a Saturday or a Sunday) on which
banks are not required or authorized to be closed in New York, New York;
Charlotte, North Carolina; or the United States location of the Collateral
Agent’s Corporate Trust Office; provided that, if any determination of a
Business Day shall relate to an Advance bearing interest at LIBOR, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market. For avoidance of
doubt, if the offices of the Collateral Agent are authorized by applicable law,
regulation or executive order to close on any day but such offices remain open
on such day, such day shall not be a “Business Day.” “Capital Stock”: Any and
all shares, interests, participations or other equivalents (however designated)
of capital stock of a corporation, limited liability company, any and all
similar ownership interests in a Person (other than a corporation), and any and
all warrants, rights or options to purchase any of the foregoing. -10- USActive
55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa027.jpg]
“Cash”: Cash or legal currency of the United States of America as at the time
shall be legal tender for payment of all public and private debts. “Cash
Interest Expense”: With respect to any Obligor for any period, the amount which,
in conformity with GAAP, would be set forth opposite the caption “interest
expense” (exclusive of any Accreted Interest that, according to the term of the
Underlying Instruments, can never be converted to cash interest that is due and
payable prior to maturity) or any like caption reflected on the most recent
financial statements delivered by such Obligor to the Borrower for such period.
“Certificated Security”: The meaning specified in Section 8-102(a)(4) of the
UCC. “Change of Control”: The Equity Investor ceases to own, of record,
beneficially and directly, 100% of the Capital Stock of the Borrower. “Clearing
Agency”: An organization registered as a “clearing agency” pursuant to Section
17A of the Exchange Act. “Clearing Corporation”: The meaning specified in
Section 8-102(a)(5) of the UCC. “Code”: The Internal Revenue Code of 1986, as
amended from time to time. “Collateral”: All of the Borrower’s right, title and
interest in, to and under (in each case, whether now owned or existing, or
hereafter acquired or arising) all “Accounts” (as defined in the UCC), General
Intangibles, Instruments and Investment Property and any and all other property
of any type or nature owned by it, including but not limited to: (a) all Loans,
Permitted Investments and Equity Securities, all payments thereon or with
respect thereto and all contracts to purchase, commitment letters, confirmations
and due bills relating to any Loans, Permitted Investments or Equity Securities;
(b) the Accounts and all Cash and Financial Assets credited thereto and all
income from the investment of funds therein; (c) all Transaction Documents to
which the Borrower is a party; (d) all funds delivered to the Collateral Agent
(directly or through an Intermediary or custodian) (other than funds determined
by the Administrative Agent in its sole discretion to be Excluded Amounts); and
(e) all accounts, accessions, profits, income benefits, proceeds, substitutions
and replacements, whether voluntary or involuntary, of and to any of the
property of the Borrower described in the preceding clauses. “Collateral
Account”: A Securities Account created and maintained on the books and records
of the Securities Intermediary entitled “Collateral Account” in the name of one
Borrower and subject to the Lien of the Collateral Agent for the benefit of the
Secured Parties. -11- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa028.jpg]
“Collateral Agent”: U.S. Bank, not in its individual capacity, but solely as
Collateral Agent, its successor in interest pursuant to Section 7.3 or such
Person as shall have been appointed Collateral Agent pursuant to Section 7.5.
“Collateral Agent and Custodian Fee Letter”: The fee schedule of the Collateral
Agent and the Custodian as accepted and acknowledged by the Borrower.
“Collateral Agent Fee”: The fees, expenses and indemnities set forth as such in
the Collateral Agent and Custodian Fee Letter and as provided for in this
Agreement or any other Transaction Document. “Collateral Agent Termination
Notice”: The meaning specified in Section 7.5. “Collateral Management Fee”: The
fee payable to the Collateral Manager on each Payment Date in arrears in respect
of each Accrual Period pursuant to Sections 2.7(a)(2) and (b)(2) or Section
2.8(2), as applicable, unless waived pursuant to Section 6.6, which fee shall be
equal to the product of (a) the result obtained by dividing (x) the sum of the
Outstanding Balances of all Loans owned by the Borrower on each day during such
Accrual Period by (y) the number of days in such Accrual Period and (b) a rate
equal to 0.75% per annum. “Collateral Management Report”: A statement
substantially in the form of Exhibit K and signed by a Responsible Officer of
the Collateral Manager including (A) for each such statement delivered on a
Reporting Date, (a) a calculation of the Borrowing Base as of the immediately
prior Determination Date, (b) the Loan Tape calculated as of the most recent
Determination Date, (c) in any month in which a Payment Date occurs, amounts to
be remitted pursuant to Section 2.7 or Section 2.8, as applicable, to the
applicable parties (which shall include any applicable wiring instructions of
the parties receiving payment), and (d) each other section of the Collateral
Management Report as of the immediately prior Determination Date, and (B) for
each other statement, (a) a calculation of the Borrowing Base as of such date of
determination, (b) the Loan Tape calculated as of such date of determination,
provided that it is understood that other sections of the Loan Tape shall be
current only as of the last Determination Date. “Collateral Manager”: Prior to
the A&R Effective Date, Nuveen Alternatives Advisors LLC, and from and after the
A&R Effective Date, the meaning specified in the Preamble. “Collateral Manager
Indemnified Party”: The meaning specified in Section 10.2. “Collateral Manager
Reimbursable Expenses”: The meaning specified in Section 6.7. “Collateral
Manager Standard”: The meaning specified in Section 6.2(e). “Collateral Manager
Termination Event”: The occurrence of any one of the following: (a) any failure
on the part of the Collateral Manager to duly observe or perform in any material
respect the covenants or agreements of the Collateral Manager set forth in any
Transaction Document to which the Collateral Manager is a party, which failure
-12- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa029.jpg]
continues unremedied for a period of thirty (30) days after the earlier to occur
of (i) the date on which written notice of such failure shall have been
delivered to the Collateral Manager by the Administrative Agent or the Borrower,
and (ii) the date on which a Responsible Officer of the Collateral Manager
acquires actual knowledge thereof; (b) an Insolvency Event shall occur with
respect to the Collateral Manager; (c) the occurrence of a Change of Control
with respect to the Collateral Manager; (d) the occurrence of an Event of
Default; (e) any representation, warranty or certification made by the
Collateral Manager in any Transaction Document or in any certificate delivered
pursuant to any Transaction Document shall prove to have been incorrect when
made, which inaccuracy has a Material Adverse Effect on the Lenders and which
continues to be unremedied for a period of thirty (30) days after the earlier to
occur of (i) the date on which written notice of such inaccuracy shall have been
given to the Collateral Manager by the Administrative Agent or the Borrower and
(ii) the date on which a Responsible Officer of the Collateral Manager acquires
actual knowledge thereof; (f) the occurrence or existence of any change with
respect to the Collateral Manager which has a material and adverse effect on the
Collateral Manager’s ability to perform its obligations under the Transaction
Documents; (g) any failure by the Collateral Manager to deliver any Required
Reports (other than any Required Reports not yet received by the Collateral
Manager) required to be delivered by the Collateral Manager hereunder on or
before the date occurring ten (10) Business Days after written notice of such
failure or such request is delivered to the Collateral Manager by the
Administrative Agent; (h) the failure of the Collateral Manager to make any
payment when due (after giving effect to any related grace period) with respect
to any borrowed money which exceeds $5,000,000 in the aggregate, or the
occurrence of any event or condition that has resulted in the acceleration of
such borrowed money, whether or not waived; (i) the rendering against the
Collateral Manager of one or more final judgments, decrees or orders for the
payment of money in excess of $5,000,000, individually or in the aggregate, and
the Collateral Manager shall not have, within forty- five (45) days of the
rendering thereof, (i) had any such judgment, decree or order dismissed, (ii)
perfected a timely appeal of such judgment, decree or order and caused the
execution of such judgment, decree or order to be stayed during the pendency of
the appeal or (iii) satisfied or provided for the satisfaction of any such
judgment, decree or order in accordance with its terms; (j) the Equity Investor
shall fail to maintain (x) at least $16,500,000 of unencumbered liquidity
(calculated as the sum of (i) cash or cash equivalents, (ii) advances or the
equivalent thereof available under any revolving credit facility and (iii)
uncalled -13- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa030.jpg]
capital commitments, in each case which are not subject to any Liens (other than
all asset liens) or which otherwise would be considered available for general
corporate purposes in the reasonable determination of the Collateral Manager)
and (y) its status as a “business development company” under the 1940 Act; (k)
As of the end of any fiscal quarter, Nuveen Churchill Direct Lending Corp. fails
to maintain an Asset Coverage Ratio at greater than or equal to 1.50:1:00; (l)
Nuveen Churchill Direct Lending Corp. or an Affiliate thereof shall cease to be
Collateral Manager hereunder; or (m) any failure by the Collateral Manager to
deposit (or caused to be deposited) into the Collection Account any Collections
received by it within two (2) Business Days of the date required in accordance
with Section 2.9(a) (or, if such failure is solely due to administrative error
by the Collateral Agent within two (2) Business Days following the earlier of
notice to the Collateral Manager or actual knowledge of the Collateral Manager).
“Collateral Manager Termination Notice”: The meaning specified in Section 6.11.
“Collection Account”: A Securities Account created and maintained on the books
and records of the Securities Intermediary entitled “Collection Account” in the
name of one Borrower and subject to the Lien of the Collateral Agent for the
benefit of the Secured Parties. The Collection Account shall have at least two
sub-accounts, the Interest Collection Account and the Principal Collection
Account. “Collection Date”: The date on which the Obligations have been
irrevocably paid in full in accordance with Section 2.3(b) and Section 2.7 or
2.8, as applicable, and the Commitments have been irrevocably terminated in full
pursuant to Section 2.3(a) or as a result of the end of the Reinvestment Period.
“Collections”: (a) All Cash collections and other Cash proceeds of any Loan,
including, without limitation or duplication, any Interest Collections,
Principal Collections, amendment fees, late fees, prepayment fees, waiver fees
or other amounts received in respect thereof (but excluding any Excluded
Amounts) and (b) earnings on Permitted Investments or otherwise in any Account.
For the avoidance of doubt, Advances shall not constitute Collections.
“Commitment”: With respect to each Lender, the commitment of such Lender to make
Advances in accordance herewith prior to the Reinvestment Period End Date, in an
aggregate amount not to exceed the Facility Amount and, for each Lender, the
amount opposite such Lender’s name set forth on Annex B hereto or on Schedule I
to the Joinder Supplement relating to each such Lender. “Commitment Reduction
Fee”: With respect to any reduction of the Facility Amount pursuant to Section
2.3(a), an amount equal to the product of (a) the amount of such reduction
multiplied by (b) the applicable Commitment Reduction Percentage; provided, that
no Commitment Reduction Fee shall be payable with respect to any reduction of
the Facility Amount in connection with a securitization involving the
Collateral. -14- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa031.jpg]
“Commitment Reduction Percentage”: (a) On or prior to the first anniversary of
the First Amendment Closing Date, 2.00% and (b) after the first anniversary of
the First Amendment Closing Date, and on or prior to the second anniversary of
the First Amendment Closing Date, 1.00%. “Contractual Obligation”: With respect
to any Person, any provision of any securities issued by such Person or any
mortgage, deed of trust, contract, undertaking, agreement, instrument or other
material document to which such Person is a party or by which it or any of its
property is bound or to which either is subject. “Corporate Trust Office”: The
applicable designated corporate trust office of the Collateral Agent specified
on Annex A hereto, or such other address within the United States as the
Collateral Agent may designate from time to time by at least 30 days prior
written notice to the Administrative Agent. “Covered Party”: Any Secured Party
that is one of the following: (i) a “covered entity” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. §252.82(b); (ii) a “covered bank”
as that term is defined in, and interpreted in accordance with, 12 C.F.R.
§47.3(b), or any subsidiary of such a covered bank to which 12 C.F.R. Part 47
applies in accordance with 12 C.F.R. §47.3(b); or (iii) a “covered FSI” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. §382.2(b).
“Custodian”: U.S. Bank, not in its individual capacity, but solely as Custodian,
its successor in interest pursuant to Section 7.3 or such Person as shall have
been appointed Custodian pursuant to Section 7.5. “Custodian Fee”: The fees,
expenses and indemnities set forth as such in the Collateral Agent and Custodian
Fee Letter and as provided for in this Agreement or any other Transaction
Document. “Default”: Any event that, with the giving of notice or the lapse of
time, or both, would (unless cured or waived in accordance with Section 12.1)
become an Event of Default. “Default Right”: The meaning assigned to that term
in, and shall be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or
382.1, as applicable. “Defaulting Lender”: Any Lender that (i) has failed to
fund any portion of the Advances required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder, (ii) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within three Business Days of
the date when due, unless such amount is the subject of a good faith dispute,
(iii) has notified the Borrower, the Administrative Agent or any other Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply or has failed to comply with its funding obligations under
this Agreement or generally under other agreements in which it commits or is
obligated to extend credit, or (iv) has become or is insolvent or has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or -15- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa032.jpg]
has taken any action in furtherance of, or indicating its consent to, approval
of or acquiescence in any such proceeding or appointment. “Delayed Draw Loan”: A
Loan that is (x) fully committed on the initial funding date of such Loan and
(y) requires one or more future advances to be made by the Borrower and which
does not permit the re-borrowing of any amount previously repaid by the related
Obligor; provided that such loan shall only be considered a Delayed Draw Loan
for so long as any future funding obligations remain in effect and only with
respect to any portion which constitutes a future funding obligation.
“Designated Loan”: Any Loan that the Administrative Agent, in its sole
discretion, designates on the related Approval Notice as a “Designated Loan”.
“Determination Date”: The 15th of each calendar month. “Discretionary Sale”: The
meaning specified in Section 2.14(c). “Dollars”: Means, and the conventional “$”
signifies, the lawful currency of the United States. “Domiciled”: With respect
to any Obligor: (a) except as provided in clause (b) below, its country of
organization; or (b) solely to the extent (x) designated by the Collateral
Manager to the Administrative Agent prior to delivery of the related Approval
Notice or (y) otherwise approved by the Administrative Agent in its sole
discretion, the country in which, in the Collateral Manager’s good faith
estimate, a substantial portion of its operations are located or from which a
substantial portion of its revenue is derived, in each case directly or through
subsidiaries (which shall be any jurisdiction and country known at the time of
designation by the Collateral Manager to be the source of the majority of
revenues, if any, of such Obligor). “Early Opt-in Election”: The occurrence of:
(a) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that Dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in Section 12.1 are being executed or amended, as applicable,
to incorporate or adopt a new benchmark interest rate to replace the LIBOR Rate,
and (b) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent. “EBITDA”: With respect to
the Relevant Test Period with respect to the related Loan, the meaning of
“EBITDA,” “Adjusted EBITDA” or any comparable definition in the Underlying
Instruments for such Loan, and in any case that “EBITDA,” “Adjusted EBITDA” or
such comparable definition is not defined in such Underlying Instruments, an
amount, for the Obligors on such Loan (determined on a consolidated basis
without duplication in accordance with GAAP) equal to earnings from continuing
operations for such period plus (a) interest expense, (b) income taxes, (c)
depreciation and amortization for such Relevant Test Period (to the extent
deducted in determining earnings from continuing operations for such period),
(d) amortization of -16- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa033.jpg]
intangibles (including, but not limited to, goodwill, financing fees and other
capitalized costs), other non-cash charges and organization costs, (e)
extraordinary losses in accordance with GAAP, (f) one-time, non-recurring
non-cash charges consistent with the compliance statements and financial
reporting packages provided by the Obligors, and (g) any other item the Borrower
and the Administrative Agent mutually deem to be appropriate. “Effective
Equity”: As of any day, the greater of (a) the sum of (i) the products, for each
Eligible Loan as of such date, of the Adjusted Borrowing Value of each such
Eligible Loan as of such date, plus (ii) the amount on deposit in the Principal
Collection Account, plus (iii) the amount on deposit in the Unfunded Exposure
Account minus (iv) the Unfunded Exposure Equity Amount minus (v) the aggregate
principal amount of all Advances Outstanding and (b) $0. “Eligible Loan”: Each
Loan which complies with each of the following eligibility requirements (unless,
at the written request of the Borrower or the Collateral Manager on behalf of
the Borrower, the Administrative Agent and the Required Lenders in their
respective sole discretion agree to waive any such eligibility requirement with
respect to such Loan): (a) such Loan has been approved by the Administrative
Agent in its sole discretion as evidenced by an Approval Notice delivered by the
Administrative Agent with respect to such Loan; (b) such Loan is a Middle Market
Loan or a Second Lien Loan which has been assigned to the Borrower pursuant to
an assignment agreement either (i) complying with the related Underlying
Instruments or (ii) on the LSTA standard assignment form; (c) [reserved]; (d)
after giving effect to the Borrower’s acquisition thereof, the Borrower has good
and marketable title to, and is the sole owner of, such Loan, and the Borrower
has granted to the Collateral Agent for the benefit of the Secured Parties a
valid and perfected first priority (subject to Permitted Liens) security
interest in such Loan and the related Collections and Underlying Instruments;
(e) each Obligor with respect to such Loan is an Eligible Obligor; (f) such Loan
is payable in Dollars and does not permit the currency in which such Loan is
payable to be changed; (g) such Loan complies with each of the representations
and warranties made by the Borrower and the Collateral Manager in the
Transaction Documents with respect thereto and all written factual information
(other than projections, forward-looking information, general economic data or
industry information and with respect to any information or documentation
prepared by the Collateral Manager or one of its Affiliates for internal use or
consideration, statements as to (or the failure to make a statement as to) the
value of, collectability of, prospects of or potential risks or benefits
associated with a Loan or Obligor) provided by the Borrower or the Collateral
Manager with respect to such Loan is true and correct in all material respects
after giving effect to any updates thereto (or, with respect to information
relating to third parties, is true and correct in all material -17- USActive
55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa034.jpg]
respects to the actual knowledge of the Collateral Manager) as of the date such
information is provided; (h) such Loan and any Underlying Assets (and, with
respect to clause (i), the acquisition thereof and granting of a security
interest to the Collateral Agent therein) (i) will comply with and will not
violate in any material respect any Applicable Law or (ii) will not cause any
Lender (as notified to the Borrower and the Collateral Manager by such Lender in
its commercially reasonable judgment) to fail to comply with any request or
directive from any Governmental Authority having jurisdiction over such Lender;
(i) such Loan and the Underlying Instruments related thereto, are eligible
(after giving effect to the provisions of Sections 9-406 and 9-408 of the UCC)
to be sold, assigned or transferred to the Borrower and to have a security
interest therein granted to the Collateral Agent, as agent for the Secured
Parties, and neither the sale, transfer or assignment of such Loan to the
Borrower, nor the granting of a security interest hereunder to the Collateral
Agent, violates, conflicts with or contravenes (and are permitted by) any
contractual or other restriction, limitation or encumbrance or materially
violates, conflicts with or contravenes any Applicable Law; (j) as of the date
the Borrower acquired such Loan, it is not the subject of an offer of exchange
or tender by the related Obligor for Cash, securities or any other type of
consideration, and has not been called for redemption or tender into any other
security or property that is not, on the date of such investment, a Loan; (k) as
of the date the Borrower acquired such Loan, it (A) is not an Equity Security
and (B) does not provide by its terms for the conversion or exchange into an
Equity Security at any time on or after the date it is included as part of the
Collateral; (l) unless agreed to by the Administrative Agent in its sole
discretion, no interest required by the related Underlying Instruments to be
paid in Cash has previously been deferred or capitalized as principal and not
subsequently paid in full; (m) the repayment of such Loan is not subject to
material non-credit related risk (for example no payment is expressly contingent
upon the nonoccurrence of a catastrophe), as reasonably determined by the
Collateral Manager in accordance with the Collateral Manager Standard on the
date the Borrower acquired such Loan; (n) the acquisition of such Loan will not
cause the Borrower or the pool of Collateral to be required to register as an
investment company under the 1940 Act; (o) such Loan is not principally secured
by Margin Stock; (p) such Loan provides for a fixed amount of principal payable
in Cash no later than its stated maturity; (q) such Loan provides for periodic
payments of interest in Cash (x) at a rate of at least 2.00% per annum and (y)
no less frequently than semi-annually; -18- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa035.jpg]
(r) such Loan gives rise only to payments that are not subject to any tax (other
than income taxes) unless the Obligor thereon is required under the terms of the
related Underlying Instrument to make “gross up” payments that cover the full
amount of such withholding tax on an after tax basis; (s) the primary Underlying
Asset for such Loan is not real property and such Loan was not underwritten as a
mortgage loan; (t) such Loan and the related Underlying Instruments, (i) are in
full force and effect and constitute the legal, valid and binding obligation of
the related Obligor and each material guarantor of such Obligor’s obligations
thereunder and enforceable against such Obligor and each such material guarantor
in accordance with their terms, subject to usual and customary bankruptcy,
insolvency and equity limitations and (ii) contain provisions substantially to
the effect that the Obligor’s and each material guarantor’s payment obligations
thereunder are absolute and unconditional without any right of rescission,
setoff, counterclaim or defense for any reason against the Borrower or any
assignee; (u) as of the related trade date, such Loan has an original term to
stated maturity that does not exceed ninety-six (96) months; (v) (i) the
Custodian has received (or, in accordance with Section 14.2(a), will receive)
the related Required Loan Documents and (ii) a servicing and management files
are held at the Collateral Manager’s principal place of business; (w) as of the
date the Borrower acquired such Loan, it was not in default in payment of
principal or interest after giving effect to any applicable cure periods; (x) as
of the date the Borrower acquired such Loan, there is no default, breach,
violation or event or condition which would give rise to a right of acceleration
existing under the related Underlying Instruments and no event which, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a default, breach, violation or event or condition which would
give rise to a right of acceleration; (y) the Underlying Instruments for such
Loan do not contain a confidentiality provision that would prohibit the
Collateral Agent, the Administrative Agent or any Lender from accessing all
necessary information (as required to be provided pursuant to the Transaction
Documents) with regard to such Loan if such Persons agree to comply with
customary and market confidentiality provisions; (z) as of the date the Borrower
acquired such Loan, if such Loan is one of a number of loans made to the same
Obligor at the same seniority in such Obligor’s capital structure, such Loan and
all such other loans contain standard cross-collateralization and cross-default
or cross-acceleration provisions; (aa) the rights to service, administer and
enforce all rights and remedies under the related Underlying Instruments inure
to the benefit of the holder of such Loan or its designee (including the
administrative agent for such Loan); -19- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa036.jpg]
(bb) no related Obligor is subject to an Insolvency Proceeding; (cc) as of the
related trade date, the sum of the Adjusted Borrowing Value of all Eligible
Loans made to the related Obligor and its Affiliates do not exceed $7,000,000,
except that (i) the sum of the Adjusted Borrowing Value of all Eligible Loans to
one (1) Obligor and its Affiliates may be up to $10,500,000 and (ii) the sum of
the Adjusted Borrowing Value of all Eligible Loans to five (5) Obligors and
their respective Affiliates (not including the Obligor specified in clause (i))
may each be up to $8,750,000; (dd) as of the related trade date, the sum of the
Adjusted Borrowing Value of all Eligible Loans that are fixed-rate Loans does
not exceed the greater of (i) 10% of the aggregate Outstanding Balance of all
Loans plus the amount on deposit (including Permitted Investments) in the
Principal Collection Account and (ii) $11,000,000; (ee) as of the related trade
date, the Unfunded Exposure Amount (plus the aggregate funded principal balance
of all revolving loans) does not exceed the greater of (i) 10% of the aggregate
Outstanding Balance of all Loans plus the amount on deposit (including Permitted
Investments) in the Principal Collection Account and (ii) $11,000,000; (ff) as
of the related trade date, the sum of the Adjusted Borrowing Value of all
Eligible Loans that are Second Lien Loans does not exceed the greater of (i) 10%
of the aggregate Outstanding Balance of all Loans plus the amount on deposit
(including Permitted Investments) in the Principal Collection Account and (ii)
$11,000,000; (gg) as of the related trade date, the sum of the Adjusted
Borrowing Value of all Eligible Loans which pay interest less frequently than
quarterly does not exceed the greater of (i) 5% of the aggregate Outstanding
Balance of all Loans plus the amount on deposit (including Permitted
Investments) in the Principal Collection Account and (ii) $5,500,000; (hh) as of
the related trade date, the sum of the Adjusted Borrowing Value of all Eligible
Loans which are domiciled in Canada does not exceed the greater of (i) 5% of the
aggregate Outstanding Balance of all Loans plus the amount on deposit (including
Permitted Investments) in the Principal Collection Account and (ii) $5,500,000;
(ii) such Loan, together with the Underlying Instruments related thereto, (i) is
not subject to, or the subject of any written assertions in respect of, any
material litigation, dispute or offset; (jj) to the knowledge of the Borrower,
the Obligor with respect to such Loan (and each other material guarantor of such
Obligor’s obligations thereunder) had full legal capacity to execute and deliver
the related Underlying Instruments; (kk) the Borrower has all necessary licenses
and permits to purchase and own such Loan and enter into the applicable
Underlying Instruments as a lender in the State where such Obligor is located
except where the failure to have such licenses or permits would not have a
material adverse effect on the Borrower or any Secured Party; -20- USActive
55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa037.jpg]
(ll) neither the related Obligor, any other party obligated with respect to such
Loan or any Governmental Authority has alleged in writing that such Loan or any
related Underlying Instrument is illegal or unenforceable; (mm) such Loan
requires the related Obligor to maintain the Underlying Assets for such Loan in
good repair and to maintain adequate insurance with respect thereto; (nn) such
Loan and any Underlying Assets have not, and will not, be used by the related
Obligor in any manner or for any purpose that would result in any material risk
of liability being imposed upon the Borrower or any Secured Party under any
Applicable Law; and (oo) if such Loan is a Middle Market Loan, such Loan
contains a covenant by the Obligor thereunder to comply with one or more
financial covenants that test for either a cash component (interest coverage
ratio, fixed charge coverage ratio, etc.) or a leverage covenant (net debt
ratio, total debt ratio, etc.) during each reporting period regardless of
whether or not the borrower has taken any specific action. “Eligible Obligor”:
On any date of determination, any Obligor that: (a) is (i) a business
organization (and not a natural person) duly organized and validly existing
under the laws of its jurisdiction and (ii) Domiciled in the United States or
any State thereof or Canada or any territory thereof; (b) is a legal operating
entity or holding company; (c) has not entered into the Loan primarily for
personal, family or household purposes; (d) if such Obligor is the primary
Obligor, is not a Governmental Authority; (e) is not an Affiliate of, or
controlled by, the Borrower; (f) as of the date the Borrower acquired the
related Loan, the Obligor has evidenced EBITDA for the most recent twelve month
reporting period of not less than $5,000,000 for the twelve month period then
ending; and (g) is not (and has not been for at least three years) the subject
of an Insolvency Event, and, as of the date the Borrower acquired such Loans,
such Obligor is not in financial distress and has not experienced a material
adverse change in its condition, financial or otherwise (as determined by the
Collateral Manager). “Employee Plan”: At any time, an “employee pension benefit
plan” as defined in Section 3(2) of ERISA that is subject to Title IV of ERISA
or Section 412 of the Code or Section 302 of ERISA (other than a Multiemployer
Plan). “Equity Investor”: Nuveen Churchill Direct Lending Corp. (f/k/a Nuveen
Churchill BDC Inc.) -21- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa038.jpg]
“Equity Security”: Any stock or similar security, certificate of interest or
participation in any profit sharing agreement, preorganization certificate or
subscription, transferable share, voting trust certificate or certificate of
deposit for an equity security, limited partnership interest, interest in a
joint venture, or certificate of interest in a business trust; any security
future on any such security; or any security convertible, with or without
consideration into such a security, or carrying any warrant or right to
subscribe to or purchase such a security; or any such warrant or right; or any
put, call, straddle, or other option or privilege of buying such a security from
or selling such a security to another without being bound to do so. “ERISA”: The
United States Employee Retirement Income Security Act of 1974, as amended from
time to time, and the regulations promulgated or issued thereunder. “ERISA
Affiliate”: Each person (as defined in Section 3(9) of ERISA) that is a member
of a controlled group that includes or is under common control with, the
Borrower, within the meaning of Section 414(b), (c), (m) or (o) of the Code.
“Eurodollar Disruption Event”: The occurrence of any of the following: (a) any
Lender shall have notified the Administrative Agent, the Collateral Agent, the
Collateral Manager and the Borrower of a determination by such Lender that it
would be contrary to law or to the directive of any central bank or other
Governmental Authority (whether or not having the force of law) to obtain
Dollars in the London interbank market to fund any Advance, (b) any Lender shall
have notified the Administrative Agent, the Collateral Agent, the Collateral
Manager and the Borrower of a determination by such Lender that the rate at
which Dollars are being offered to such Lender in the London interbank market
does not accurately reflect the cost to such Lender of making, funding or
maintaining any Advance or (c) any Lender shall have notified the Administrative
Agent, the Collateral Agent, the Collateral Manager and the Borrower of the
inability of such Lender, as applicable, to obtain Dollars in the London
interbank market to make, fund or maintain any Advance. “Events of Default”: The
meaning specified in Section 9.1. “Excepted Persons”: The meaning specified in
Section 12.13(a). “Exchange Act”: The United States Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder.
“Excluded Amounts”: (i) Any amount received in the Collection Account with
respect to any Loan included as part of the Collateral, which amount is
attributable to the reimbursement of payment by the Borrower of any Tax, fee or
other charge imposed by any Governmental Authority on such Loan or on any
Underlying Assets, (ii) any interest or fees (including origination, agency,
structuring, management or other up-front fees) that are for the account of any
Person from whom the Borrower purchased such Loan (including, without
limitation, interest accruing prior to the date such Loan is purchased by the
Borrower), (iii) solely to the extent originally paid from amounts other than
Collections, any reimbursement of insurance premiums or other reasonable and
customary expenses paid by the Borrower in connection with such Loan, (iv) any
escrows relating to Taxes, insurance and other amounts in connection with Loans
which are held in an escrow account for the benefit of the Obligor and the
secured party -22- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa039.jpg]
pursuant to escrow arrangements under Underlying Instruments or (v) any amount
deposited into the Collection Account in error, in each case as determined by
the Administrative Agent. “Excluded Taxes”: Any of the following Taxes imposed
on or with respect to a Recipient or required to be withheld or deducted from a
payment to a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in the
Obligations or Commitments pursuant to a law in effect on the date on which (i)
such Lender acquires such interest (other than pursuant to an assignment
effected in accordance with Section 2.18 or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.13,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Lender’s failure to comply with Section 2.13(f) and (d) any U.S. federal
withholding Taxes imposed under FATCA. “Existing Borrower”: The meaning
specified in the Preamble. “Existing Loan and Security Agreement”: The meaning
specified in the Preamble. “Expense Reserve Account”: A Securities Account
created and maintained on the books and records of the Securities Intermediary
entitled “Expense Reserve Account” in the name of one Borrower and subject to
the Lien of the Collateral Agent for the benefit of the Secured Parties.
“Expense Reserve Account Amount”: At any time, an amount equal to $50,000 minus
the available balance of each Expense Reserve Account at such time. “Facility
Amount”: $275,000,000, as such amount may vary from time to time pursuant to
Section 2.3 hereof; provided that on or after the Reinvestment Period End Date,
the Facility Amount shall mean the Advances Outstanding. “Facility Attachment
Ratio”: As of any date of determination, with respect to (a) any Designated Loan
an amount equal to the product of (i) its Total Net Leverage Ratio, (ii) its
Applicable Percentage and (iii) its Assigned Value, (b) any Second Lien Loan,
the sum of (i) its Net Senior Leverage Ratio and (ii) the product of (A) its
Total Net Leverage Ratio less its Net Senior Leverage Ratio, (B) its Applicable
Percentage and (C) its Assigned Value, or (c) any other Loan, an amount equal to
the product of (i) its Net Senior Leverage Ratio, (ii) its Applicable Percentage
and (iii) its Assigned Value. “Facility Maturity Date”: October 28, 2025.
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official -23- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa040.jpg]
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code, any applicable intergovernmental agreements and any law
or regulations implementing any intergovernmental agreement or approach thereto.
“FDIC”: The Federal Deposit Insurance Corporation, and any successor thereto.
“Federal Funds Rate”: For any period, a fluctuating interest per annum rate
equal, for each day during such period, to the weighted average of the overnight
federal funds rates as reported in Federal Reserve Board Statistical Release
H.15(519) or any successor or substitute publication selected by the
Administrative Agent (or, if such day is not a Business Day, for the next
preceding Business Day), or, if for any reason such rate is not available on any
day, the rate determined, in the sole discretion of the Administrative Agent, to
be the rate at which overnight federal funds are being offered in the national
federal funds market at 9:00 a.m. on such day. “Federal Reserve Bank of New
York’s Website”: The website of the Federal Reserve Bank of New York at
http://www.newyorkfed.org, or any successor source. “Fee Letter”: Each fee
letter entered into from time to time between the Borrower and one or more
Lenders and/or the Administrative Agent, as the same may be amended, restated,
modified or supplemented from time to time. “Fees”: All fees required to be paid
by the Borrower pursuant to this Agreement and the Fee Letter. “Financial
Asset”: The meaning specified in Section 8-102(a)(9) of the UCC. “Financial
Sponsor”: Any Person, including any Subsidiary of such Person, whose principal
business activity is acquiring, holding, and selling investments (including
controlling interests) in otherwise unrelated companies that each are distinct
legal entities with separate management, books and records and bank accounts,
whose operations are not integrated with one another and whose financial
condition and creditworthiness are independent of the other companies so owned
by such Person. “First Amendment Closing Date”: October 28, 2020. “First Lien
Loan”: A Middle Market Loan. “Fitch”: Fitch Ratings, Inc. or any successor
thereto. “Foreign Lender”: A Lender that is not a U.S. Person. “Funding Date”:
With respect to any Advance, the Business Day of receipt by the Administrative
Agent and Collateral Agent of a Funding Notice and other required deliveries in
accordance with Section 2.2. “Funding Notice”: A notice in the form of Exhibit
A-1 requesting an Advance, including the items required by Section 2.2. -24-
USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa041.jpg]
“GAAP”: Generally accepted accounting principles as in effect from time to time
in the United States. “General Intangible”: The meaning specified in Section
9-102(a)(42) of the UCC. “Governing Documents”: (a) With respect to any
corporation, the certificate or articles of incorporation and the bylaws (or
equivalent or comparable constitutive documents with respect to any non-U.S.
jurisdiction), (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement,
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and, if applicable, any agreement, instrument, filing
or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity. “Governmental Authority”: With respect
to any Person, any nation or government, any state or other political
subdivision thereof, any central bank (or similar monetary or regulatory
authority) thereof, any body or entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any court or arbitrator having jurisdiction over such Person. “Guarantee
Obligation”: As to any Person (the “guaranteeing person”), any obligation of
such guaranteeing person guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any Property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
“Guarantee Obligation” shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The terms “Guarantee” and
“Guaranteed” used as a verb shall have a correlative meaning. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith. “Highest Required Investment Category”: (a) With respect to ratings
assigned by Moody’s, “Aa2” or “P-1” for one-month instruments, “Aa2” and “P-1”
for three-month -25- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa042.jpg]
instruments, “Aa3” and “P-1” for six-month instruments and “Aa2” and “P-1” for
instruments with a term in excess of six months, (b) with respect to rating
assigned by S&P, “A-1” for short-term instruments and “A” for long-term
instruments, and (c) with respect to rating assigned by Fitch (if such
investment is rated by Fitch), “F-1+” for short-term instruments and “AAA” for
long-term instruments. “Increased Costs”: Any amounts required to be paid by the
Borrower to an Indemnified Party pursuant to Section 2.12. “Indebtedness”: With
respect to (x) any Obligor if “Indebtedness” or any comparable definition is set
forth in the Underlying Instruments for the related Loan, such definition or (y)
otherwise, without duplication, (a) all indebtedness of such Person for borrowed
money (whether by loan or the issuance and sale of debt securities) or for the
deferred purchase price of Property or services (other than current trade
liabilities incurred in the ordinary course of business and payable in
accordance with customary practices), (b) any other indebtedness of such Person
which is evidenced by a note, bond, debenture or similar instrument, (c) all
obligations of such Person in respect of letters of credit, acceptances or
similar instruments issued or created for the account of such Person, (d) all
liabilities secured by (or for which the holder of such obligations has an
existing right, contingent or otherwise, to be secured by) any Lien on any
Property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof, and (e) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (d) above. The amount of any Indebtedness under clause (d)
shall be equal to the lesser of (A) the stated amount of the relevant
obligations and (B) the fair market value of the Property subject to the
relevant Lien. The amount of any Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor. “Indemnified Amounts”: The meaning specified in
Section 10.1(a). “Indemnified Parties”: The meaning specified in Section
10.1(a). “Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Transaction Document and (b) to the extent not otherwise
described in (a), Other Taxes. “Indorsement”: The meaning specified in Section
8-102(a)(11) of the UCC, and “Indorsed” has a corresponding meaning. “Insolvency
Event”: With respect to a specified Person, (a) the filing of a decree or order
for relief by a court having jurisdiction over such Person or any substantial
part of its property in an involuntary case under any applicable Insolvency Law
now or hereafter in effect, or appointing a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for such Person or for any
substantial part of its property, or ordering the winding-up or liquidation of
such Person’s affairs, and such decree, order or appointment shall remain
unstayed and in effect for a period of sixty (60) consecutive days, (b) the
commencement by such Person or its -26- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa043.jpg]
shareholder of a voluntary case under any applicable Insolvency Law now or
hereafter in effect, or the consent by such Person to the entry of an order for
relief in an involuntary case under any such law, (c) the consent by such Person
to the appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for such Person or for any
substantial part of its property, or the making by such Person of any general
assignment for the benefit of creditors, (d) the failure by such Person
generally to pay its debts as such debts become due, or the taking of action by
such Person in furtherance of any of the foregoing or (e) the shareholder of the
Borrower shall pass a resolution to have the Borrower wound up on a voluntary
basis. “Insolvency Laws”: The Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, winding up, administration,
moratorium, rearrangement, receivership, insolvency, reorganization, suspension
of payments, or similar debtor relief laws from time to time in effect affecting
the rights of creditors generally. “Insolvency Proceeding”: Any case, action or
proceeding before any court or other Governmental Authority relating to any
Insolvency Event. “Instrument”: The meaning specified in Section 9-102(a)(47) of
the UCC. “Interest”: For each Accrual Period and the Advances Outstanding, the
sum of the products (for each day during such Accrual Period) of: IR x P x 1/D
where: IR = the Interest Rate applicable on such day; P = the Advances
Outstanding on such day; D = 360 days (or, to the extent the Interest Rate is
the Base Rate, 365 or 366 days, as applicable). provided that, (i) no provision
of this Agreement shall require the payment or permit the collection of Interest
in excess of the maximum permitted by Applicable Law, and (ii) Interest shall
not be considered paid by any distribution if at any time such distribution is
rescinded or must otherwise be returned for any reason. “Interest Collection
Account”: A sub-account of the Collection Account created and maintained on the
books and records of the Securities Intermediary entitled “Interest Collection
Account” in the name of one Borrower and subject to the Lien of the Collateral
Agent for the benefit of the Secured Parties. -27- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa044.jpg]
“Interest Collections”: All (a) payments of interest and delayed compensation
(representing compensation for delayed settlement) received in Cash by or on
behalf of the Borrower on the Collateral, including the accrued interest
received in connection with a sale thereof, (b) principal and interest payments
received by or on behalf of the Borrower on Permitted Investments purchased with
Interest Collections and (c) all amendment and waiver fees, late payment fees,
prepayment fees, ticking fees and other fees received by the Borrower; provided
that Interest Collections shall not include (x) Sale Proceeds representing
accrued interest that are applied toward payment for accrued interest on the
purchase of a Loan, (y) interest received in respect of a Loan (including in
connection with any sale thereof), which interest was purchased with Principal
Collections and (z) any trading gains received, net of any trading losses
incurred, by the Borrower in connection with sales and dispositions of Loans.
“Interest Coverage Ratio”: With respect to any Loan for any Relevant Test
Period, either (a) the meaning of “Interest Coverage Ratio” or comparable
definition set forth in the Underlying Instruments for such Loan, or (b) in the
case of any Loan with respect to which the related Underlying Instruments do not
include a definition of “Interest Coverage Ratio” or comparable definition, the
ratio of (i) EBITDA to (ii) Cash Interest Expense of such Obligor as of such
Relevant Test Period, as calculated by the Collateral Manager (on behalf of the
Borrower) in good faith. “Interest Rate”: (a) The LIBOR Rate plus (b) the
Applicable Spread; provided that, upon and during the occurrence of a Eurodollar
Disruption Event, with respect to the Advances owing to such Lender, “Interest
Rate” shall mean the Base Rate plus the Applicable Spread. “Intermediary”: (a) A
Clearing Corporation or (b) a Person, including a bank or broker, that in the
ordinary course of its business maintains Securities Accounts for others and is
acting in that capacity, which in each case is not an Affiliate of the Borrower
or the Collateral Manager. “Investment”: With respect to any Person, any direct
or indirect loan, advance or investment by such Person in any other Person,
whether by means of share purchase, capital contribution, loan or otherwise,
excluding the acquisition of Loans, Permitted Investments and the acquisition of
Equity Securities otherwise permitted by the terms hereof which are related to
such Loans. “Investment Property”: The meaning specified in Section 9-102(a)(49)
of the UCC. “Joinder Supplement”: An agreement among the Borrower, a Lender and
the Administrative Agent in the form of Exhibit H to this Agreement
(appropriately completed) delivered in connection with a Person becoming a
Lender hereunder after the A&R Effective Date, as contemplated by Section
2.1(d), a copy of which shall be delivered to the Collateral Agent and the
Collateral Manager. “Lenders”: The meaning specified in the Preamble, including
Wells Fargo Bank, National Association (“Wells Fargo”) and each financial
institution which may from time to time become a Lender hereunder by executing
and delivering a Joinder Supplement to the -28- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa045.jpg]
Administrative Agent, the Collateral Agent, the Collateral Manager and the
Borrower as contemplated by Section 2.1(d). “LIBOR Rate”: For any day during the
applicable Accrual Period with respect to each Advance, the greater of (I) zero
and (II)(a) the rate per annum appearing on Reuters Screen LIBOR01 Page (or any
successor or substitute page) as the London interbank offered rate for deposits
in dollars at approximately 11:00 a.m., London time, for such day; provided
that, if such day is not a Business Day, the immediately preceding Business Day,
for a one-month maturity; (b) if no rate specified in clause (a) of this
definition so appears, the rate per annum (rounded, if necessary, to the nearest
1/100 of 1%) equal to the rate determined by the Administrative Agent to be the
offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits (for delivery
on the first day of such Accrual Period) for a one-month maturity determined as
of approximately 11:00 a.m. London time on such day; and (c) if no rate
specified in clause (a) or (b) of this definition so appears on Reuters Screen
LIBOR01 Page (or any successor or substitute page), the interest rate per annum
determined by the Administrative Agent at which dollar deposits of $5,000,000
and for a three-month maturity are offered by the principal London office of
Wells Fargo in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, for such day. “Lien”: Any mortgage, lien,
pledge, charge, right, claim, security interest or encumbrance of any kind of or
on any Person’s assets or properties in favor of any other Person. “Loan”: Any
commercial loan or note which the Borrower acquires from a third party in the
ordinary course of its business. “Loan Checklist”: An electronic or hard copy,
as applicable, of a checklist in the form of Exhibit J delivered by or on behalf
of the Borrower to the Custodian for each Loan of all related Required Loan
Documents, which shall also specify whether such document is an original or a
copy. “Loan File”: With respect to each Loan, a file containing (a) each of the
documents and items as set forth on the Loan Checklist with respect to such Loan
and (b) duly executed originals or if the original is not available to the
Borrower, a copy of any other relevant records relating to such Loans and the
Underlying Assets pertaining thereto. “Loan Register”: The meaning specified in
Section 5.3(j). “Loan Tape”: The loan tape to be delivered in connection with
each Collateral Management Report, which tape shall include (but not be limited
to) the aggregate Outstanding Balance of all Loans and, with respect to each
Loan, the following information: (a) name and number of the related Obligor; (b)
calculation of the Net Senior Leverage Ratio for the Relevant Test Period
immediately prior to the date of the applicable Approval Notice and for the most
recent Relevant Test Period, as calculated and delivered by the related Obligor
or, if not calculated and delivered by such Obligor, as calculated by the
Collateral Manager in its commercially reasonably determination; -29- USActive
55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa046.jpg]
(c) calculation of the Interest Coverage Ratio for the Relevant Test Period
immediately prior to the date of the applicable Approval Notice and for the most
recent Relevant Test Period, as calculated and delivered by the related Obligor
or, if not calculated and delivered by such Obligor, as calculated by the
Collateral Manager in its commercially reasonably determination; (d) calculation
of the Total Net Leverage Ratio for the most recent Relevant Test Period, as
calculated and delivered by the related Obligor or, if not calculated and
delivered by such Obligor, as calculated by the Collateral Manager in its
commercially reasonably determination; (e) collection status (number of days
past due); (f) loan status (whether in default or on non-accrual status); (g)
scheduled maturity date; (h) loan rate of interest (and reference rate, if
applicable); (i) LIBOR floor (if applicable); (j) Outstanding Balance; (k) face
value; (l) Assigned Value; (m) Purchase Price; (n) Moody’s Obligor rating (if
available); (o) S&P Obligor rating (if available); (p) whether such Loan has
been subject to an Assigned Value Adjustment Event (and of what type); (q)
whether such Loan has been subject to any waiver, amendment, restatement,
supplement or other modification (and whether such action constitutes a Material
Modification); (r) the date on which such Loan was acquired by the Borrower; (s)
whether the Loan is a fixed rate Loan or a floating rate Loan; (t) payment
frequency; (u) Obligor’s domicile; -30- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa047.jpg]
(v) trailing twelve month EBITDA (and the date as of which such calculation was
made), as calculated and delivered by the related Obligor or, if not calculated
and delivered by such Obligor, as calculated by the Collateral Manager in its
commercially reasonably determination; (w) Loan type (Middle Market Loan or
Second Lien Loan); (x) the applicable industry classification group set forth on
Schedule IV; (y) Tranche Size; and (z) whether such Loan is a Delayed Draw Loan
or a Revolving Loan. “Margin Stock”: “Margin Stock” as defined under Regulation
U. “Material Adverse Effect”: With respect to any event or circumstance, a
material adverse effect on (a) the business, assets, financial condition,
management conditions (financial or otherwise), operations, performance or
properties of the Collateral Manager, (b) the business, financial condition,
management conditions (financial or otherwise), operations or performances of
the Borrower excluding any such change resulting from any change in value or
performance of all or any part of the Collateral, (c) the validity,
enforceability or collectability of this Agreement or any other Transaction
Document or the validity, enforceability or collectability of the Loans
generally or any material portion of the Loans, (d) the rights and remedies of
the Collateral Agent, the Administrative Agent and the Lenders with respect to
matters arising under this Agreement or any other Transaction Document, (e) the
ability of each of the Borrower or the Collateral Manager, as applicable, to
perform its respective obligations under any Transaction Document to which it is
a party, or (f) the status, existence, perfection, priority or enforceability of
the Collateral Agent’s Lien on the Collateral. “Material Modification”: Any
amendment or waiver of, or modification or supplement to, an Underlying
Instrument governing an Eligible Loan executed or effected on or after the date
on which such Loan is transferred to the Borrower, that: (a) reduces, waives or
forgives any or all of the principal amount due under such Loan or any lenders’
rights to payment of principal as and when due thereunder has been waived or
delayed or lenders thereunder have agreed to forbear from enforcing their rights
to such payment (including any scheduled or required excess cash flow sweeps);
(b) waives one or more interest payments, reduces the amount of interest due
with respect to such Loan or permits any interest due in cash to be deferred or
capitalized and added to the principal amount of such Loan; provided that no
such reduction shall be a Material Modification with respect to any Loan that
utilizes grid pricing to the extent such reduction is in accordance with the
provisions of the Underlying Instruments for such Loan; (c) extends or delays
(i) the stated maturity date of such Loan or (ii) any required or scheduled
amortization; -31- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa048.jpg]
(d) contractually or structurally subordinates such Loan by operation of a
priority of payments, turnover provisions, the transfer of assets in order to
limit recourse to the related Obligor or the granting of Liens (other than
Permitted Liens) on any of the Underlying Assets securing such Loan; (e)
substitutes, alters or releases (other than as permitted by such Underlying
Instruments) all or any material portion of the Underlying Assets securing such
Loan, if such substitution, alteration or release, as determined in the sole
reasonable discretion of the Administrative Agent, materially and adversely
affects the value of such Loan; provided, that the foregoing shall not apply to
any such release in conjunction with a relatively contemporaneous disposition by
the related Obligor accompanied by a mandatory reinvestment of the applicable
net proceeds or mandatory repayment of such Loan with all of such net proceeds;
or (f) amends, waives, forbears, supplements or otherwise modifies in any way
the definition of “Net Senior Leverage Ratio”, “Total Net Leverage Ratio” or
“Interest Coverage Ratio” or any respective comparable definitions in its
Underlying Instruments (including any adjustment to “EBITDA” or “Adjusted
EBITDA” or any respective comparable definitions) or the definition of any
component thereof in a manner that, in the sole discretion of the Administrative
Agent, is materially adverse to any Lender; provided that in connection with any
Revenue Recognition Implementation or any Operating Lease Implementation, the
Administrative Agent may waive any Material Modification resulting from such
implementation pursuant to this clause (f). “Measurement Date”: Each of the
following: (i) each Determination Date; (ii) the date of any Borrower’s Notice;
(iii) the date of any Discretionary Sale, Optional Sale, Reinvestment or
Substitution, (iv) the date that a Responsible Officer of the Collateral Manager
has actual knowledge of the occurrence of any Assigned Value Adjustment Event;
(v) the date that the Assigned Value of any Loan is adjusted; (vi) the date as
of which any Collateral Management Report, as provided for in Section 6.8, is
calculated, (vii) the date on which any Lender becomes a party hereto, and
(viii) each other date requested by the Administrative Agent. “Middle Market
Loan”: A Loan that, as of the date the Borrower acquires such Loan, (i) is not
(and cannot by its terms become) subordinate in right of payment to any
obligation of the related Obligor (except with respect to liquidation
preferences, if any, for trade claims, working capital facilities, purchase
money indebtedness, capitalized leases and other similar obligations in respect
of certain specified pledged collateral, if any) in any bankruptcy,
reorganization, insolvency, moratorium or liquidation proceedings, (ii) is
secured by a pledge of collateral, which security interest is validly perfected
and first priority under Applicable Law (subject to Liens permitted by the
applicable Underlying Instruments as of the date of the related Approval Notice
and Liens accorded priority by law in favor of the United States or any State or
agency), and (iii) has a value of collateral, as determined in good faith by the
Collateral Manager, securing such Loan which, together with other attributes of
the related Obligor (including its enterprise value), equals or exceeds the
outstanding principal balance of the loan plus the aggregate outstanding
principal balances of all other loans of equal or higher seniority secured by
the same collateral. -32- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa049.jpg]
“Minimum Equity Amount”: $55,000,000; provided the Minimum Equity Amount shall
increase to $60,000,000 at any time the Adjusted Borrowing Value first exceeds
$250,000,000. “Moody’s”: Moody’s Investors Service, Inc., and any successor
thereto. “Multiemployer Plan”: A “multiemployer plan” as defined in Section
4001(a)(3) of ERISA that is subject to ERISA. “New Borrower”: The meaning given
in Section 2.19. “Net Senior Leverage Ratio”: With respect to any Loan for any
Relevant Test Period, either (a) the meaning of “Net Senior Leverage Ratio” or
comparable definition set forth in the Underlying Instruments for such Loan, or
(b) in the case of any Loan with respect to which the related Underlying
Instruments do not include a definition of “Net Senior Leverage Ratio” or
comparable definition, the ratio of (i) the senior Indebtedness (including,
without limitation, such Loan) of the applicable Obligor as of the date of
determination minus the Unrestricted Cash of such Obligor as of such date to
(ii) EBITDA of such Obligor with respect to the applicable Relevant Test Period,
as calculated by the Borrower or the Collateral Manager in good faith.
“Non-Usage Fee”: The meaning set forth in the applicable Fee Letter. “Noteless
Loan”: A Loan with respect to which the Underlying Instruments either (i) do not
require the Obligor to execute and deliver a promissory note to evidence the
indebtedness created under such Loan or (ii) require execution and delivery of
such a promissory note only upon the request of any holder of the indebtedness
created under such Loan, and as to which the Borrower has not requested a
promissory note from the related Obligor. “Notice of Exclusive Control”: The
meaning specified in each Securities Account Control Agreement. “Nuveen”: Nuveen
Alternatives Advisors LLC. “Obligations”: The unpaid principal amount of, and
accrued interest (including, without limitation, interest accruing after the
maturity of the Advances and interest accruing after the filing of any petition
in bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) on the Advances
Outstanding and all other payment obligations and liabilities of the Borrower to
the Secured Parties, whether direct or indirect, absolute or contingent, due or
to become due, or now existing or hereafter incurred, which may arise under, or
out of or in connection with any Transaction Document, and any other document
made, delivered or given in connection therewith or herewith, whether on account
of principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including, without limitation, all reasonable and documented fees and
disbursements of counsel to the Administrative Agent, the Collateral Agent or to
the Lenders that are required to be paid by the Borrower pursuant to the terms
of the Transaction Documents) or otherwise. -33- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa050.jpg]
“Obligor”: With respect to any Loan, any Person or Persons obligated to make
payments pursuant to or with respect to such Loan, including any guarantor
thereof. For purposes of determining whether any Obligor is an Eligible Obligor,
all Loans included as part of the Collateral or to be transferred to the
Collateral the Obligor of which is an Affiliate of another Obligor shall be
aggregated with all Loans of such Affiliate Obligor. “Offer”: A tender offer,
voluntary redemption, exchange offer, conversion or other similar action.
“Officer’s Certificate”: A certificate signed by a Responsible Officer of the
Person providing the applicable certification, as the case may be. “Operating
Lease Implementation”: The implementation by an Obligor of IFRS 16/ASC 842.
“Opinion of Counsel”: A written opinion of nationally recognized counsel, which
opinion and counsel are acceptable to the Administrative Agent in its reasonable
discretion. “Optional Sale”: The meaning specified in Section 2.14(d). “Original
Closing Date”: October 28, 2015. “Other Connection Taxes”: With respect to any
Recipient, Taxes imposed as a result of a present or former connection between
such Recipient and the jurisdiction imposing such Tax (other than connections
arising from such Recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Transaction Document, or sold or assigned an interest in any
Obligation or Transaction Document). “Other Taxes”: All present or future stamp,
court or documentary, intangible, mortgage, recording, filing or similar Taxes
that arise from any payment made under, from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Transaction Document,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.18).
“Outstanding Balance”: With respect to any Loan as of any date of determination,
the outstanding principal balance of any advances or loans made by the Borrower
to the related Obligor pursuant to the related Underlying Instruments as of such
date of determination (exclusive of any interest and Accreted Interest).
“Participant Register”: The meaning specified in Section 12.16(d). “Payment
Date”: Quarterly on the 27th day of each January, April, July and October (or,
if such day is not a Business Day, the next succeeding Business Day), commencing
in January 2016. “Payment Duties”: The meaning specified in Section 7.2(b)(vii).
-34- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa051.jpg]
“Pension Plans”: “Employee pension benefit plans,” as such term is defined in
Section 3(2) of ERISA which are subject to Title IV of ERISA or Section 302 of
ERISA or Section 412 of the Code and maintained by the Borrower, or in which
employees of the Borrower are entitled to participate, other than a
Multiemployer Plan. “Permitted Investments”: Cash or negotiable instruments,
securities or other investments, which may include obligations or securities of
issuers for which the Collateral Agent or an Affiliate of the Collateral Agent
provides services or receives compensation that (i) except in the case of demand
or time deposits and investments in money market funds, are represented by
instruments in bearer or registered form or ownership of which is represented by
book entries by a Clearing Agency or by a Federal Reserve Bank in favor of
depository institutions eligible to have an account with such Federal Reserve
Bank who hold such investments on behalf of their customers, (ii) as of any date
of determination, mature by their terms on or prior to the Business Day
preceding the next Payment Date, and (iii) evidence: (a) direct obligations of,
and obligations fully guaranteed as to full and timely payment by, the United
States (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States); (b) demand deposits, time
deposits, bank deposit products of or certificates of deposit of depository
institutions or trust companies incorporated under the laws of the United States
or any state thereof and subject to supervision and examination by federal or
state banking or depository institution authorities; provided that at the time
of the Borrower’s investment or contractual commitment to invest therein, the
commercial paper, if any, and short-term unsecured debt obligations (other than
such obligation whose rating is based on the credit of a Person other than such
institution or trust company) of such depository institution or trust company
shall have a credit rating from Fitch and each Rating Agency in the Highest
Required Investment Category granted by Fitch and such Rating Agency; (c)
commercial paper, or other short term obligations, having, at the time of the
Borrower’s investment or contractual commitment to invest therein, a rating in
the Highest Required Investment Category granted by each Rating Agency and
Fitch; (d) demand deposits, time deposits or certificates of deposit that are
fully insured by the FDIC and either have a rating on their certificates of
deposit or short-term deposits from Moody’s and S&P of “P-1” and “A-1”,
respectively, and if rated by Fitch, from Fitch of “F-1+”; (e) investments in
taxable money market funds or other regulated investment companies having, at
the time of the Borrower’s investment or contractual commitment to invest
therein, a rating of the Highest Required Investment Category from each Rating
Agency and Fitch (if rated by Fitch); or (f) time deposits (having maturities of
not more than 90 days) by an entity the commercial paper of which has, at the
time of the Borrower’s investment or contractual -35- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa052.jpg]
commitment to invest therein, a rating of the Highest Required Investment
Category granted by each Rating Agency and Fitch.; provided, that
notwithstanding the foregoing clauses (a) through (f), unless the Borrower and
the Collateral Manager have received the written advice of counsel of national
reputation experienced in such matters to the contrary (together with an
Officer’s Certificate of the Borrower or the Collateral Manager to the
Administrative Agent and the Collateral Agent (on which the Administrative Agent
and the Collateral Agent may rely) that the advice specified in this definition
has been received by the Borrower and the Collateral Manager), on and after the
date required for conformance with the Volcker Rule (or such later date as may
be determined by the Borrower and the Collateral Manager based upon such
advice), Permitted Investments may only include obligations or securities that
constitute cash equivalents for purposes of the rights and assets in paragraph
(c)(8)(i)(B) of the exclusions from the definition of “covered fund” for
purposes of the Volcker Rule. The Collateral Agent shall have no duty to
determine or oversee compliance with the foregoing. “Permitted Liens”: (a) with
respect to the interest of the Borrower in the Loans included in the Collateral,
Liens in favor of the Collateral Agent created pursuant to this Agreement; and
(b) with respect to the interest of the Borrower in the other Collateral
(including any Underlying Assets): (i) materialmen’s, warehousemen’s, mechanics’
and other Liens arising by operation of law in the ordinary course of business
for sums not due or sums that are being contested in good faith, (ii) purchase
money security interests in certain items of equipment, (iii) Liens for Taxes
that are not material Taxes if such Taxes shall not at the time be due and
payable or if a Person shall currently be contesting the validity thereof in
good faith by appropriate proceedings and with respect to which reserves in
accordance with GAAP have been provided on the books of such Person, (iv) other
customary Liens permitted by the applicable Underlying Instruments with respect
thereto consistent with the Collateral Manager Standard, (v) Liens in favor of
the Collateral Agent and the Securities Intermediary created pursuant to the
Transaction Documents, (vi) with respect to Third Party Agented Loans, Liens in
favor of the lead agent, the collateral agent or the paying agent for the
benefit of all holders of Indebtedness of such Obligor, (vii) with respect to
any Equity Security, any Liens granted (x) on such Equity Security to secure
Indebtedness of the related Obligor and/or (y) under any governing documents or
other agreement between or among or binding upon the Borrower as the holder of
equity in such Obligor (provided that, in each case, to the extent such Equity
Securities comprise part of the collateral securing the Loan made to such
Obligor, such Liens rank junior in priority to the security interest of the
lenders under such Loan), and (viii) with respect to any Underlying Assets,
Liens permitted by the applicable Underlying Instruments. “Permitted Merger”:
The meaning specified in the Preamble. “Permitted RIC Distribution”: Any
Restricted Payment made to the Equity Investor to the extent required to allow
the Equity Investor to make sufficient distributions to qualify as a regulated
investment company within the meaning of Section 851 of the Code and to
otherwise eliminate federal or state income or excise taxes payable by the
Equity Investor in or -36- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa053.jpg]
with respect to any taxable year of the Equity Investor (or any calendar year,
as relevant); provided that (A) the amount of any such payments made in or with
respect to any such taxable year (or calendar year, as relevant) of the Equity
Investor shall not exceed 110% of the amounts that the Borrower would have been
required to distribute to the Equity Investor to: (i) allow the Borrower to
satisfy the minimum distribution requirements that would be imposed by Section
852(a) of the Code (or any successor thereto) to maintain its eligibility to be
taxed as a regulated investment company for any such taxable year, (ii) reduce
to zero for any such taxable year the Borrower’s liability for federal income
taxes imposed on (x) its investment company taxable income pursuant to Section
852(b)(1) of the Code (or any successor thereto) and (y) its net capital gain
pursuant to Section 852(b)(3) of the Code (or any successor thereto), and (iii)
reduce to zero the Borrower’s liability for federal excise taxes for any such
calendar year imposed pursuant to Section 4982 of the Code (or any successor
thereto), in the case of each of (i), (ii) or (iii), calculated assuming that
the Borrower had qualified to be subject to tax as a regulated investment
company under the Code and (B) (w) a Borrowing Base Deficiency does not exist
immediately prior to and immediately after giving effect to such Permitted RIC
Distribution, (x) after giving effect on a pro forma basis to the application of
Interest Proceeds or Principal Proceeds to the payment of Permitted RIC
Distributions and taking into account scheduled payments that are expected to be
received prior to the next Payment Date, sufficient Interest Proceeds and
Principal Proceeds will be available on the next Payment Date to pay in full all
amounts due under Section 2.7(a)(3) and (4), Section 2.7(b)(3) and (4), or
Section 2.8(3), (4) and (6), as applicable, (y) the Borrower gives at least one
(1) Business Day’s prior written notice thereof to the Collateral Manager, the
Administrative Agent and the Collateral Agent and (z) the Borrower and the
Collateral Manager confirm in writing (which may be by email) to the
Administrative Agent and the Collateral Agent that the conditions to a Permitted
RIC Distribution set forth herein are satisfied. “Permitted Securitization”: Any
private or public term or conduit securitization transaction undertaken by the
Borrower that is secured, directly or indirectly, by any Loan currently or
formerly included in the Collateral or any portion thereof or any interest
therein released from the Lien of this Agreement, including, without limitation,
any collateralized loan obligation or collateralized debt obligation offering or
other asset securitization or term facility. “Person”: An individual,
partnership, corporation (including a statutory or business trust), company,
limited liability company, limited liability partnership, joint stock company,
trust, estate, unincorporated association, sole proprietorship, joint venture,
nonprofit corporation, group, sector, government (or any agency, instrumentality
or political subdivision thereof), territory or other entity or organization.
“Plan of Merger”: The meaning specified in the Preamble. “Prime Rate”: The rate
announced by Wells Fargo from time to time as its prime rate in the United
States, such rate to change as and when such designated rate changes. The Prime
Rate is not intended to be the lowest rate of interest charged by Wells Fargo or
any other specified financial institution in connection with extensions of
credit to debtors. “Principal Collection Account”: A sub-account of the
Collection Account created and maintained on the books and records of the
Securities Intermediary entitled “Principal -37- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa054.jpg]
Collection Account” in the name of one Borrower and subject to the Lien of the
Collateral Agent for the benefit of the Secured Parties. “Principal
Collections”: All Cash amounts (other than Excluded Amounts) received by or on
behalf of the Borrower that are not Interest Collections. “Proceeds”: With
respect to any Collateral, all property that is receivable or received when such
Collateral is collected, sold, liquidated, foreclosed, exchanged, or otherwise
disposed of, whether such disposition is voluntary or involuntary, and includes
all rights to payment with respect to any insurance relating to such Collateral.
“Property”: Any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock. “Pro Rata Share”: With respect to any Lender,
the percentage obtained by dividing the Commitment of such Lender (as determined
pursuant to the definition of Commitment) by the aggregate Commitments of all
the Lenders (as determined pursuant to the definition of Commitment) or, if the
Commitments have been terminated, based on the Advances Outstanding. “Purchase
Agreement”: Any purchase agreement entered into by and between the Collateral
Manager, as the seller, and the Borrower, as the purchaser, as such agreement
may from time to time be amended, supplemented or otherwise modified in
accordance with the terms thereof. “Purchase Price”: With respect to any Loan,
an amount (expressed as a percentage of par) equal to (i) the purchase price in
Dollars (or, if different principal amounts of such Loan were purchased at
different purchase prices, the weighted average of such purchase prices) paid by
the Borrower for such Loan (exclusive of any interest, Accreted Interest,
original issue discount and upfront fees) divided by (ii) the outstanding
principal balance of the portion of such Loan purchased by the Borrower
outstanding as of the date of such purchase (exclusive of any interest, Accreted
Interest, original issue discount and upfront fees); provided, that any Loan (x)
acquired by the Borrower in connection with the origination or primary
syndication of such Loan and (y) with a “Purchase Price” of at least 97%
(including, for the avoidance of doubt, in excess of 100%), shall be deemed to
have a “Purchase Price” of 100%. “QFC”: The meaning assigned to the term
“qualified financial contract” in, and shall be interpreted in accordance with,
12 U.S.C. 5390(c)(8)(D). “Qualified Institution”: A depository institution or
trust company organized under the laws of the United States of America or any
one of the States thereof or the District of Columbia (or any domestic branch of
a foreign bank), (i)(a) that has either (1) a long-term unsecured debt rating of
“A” or better by S&P and “A2” or better by Moody’s or (2) a short-term unsecured
debt rating or certificate of deposit rating of “A-1” or better by S&P or “P-1”
or better by Moody’s, (b) the parent corporation of which has either (1) a
long-term unsecured debt rating of “A” or better by S&P and “A2” or better by
Moody’s or (2) a short-term unsecured debt rating or certificate of deposit
rating of “A-1” or better by S&P and “P-1” or better by Moody’s or (c) is
otherwise acceptable to the Administrative Agent and (ii) the deposits of which
are insured by the FDIC. -38- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa055.jpg]
“Rating Agencies”: Each of Moody’s and S&P. “Recipient”: (a) The Administrative
Agent and (b) any Lender, as applicable. “Register”: The meaning specified in
Section 12.16(b). “Regulation U”: Regulation U of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Part 221, or any successor regulation.
“Reinvestment”: The meaning specified in Section 2.14(a)(i). “Reinvestment
Notice”: Each notice required to be delivered by the Collateral Manager in
respect of any Reinvestment of Principal Collections pursuant to Section 3.2(b)
in the form of Exhibit A-3. “Reinvestment Period”: The period commencing on the
First Amendment Closing Date and ending on the day preceding the Reinvestment
Period End Date. “Reinvestment Period End Date”: The earliest to occur of: (a)
October 28, 2023; (b) the Termination Date pursuant to Section 9.2(a)(i); (c)
the date of the declaration of the Reinvestment Period End Date pursuant to
Section 9.2(a)(ii); or (d) the date of the termination of all of the Commitments
pursuant to Section 2.3(a). “Related Parties”: With respect to any Person, such
Person’s Related Party Affiliates and the partners, directors, officers,
employees, agents, trustees, administrators, managers, advisors and
representatives of such Person and of such Person’s Related Party Affiliates.
“Related Party Affiliate”: With respect to any Person, any other Person that, at
any time, directly or indirectly, controls or is controlled by, or is under
common control with, such Person. For the purpose of this definition, “control”
and the correlative meanings of the terms “controlled by” and “under common
control with” when used with respect to any specified Person means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting shares, partnership interests, shareholder interests,
membership interests or by contract or otherwise. “Relevant Governmental Body”:
The Federal Reserve Board and/or the Federal Reserve Bank of New York, or a
committee officially endorsed or convened by the Federal Reserve Board and/or
the Federal Reserve Bank of New York or any successor thereto. -39- USActive
55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa056.jpg]
“Relevant Test Period”: With respect to any Loan, the relevant test period for
the calculation of Net Senior Leverage Ratio, Interest Coverage Ratio, Total Net
Leverage Ratio or EBITDA as applicable, for such Loan in accordance with the
related Underlying Instruments or, if no such period is provided for therein,
(i) for Obligors delivering monthly financial statements, each period of the
last twelve (12) consecutive reported calendar months, and (ii) for Obligors
delivering quarterly financial statements, each period of the last four (4)
consecutive reported fiscal quarters of the principal Obligor on such Loan;
provided that with respect to any Loan for which the relevant test period is not
provided for in the related Underlying Instruments, if an Obligor is a
newly-formed entity as to which twelve (12) consecutive calendar months have not
yet elapsed, “Relevant Test Period” shall initially include the period from the
date of formation of such Obligor to the end of the twelfth (12th) calendar
month or fourth (4th) fiscal quarter (as the case may be) from the date of
formation, and shall subsequently include each period of the last twelve (12)
consecutive reported calendar months or four (4) consecutive reported fiscal
quarters (as the case may be) of such Obligor. “Repayment Notice”: Each notice
required to be delivered by the Borrower in respect of any reduction of the
Commitments or by the Borrower or the Collateral Manager (on behalf of the
Borrower) in respect of any repayment of Advances Outstanding, in the form of
Exhibit A-2. “Reportable Event”: Any non-exempt prohibited transactions,
accumulated funding deficiencies, withdrawals or reportable events within the
meaning of 4043 of ERISA, other than those events as to which the 30-day notice
period referred to in Section 4043(c) of ERISA has been waived. “Reporting
Date”: The date that is two (2) Business Days prior to the 25th of each calendar
month, with the first Reporting Date occurring in December 2015. “Required
Lenders”: (a) Lenders representing an aggregate of at least 51% of the aggregate
Commitments (or, if the applicable Commitments have been terminated, Advances
Outstanding) and (b) as long as WF (or an Affiliate thereof) is the
Administrative Agent, WF; provided that, if there are two or more unaffiliated
Lenders party hereto as of the applicable date of determination, then at least
two such Lenders shall be required to constitute the Required Lenders; provided
further that, the Commitment of, and the portion of any outstanding Advances, as
applicable, held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of the Required Lenders. “Required Loan
Documents”: For each Loan, the following documents or instruments, in each case
as specified on the related Loan Checklist: (a) (i) the original executed
promissory note or, in the case of a lost note, a copy of the executed
underlying promissory note accompanied by an original executed affidavit and
indemnity endorsed by the Borrower in blank (and an unbroken chain of
endorsements from each prior holder of such promissory note to the Borrower), or
(ii) if no promissory note is issued in the name of the Borrower or such Loan is
a Noteless Loan, an executed copy of each assignment and assumption agreement,
transfer document or instrument -40- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa057.jpg]
relating to such Loan evidencing the assignment of such Loan from any prior
third party owner thereof to the Borrower and from the Borrower in blank; and
(b) to the extent applicable for the related Loan, copies of the executed (i)
guaranty, (ii) underlying credit or loan agreement (or similar agreement
pursuant to which the related Loan has been issued or created) and (iii)
security agreement, mortgage or other agreement that secures the obligations
represented by such Loan, in each case as set forth on the Loan Checklist.
“Required Reports”: Collectively, the Borrowing Base Certificate, the Collateral
Management Report, financial statements of each Obligor and the Borrower
required to be delivered under the Transaction Documents, the annual statements
as to compliance and the annual independent public accountant’s report pursuant
to Section 6.8(d). “Responsible Officer”: With respect to any Person, any duly
authorized officer of such Person or of the general partner, administrative
manager or managing member of such Person with direct responsibility for the
administration of this Agreement and also, with respect to a particular matter,
any other duly authorized officer of such Person or of the general partner,
administrative manager or managing member of such Person to whom such matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject and with respect to the Collateral Agent, Custodian or
Securities Intermediary, an officer within the Corporate Trust Office to whom a
corporate trust matter is referred because of such person’s knowledge of and
familiarity with the particular subject and having direct responsibility for the
administration of this transaction. “Restricted Payment”: (i) Any dividend or
other distribution, direct or indirect, on account of any class of membership
interests of the Borrower now or hereafter outstanding, except a dividend or
distribution paid solely in interests of that class of membership interests or
in any junior class of membership interests of the Borrower; (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any class of membership interests
of the Borrower now or hereafter outstanding, and (iii) any payment made to
redeem, purchase, repurchase or retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire membership interests of
the Borrower now or hereafter outstanding. “Revenue Recognition Implementation”:
The implementation by an Obligor of IFRS 15/ASC 606. “Review Criteria”: The
meaning specified in Section 14.2(a)(ii). “Revolving Loan”: A Middle Market Loan
(other than a Delayed Draw Loan) that under the Underlying Instruments relating
thereto may require one or more future advances to be made to the Obligor by the
Borrower; provided that, any such Loan will be a Revolving Loan only until all
commitments by the Borrower to make advances to the Obligor thereof expire, or
are terminated, or are irrevocably reduced to zero. “S&P”: Standard & Poor’s
Ratings Services, a Standard & Poor’s Financial Services LLC business, and any
successor thereto. -41- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa058.jpg]
“Sale Proceeds”: With respect to any Loan, all proceeds received as a result of
the sale of such Loan, net of all reasonable and documented fees and
out-of-pocket costs and expenses of the Borrower, the Collateral Manager and the
Collateral Agent incurred in connection with any such sale. “Sanction” or
“Sanctions”: Individually and collectively, respectively, any and all economic
or financial sanctions, sectoral sanctions, secondary sanctions, trade embargoes
and anti- terrorism laws, including but not limited to those imposed,
administered or enforced from time to time by: (a) the United States of America,
including those administered by OFAC, the U.S. Department of State, the U.S.
Department of Commerce, or through any existing or future executive order; (b)
the United Nations Security Council; (c) the European Union; (d) the United
Kingdom; or (e) any other Governmental Authorities with jurisdiction over any
Credit Party or its Subsidiaries or their respective Related Parties.
“Sanctioned Person”: Any Person that is a target of Sanctions, including without
limitation, a Person that is: (a) listed on OFAC’s Specially Designated
Nationals (SDN) and Blocked Persons List; (b) listed on OFAC’s Consolidated
Non-SDN List; (c) a legal entity that is deemed by OFAC to be a Sanctions target
based on the direct or indirect ownership or control of such legal entity by
Sanctioned Person(s); or (d) a Person that is a Sanctions target pursuant to any
territorial or country-based Sanctions program. “Scheduled Payment”: Each
scheduled payment of principal and/or interest required to be made by an Obligor
on the related Loan, as adjusted pursuant to the terms of the related Underlying
Instruments, if applicable. “Second Lien Loan”: A Loan that (i) does not satisfy
each requirement set forth in the definition of “Middle Market Loan,” (ii) is
secured by a pledge of collateral, which security interest is validly perfected
and second priority under Applicable Law (subject to Permitted Liens), (iii) is
not (and cannot by its terms become) subordinate in right of payment to any
obligation of any related Obligor in any bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation proceedings but which may be
subordinated (with respect to liquidation preferences with respect to pledged
collateral) to a senior secured loan of such Obligor and (iv) pursuant to an
intercreditor agreement between the Borrower and the holder of the first
priority Lien over the Underlying Assets, the amount of Indebtedness secured by
such first priority Lien is limited (in terms of aggregate dollar amount or
percent of outstanding principal or both). “Section 28(e)”: The meaning
specified in Section 6.2(l). “Secured Party”: (i) Each Lender, (ii) the
Administrative Agent, (iii) the Collateral Agent, (iv) the Custodian, (v) the
Securities Intermediary and (vi) solely with respect to the right to receive
fees, expenses and indemnities owing to it hereunder, the Collateral Manager.
“Securities Account”: The meaning specified in Section 8-501(a) of the UCC.
“Securities Account Control Agreement”: A Securities Account Control Agreement
between a Borrower and the applicable Account Bank establishing “control” within
the meaning of the UCC over the accounts described therein, as the same may be
amended, modified, waived, supplemented or restated from time to time. -42-
USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa059.jpg]
“Securities Act”: The U.S. Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder. “Securities Intermediary”: U.S. Bank, in its
capacity as securities intermediary pursuant to a Securities Account Control
Agreement, or any subsequent (i) Clearing Corporation; or (ii) Person, including
a bank or broker, that in the ordinary course of its business maintains
Securities Accounts for others and is acting in that capacity or agreeing to act
in such capacity pursuant to any Securities Account Control Agreement. “Security
Certificate”: The meaning specified in Section 8-102(a)(16) of the UCC.
“Security Entitlement”: The meaning specified in Section 8-102(a)(17) of the
UCC. “Similar Law”: The meaning specified in Section 4.1(w)(iii). “SOFR”: With
respect to any day means the secured overnight financing rate published for such
day by the Federal Reserve Bank of New York, as the administrator of the
benchmark (or a successor administrator), on the Federal Reserve Bank of New
York’s Website. “Solvent”: As to any Person at any time, having a state of
affairs such that all of the following conditions are met: (a) the fair value of
the property of such Person is greater than the amount of such Person’s
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated for purposes of Section
101(32) of the Bankruptcy Code; (b) the present fair saleable value of the
property of such Person in an orderly liquidation of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts and other liabilities as they become absolute and matured;
(c) such Person is able to realize upon its property and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature or fall due in the normal course of business; (d) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature; and
(e) such Person is not engaged in a business or a transaction, and does not
propose to engage in a business or a transaction, for which such Person’s
property assets would constitute unreasonably small capital. “Sub-Advisor”: The
meaning specified in Section 6.2(c). “Subsidiary”: As to any Person, a
corporation, partnership, limited liability company or other entity of which
shares of stock or other ownership interests having ordinary voting power (other
than stock or such other ownership interests having such power only by reason of
the happening of a contingency) to elect a majority of the board of directors or
other managers of such corporation, partnership or other entity are at the time
owned, or the management of which is otherwise controlled, directly or
indirectly, through one or more intermediaries, or both, by such Person.
“Substitution”: The meaning specified in Section 2.14(b). “Successor Borrower”:
The meaning specified in the Preamble. -43- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa060.jpg]
“Taxes”: All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto. “Term SOFR”: The forward-looking term rate
based on SOFR that has been selected or recommended by the Relevant Governmental
Body. “Termination Date”: The earliest of (a) the date of the termination of all
the Commitments pursuant to Section 2.3(a), (b) the Facility Maturity Date, and
(c) the date of the declaration of the Termination Date or the date of the
automatic occurrence of the Termination Date pursuant to Section 9.2(a). “Third
Party Agented Loan”: Any Loan originated as part of a syndicated loan
transaction that has one (1) or more administrative, paying and/or collateral
agents who are not the Borrower, Collateral Manager or any Affiliate thereof and
receive payments and hold the collateral pledged by the related Obligor on
behalf of all lenders with respect to the related credit facility. “TIAA”:
Teachers Insurance and Annuity Association of America. “Total Net Leverage
Ratio”: With respect to any Loan for any Relevant Test Period either (a) the
meaning of “Total Net Leverage Ratio” or any comparable definition set forth in
the Underlying Instruments for such Loan, or (b) in the case of any Loan with
respect to which the related Underlying Instruments do not include a definition
of “Total Net Leverage Ratio” or comparable definition, the ratio of the ratio
of (a) Indebtedness (including, without limitation, such Loan) of the applicable
Obligor as of the date of determination minus Unrestricted Cash of such Obligor
as of such date to (b) EBITDA of such Obligor with respect to the applicable
Relevant Test Period, as calculated by the Borrower or the Collateral Manager in
good faith. “Tranche Size”: With respect to any Loan, the dollar value of the
tranche of Indebtedness of the applicable Obligor currently held or contemplated
for purchase by the Borrower, which shall include any funded and unfunded
Indebtedness under a delayed draw tranche that (x) is an obligation of the same
Obligor under the same Underlying Instrument, (y) pari passu with such Loan and
(z) has the same stated maturity as such Loan. “Transaction”: The meaning
specified in Section 3.2. “Transaction Documents”: This Agreement, the Fee
Letters, each Securities Account Control Agreement, any Borrower Joinder
Agreement, each Variable Funding Note, any Joinder Supplement, any Transferee
Letter, the Collateral Agent and Custodian Fee Letter and each Purchase
Agreement. “Transferee Letter”: The meaning specified in Section 12.16(a).
“UCC”: The Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions. “Unadjusted Benchmark Replacement”:
The Benchmark Replacement excluding the Benchmark Replacement Adjustment. -44-
USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa061.jpg]
“Uncertificated Security”: The meaning specified in Section 8-102(a)(l8) of the
UCC. “Underlying Assets”: With respect to a Loan, any property or other assets
designated and pledged as collateral to secure repayment of such Loan,
including, without limitation, to the extent provided for in the relevant
Underlying Instruments, a pledge of the stock, membership or other ownership
interests in the related Obligor and all Proceeds from any sale or other
disposition of such property or other assets. “Underlying Instruments”: The loan
agreement, credit agreement or other agreement pursuant to which a Loan has been
issued or created and each other agreement that governs the terms of or secures
the obligations represented by such Loan or Permitted Investments or of which
the holders of such Loan or Permitted Investment are the beneficiaries.
“Unfunded Exposure Account”: A Securities Account created and maintained on the
books and records of the Securities Intermediary entitled “Unfunded Exposure
Account” in the name of one Borrower and subject to the Lien of the Collateral
Agent for the benefit of the Secured Parties. “Unfunded Exposure Amount”: As of
any date of determination, an amount equal to the aggregate amount (without
duplication) of all unfunded commitments associated with the Loans. “Unfunded
Exposure Equity Amount”: As of any date of determination, an amount equal to the
sum for all Loans of (a) the Unfunded Exposure Amount with respect to such Loan
minus (b) the product of (i) the Unfunded Exposure Amount with respect to such
Loan, (ii) the Applicable Percentage for such Loan and (iii) the Assigned Value
with respect to such Loan. “United States” or “U.S.”: The United States of
America. “Unrestricted Cash”: The meaning of “Unrestricted Cash” or any
comparable definition in the Underlying Instruments for each Loan, and in any
case that “Unrestricted Cash” or such comparable definition is not defined in
such Underlying Instruments, all cash available for use for general corporate
purposes and not held in any reserve account or legally or contractually
restricted for any particular purposes or subject to any lien (other than
blanket liens permitted under or granted in accordance with such Underlying
Instruments), as reflected on the most recent financial statements of the
relevant Obligor that have been delivered to the Borrower. “U.S. Bank”: The
meaning specified in the Preamble. “U.S. Person”: Any Person that is a “United
States person” as defined in Section 7701(a)(30) of the Code. “U.S. Special
Resolution Regime”: Each of (i) the Federal Deposit Insurance Act and the
regulations promulgated thereunder and (ii) Title II of the Dodd-Frank Wall
Street Reform and Consumer Protection Act and the regulations promulgated
thereunder. “U.S. Tax Compliance Certificate”: The meaning set forth in Section
2.13(f). -45- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa062.jpg]
“USA Patriot Act”: The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56. “Variable Funding Note” or “VFN”: The meaning specified in
Section 2.1(a). “Volcker Rule”: Section 13 of the U.S. Bank Holding Company Act
of 1956, as amended, and the applicable rules and regulations thereunder. “Wells
Fargo”: Wells Fargo Bank, National Association, a national banking association
and its successors and assigns. “Withholding Agent”: The Borrower and the
Administrative Agent. Section 1.2 Other Terms. All accounting terms used but not
specifically defined herein shall be construed in accordance with GAAP. All
terms used in the UCC in the State of New York, and used but not specifically
defined herein, are used herein as defined in such UCC. Section 1.3 Computation
of Time Periods. Unless otherwise stated in this Agreement, in the computation
of a period of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding.” Section 1.4 Interpretation. In each Transaction Document, unless
a contrary intention appears: (a) the singular number includes the plural number
and vice versa; (b) reference to any Person includes such Person’s successors
and assigns but, if applicable, only if such successors and assigns are
permitted by the Transaction Documents; (c) reference to any gender includes
each other gender; (d) reference to day or days without further qualification
means calendar days; (e) reference to any time means Charlotte, North Carolina
time; (f) the word “including” is not limiting and means “including without
limitation;” (g) the word “any” is not limiting and means “any and all” unless
the context clearly requires or the language provides otherwise; (h) reference
to any agreement (including any Transaction Document), document or instrument
means such agreement, document or instrument as amended, modified, waived,
supplemented, restated or replaced and in effect from time to time in accordance
with the -46- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa063.jpg]
terms thereof and, if applicable, the terms of the other Transaction Documents,
and reference to any promissory note includes any promissory note that is an
extension or renewal thereof or a substitute or replacement therefor; (i)
reference to any Applicable Law means such Applicable Law as amended, modified,
codified, replaced or reenacted, in whole or in part, and in effect from time to
time, including rules and regulations promulgated thereunder and reference to
any Section or other provision of any Applicable Law means that provision of
such Applicable Law from time to time in effect and constituting the substantive
amendment, modification, codification, replacement or reenactment of such
Section or other provision; (j) reference to any delivery or transfer to the
Collateral Agent or the Custodian with respect to the Collateral, as applicable,
means delivery or transfer to the Collateral Agent on behalf of the Secured
Parties; (k) if any date for compliance with the terms or conditions of any
Transaction Document falls due on a day which is not a Business Day, then such
due date shall be deemed to be the immediately following Business Day; (l)
reference to the date of any acquisition or disposition of any Collateral, or
the date on which any asset is added to or removed from the Collateral shall
mean the related “settlement date” and not the related “trade date”; (m)
references herein to the knowledge or actual knowledge of a Person shall mean
the actual knowledge following due inquiry of a responsible officer of such
Person; (n) for purposes of this Agreement, an Event of Default shall be deemed
to be continuing until it is waived in accordance with Section 12.1; (o) any use
of “material” or “materially” or words of similar meaning in this Agreement
shall mean material, as determined by the Administrative Agent in its sole
discretion; (p) on any date when more than one (1) Borrower is party to this
Agreement, the obligations of each Borrower hereunder shall be joint and several
in all respects, including, without limitation, for purposes of Article X; (q)
any Borrower that is the issuer under a Permitted Securitization shall, upon the
delivery of a release letter by such Borrower and subject to the following
clause (r), be removed as a Borrower on the closing date of such Permitted
Securitization and released from all of its obligations hereunder and each other
Transaction Document (other than those that expressly survive); (r) there shall
be at least one (1) Borrower party hereto at all times prior to the Termination
Date; (s) there shall not be more than two (2) Borrowers party hereto at any
time without the prior consent of the Administrative Agent in its sole
discretion; -47- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa064.jpg]
(t) any representation, warranty, covenant or other agreement hereunder of a
Person who becomes a Borrower hereunder after the A&R Effective Date shall apply
only with respect to such Borrower on and after the date on which such Borrower
executes and delivers a Borrower Joinder Agreement; (u) unless otherwise
expressly stated in this Agreement, if at any time any change in generally
accepted accounting principles (including the adoption of IFRS) would affect the
computation of any covenant (including the computation of any financial
covenant) set forth in this Agreement or any other Transaction Document,
Borrower and Administrative Agent shall negotiate in good faith to amend such
covenant to preserve the original intent in light of such change; provided,
that, until so amended, (i) such covenant shall continue to be computed in
accordance with the application of generally accepted accounting principles
prior to such change and (ii) the Borrower shall promptly after written demand
therefor provide to the Administrative Agent a written reconciliation, in form
and substance reasonably satisfactory to the Administrative Agent, between
calculations of such covenant made before and after giving effect to such change
in generally accepted accounting principles; and (v) any reference to Borrower
acquiring any Loan or other asset shall, with respect to any asset originally
acquired by the Existing Borrower and subsequently acquired by the Successor
Borrower by operation of the Permitted Merger, be deemed to refer to the
original acquisition thereof by the Existing Borrower (and not, for the
avoidance of doubt, to the subsequent acquisition thereof by the Successor
Borrower pursuant to the Permitted Merger). ARTICLE II THE VARIABLE FUNDING NOTE
Section 2.1 The Variable Funding Notes. (a) On the terms and conditions
hereinafter set forth, the Borrower shall deliver (i) on the A&R Effective Date,
to each Lender so requesting at the applicable address set forth on Annex A to
this Agreement, and (ii) on the effective date of any Joinder Supplement, to
each additional Lender so requesting, at the address set forth in the applicable
Joinder Supplement, a duly executed variable funding note in substantially the
form of Exhibit B (each a “Variable Funding Note” or “VFN”), dated as of the
date of this Agreement or the effective date of the applicable Joinder
Supplement, each in a face amount equal to the applicable Lender’s Commitment as
of the A&R Effective Date or the effective date of any Joinder Supplement, as
applicable, and otherwise duly completed. Each Variable Funding Note shall
evidence obligations in an amount equal, at any time, to the outstanding
Advances by such Lender under the applicable VFN on such day. (b) During the
Reinvestment Period, the Borrower may, at its option, request the Lenders to
make advances of funds (each, an “Advance”) under this Agreement pursuant to a
Funding Notice; provided, however, that no Lender shall be obligated to make any
Advance on or after the date that is two (2) Business Days prior to the
Reinvestment Period End Date, unless the Borrower has entered into a binding
commitment to purchase an Eligible Loan prior to the declaration of the
Termination Date or the Reinvestment Period End Date pursuant to -48- USActive
55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa065.jpg]
Section 9.2(a) and the related Advance Date is not more than thirty (30) days
after such declaration. (c) Following the receipt of a Funding Notice during the
Reinvestment Period and subject to the terms and conditions hereinafter set
forth, the Lenders shall fund such Advance. Notwithstanding anything to the
contrary herein, no Lender shall be obligated to make any Advance if, after
giving effect to such Advance and the addition to the Collateral of the Eligible
Loans to be acquired by the Borrower with the proceeds of such Advance, (i) in
the sole discretion of any such Lender, a Default or Event of Default would or
could reasonably be expected to result therefrom or (ii) the aggregate Advances
Outstanding would exceed the Borrowing Base. (d) The Borrower may, with the
written consent of the Administrative Agent, add additional Persons who satisfy
the requirements set forth in Section 12.16 as Lenders and increase the
Commitments hereunder; provided that the Commitment of any Lender may only be
increased with the prior written consent of such Lender and the Administrative
Agent. Each additional Lender shall become a party hereto by executing and
delivering to the Administrative Agent, the Collateral Agent, the Collateral
Manager and the Borrower a Transferee Letter and a Joinder Supplement. Section
2.2 Procedures for Advances by the Lenders. (a) Subject to the limitations set
forth in Section 2.1(b), the Borrower may request an Advance from the Lenders by
delivering to the Lenders at certain times the information and documents set
forth in this Section 2.2. (b) With respect to all Advances, no later than 3:00
p.m. on the Business Day prior to the proposed Funding Date, the Borrower (or
the Collateral Manager on the Borrower’s behalf) shall deliver: (i) to the
Administrative Agent (with a copy to the Collateral Agent) a wire disbursement
and authorization form, to the extent not previously delivered; and (ii) to the
Administrative Agent (with a copy to each Lender and the Collateral Agent) a
duly completed Funding Notice (including a duly completed Borrowing Base
Certificate as of the proposed Funding Date and giving pro forma effect to the
Advance requested and the use of the proceeds thereof) which shall (i) specify
the desired amount of such Advance, which amount shall not cause the Advances
Outstanding to exceed the Borrowing Base and must be at least equal to $250,000
(or such lesser amount that is necessary to fund a draw under a Revolving Loan
or Delayed Draw Loan), to be allocated to each Lender in accordance with its Pro
Rata Share, (ii) specify the proposed Funding Date of such Advance, (iii)
specify the Loan(s) (if any) to be financed on such Funding Date (including the
appropriate file number, Obligor, Outstanding Balance, Assigned Value and
Purchase Price for such Loan(s) (if any)), and (iv) include a representation
that all conditions precedent (other than Sections 3.2(h) and (i)) for an
Advance described in Article III hereof have been satisfied or waived. Each
Funding Notice shall be irrevocable. If any Funding Notice is received by the
Administrative Agent, the Collateral Agent and each Lender after 3:00 p.m. on
the Business Day prior to the proposed Funding Date or on a day that is not a
Business Day, such Funding Notice shall -49- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa066.jpg]
be deemed to be received by the Administrative Agent, the Collateral Agent and
each Lender at 9:00 a.m. on the next Business Day. (c) On the proposed Funding
Date, subject to the limitations set forth in Section 2.1(b) and upon
satisfaction or waiver of the applicable conditions set forth in Article III,
each Lender shall make available to the Borrower in same day funds, by wire
transfer to the account designated by the Borrower in the Funding Notice given
pursuant to this Section 2.2, an amount equal to such Lender’s Pro Rata Share of
the least of (i) the amount requested by the Borrower for such Advance, (ii) the
aggregate unused Commitments then in effect and (iii) the maximum amount that,
after taking into account the proposed use of the proceeds of such Advance,
could be advanced to the Borrower hereunder without causing the Advances
Outstanding to exceed the Borrowing Base on the related Funding Date. (d) On
each Funding Date, the obligation of each Lender to remit its Pro Rata Share of
any such Advance shall be several from that of each other Lender and the failure
of any Lender to so make such amount available to the Borrower shall not relieve
any other Lender of its obligation hereunder. Section 2.3 Reduction of the
Facility Amount; Principal Repayments. (a) The Borrower (or the Collateral
Manager on behalf of the Borrower) may irrevocably terminate the Commitments in
whole or irrevocably reduce in part the portion of the Commitments that exceed
the sum of the Advances Outstanding and accrued Interest and Breakage Costs with
respect thereto; provided that (i) the Borrower shall provide a Repayment Notice
at least one (1) Business Day prior to the date of such termination or reduction
to the Administrative Agent (with a copy to the Collateral Manager and the
Collateral Agent); (ii) any partial reduction of the Commitments shall be in an
amount equal to $5,000,000 and in integral multiples of $500,000 in excess
thereof; and (iii) in the case of such termination or reduction on or prior to
the two (2) year anniversary of the First Amendment Closing Date other than (x)
in connection with an amendment and restatement of this Agreement or (y) within
five (5) Business Days following a demand by any Lender for Increased Costs
pursuant to Section 2.12, the Borrower shall pay to the Administrative Agent for
distribution to the Lenders the applicable Commitment Reduction Fee. Each notice
of a reduction or termination pursuant to this Section 2.3(a) shall be
irrevocable. The applicable Commitment of each Lender shall be reduced by an
amount equal to its Pro Rata Share (prior to giving effect to any reduction of
the Commitments hereunder) of the aggregate amount of any reduction under this
Section 2.3(a). (b) The Borrower (or the Collateral Manager on behalf of the
Borrower) may, at any time, reduce Advances Outstanding; provided that, other
than a reduction pursuant to Section 2.7 or 2.8 (i) the Borrower shall provide a
Repayment Notice at least one (1) Business Day prior to the date of such
reduction to the Administrative Agent, the Collateral Agent and the Lenders
(provided that same day notice may be given with respect to curing any Borrowing
Base Deficiency) and (ii) any reduction of Advances Outstanding (other than with
respect to repayments of Advances Outstanding made by the Borrower to reduce
Advances Outstanding such that no Borrowing Base Deficiency exists) shall be in
a minimum amount of $500,000 (unless the Advances Outstanding are less than
$500,000 in which case the minimum reduction shall be equal to the Advances
Outstanding at such time) and in integral multiples of $100,000 in excess
thereof. -50- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa067.jpg]
In connection with any such reduction of Advances Outstanding, the Borrower (or,
in the case of curing a Borrowing Base Deficiency, the Equity Investor on behalf
of the Borrower) shall deliver (1) to the Administrative Agent, the Collateral
Agent and each Lender of such Advances, a Repayment Notice and (2) funds to the
Collateral Agent for payment to the Lenders of such Advances sufficient to repay
such Advances Outstanding, accrued Interest thereon and any Breakage Costs which
may include instructions to the Collateral Agent to use funds from the Principal
Collection Account and/or funds otherwise provided by the Borrower or the Equity
Investor to the Collateral Agent with respect thereto; provided that, the
Advances Outstanding will not be reduced unless sufficient funds have been
remitted to pay all such amounts referred to in this sentence in full. Any
Advance so repaid may, subject to the terms and conditions hereof, be reborrowed
during the Reinvestment Period. Any Repayment Notice relating to any repayment
pursuant to this Section 2.3(b) shall be irrevocable. (c) Unless sooner prepaid
pursuant to the terms hereof, the Advances Outstanding shall be repaid in full
on the Termination Date or on such later date as is agreed to in writing by the
Borrower, the Collateral Manager, the Administrative Agent and the Lenders.
Section 2.4 Determination of Interest. (a) The Administrative Agent shall
determine the Interest (including unpaid Interest related thereto, if any, due
and payable on a prior Payment Date) to be paid by the Borrower on each Payment
Date for the related Accrual Period and shall advise the Collateral Manager and
the Borrower thereof on the third Business Day prior to such Payment Date. (b)
No provision of this Agreement shall require the payment or permit the
collection of Interest in excess of the maximum permitted by Applicable Law. (c)
No Interest shall be considered paid by any distribution if at any time such
distribution is rescinded or must otherwise be returned for any reason. Section
2.5 Notations on Variable Funding Notes. Each Lender is hereby authorized to
enter on a schedule attached to the VFN with respect to such Lender, as
applicable, a notation (which may be computer generated) or to otherwise record
in its internal books and records or computer system with respect to each
Advance under the VFN made by the applicable Lender of (a) the date and
principal amount thereof and (b) each payment and repayment of principal
thereof. Any such recordation shall, absent manifest error, constitute prima
facie evidence of the outstanding Advances, as applicable, under each VFN. The
failure of any Lender to make any such notation on the schedule attached to the
applicable VFN shall not limit or otherwise affect the obligation of the
Borrower to repay the Advances in accordance with the terms set forth herein.
Section 2.6 Borrowing Base Deficiency Cures. Any Borrowing Base Deficiency may
be cured by the Borrower taking one or more of the following actions: (i)
crediting Cash into the Principal Collection Account; -51- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa068.jpg]
(ii) repaying the applicable Advances Outstanding in accordance with Section
2.3(b); (iii) posting additional Eligible Loans and/or Permitted Investments as
Collateral or effecting a Substitution of a new Eligible Loan for an existing
Loan; provided that the amount of any reduction of a Borrowing Base Deficiency
pursuant to any such additional Eligible Loans shall be the Adjusted Borrowing
Value of such Eligible Loans; or (iv) selling Loans and/or purchasing Loans in
accordance with Section 2.14 if such sales and/or purchases, together with any
other combination of actions under this Section 2.6 will cure such event;
provided that the sale proceeds of any Loan sold pursuant to this clause (iv)
that has not settled in Cash within twenty (20) Business Days of its respective
trade date shall no longer be included in the determination of whether any
Borrowing Base Deficiency has been cured. For the avoidance of doubt, the
Borrower may cure a Borrowing Base Deficiency by any combination of (i), (ii),
(iii) or (iv) of this Section 2.6 (or by any other action with the prior written
consent of the Administrative Agent). Notwithstanding any other provisions of
this Agreement, if the Borrower has eliminated a Borrowing Base Deficiency
pursuant to clause (i) of this Section 2.6, upon written request of the Borrower
to the Collateral Agent to release such funds from the Principal Collection
Account and written certification by the Borrower (which may be by email) that
immediately after giving effect to the return of any such Cash, no Borrowing
Base Deficiency will exist, the Borrower shall be permitted the return of all or
a portion of the Cash so deposited in the Principal Collection Account and the
Collateral Agent shall pay the amount so requested to the Borrower and, for the
avoidance of doubt, such amount shall not constitute Available Funds. Section
2.7 Priority of Payments. (a) Interest Collection Account. On each Payment Date,
so long as no Default or Event of Default has occurred and is continuing, the
Collateral Manager shall direct the Collateral Agent to pay pursuant to the
related Collateral Management Report (and the Collateral Agent shall make
payment from the Interest Collection Account to the extent of Available Funds,
in reliance on the information set forth in such Collateral Management Report)
to the following Persons, the following amounts in the following order of
priority: (1) pro rata to (A) the Collateral Agent, in an amount equal to any
accrued and unpaid Collateral Agent Fees, (B) the Custodian, in an amount equal
to any accrued and unpaid Custodian Fees and (C) the Securities Intermediary, in
an amount equal to any amounts payable to each Securities Intermediary under
each Securities Account Control Agreement; provided that, the aggregate amount
payable pursuant to this Section 2.7(a)(1), Section 2.7(b)(1) and Section 2.8(1)
shall not exceed $100,000 per annum; (2) to the Collateral Manager first (A) in
an amount equal to any accrued and unpaid Collateral Management Fee, to the
extent not waived in writing -52- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa069.jpg]
by the Collateral Manager, and then second (B) all documented Collateral Manager
Reimbursable Expenses due and owing to the Collateral Manager; provided that,
during any 12-month rolling period, the aggregate amount payable pursuant to
this Section 2.7(a)(2)(B), Section 2.7(b)(2)(B) and Section 2.8(2)(B) shall not
exceed $100,000 per annum; (3) pro rata to each Lender, in an amount equal to
any accrued and unpaid Interest, Breakage Costs and Non-Usage Fee; (4) pro rata
to the Administrative Agent and each Lender, all Administrative Expenses and any
Increased Costs due and owing to such Person; (5) if a Borrowing Base Deficiency
exists, pro rata to the Lenders to reduce the Advances Outstanding in an amount
necessary to cure such Borrowing Base Deficiency; (6) pro rata to each Lender,
in an amount equal to any accrued and unpaid Commitment Reduction Fee; (7) to
the Expense Reserve Account, in an amount equal to the Expense Reserve Account
Amount; (8) pro rata to each applicable party to pay all other unpaid
Administrative Expenses; (9) to the applicable Governmental Authority, any Tax
or withholding Tax which, if not paid, could result in a Lien on any of the
Collateral; and (10) any remaining amounts shall be distributed to or as
directed by the Borrower. (b) Principal Collection Account. On each Payment
Date, so long as no Default or Event of Default has occurred and is continuing,
the Collateral Manager shall direct the Collateral Agent to pay pursuant to the
related Collateral Management Report (and the Collateral Agent shall make
payment from the Principal Collection Account to the extent of Available Funds,
in reliance on the information set forth in such Collateral Management Report)
to the following Persons, the following amounts in the following order of
priority: (1) to the extent not paid pursuant to Section 2.7(a)(1), pro rata to
(A) the Collateral Agent, in an amount equal to any accrued and unpaid
Collateral Agent Fees, (B) the Custodian, in an amount equal to any accrued and
unpaid Custodian Fees and (C) the Securities Intermediary, in an amount equal to
any amounts payable to the Securities Intermediary under each Securities Account
Control Agreement; provided that, the aggregate amount payable pursuant to
Section 2.7(a)(1), this Section 2.7(b)(1) and Section 2.8(1) shall not exceed
$100,000 per annum; -53- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa070.jpg]
(2) to the extent not paid pursuant to Section 2.7(a)(2), to the Collateral
Manager first (A) in an amount equal to any accrued and unpaid Collateral
Management Fee, to the extent not waived in writing by the Collateral Manager,
and then second (B) all documented Collateral Manager Reimbursable Expenses due
and owing to the Collateral Manager; provided that, during any 12-month rolling
period, the aggregate amount payable pursuant to Section 2.7(a)(2), this Section
2.7(b)(2)(B) and Section 2.8(2)(B) shall not exceed $100,000 per annum; (3) to
the extent not paid pursuant to Section 2.7(a)(3), pro rata to each Lender, in
an amount equal to any accrued and unpaid Interest, Breakage Costs and Non-Usage
Fee; (4) to the extent not paid pursuant to Section 2.7(a)(4), pro rata to the
Administrative Agent and each Lender, all Administrative Expenses and any
Increased Costs due and owing to such Person; (5) to the Unfunded Exposure
Account (which, during the Reinvestment Period shall be at the discretion of the
Collateral Manager) in an amount necessary to cause the amount on deposit in the
Unfunded Exposure Account to equal the Unfunded Exposure Equity Amount; (6) (i)
during the Reinvestment Period, to the extent not paid pursuant to Section
2.7(a)(5), pro rata to the Lenders to reduce the Advances Outstanding in an
amount necessary to cure such Borrowing Base Deficiency or (ii) after the end of
the Reinvestment Period, pro rata to each Lender to pay the Advances Outstanding
until paid in full; (7) to the extent not paid pursuant to Section 2.7(a)(6),
pro rata to each Lender, in an amount equal to any accrued and unpaid Commitment
Reduction Fee owing to the Lenders; (8) to the extent not paid pursuant to
Section 2.7(a)(7), pro rata to each applicable party to pay all other
outstanding amounts then due and payable under the Transaction Documents; (9) to
the Expense Reserve account, in an amount equal to the Expense Reserve Account
Amount; (10) to the extent not paid pursuant to Section 2.7(a)(9), to the
applicable Governmental Authority, any Tax or withholding Tax which, if not
paid, could result in a Lien on any of the Collateral; (11) during the
Reinvestment Period, at the sole discretion of the Collateral Manager, to the
Principal Collection Account; and (12) any remaining amounts shall be
distributed to or as directed by the Borrower. -54- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa071.jpg]
(c) If Available Funds are not sufficient on any Payment Date to pay all accrued
and unpaid Interest owing to the Lender on such Payment Date in accordance with
Sections 2.7(a)(3) and (b)(3), then the Equity Investor may (but is not
obligated to) make capital contributions to the Borrower and designate the
proceeds thereof as Interest Collections in an amount sufficient to pay the
amount of such deficiency. Section 2.8 Alternate Priority of Payments. On each
Business Day (a) following the occurrence and during the continuation of a
Default or an Event of Default, (b) on which an Optional Sale occurs or (c)
following the declaration of the occurrence, or the deemed occurrence, as
applicable, of the Termination Date pursuant to Section 9.2(a), the Collateral
Manager (or, in the case of clause (a) or (c), after delivery of a Notice of
Exclusive Control, the Administrative Agent) shall direct the Collateral Agent
to pay pursuant to the related Collateral Management Report (and the Collateral
Agent shall make payment from the Collection Account to the extent of Available
Funds, in reliance on the information set forth in such Collateral Management
Report) to the following Persons, the following amounts in the following order
of priority: (1) pro rata to the Collateral Agent, the Custodian and the
Securities Intermediary, in an amount equal to any accrued and unpaid Collateral
Agent Fees, Custodian Fees and amounts payable to the Securities Intermediary
under each Securities Account Control Agreement owing to such Person; provided
that, the aggregate amount payable pursuant to Section 2.7(a)(1), Section
2.7(b)(1) and this Section 2.8(1) shall not exceed $100,000 per annum; provided,
further, that following the occurrence and during the continuation of an Event
of Default, the Administrative Agent may in its sole discretion waive the
limitation set forth in the previous proviso; (2) to the Collateral Manager
first (A) in an amount equal to any accrued and unpaid Collateral Management
Fee, to the extent not waived in writing by the Collateral Manager, and then
second (B) all documented Collateral Manager Reimbursable Expenses due and owing
to the Collateral Manager; provided that, during any 12-month rolling period,
the aggregate amount payable pursuant to Section 2.7(a)(2)(B), Section
2.7(b)(2)(B) and this Section 2.8(2)(B) shall not exceed $100,000 per annum; (3)
pro rata to each Lender, in an amount equal to any accrued and unpaid Interest,
Breakage Costs and Non-Usage Fee; (4) pro rata to the Administrative Agent and
each Lender, all Administrative Expenses and any Increased Costs due and owing
to such Person; (5) to the Unfunded Exposure Account, in an amount necessary to
cause the amount in the Unfunded Exposure Account to equal the Unfunded Exposure
Amount; (6) pro rata to the Lenders to pay the Advances Outstanding until paid
in full; -55- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa072.jpg]
(7) pro rata to each Lender, in an amount equal to any accrued and unpaid
Commitment Reduction Fee owing to the Lenders; (8) pro rata to each applicable
party to pay all other amounts outstanding under the Transaction Documents; (9)
to the applicable Governmental Authority, any Tax or withholding Tax which, if
not paid, could result in a Lien on any of the Collateral; and (10) any
remaining amounts shall be distributed to or as directed by the Borrower.
Section 2.9 Collections and Allocations. (a) Collections. The Collateral Manager
shall promptly identify any Collections received directly by it as Interest
Collections or Principal Collections and shall transfer all such Collections to
the appropriate Collection Account within two (2) Business Days after its
receipt thereof. Upon the receipt of Collections in the Collection Account
during any Accrual Period, the Collateral Manager shall identify Principal
Collections and Interest Collections no later than the Measurement Date related
to the Payment Date immediately following such Accrual Period and direct the
Collateral Agent and Securities Intermediary to transfer the same to the
Principal Collection Account and the Interest Collection Account, respectively.
The Collateral Manager shall further include a statement as to the amount of
Principal Collections and Interest Collections on deposit in the Principal
Collection Account and the Interest Collection Account on each Reporting Date in
the Collateral Management Report delivered pursuant to Section 6.8(c). (b)
Excluded Amounts. With the prior written consent of the Administrative Agent,
the Collateral Manager may direct the Collateral Agent and the Securities
Intermediary to withdraw from the Collection Account and pay to the Person
entitled thereto any amounts credited thereto constituting Excluded Amounts if
the Collateral Manager has, prior to such withdrawal and consent, delivered to
the Administrative Agent, the Collateral Agent, the Borrower and each Lender a
report setting forth the calculation of such Excluded Amounts in form and
substance reasonably satisfactory to the Administrative Agent and each Lender.
(c) Initial Deposits. On the initial Funding Date with respect to any Loan, the
Collateral Manager will deposit or cause to be deposited into the Collection
Account all Collections received in respect of such Loan on such initial Funding
Date. The Borrower shall confirm to the Administrative Agent in writing when it
has provided each such payment instruction. (d) Investment of Funds. All
uninvested amounts on deposit in the Collection Account or the Expense Reserve
Account shall be invested pursuant to clause (b) (or, upon written notice from
the Collateral Manager to the Collateral Agent, clause (c)) of the definition of
Permitted Investments at the direction of the Collateral Manager. If no such
direction is received by the Collateral Agent, all such amounts shall remain
uninvested. All earnings (net of losses and investment expenses) thereon shall
be retained or deposited into the Principal Collection Account or the Expense
Reserve Account and shall be applied on each Payment Date pursuant to the -56-
USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa073.jpg]
provisions of Section 2.7 or Section 2.8 (as applicable). (e) Unfunded Exposure
Account. On the last day of the Reinvestment Period, the Borrower shall fund an
amount equal to the Unfunded Exposure Amount into the Unfunded Exposure Account.
All funding requests associated with the Unfunded Exposure Amount shall be made
from the Unfunded Exposure Account after the Reinvestment Period End Date. All
uninvested amounts on deposit in the Unfunded Exposure Account shall be invested
pursuant to clause (b) (or, upon written notice from the Collateral Manager to
the Collateral Agent, clause (c)) of the definition of Permitted Investments.
(f) Expense Reserve Account. At any time, the Collateral Manager may in its sole
discretion, but shall not be obligated to, direct the Collateral Agent and the
Securities Intermediary to withdraw from the Expense Reserve Account and pay to
(i) the Collateral Manager an amount equal to any Collateral Manager
Reimbursable Expenses; (ii) the Collateral Agent an amount equal to any
Collateral Agent Fee, expenses and indemnities; (iii) the Custodian an amount
equal to any Custodian Fee, expenses and indemnities; (iv) the Securities
Intermediary, any amounts owed pursuant to each Securities Account Control
Agreement; (v) the applicable Person an amount equal to any invoice received
pursuant to Section 2.11; or (vi) amounts owed pursuant to any Fee Letter.
Section 2.10 Payments, Computations, etc. (a) Unless otherwise expressly
provided herein, all amounts to be paid or deposited by the Borrower hereunder
shall be paid or deposited in accordance with the terms hereof no later than
3:00 p.m. on the day when due in lawful money of the United States in
immediately available funds and any amount not received before such time shall
be deemed received on the next Business Day. The Borrower shall, to the extent
permitted by law, pay to the Secured Parties interest on all amounts not paid or
deposited when due hereunder at 2.00% per annum above the Prime Rate, payable on
demand; provided that such interest rate shall not at any time exceed the
maximum rate permitted by Applicable Law. Such interest shall be for the account
of the applicable Secured Party. All computations of interest and other fees
hereunder shall be made on the basis of a year consisting of 360 days (other
than calculations with respect to the Base Rate, which shall be based on a year
consisting of 365 or 366 days, as applicable) for the actual number of days
elapsed. (b) Whenever any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of the payment of Interest or any fee payable hereunder, as the case
may be. For avoidance of doubt, to the extent that Available Funds are
insufficient on any Payment Date to satisfy the full amount of any Increased
Costs pursuant to Section 2.12, such unpaid amounts shall remain due and owing
and shall accrue interest as provided in Section 2.10(a) until repaid in full.
(c) If any Advance requested by the Borrower is not effectuated as a result of
the failure to fulfill any condition under Section 3.2 (other than any condition
that is waived by the Administrative Agent), as the case may be, on the date
specified therefor, whichever of the Collateral Manager or the Borrower is at
fault, such Person shall indemnify the applicable Lender -57- USActive
55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa074.jpg]
against any reasonable loss, cost or expense incurred by the applicable Lender,
including, without limitation, any loss, cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by the
applicable Lender to fund or maintain such Advance upon receipt by the Borrower
of documentation setting forth such costs. Section 2.11 Fees. The Borrower shall
pay to Cadwalader, Wickersham & Taft LLP and Walkers as counsel to the
Administrative Agent and the Lenders and Nixon Peabody LLP, as counsel to the
Collateral Agent, within two (2) Business Days following an invoice therefor,
its reasonable invoiced fees and out-of-pocket expenses through the A&R
Effective Date. Section 2.12 Increased Costs; Capital Adequacy; Illegality. (a)
If either (i) the introduction of or any change (including, without limitation,
any change by way of imposition or increase of reserve requirements) in or in
the interpretation of any Applicable Law after the Original Closing Date or (ii)
the compliance by an Affected Party with any guideline, request or
interpretation issued after the Original Closing Date from any central bank or
other Governmental Authority (whether or not having the force of law), shall (A)
subject any Affected Party to any Taxes (other than (i) Indemnified Taxes and
(ii) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, (B) impose, modify or deem applicable any reserve
requirement (including, without limitation, any reserve requirement imposed by
the Board of Governors of the Federal Reserve System, but excluding any reserve
requirement, if any, included in the determination of Interest), special deposit
or similar requirement against assets of, deposits with or for the amount of, or
credit extended by, any Affected Party or (C) impose any other condition (other
than with respect to Taxes) affecting any Affected Party’s rights hereunder or
under any other Transaction Document, the result of which is to increase the
cost to any Affected Party or to reduce the amount of any sum received or
receivable by an Affected Party under this Agreement or under any other
Transaction Document, then on the Payment Date following demand by such Affected
Party (which demand shall be accompanied by a statement setting forth the basis
for such demand), the Borrower shall pay (in accordance with Section 2.7 or 2.8,
as applicable) directly to such Affected Party such additional amount or amounts
as will compensate such Affected Party for such additional or increased cost
incurred or such reduction suffered. (b) If either (i) the introduction of or
any change in or in the interpretation of any law, guideline, rule, regulation,
directive or request or (ii) compliance by any Affected Party with any law,
guideline, rule, regulation, directive or request from any central bank or other
Governmental Authority or agency (whether or not having the force of law),
including, without limitation, compliance by an Affected Party with any request
or directive regarding capital adequacy, but excluding with respect to Taxes,
has or would have the effect of reducing the rate of return on the capital of
any Affected Party as a consequence of its obligations hereunder or arising in
connection herewith to a level below that which any such Affected Party could
have achieved but for such introduction, change or compliance (taking into
consideration the policies of such Affected Party with respect to capital
adequacy) by an amount deemed by such Affected Party to be material, then from
time to time, on the Payment Date following demand by such -58- USActive
55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa075.jpg]
Affected Party (which demand shall be accompanied by a statement setting forth
the basis for such demand), the Borrower shall pay (in accordance with Section
2.7 or 2.8, as applicable) directly to such Affected Party such additional
amount or amounts as will compensate such Affected Party for such reduction. For
the avoidance of doubt, if the issuance of any amendment or supplement to
Interpretation No. 46 or to Statement of Financial Accounting Standards No. 140
by the Financial Accounting Standards Board or any other change in accounting
standards or the issuance of any other pronouncement, release or interpretation,
causes or requires the consolidation of all or a portion of the assets and
liabilities of the Borrower or any Affected Party with the assets and
liabilities of the Administrative Agent or any Lender or shall otherwise impose
any loss, cost, expense, reduction of return on capital or other loss, such
event shall constitute a circumstance on which such Affected Party may base a
claim for reimbursement under this Section 2.12. Notwithstanding the foregoing,
but subject to Section 6.7, the provisions of this Section 2.12(b) shall not
apply to the consolidation of the Borrower for accounting purposes as required
by GAAP with the Collateral Manager or any Affiliate thereof, whether or not an
Affected Party. (c) If as a result of any event or circumstance similar to those
described in clause (a) or (b) of this Section 2.12, any Affected Party is
required to compensate a bank or other financial institution providing liquidity
support, credit enhancement or other similar support to such Affected Party in
connection with this Agreement or the funding or maintenance of Advances
hereunder, then on the Payment Date following demand by such Affected Party, the
Borrower shall pay to such Affected Party such additional amount or amounts as
may be necessary to reimburse such Affected Party for any amounts payable or
paid by it. (d) In determining any amount provided for in this Section 2.12, the
Affected Party may use any reasonable averaging and attribution methods. Any
Affected Party making a claim under this Section 2.12 shall submit to the
Borrower and the Collateral Manager a written description as to such additional
or increased cost or reduction and the calculation thereof, which written
description shall be conclusive absent manifest error. (e) If a Eurodollar
Disruption Event with respect to any Lender occurred on any date prior to the
occurrence of a Benchmark Transition Event, such Lender shall in turn so notify
the Borrower, whereupon all Advances Outstanding of the affected Lender in
respect of which Interest accrues at the LIBOR Rate shall immediately be
converted into Advances Outstanding in respect of which such Interest accrues at
the Base Rate; provided that such Lender or the Administrative Agent shall
notify the Borrower promptly when the Eurodollar Disruption Event is no longer
continuing and interest on such Advances Outstanding on and after the date of
such notice with respect to such Lender shall accrue interest at the LIBOR Rate;
provided, further, that if a Eurodollar Disruption Event with respect to any
Lender has occurred and the LIBOR Rate has been replaced with a Benchmark
Replacement, such Eurodollar Disruption Event shall no longer be continuing, and
interest on such Advances Outstanding on and after the date of such replacement
shall accrue interest at the Benchmark Replacement. (f) Subject to the next
sentence of this Section 2.12(f), failure or delay on the part of any Affected
Party to demand compensation pursuant to this Section 2.12 shall not constitute
a waiver of such Affected Party’s right to demand or receive such compensation.
Notwithstanding anything to the contrary in this Section 2.12, the Borrower
shall not be required to compensate an Affected Party pursuant to this Section
2.12 for any amounts incurred more than -59- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa076.jpg]
six (6) months prior to the date that such Affected Party notifies the Borrower
of such Affected Party’s intention to claim compensation therefor; provided
that, if the circumstances giving rise to such claim have a retroactive effect,
then such six (6) month period shall be extended to include the period of such
retroactive effect. Section 2.13 Taxes. (a) Any and all payments by or on
account of any obligation of the Borrower under any Transaction Document shall
be made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.13) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made. (b) The Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.
(c) The Borrower shall indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.13) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability and the calculation
thereof delivered to the Borrower by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error. (d) Without limiting the
generality of Section 11.5, each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.16(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Transaction Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Transaction Document or -60- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa077.jpg]
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this Section
2.13(d). (e) As soon as practicable after any payment of Taxes by the Borrower
to a Governmental Authority pursuant to this Section 2.13, the Borrower shall
deliver to the Administrative Agent a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent. (f) (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any
Transaction Document shall deliver to the Borrower and the Administrative Agent,
at the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements, and to
comply with any such requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.13(f)(ii)(1), Section 2.13(f)(ii)(2), and Section 2.13(f)(ii)(4) below) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender. (ii) Without limiting the generality of the foregoing, (1) any
Lender that is a U.S. Person shall deliver to the Borrower, the Administrative
Agent and the Collateral Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower, the Administrative Agent or the Collateral
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax; (2) any Foreign Lender shall, to the
extent it is legally entitled to do so, deliver to the Borrower, the
Administrative Agent and the Collateral Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower, the Administrative Agent or the
Collateral Agent), whichever of the following is applicable: a. in the case of a
Foreign Lender claiming the benefits of an income tax treaty to which the United
States is a party (x) with respect to payments of interest under any Transaction
Document, -61- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa078.jpg]
executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Transaction Document, IRS Form W-8BEN or
IRS Form W- 8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty; b. executed copies of IRS Form W-8ECI; c. in
the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 2.13-1 to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W- 8BEN or IRS Form W-8BEN-E, as applicable; or d.
to the extent a Foreign Lender is not the beneficial owner of the income,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit 2.13-2 or Exhibit 2.13-3, IRS Form W-9, and/or other
certification or documents from each beneficial owner, as applicable; provided
that if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit 2.13-4 on behalf of each such direct and indirect
partner; (3) any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding required to be made; and (4) if a payment made to a
Lender under any Transaction Document would be subject to U.S. federal
withholding Tax imposed by FATCA -62- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa079.jpg]
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to withhold from such
payment. Solely for purposes of this clause (4), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement. Each Lender agrees
that if any form or certification it previously delivered expires or becomes
obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so. (g) If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.13
(including by the payment of additional amounts pursuant to this Section 2.13),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 2.13 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
Section 2.13(g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 2.13(g), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this Section 2.13(g) the payment of which would place the
indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person. (h) Each party’s obligations under this Section 2.13 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Transaction Document. Section 2.14 Reinvestment; Discretionary Sales,
Substitution and Optional Sales -63- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa080.jpg]
of Loans. (a) Reinvestment. On the terms and conditions hereinafter set forth as
certified in writing to the Administrative Agent and the Collateral Agent, prior
to the Facility Maturity Date, the Borrower may withdraw funds on deposit in the
Principal Collection Account for the following purposes: (i) to reinvest such
funds in Loans to be pledged hereunder (a “Reinvestment”), so long as (1) all
conditions precedent set forth in Section 3.2 have been satisfied and (2) each
Loan acquired by the Borrower in connection with such reinvestment shall be an
Eligible Loan; (ii) to make payments in respect of the Advances Outstanding at
such time in accordance with and subject to the terms of Section 2.3(b); or
(iii) during the Reinvestment Period, to fund Delayed Draw Loans and Revolving
Loans; provided that the Borrower shall have used all funds on deposit in the
Unfunded Exposure Account to fund such Delayed Draw Loans and Revolving Loans
prior to withdrawing funds from the Principal Collection Account for such
purpose. Upon the satisfaction of the applicable conditions set forth in this
Section 2.14(a) (as certified by the Borrower to the Administrative Agent and
the Collateral Agent), the Collateral Agent will release funds from the
Principal Collection Account to be applied pursuant to the above in an amount
not to exceed the lesser of (A) the amount requested by the Borrower and (B) the
amount on deposit in the Principal Collection Account on such day. (b)
Substitutions. Subject to Sections 2.14(e) and (f), upon not less than two (2)
Business Days’ prior written notice to the Administrative Agent (with a copy to
the Collateral Agent and the Lenders), the Equity Investor (or the Borrower at
the Equity Investor’s discretion) may, during the Reinvestment Period, replace
any Loan with another Loan (each a “Substitution”) so long as (i) no Default or
Event of Default has occurred and is continuing and, immediately after giving
effect to such Substitution, no Event of Default shall have occurred, (ii) each
substitute Loan acquired by the Borrower in connection with a Substitution shall
be an Eligible Loan, (iii) 100% of the proceeds from the sale of the Loan(s) to
be replaced in connection with such Substitution are either applied by the
Borrower to acquire the substitute Loan(s) or deposited in the Collection
Account, (iv) all conditions precedent set forth in Section 3.2 have been
satisfied with respect to each substitute Loan to be acquired by the Borrower in
connection with such Substitution, and (v) immediately after giving effect to
such Substitution, no Borrowing Base Deficiency exists; provided that,
notwithstanding anything to the contrary set forth in Section 3.2, in the event
a Borrowing Base Deficiency shall have existed immediately prior to giving
effect to such Substitution, the Borrower may effect a Substitution so long as,
immediately after giving effect to such Substitution and any other sale or
transfer substantially contemporaneous therewith, such Borrowing Base Deficiency
is reduced or cured. (c) Discretionary Sales. Subject to Sections 2.14(e) and
(f), upon not less than one (1) Business Day’s prior written notice to the
Administrative Agent (with a copy to the Collateral Agent and the Lenders), the
Collateral Manager may direct the Borrower (which -64- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa081.jpg]
direction shall be deemed a certification that the following conditions have
been satisfied) to sell Loans (each, a “Discretionary Sale”) so long as (i) no
Event of Default has occurred and is continuing and, immediately after giving
effect to such Discretionary Sale, no Default or an Event of Default shall have
occurred, (ii) unless the Administrative Agent has provided its prior written
consent, the sale price of each Loan sold pursuant to a Discretionary Sale shall
be greater than or equal to its Adjusted Borrowing Value and (iii) immediately
after giving effect to such Discretionary Sale, no Borrowing Base Deficiency
exists; provided that, in the event a Borrowing Base Deficiency shall have
existed immediately prior to giving effect to such Discretionary Sale, the
Borrower may, with the prior consent of the Administrative Agent in its sole
discretion, effect a Discretionary Sale so long as, immediately after giving
effect to such Discretionary Sale and any other sale or transfer substantially
contemporaneous therewith, such Borrowing Base Deficiency is reduced or cured.
(d) Optional Sales. Subject to Section 2.14(e), the Borrower shall have the
right to sell all of the Loans included in the Collateral (an “Optional Sale”)
on any Business Day. The proceeds of any Optional Sale shall be distributed on
the related sale date in accordance with Section 2.8. (e) Conditions to Sales,
Substitutions and Repurchases. Any Discretionary Sale, sale pursuant to a
Substitution or Optional Sale effected pursuant to Sections 2.14(b), (c), or (d)
shall be subject to the satisfaction of the following conditions (as shall be
deemed certified by the Collateral Manager upon delivery of any instruction to
effect any such Discretionary Sale, sale pursuant to a Substitution or Optional
Sale effective pursuant to Sections 2.14(b), (c) or (d)): (i) the Collateral
Manager shall deliver a Collateral Management Report to the Administrative
Agent; (ii) the Borrower shall deliver a list of all Loans to be sold or
substituted to the Administrative Agent and the Collateral Agent; (iii) as
certified in writing to the Administrative Agent by the Borrower, no selection
procedures adverse to the interests of the Administrative Agent or the Lenders
were utilized by the Borrower or the Collateral Manager, as applicable, in the
selection of the Loans to be sold or substituted; (iv) the Borrower shall notify
the Administrative Agent and Collateral Agent of any amount to be deposited into
the Collection Account in connection with any sale or substitution; (v) each
such Discretionary Sale, sale pursuant to a Substitution and Optional Sale
complies with Section 6.2(m); (vi) (A) the Borrower shall be deemed to have
certified to the Administrative Agent that the representations and warranties
contained in Section 4.1 and 4.2 hereof and (B) the Collateral Manager shall be
deemed to have certified to the Administrative Agent that the representations
and warranties contained in Section 4.3 hereof shall continue to be correct in
all material respects upon giving effect to any sale or substitution, except to
the extent any such representation or warranty relates to an earlier -65-
USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa082.jpg]
date; (vii) any repayment of Advances Outstanding in connection with any sale or
substitution of Loans hereunder shall comply with the requirements set forth in
Section 2.3; (viii) as certified in writing to the Administrative Agent by the
Borrower, any Discretionary Sale or sale in connection with a Substitution shall
be made by the Borrower to a third-party purchaser unaffiliated with the
Collateral Manager in a transaction (1) reflecting arm’s-length market terms and
(2) in which the Borrower makes no representations, warranties or covenants and
provides no indemnification for the benefit of any other party to such sale
(other than the representations, warranties and covenants set forth in the LSTA
Par/Near Par Trade Confirmation, the LSTA Distressed Trade Confirmation or the
LSTA Purchase and Sale Agreement for Distressed Trades, in each case as
published by The Loan Syndications and Trading Association, Inc. as of the date
of such confirmation or agreement, or substantially similar representations,
warranties and covenants, to the extent such documentation is not used in
connection with such transaction), provided that, notwithstanding the foregoing,
the Borrower may make a Discretionary Sale or sale in connection with a
Substitution, in each case for fair market value, to the Collateral Manager or
an Affiliate of the Borrower or the Collateral Manager with the prior written
consent of the Administrative Agent in its sole discretion (except that, so long
as no Event of Default has occurred and is continuing, no such consent shall be
required in connection with a Discretionary Sale or Substitution permitted by
Section 2.14(f)); provided, further, that after the occurrence and during the
continuance of an Event of Default, the Borrower may only make Discretionary
Sales, sales pursuant to a Substitution or an Optional Sale with the prior
written consent of the Administrative Agent in its sole discretion; (ix) the
Borrower shall pay an amount equal to all Breakage Costs (with respect to any
Optional Sale) and other accrued and unpaid costs and expenses (including,
without limitation, reasonable legal fees) of the Administrative Agent, the
Lenders (but not including any Defaulting Lender) and the Collateral Agent in
connection with any such sale, substitution or repurchase (including, but not
limited to, expenses incurred in connection with the release of the Lien of the
Collateral Agent on behalf of the Secured Parties and any other party having an
interest in the Loan in connection with such sale, substitution or repurchase);
(x) with respect to an Optional Sale, the Borrower shall, not later than ten
(10) Business Days prior to the date of such sale, deliver to the Administrative
Agent and each Lender a certificate and evidence to the reasonable satisfaction
of such parties (which satisfaction shall be confirmed in writing by the
Administrative Agent and each Lender) that the Borrower shall have sufficient
funds on or prior to the date of such sale to pay the outstanding Obligations in
full pursuant to Section 2.8; (xi) if any Loan sold pursuant to a Discretionary
Sale, sale pursuant to a Substitution or Optional Sale is sold for a price less
than its Adjusted Borrowing Value, the Administrative Agent shall have provided
its prior written consent to such sale in its -66- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa083.jpg]
sole discretion; and (xii) each such Discretionary Sale, sale pursuant to a
Substitution and Optional Sale complies with any restrictions on such sales in
any applicable Purchase Agreement. (f) Limitations on Sales, Substitutions and
Repurchases. The aggregate Outstanding Balance of all Loans which are sold or
intended to be sold by the Borrower during any 12-month rolling period shall not
exceed, collectively, (i) in connection with a Substitution, 25% of the Facility
Amount or (ii) in connection with a Discretionary Sale, 25% of the Facility
Amount, in each case, as of the start of such 12-month period (or such lesser
number of months as shall have elapsed as of such date); provided that, the
limitation set forth in this clause (f)(ii) shall not apply with respect to any
Discretionary Sale of a Loan (x) in connection with a refinancing by the related
Obligor or (y) certified by the Collateral Manager to the Administrative Agent
to be to an existing collateralized loan obligation facility managed by the
Collateral Manager or any Affiliate of the Collateral Manager. (g) Sales of
Loans with an Assigned Value of Zero and Sales of Equity Securities. The
Borrower may sell any Loan with an Assigned Value of zero or any Equity Security
to any Person; provided, that any such sale shall be made on an arm’s-length
basis at fair market value. Section 2.15 [Reserved]. Section 2.16 Capital
Contributions. The Equity Investor may, but shall not be obligated to, make a
capital contribution in Cash or securities to the Borrower at any time, which
proceeds may be deposited into any Account. Section 2.17 Defaulting Lenders. (a)
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law: (i) such
Defaulting Lender’s right to approve or disapprove any amendment, waiver or
consent with respect to this Agreement shall be restricted as set forth in
Section 12.1; (ii) any payment of principal, interest, fees or other amounts
received by the Administrative Agent for the account of that Defaulting Lender
(whether voluntary or mandatory, at maturity, or otherwise), shall be applied at
such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Default or Event of Default exists (except to the extent caused by such
Defaulting Lender, as determined by the Borrower in its reasonable discretion)),
to the funding of any Advance in respect of which such Defaulting Lender has
-67- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa084.jpg]
failed to fund its portion thereof as required by this Agreement, as determined
by the Administrative Agent; third, if so determined by the Administrative Agent
and the Borrower, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of that Defaulting Lender to fund
future Advances under this Agreement; fourth, to the payment of any amounts
owing to the other Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default or Event of Default exists (except to the extent
caused by such Defaulting Lender, as determined by the Borrower in its
reasonable discretion), to the payment of any amounts owing to the Borrower as a
result of any judgment of a court of competent jurisdiction obtained by such
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if such payment is a payment of the principal amount of any Advances in
respect of which such Defaulting Lender has not fully funded its appropriate
share, such payment shall be applied solely to pay the Advances of all non-
Defaulting Lenders on a pro rata basis prior to being applied to the payment of
any Advances of such Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post cash collateral pursuant to this
Section 2.17 shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto; and (iii) such Defaulting Lender
shall not be entitled to receive any Non- Usage Fee or Commitment Reduction Fee
for any period during which that Lender is a Defaulting Lender (and under no
circumstance shall the Borrower retroactively be or become required to pay any
such fee that otherwise would have been required to have been paid to such
Defaulting Lender). (b) If the Administrative Agent determines in its sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), such Lender will, to the extent applicable, purchase that
portion of outstanding Advances of the other Lenders or take such other actions
as the Administrative Agent may determine to be necessary to cause the Advances
to be held on a pro rata basis by the Lenders, whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Section 2.18 Replacement of Lenders. If any Lender is
a Defaulting Lender hereunder or if any Lender (other than Wells Fargo) (i)
requires the Borrower to pay any additional amounts under Section 2.12 or
Section 2.13 with -68- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa085.jpg]
respect thereto, (ii) does not consent to any amendment or modification
(including in the form of a consent or waiver) which is approved by the
Borrower, the Administrative Agent and the Required Lenders, or (iii) does not
consent to a request to extend the Facility Maturity Date, then the Borrower
may, at its sole expense and effort, upon notice to such Lender, the Collateral
Agent and the Administrative Agent, require such Lender to (x) assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 13.16), all of its interests,
rights and obligations under this Agreement and the Transaction Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment) or (y) terminate all of its
interests, rights and obligations under this Agreement and the Transaction
Documents and reduce the aggregate Commitments outstanding; provided that: (a)
if such Lender’s Commitments have been assigned pursuant to clause (x) above,
such Lender shall have received payment of an amount equal to the outstanding
principal of its Advances, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts); (b) such assignment, delegation or termination does
not conflict with Applicable Law; and (c) such designation or assignment (1)
would eliminate or reduce amounts payable pursuant to Section 2.12 or Section
2.13, as the case may be, in the future, and (2) would not subject such Lender
to any unreimbursed cost or expense and would not otherwise be disadvantageous
to such Lender. Section 2.19 New Borrowers; Borrower Joinder Agreements. A
Person (a “New Borrower”) may, from time to time, become a Borrower under this
Agreement upon the satisfaction of the following conditions precedent: (a) One
hundred percent (100%) of its equity interests are owned by the Equity Investor.
(b) It complies and is capable of complying, on an ongoing basis, with all
covenants and agreements of the Borrower hereunder. (c) The Administrative Agent
shall have received (each of the following documents being referred to herein as
an “Additional Document”): (i) a joinder agreement substantially in the form of
Exhibit L (the “Borrower Joinder Agreement”), executed and delivered by a duly
authorized officer of the then-existing Borrower, the New Borrower and the
Administrative Agent, and acknowledged and accepted by the Collateral Manager
and the Collateral Agent; (ii) a certificate as to whether the New Borrower is
Solvent in the form of Exhibit C; -69- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa086.jpg]
(iii) for each Lender requesting the same, a Variable Funding Note of the New
Borrower substantially in the form of Exhibit B and conforming to the
requirements of the this Agreement and executed by a duly authorized officer of
the New Borrower; (iv) a Securities Account Control Agreement duly executed by
the New Borrower, the Collateral Agent and the Securities Intermediary; (d) The
Administrative Agent shall have received (i) a certificate of the New Borrower
as described in Sections 3.1(l), (m), (n) and (o), with appropriate insertions
and attachments, reasonably satisfactory in form and substance to the
Administrative Agent, executed by the Secretary or an Assistant Secretary (or
other authorized Person) of the New Borrower and (ii) evidence that the
conditions set forth in Sections 3.1(p) and (q) are satisfied. (e) The
Administrative Agent and Collateral Agent shall have received with a counterpart
for each Lender and the Collateral Manager, the executed legal opinion or
opinions of counsel to the New Borrower, covering enforceability. (f) The
Administrative Agent and the Lenders shall have received, sufficiently in
advance of the execution of any Borrower Joinder Agreement, all documentation
and other information with respect to the related New Borrower required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act. (g) The
Borrower files or causes to be filed a UCC-1 financing statement naming the New
Borrower as debtor and the Collateral Agent as secured party, which shall be in
proper form for filing in the filing office of the appropriate jurisdiction and,
when filed, together with the related Securities Account Control Agreement,
shall be effective to perfect the Collateral Agent’s security interest in the
Collateral such that the Collateral Agent’s security interest in the Collateral
ranks senior to that of any other creditors of such Borrower (whether then
existing or thereafter acquired). (h) Following the joinder of the New Borrower,
no more than two (2) Borrowers shall be party hereto without the prior consent
of the Administrative Agent in its sole discretion. ARTICLE III CONDITIONS TO
AMENDMENT AND RESTATEMENT AND ADVANCES Section 3.1 Conditions to Amendment and
Restatement. No Lender shall be obligated to make any Advance hereunder, nor
shall any Lender, the Administrative Agent or the Collateral Agent be obligated
to take, fulfill or perform any other action hereunder, and the Existing Loan
and Security Agreement shall not be amended and restated hereby, until the
following conditions have been satisfied, in the sole discretion of, or waived
in writing by the Administrative Agent: -70- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa087.jpg]
(a) Each Transaction Document shall have been duly executed by, and delivered
to, the parties thereto, and the Administrative Agent shall have received such
other documents, instruments, agreements and legal opinions as the
Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Agreement, each in form and substance
satisfactory to the Administrative Agent; (b) The Administrative Agent shall
have received satisfactory evidence that each of the Borrower and the Collateral
Manager has obtained all required consents and approvals of all Persons to the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party and the consummation of the transactions
contemplated hereby or thereby; (c) The Borrower shall have delivered to the
Administrative Agent a certificate as to whether such Person is Solvent in the
form of Exhibit C; (d) The Borrower shall have delivered to the Administrative
Agent a certification that no Default, Event of Default or Change of Control
with respect to the Borrower has occurred and is continuing; (e) The
Administrative Agent, the Collateral Manager and the Collateral Agent shall have
received, with a counterpart for each Lender, the executed legal opinion or
opinions of Dechert LLP, counsel to the Borrower, covering enforceability,
non-consolidation, grant and perfection of the security interests on the
Collateral in form and substance acceptable to the Administrative Agent in its
reasonable discretion; (f) The Borrower, the Administrative Agent and the
Collateral Agent shall have received the executed legal opinion or opinions of
Dechert LLP, counsel to the Collateral Manager, covering enforceability of the
Transaction Documents to which the Collateral Manager is a party; (g) The
Administrative Agent, the Lenders and the Collateral Agent shall have received
the fees (including fees, disbursements and other charges of counsel to the
Administrative Agent) to be received on date of the initial Advance referred to
herein; (h) The Administrative Agent and the Lenders shall have received,
sufficiently in advance of the A&R Effective Date, all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act; (i) All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the transactions
contemplated by this Agreement and the other Transaction Documents shall be
reasonably satisfactory in form and substance to the Administrative Agent, and
the Administrative Agent shall have received such other documents and legal
opinions in respect of any aspect or consequence of the transactions
contemplated hereby or thereby as it shall reasonably request; (j) Each
applicable Lender so requesting shall have received a duly executed copy of its
Variable Funding Note, in a principal amount equal to the Commitment of such
Lender; -71- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa088.jpg]
(k) (x) The UCC-1 financing statement naming the Borrower as debtor and the
Collateral Agent as secured party is in proper form for filing in the filing
office of the appropriate jurisdiction; and (y) the UCC-3 termination statement
naming the Existing Borrower as debtor and the Collateral Agent as secured party
is in proper form for filing in the filing office of the appropriate
jurisdiction; (l) The Administrative Agent shall have received an officer’s
certificate of the Collateral Manager, and the Borrower, with a counterpart for
each Lender, that includes a copy of the resolutions (or other authorizing
instruments, if applicable), in form and substance reasonably satisfactory to
the Administrative Agent, of the governing or managing body of such Person
authorizing (i) the execution, delivery and performance of this Agreement and
the other Transaction Documents to which it is a party, (ii) in the case of the
Borrower, the borrowings contemplated hereunder and the Permitted Merger and
(iii) in the case of the Borrower, the granting by it of the Liens created
pursuant to the Transaction Documents, certified by a Responsible Officer (or
other authorized Person) of such Person as of the A&R Effective Date, which
certification shall be in form and substance reasonably satisfactory to the
Administrative Agent and shall state that the resolutions, or other authorizing
instruments, if applicable, thereby certified have not been amended, modified,
revoked or rescinded; (m) The Administrative Agent shall have received, with a
counterpart for each Lender, a certificate of the Collateral Manager and the
Borrower, dated the A&R Effective Date, as to the incumbency and signature of
the officers of such Person executing any Transaction Document, which
certification shall be included in the certificate delivered in respect of such
Person pursuant to Section 3.1(l) and reasonably satisfactory in form and
substance to the Administrative Agent, and shall be executed by a Responsible
Officer (or other authorized Person) of such Person; (n) The Administrative
Agent shall have received, with a counterpart for each Lender, true and complete
copies of the Governing Documents of the Collateral Manager and the Borrower,
certified as of the A&R Effective Date as complete and correct copies thereof by
a Responsible Officer (or other authorized Person) of such Person, which
certification shall be included in the certificate delivered in respect of such
Person pursuant to Section 3.1(l) and shall be in form and substance reasonably
satisfactory to the Administrative Agent; (o) The Administrative Agent shall
have received, with a copy for each Lender, certificates dated as of a recent
date from the Secretary of State or other appropriate authority, evidencing the
good standing of the Collateral Manager and the Borrower (i) in the jurisdiction
of its organization or incorporation and (ii) in each other jurisdiction where
its ownership, lease or operation of Property or the conduct of its business
requires it to qualify as a foreign Person except, as to this subclause (ii),
where the failure to so qualify could not be reasonably expected to have a
Material Adverse Effect; (p) The Administrative Agent shall have received
evidence in form and substance satisfactory to it that all filings, recordings,
registrations and other actions, including, without limitation, the filing of
duly executed financing statements on form UCC-1 necessary or, in the opinion of
the Administrative Agent, desirable to perfect the Liens created, or purported
to be created, by the Transaction Documents shall have been completed; -72-
USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa089.jpg]
(q) The Administrative Agent shall have received the results of a recent search
by a Person satisfactory to the Administrative Agent, of the UCC, judgment and
tax lien filings which may have been filed with respect to personal property of
the Borrower, and bankruptcy and pending lawsuits with respect to the Borrower
and the results of such search shall be satisfactory to the Administrative
Agent; and (r) The Borrower shall have received the executed legal opinion or
opinions of Nixon Peabody LLP, counsel to the Collateral Agent, covering
enforceability of the Transaction Documents to which the Collateral Agent is a
party. (s) The Administrative Agent shall have received an officer’s certificate
of the Borrower, with a counterpart for each Lender, certifying that the
Permitted Merger will occur prior to or simultaneously with the effectiveness of
this Agreement. (t) In connection with the Permitted Merger, on the A&R
Effective Date, the Collateral Agent is hereby directed to execute and deliver
to the Existing Borrower an instrument in the form delivered to the Collateral
Agent by the Successor Borrower (i) consenting to the Permitted Merger pursuant
to the Plan of Merger and (ii) acknowledging that the undertaking, property and
liabilities of the Existing Borrower will vest in the Successor Borrower by
virtue of the Permitted Merger. The Collateral Agent will have no duty to
inquire as to any matter in connection with the execution of such consent or any
liability therefrom. Section 3.2 Conditions Precedent to All Advances and
Acquisitions of Loans. Each Advance under this Agreement, each Reinvestment of
Principal Collections pursuant to Section 2.14(a)(i) and each acquisition of
Loans in connection with a Substitution pursuant to Section 2.14(b) (each, a
“Transaction”) shall be subject to the further conditions precedent that: (a)
With respect to any Advance, the Collateral Manager shall have delivered to the
Administrative Agent (with a copy to the Collateral Agent and each Lender) no
later than 3:00 p.m. on the Business Day prior to the related Funding Date: (i)
a Funding Notice in the form of Exhibit A-1 and a Borrowing Base Certificate, if
any; and (ii) if a Loan is being acquired with such Advance, a certificate of
assignment in the form of Exhibit F (including Exhibit A thereto) and containing
such additional information as may be reasonably requested by the Administrative
Agent and each Lender; (b) With respect to any Reinvestment of Principal
Collections permitted by Section 2.14(a)(i) and each acquisition of Loans in
connection with a Substitution pursuant to Section 2.14(b), the Collateral
Manager shall have delivered to the Administrative Agent, no later than 2:00
p.m. on the date of such reinvestment, a Reinvestment Notice in the form of
Exhibit A-3 and a Borrowing Base Certificate, executed by the Collateral Manager
on behalf of the Borrower; (c) On the date of such Transaction (A) the Borrower
shall be deemed to have -73- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa090.jpg]
certified that each of the following statements shall be true and correct as of
such date and (B) if the related Borrower’s Notice is executed by the Borrower,
the Borrower shall have certified in such notice that (other than with respect
to the Collateral Manager’s certifications in clauses (d) and, with respect to
reports required to be delivered by the Collateral Manager under the Transaction
Documents, (g) and the conditions precedent in clauses (f), (h) and (i) of this
Section 3.2) all conditions precedent to the requested Transaction have been
satisfied: (i) the representations and warranties contained in Section 4.1 and
Section 4.2 are true and correct in all respects on and as of such day (other
than any representation and warranty that is made as of a specific date); (ii)
no event has occurred, or would result from such Transaction or from the
application of proceeds thereof, that constitutes a Default or an Event of
Default; (iii) on and as of such day, immediately after giving effect to such
Transaction, the Advances Outstanding do not exceed the Borrowing Base (or, to
the extent permitted under Section 2.14(b), any Borrowing Base Deficiency is
reduced); (iv) to the extent applicable to the requested Transaction and with
respect to the Borrower, no Applicable Law shall prohibit or enjoin the proposed
Reinvestment of Principal Collections or acquisition of Loans; (v) on and as of
such day, immediately after giving effect to such Transaction the Advances
Outstanding do not exceed the Facility Amount; and (vi) the amounts on deposit
in the Unfunded Exposure Account are at least equal to the Unfunded Exposure
Equity Amount. (d) On the date of such Transaction (A) the Collateral Manager
shall be deemed to have certified that each of the following statements shall be
true and correct as of such date and (B) the Collateral Manager shall have
certified in the related Borrower’s Notice that (other than with respect to the
Borrower’s certifications in clauses (c) and, with respect to reports required
to be delivered by the Borrower under the Transaction Documents, (g) and the
conditions precedent in clauses (f), (h) and (i) of this Section 3.2) all
conditions precedent to the requested Transaction have been satisfied: (i) no
event has occurred, or would result from such Transaction or from the
application of proceeds thereof, that constitutes a Default, an Event of Default
or a Collateral Manager Termination Event; (ii) on and as of such day,
immediately after giving effect to such Transaction, the Advances Outstanding do
not exceed the Borrowing Base (or, to the extent permitted under Section
2.14(b), any Borrowing Base Deficiency is reduced); (iii) the representations
and warranties contained in Section 4.3 are true and correct in all respects on
and as of such day (other than any representation and warranty that is made as
of a specific date); and -74- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa091.jpg]
(iv) on and as of such day, immediately after giving effect to such Transaction,
the Advances Outstanding do not exceed the Facility Amount. (e) (i) With respect
to any Advance under this Agreement or any Reinvestment of Principal Collections
pursuant to Section 2.14(a)(i), the Reinvestment Period End Date shall not have
occurred, and (ii) with respect to any Transaction, the Termination Date shall
not have occurred; (f) Prior to the initial acquisition of any Loans by the
Borrower from the Equity Investor after the A&R Effective Date, the
Administrative Agent, the Collateral Manager and the Collateral Agent shall have
received, with a counterparty for each Lender, (x) the executed legal opinion of
Dechert LLP, counsel to the Borrower, covering true sale matters and (y) a
Purchase Agreement specific to the Equity Investor, in each case, in form and
substance acceptable to the Administrative Agent in its reasonable discretion;
(g) The Borrower and Collateral Manager shall have delivered to the
Administrative Agent and the Collateral Agent all reports required to be
delivered by either thereof as of the date of such Transaction including,
without limitation, all deliveries required by Section 2.2; (h) The Borrower
shall have paid all fees then required to be paid and, without duplication of
Section 2.11, shall have reimbursed the Lenders (other than any Defaulting
Lender), the Collateral Agent and the Administrative Agent for all fees, costs
and expenses then required to be paid in connection with the closing of the
transactions contemplated hereunder and under the other Transaction Documents,
including the reasonable attorney fees and any other legal and document
preparation costs incurred by the Lenders, the Collateral Agent and the
Administrative Agent; (i) The Borrower and the Collateral Manager shall have
received a copy of an Approval Notice, executed by the Administrative Agent,
evidencing the approval of the Administrative Agent, in its sole discretion in
accordance with clause (a) of the definition of “Eligible Loan,” of each Loan to
be added to the Collateral; (j) In connection with the initial Advance with
respect to the acquisition of any Loan, the Borrower shall have delivered to the
Custodian (with a copy to the Administrative Agent), no later than 2:00 p.m. on
the related Advance Date, a faxed or emailed copy of the duly executed original
promissory notes for each such Loan in respect of which a promissory note is
issued (or, in the case of any Noteless Loan, a fully executed assignment
agreement); provided that, notwithstanding the foregoing, the Borrower shall
cause the Loan Checklist and the Required Loan Documents to be in the possession
of the Custodian within (x) with respect to signed originals of any document
required by clause (b) in the definition of “Required Loan Documents” that are
unavailable as of the related Advance Date and with respect to which copies have
been delivered to pursuant to clause (y), the later of ten (10) Business Days
and fifteen (15) days of the related Advance Date and (y) otherwise, five (5)
Business Days of the related Advance Date; and (k) Prior to the initial Advance
after the A&R Effective Date, the Administrative Agent shall have received
evidence satisfactory to it that the Effective Equity of -75- USActive
55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa092.jpg]
the Borrower is equal to or greater than the Minimum Equity Amount. The failure
of any of the foregoing conditions precedent to be satisfied in respect of any
Advance shall give rise to a right of the Administrative Agent and the
applicable Lender, which right may be exercised at any time on the demand of the
applicable Lender, to rescind the related Advance and direct the Borrower to pay
to the Administrative Agent for the benefit of the applicable Lender an amount
equal to the related Advances made during any such time that any of the
foregoing conditions precedent were not satisfied. Section 3.3 Custodianship;
Transfer of Loans and Permitted Investments. (a) The Collateral Agent and/or the
Custodian shall hold all Certificated Securities and Instruments in physical
form at the offices specified in Section 5.5(c). Any successor Collateral Agent
or Custodian shall be a state or national bank or trust company which is not an
Affiliate of the Borrower, which is a Qualified Institution. (b) Each time that
the Borrower shall direct or cause the acquisition of any Loan or Permitted
Investment, the Borrower shall, if such Permitted Investment or, in the case of
a Loan, the related promissory note or (with respect to a Noteless Loan)
assignment documentation has not already been delivered to the Collateral Agent
and/or the Custodian in accordance with the requirements set forth in the
definition of “Required Loan Documents”, cause the delivery of such Permitted
Investment or, in the case of a Loan, the related promissory note or (with
respect to a Noteless Loan) assignment documentation in accordance with the
requirements set forth in the definition of “Required Loan Documents” to the
Collateral Agent and/or the Custodian to be credited by the Collateral Agent
and/or the Custodian to the Collateral Account in accordance with the terms of
this Agreement. The security interest of the Collateral Agent in the funds or
other property utilized in connection with such acquisition shall, immediately
and without further action on the part of the Collateral Agent, be released. (c)
The Borrower shall cause all Loans or Permitted Investments acquired by the
Borrower to be transferred to the Collateral Agent and/or the Custodian for
credit by the Collateral Agent and/or the Custodian to the Collateral Account,
and shall cause all Loans and Permitted Investments acquired by the Borrower to
be delivered to the Collateral Agent and/or the Custodian by one of the
following means (and shall take any and all other actions necessary to create
and perfect in favor of the Collateral Agent a valid security interest in each
Loan and Permitted Investment, which security interest shall be senior (subject
to Permitted Liens) to that of any other creditor of the Borrower (whether now
existing or hereafter acquired)): (i) in the case of an Instrument or a
Certificated Security represented by a Security Certificate in registered form
by having it Indorsed to the Collateral Agent or in blank by an effective
Indorsement or registered in the name of the Collateral Agent and by (A)
delivering such Instrument or Security Certificate to the Securities
Intermediary at the Corporate Trust Office and (B) causing the Securities
Intermediary to maintain (on behalf of the Collateral Agent for the benefit of
the Secured Parties) continuous possession of such Instrument or Security
Certificate at the offices of the Collateral Agent specified in Section 5.5(c);
-76- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa093.jpg]
(ii) in the case of an Uncertificated Security, by (A) causing the Collateral
Agent to become the registered owner of such Uncertificated Security and (B)
causing such registration to remain effective; (iii) in the case of any Security
Entitlement, by causing each such Security Entitlement to be credited to a
Securities Account in the name of the Borrower pursuant to the applicable
Securities Account Control Agreement; and (iv) in the case of General
Intangibles (including any Loan or Permitted Investment not evidenced by an
Instrument) by filing, maintaining and continuing the effectiveness of, a
financing statement naming the Borrower as debtor and the Collateral Agent as
secured party and describing the Loan or Permitted Investment (as the case may
be) as the collateral (or describing the collateral as “all assets,” or words of
similar effect) at the filing office of the Recorder of Deeds of the District of
Columbia. (d) The security interest of the Collateral Agent in any Collateral
disposed of in a transaction in accordance with this Agreement shall,
immediately and without further action on the part of the Collateral Agent, be
released and the Collateral Agent shall immediately release such Collateral to,
or as directed by, the Borrower. ARTICLE IV REPRESENTATIONS AND WARRANTIES
Section 4.1 Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows as of the A&R Effective Date and each
Measurement Date: (a) Organization and Good Standing. The Borrower has been duly
formed and is validly existing and in good standing under the laws of the State
of Delaware, with all requisite limited liability company power and authority to
own or lease its properties and conduct its business as such business is
presently conducted, and had at all relevant times, and now has all necessary
power, authority and legal right to acquire, own and sell the Collateral. (b)
Due Qualification. The Borrower is (i) duly qualified to do business and is in
good standing as a limited liability company formed under the laws of the State
of Delaware, and (ii) has obtained all necessary qualifications, licenses and
approvals, in all jurisdictions in which the ownership or lease of property or
the conduct of its business requires such qualifications, licenses or approvals,
except where the failure to be qualified, licensed or approved would not
reasonably be expected to have a Material Adverse Effect. (c) Power and
Authority; Due Authorization; Execution and Delivery. The Borrower (i) has all
necessary limited liability company power, authority and legal right to (a)
execute and deliver each Transaction Document to which it is a party, and (b)
carry out the terms of the Transaction Documents to which it is a party, and
(ii) has duly authorized by all necessary corporate action, the execution,
delivery and performance of each Transaction -77- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa094.jpg]
Document to which it is a party and the pledge and assignment of a security
interest in the Collateral on the terms and conditions herein provided. This
Agreement and each other Transaction Document to which the Borrower is a party
have been duly executed and delivered by the Borrower. (d) Binding Obligation.
Each Transaction Document to which the Borrower is a party constitutes a legal,
valid and binding obligation of the Borrower enforceable against the Borrower in
accordance with its respective terms, except as such enforceability may be
limited by Insolvency Laws and by general principles of equity (whether such
enforceability is considered in a suit at law or in equity). (e) No Violation.
The consummation of the transactions contemplated by each Transaction Document
to which it is a party and the fulfillment of the terms thereof will not (i)
conflict with, result in any breach of any of the terms and provisions of, or
constitute (with or without notice or lapse of time or both) a default under,
the Governing Documents of the Borrower or any Contractual Obligation of the
Borrower, (ii) result in the creation or imposition of any Lien (other than
Permitted Liens) upon any of the Borrower’s properties pursuant to the terms of
any such Contractual Obligation, other than this Agreement, or (iii) violate any
Applicable Law. (f) Agreements. The Borrower is not a party to any agreement or
instrument or subject to any corporate restriction that has resulted or could
reasonably be expected to result in a Material Adverse Effect. The Borrower is
not in default in any manner under any provision of any agreement or instrument
evidencing Indebtedness, or any other material agreement or instrument to which
it is a party or by which it or any of its properties or assets are or may be
bound, where such defaults could reasonably be expected to result in a Material
Adverse Effect. (g) No Proceedings. There is no litigation, proceeding or
investigation pending or, to the knowledge of the Borrower, threatened against
the Borrower, before any Governmental Authority (i) asserting the invalidity of
any Transaction Document to which the Borrower is a party, (ii) seeking to
prevent the consummation of any of the transactions contemplated by any
Transaction Document to which the Borrower is a party or (iii) that could
reasonably be expected to have a Material Adverse Effect. (h) All Consents
Required. All approvals, authorizations, consents, orders, licenses, filings or
other actions of any Person or of any Governmental Authority (if any) required
for the due execution, delivery and performance by the Borrower of each
Transaction Document to which the Borrower is a party have been obtained. (i)
Bulk Sales. The execution, delivery and performance of this Agreement and the
transactions contemplated hereby do not require compliance with any “bulk sales”
act or similar law by the Borrower. (j) Solvency. The Borrower is not the
subject of any Insolvency Proceeding or Insolvency Event. The transactions under
the Transaction Documents to which the Borrower is a party do not and will not
render the Borrower not Solvent and the Borrower shall deliver to the
Administrative Agent on the A&R Effective Date a certification in the form of
Exhibit C. (k) Taxes. The Borrower (i) is and has always been treated as either
(x) a -78- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa095.jpg]
partnership, each of whose partners (as determined for U.S. federal income tax
purposes) is and has been U.S. Persons or (y) a disregarded entity of a U.S.
Person for U.S. federal income tax purposes and (ii) has timely filed or caused
to be filed all U.S. federal, state, and other material Tax returns and reports
required to be filed by it and (x) has paid or caused to be paid all U.S.
federal, state, and other material Taxes required to be paid by it, except Taxes
that are being contested in good faith by appropriate proceedings and for which
the Borrower has set aside on its books adequate reserves in accordance with
GAAP and (y) if it is treated as domestic partnership, it is not subject to any
U.S. federal income tax liability (including any tax liability under Section
1446 of the Code). (l) Exchange Act Compliance; Regulations T, U and X. None of
the transactions contemplated herein or in the other Transaction Documents
(including, without limitation, the use of the proceeds from the transfer of the
Collateral) will violate or result in a violation of Section 7 of the Exchange
Act, or any regulations issued pursuant thereto, including, without limitation,
Regulations T, U and X of the Board of Governors of the Federal Reserve System,
12 C.F.R., Chapter II. The Borrower does not own or intend to carry or purchase,
and no proceeds from the Advances will be used to carry or purchase, any “margin
stock” within the meaning of Regulation U or to extend “purpose credit” within
the meaning of Regulation U. (m) Security Interest. (i) This Agreement creates a
valid and continuing security interest (as defined in the UCC as in effect from
time to time in the State of New York) in the Collateral in favor of the
Collateral Agent, on behalf of the Secured Parties, which security interest is
validly perfected under Article 9 of the UCC and is prior to all other Liens
(except for Permitted Liens), and is enforceable as such against creditors of
and purchasers from the Borrower; (ii) the Collateral is comprised of
“instruments”, “security entitlements”, “general intangibles”, “certificated
securities”, “uncertificated securities”, “securities accounts”, “investment
property” and “proceeds” (each as defined in the applicable UCC) and such other
categories of collateral under the applicable UCC as to which the Borrower has
complied with its obligations under Section 4.1(m)(i); (iii) with respect to
Collateral that constitute Security Entitlements: (1) all of such Security
Entitlements have been credited to one of the Accounts and the securities
intermediary for each Account has agreed to treat all assets credited to such
Account as Financial Assets within the meaning of the UCC as in effect from
time-to-time in the State of New York; (2) the Borrower has taken all steps
necessary to enable the Collateral Agent to obtain “control” (within the meaning
of the UCC as in effect from time-to-time in the State of New York) with respect
to each Account; and (3) the Accounts are not in the name of any Person other
than the Borrower, subject to the lien of the Collateral Agent for the benefit
of the Secured Parties. The Borrower has not instructed the securities
intermediary of any -79- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa096.jpg]
Account to comply with the entitlement order of any Person other than the
Collateral Agent; provided that, until the Collateral Agent delivers a Notice of
Exclusive Control, the Borrower and the Collateral Manager may cause Cash in the
Accounts to be invested in Permitted Investments, and the proceeds thereof to be
paid and distributed in accordance with this Agreement; (iv) all Accounts
constitute “securities accounts” as defined in the Section 8-501(a) of the UCC
as in effect from time to time in the State of New York; (v) the Borrower owns
and has good and marketable title to (or, with respect to assets securing any
Collateral, a valid security interest in) the Collateral free and clear of any
Lien (other than Permitted Liens) of any Person; (vi) the Borrower has received
all consents and approvals required by the terms of any Loan to the granting of
a security interest in the Loans hereunder to the Collateral Agent, on behalf of
the Secured Parties; (vii) the Borrower has taken all necessary steps to file
all appropriate financing statements in the proper filing office in the
appropriate jurisdictions under Applicable Law in order to perfect the security
interest in that portion of the Collateral in which a security interest may be
perfected by filing pursuant to Article 9 of the UCC as in effect in the
Borrower’s jurisdiction of incorporation; (viii) other than the security
interest granted to the Collateral Agent, on behalf of the Secured Parties,
pursuant to this Agreement, the Borrower has not pledged, assigned, sold,
granted a security interest in or otherwise conveyed any of the Collateral. The
Borrower has not authorized the filing of and is not aware of any financing
statements against the Borrower that include a description of any collateral
included in the Collateral other than any financing statement that has been
terminated and/or fully and validly assigned to the Collateral Agent or the
Borrower on or prior to the Original Closing Date; (ix) other than Permitted
Liens, there are no judgments or Liens for Taxes with respect to the Borrower
and no claim is being asserted with respect to the Taxes of the Borrower; (x)
other than in the case of Noteless Loans, all original executed copies of each
underlying promissory note that constitute or evidence each Loan that is
evidenced by a promissory note has been or, subject to the delivery requirements
contained herein, will be delivered to the Custodian; (xi) other than in the
case of Noteless Loans, the Borrower has received, or subject to the delivery
requirements contained herein will receive, a written acknowledgment from the
Custodian that the Custodian or its custodian is holding the underlying
promissory notes that evidence all Loans evidenced by a promissory note solely
on behalf of the Collateral Agent for the benefit of the Secured Parties; (xii)
other than any assignment to the Borrower in connection with the Borrower’s
acquisition of the related Loan, if applicable, none of the underlying -80-
USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa097.jpg]
promissory notes (if any) that constitute or evidence the Loans has any marks or
notations indicating that they have been pledged, assigned or otherwise conveyed
to any Person other than the Collateral Agent on behalf of the Secured Parties;
(xiii) with respect to Collateral that constitutes a “certificated security,”
such certificated security has been delivered to the Collateral Agent on behalf
of the Secured Parties and, if in registered form, has been specially Indorsed
to the Collateral Agent, on behalf of the Secured Parties, or in blank by an
effective Indorsement or has been registered in the name of the Collateral
Agent, on behalf of the Secured Parties, upon original issue or registration of
transfer by the Borrower; and (xiv) in the case of an Uncertificated Security,
the Borrower has caused the issuer of such Uncertificated Security to register
the Collateral Agent, on behalf of the Secured Parties, as the registered owner
of such Uncertificated Security. (n) Reports Accurate. Any of the following
information provided or prepared by an Obligor, the Collateral Manager, the
Sub-Advisor or the Collateral Agent, including, without limitation, any
financial statements required pursuant to Section 5.3(f), all information,
exhibits, financial statements, documents, books, records or reports furnished
or to be furnished to the Administrative Agent or any Lender in connection with
this Agreement are (other than projections, forward-looking information, general
economic data or industry information and with respect to any information or
documentation prepared by the Collateral Manager or one of its Affiliates for
internal use or consideration, statements as to (or the failure to make a
statement as to) the value of, collectability of, prospects of or potential
risks or benefits associated with a Loan or Obligor) provided by the Borrower or
the Collateral Manager is true and correct in all material respects after giving
effect to any updates thereto (or, with respect to information relating to third
parties, is true and correct in all material respects to the actual knowledge of
the Collateral Manager) as of the date such information is provided;. (o)
Location of Offices. The Borrower’s location (within the meaning of Article 9 of
the UCC) is, and at all times since the A&R Effective Date has been, the State
of Delaware. The Borrower’s Federal Employee Identification Number is correctly
set forth on the certificate required pursuant to Section 3.1(l). The Borrower
has not changed its name (whether by amendment of its certificate of formation,
by reorganization or otherwise) or its jurisdiction of incorporation and has not
changed its location within the four (4) months preceding the A&R Effective
Date, except as permitted under and in satisfaction of Section 5.1(o)(vii). (p)
Collection Accounts. The Collection Accounts (including any sub accounts
thereof) are the only accounts to which Collections are sent. (q) Legal Name.
The Borrower’s exact legal name is, and at all times since the A&R Effective
Date has been the name as set forth on Annex A hereto, except as permitted under
and in satisfaction of Section 5.1(o)(vii) or in the case of any New Borrower,
as set forth in the applicable Borrower Joinder Agreement. (r) [Reserved]. (s)
Value Given. The Borrower has given reasonably equivalent value to the -81-
USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa098.jpg]
applicable third party seller of Collateral in consideration for the transfer to
the Borrower of the Collateral, and no such transfer shall have been made for or
on account of an antecedent debt, and no such transfer is or may be voidable or
subject to avoidance under any Section of the Bankruptcy Code. (t) Accounting.
Other than for tax purposes, the Borrower accounts for the transfers to it of
Collateral as purchases of such Collateral for legal and financial accounting
purposes (including notations on its books, records and financial statements, in
each case consistent with GAAP and with the requirements set forth herein). (u)
Special Purpose Entity. At all times prior to the Collection Date, the Borrower
has not and shall not: (i) except in connection with any payment made to any
Secured Party hereunder, claim any credit on, make any deduction from, or
dispute the enforceability of payment of the principal or Interest payable (or
any other amount) in respect of the Advances Outstanding (other than amounts
withheld in accordance with the Code or any Applicable Laws of any applicable
jurisdiction) or assert any claim against any present or future Lender, by
reason of the payment of any taxes levied or assessed upon any part of the
Collateral; (ii) (x) incur or assume or guarantee any indebtedness, other than
those created under this Agreement and the transactions contemplated hereby, or
(y) (A) issue any additional class of securities, or (B) issue any additional
shares; (iii) dissolve or liquidate in whole or in part, or consolidate or merge
with or into any other Person or transfer or convey substantially all of its
assets to any Person, except as permitted hereunder or required by Applicable
Law; (iv) permit the formation of any Subsidiary (other than any entity in
connection with a Permitted Securitization); (v) conduct business under any name
other than its own; (vi) have any employees (other than managers to the extent
they are employees); (vii) sell, transfer, exchange or otherwise dispose of
Collateral, or enter into an agreement or commitment to do so or enter into or
engage in any business with respect to any part of the Collateral, except as
expressly permitted by this Agreement; (viii) [reserved]; (ix) (i) register as
or become subject to regulatory supervision or other legal requirements under
the laws of any country or political subdivision thereof as a bank, insurance
company or finance company or (ii) hold itself out to the public as a bank,
insurance company or finance company or knowingly take any action that would
reasonably be expected to cause it to be treated as a bank, insurance company or
finance -82- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa099.jpg]
company for purposes of (A) any tax, securities law or other filing or
submission made to any Governmental Authority, (B) any application made to a
rating agency, or (C) qualification for any exemption from tax, securities law
or any other legal requirements; (x) except as contemplated by the Transaction
Documents, take any action, or conduct its affairs in a manner, that is likely
to result in its separate existence being ignored or in its assets and
liabilities being substantively consolidated with any other Person in a
bankruptcy, reorganization or other Insolvency Proceeding. Without limiting the
foregoing, (i) the Borrower shall not have any subsidiaries (other than any
entity in connection with a Permitted Securitization), and (ii) the Borrower
shall not (A) have any employees (other than their respective managers), (B)
except as contemplated by the Borrower’s Governing Documents, engage in any
transaction with any shareholder that would constitute a conflict of interest,
or (C) pay dividends other than in accordance with the Borrower’s Governing
Documents; (xi) (i) be a party to any agreement that does not include customary
“non-petition” and “limited recourse” provisions or (ii) amend or eliminate such
provisions in any agreement to which it is party, in each case, except for the
Transaction Documents, documents executed in connection with the Permitted
Merger, and any agreements related to the purchase, sale, maintenance or
investment of any Collateral that contain customary terms or are in the form of
customary loan trading documentation; (xii) [reserved]; (xiii) engage in any
business or activity other than as contemplated by this Agreement, including (i)
incurring obligations hereunder, (ii) acquiring, owning, holding, selling,
lending, exchanging, redeeming, pledging, contracting for the management of and
otherwise dealing with the Collateral and (iii) entering into the other
Transaction Documents and any other agreements or documents specifically
contemplated by this Agreement (xiv) fail at any time to have at least one (1)
independent manager or director (the “Independent Manager”) who has prior
experience as an independent director, independent manager or independent member
with at least three years of employment experience and who is provided by CT
Corporation, Corporation Service Company, National Registered Agents, Inc.,
Wilmington Trust Company, Lord Securities Corporation, Citadel SPV, Puglisi &
Associates or, if none of those companies is then providing professional
Independent Managers, another nationally recognized company reasonably approved
by the Administrative Agent, in each case that is not an Affiliate of the
Borrower or the Collateral Manager and that provides professional Independent
Managers and other corporate services in the ordinary course of its business,
and which individual is duly appointed as an Independent Manager and is not, and
has not within the preceding 5 years been, and will not while serving as
Independent Manager be, any of the following: (a) a member, partner,
equityholder, manager, director, officer or employee of the Borrower, the Equity
Investor, the Collateral Manager or any of their respective Affiliates (other
than as an Independent Manager of an Affiliate of the Borrower that is not in
the direct chain of ownership of the Borrower and that is required by a creditor
to be a -83- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa100.jpg]
single purpose bankruptcy-remote entity, provided that such Independent Manager
is employed by a company that routinely provides professional independent
managers or directors); (b) a creditor, supplier or service provider (including
provider of professional services) to the Borrower, the Equity Investor, the
Collateral Manager or any of their respective Affiliates (other than a
nationally recognized company that routinely provides professional independent
managers and other corporate services to the Borrower, the Equity Investor, the
Collateral Manager or any of their respective Affiliates in the ordinary course
of business); (c) a family member of any such member, partner, equityholder,
manager, director, officer, employee, creditor, supplier or service provider; or
(d) a Person that controls (whether directly, indirectly or otherwise) any of
(a), (b) or (c) above. A natural person who otherwise satisfies the foregoing
definition and satisfies subparagraph (a) by reason of being the Independent
Manager of a “special purpose entity” affiliated with the Borrower shall be
qualified to serve as an Independent Manager of the Borrower; (xv) fail to
ensure that all limited liability company actions relating to the appointment,
maintenance or replacement of the Independent Manager are complied with; or
(xvi) fail to provide that the unanimous consent of all managers (including the
consent of the Borrower’s Independent Manager) is required for the Borrower to
(a) institute proceedings to be adjudicated bankrupt or insolvent, (b) institute
or consent to the institution of bankruptcy or insolvency proceedings against
it, (c) file a petition seeking or consent to reorganization or relief under any
applicable federal or state law relating to bankruptcy or insolvency, (d) seek
or consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, custodian or any similar official for the Borrower, (e) make any
assignment for the benefit of the Borrower’s creditors, (f) admit in writing its
inability to pay its debts generally as they become due, or (g) take any action
in furtherance of any of the foregoing. (v) Investment Company Act. The Borrower
is not an “investment company” within the meaning of, and is not subject to
registration under, the 1940 Act. (w) ERISA. The following representations shall
be repeated on each day during the term of this Agreement: (i) Neither the
Borrower nor any ERISA Affiliate has, during the past six years maintained,
contributed to or had an obligation to contribute to any Employee Plan or
Multiemployer Plan, and neither the Borrower nor any ERISA Affiliate has any
present intention to maintain, contribute to or have any obligation to
contribute to any Employee Plan or Multiemployer Plan. Neither the Borrower nor
any ERISA Affiliate has any liability with respect to any such Employee Plan or
Multiemployer Plan; and (ii) The Borrower is not and is not acting on behalf of
(i) an “employee benefit plan” within the meaning of Section 3(3) of ERISA that
is subject to Part 4 of Subtitle B of Title I of ERISA, (ii) a “plan” within the
meaning of Section 4975(e)(1) of the Code, to which Section 4975 of the Code
applies, (C) an entity whose underlying assets include “plan assets” subject to
Title I of ERISA or Section 4975 of the Code by reason of -84- USActive
55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa101.jpg]
Section 3(42) of ERISA, U.S. Department of Labor Regulation 29 CFR Section
2510.3- 101 or otherwise, or (iii) a “governmental plan” (as defined in Section
3(32) of ERISA) or another type of plan (or an entity whose assets are
considered to include the assets of any such governmental or other plan) that is
subject to any law, rule or restriction that is similar to Section 406 of ERISA
or Section 4975 of the Code (“Similar Law”). (x) Compliance with Law. The
Borrower has complied in all material respects with all Applicable Law to which
it may be subject, and no item of Collateral contravenes any Applicable Law
(including, without limitation, all applicable predatory and abusive lending
laws, laws, rules and regulations relating to licensing, truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy). (y) No Material Adverse Effect. No event,
change or condition has occurred that has had, or could reasonably be expected
to have, a Material Adverse Effect on the Borrower since the Original Closing
Date. (z) Collections. The Borrower acknowledges that all Collections received
by it or its Affiliates with respect to the Collateral transferred hereunder are
held and shall be held in trust for the benefit of the Secured Parties until
deposited into the Collection Account within two Business Days after receipt as
required herein. (aa) Full Payment. As of the initial Funding Date thereof, the
Borrower had no knowledge of any fact which should lead it to expect that any
Loan will not be repaid by the applicable Obligor in full. (bb) Accuracy of
Representations and Warranties. Each representation or warranty by the Borrower
contained herein or in any report, financial statement, exhibit, schedule,
certificate or other document furnished by the Borrower pursuant hereto, in
connection herewith is true and correct in all material respects. (cc)
Sanctions. None of the Borrower, any Person directly or indirectly Controlling
the Borrower nor any Person directly or indirectly Controlled by the Borrower
and, to the Borrower’s knowledge, no Related Party of the foregoing (i) is a
Sanctioned Person; (ii) is controlled by or is acting on behalf of a Sanctioned
Person; (iii) is, to the Borrower’s knowledge, under investigation for an
alleged breach of Sanction(s) by a governmental authority that enforces
Sanctions; or (iv) will fund any repayment of the Obligations with proceeds
derived from any transaction that would be prohibited by Sanctions or would
otherwise cause any Lender or any other party to this Agreement, or any Related
Party, to be in breach of any Sanctions. To each such Person’s knowledge, no
investor in such Person is a Sanctioned Person. The Borrower will notify each
Lender and Administrative Agent in writing not more than one (1) Business Day
after becoming aware of any breach of this section. (dd) Good Title. The
Borrower has good and marketable title in the Collateral. (ee) Beneficial
Ownership Certification. The information included in the Beneficial Ownership
Certification provided to any Lender in connection with this Agreement is true
and correct in all respects. -85- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa102.jpg]
Section 4.2 Representations and Warranties of the Borrower Relating to this
Agreement and the Collateral. The Borrower hereby represents and warrants, as of
the A&R Effective Date and as of each Funding Date: (a) Valid Security Interest.
This Agreement constitutes a valid grant of a security interest in all of the
Collateral to the Collateral Agent, for the benefit of the Secured Parties,
which security interest will, upon filing of the UCCs described in Section
3.1(k), constitute a valid and first priority perfected security interest in all
of the Collateral (subject to Permitted Liens) in that portion of the Collateral
in which a security interest may be created under Article 9 of the UCC as in
effect from time to time in the State of New York. (b) Eligibility of
Collateral. As of the A&R Effective Date and each Funding Date, (i) the
information contained in each Funding Notice delivered pursuant to Section 2.2,
is an accurate and complete listing of all Loans included in the Collateral as
of the related Funding Date and the information contained therein with respect
to the identity of such Loans and the amounts owing thereunder is true, correct
and complete as of the related Funding Date and (ii) with respect to each Loan
included in the Collateral, each Loan is an Eligible Loan at such time. (c) No
Fraud. Each Loan originated by the Borrower, the Collateral Manager or, to the
best of the Borrower’s knowledge, an unaffiliated third party, was originated
without any fraud or material misrepresentation. Section 4.3 Representations and
Warranties of the Collateral Manager. The Collateral Manager represents and
warrants as follows as of the A&R Effective Date and each Measurement Date: (a)
Organization and Good Standing. The Collateral Manager has been duly organized,
and is validly existing as a corporation in good standing, under the laws of
Maryland, with all requisite corporate power and authority to execute, deliver
and perform its obligations as Collateral Manager under this Agreement. (b) Due
Qualification. The Collateral Manager is duly qualified to do business and is in
good standing as a corporation, and has obtained all necessary qualifications,
licenses and approvals, in all jurisdictions in which the ownership or lease of
property or the conduct of its business requires such qualifications, licenses
or approvals, except where the failure to be so qualified or obtain such
qualifications, licenses or approvals would not reasonably be expected to have a
Material Adverse Effect. (c) Power and Authority; Due Authorization; Execution
and Delivery. The Collateral Manager (i) has all necessary corporate power,
authority and legal right to (a) execute and deliver each Transaction Document
to which it is a party, and (b) carry out the terms of the Transaction Documents
to which it is a party, and (ii) has duly authorized by all necessary corporate
action, the execution, delivery and performance of each Transaction Document to
which it is a party. This Agreement and each other Transaction Document to which
the Collateral Manager is a party have been duly executed and delivered by the
Collateral Manager. -86- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa103.jpg]
(d) Binding Obligation. Each Transaction Document to which the Collateral
Manager is a party constitutes a legal, valid and binding obligation of the
Collateral Manager enforceable against the Collateral Manager in accordance with
its respective terms, except as such enforceability may be limited by Insolvency
Laws and general principles of equity (whether considered in a suit at law or in
equity). (e) No Violation. The consummation of the transactions contemplated by
each Transaction Document to which it is a party and the fulfillment of the
terms thereof will not (i) conflict with, result in any breach of any of the
terms and provisions of, or constitute (with or without notice or lapse of time
or both) a default under, the Collateral Manager’s articles of incorporation,
bylaws or any Contractual Obligation of the Collateral Manager, (ii) result in
the creation or imposition of any Lien upon any of the Collateral Manager’s
properties pursuant to the terms of any such Contractual Obligation, or (iii)
violate any Applicable Law. (f) No Proceedings. There is no litigation,
proceeding or investigation pending or, to the Collateral Manager’s knowledge,
threatened against the Collateral Manager, before any Governmental Authority (i)
asserting the invalidity of any Transaction Document to which the Collateral
Manager is a party, (ii) seeking to prevent the consummation of any of the
transactions contemplated by any Transaction Document to which the Collateral
Manager is a party or (iii) that could reasonably be expected to have a Material
Adverse Effect. (g) All Consents Required. All approvals, authorizations,
consents, orders, licenses, filings or other actions of any Person or of any
Governmental Authority (if any) required for the due execution, delivery and
performance by the Collateral Manager of each Transaction Document to which the
Collateral Manager is a party have been obtained. (h) Reports Accurate. All
information, financial statements of the Sub- Advisor, documents, books, records
or reports furnished by the Collateral Manager to the Administrative Agent or
any Lender in connection with this Agreement are (other than projections,
forward-looking information, general economic data or industry information and
with respect to any information or documentation prepared by the Collateral
Manager or one of its Affiliates for internal use or consideration, statements
as to (or the failure to make a statement as to) the value of, collectability
of, prospects of or potential risks or benefits associated with a Loan or
Obligor) provided by the Borrower or the Collateral Manager is true and correct
in all material respects after giving effect to any updates thereto (or, with
respect to information relating to third parties, is true and correct in all
material respects to the actual knowledge of the Collateral Manager) as of the
date such information is provided. (i) Solvency. The Collateral Manager is not
the subject of any Insolvency Proceeding or Insolvency Event. (j) No Fraud. Each
Loan originated by an unaffiliated third party was, to the best of the
Collateral Manager’s knowledge, originated without any fraud or material
misrepresentation. (k) Compliance with Law. The Collateral Manager has complied
in all material respects with all Applicable Law to which it may be subject.
-87- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa104.jpg]
(l) Sanctions. None of the Collateral Manager, any Person directly or indirectly
Controlling the Collateral Manager nor any Person directly or indirectly
Controlled by the Collateral Manager and, to the Collateral Manager’s knowledge,
no Related Party of the foregoing will, directly or indirectly, use the proceeds
of any Advance hereunder, or lend, contribute, or otherwise make available such
proceeds to any subsidiary, joint venture partner, or other Person (i) to fund
any activities or business of or with a Sanctioned Person, or (ii) in any manner
that would be prohibited by Sanctions or would otherwise cause any Lender to be
in breach of any Sanctions. Each Person shall comply with all applicable
Sanctions in all material respects, and shall maintain policies and procedures
reasonably designed to ensure compliance with Sanctions. The Collateral Manager
will notify each Lender and the Administrative Agent in writing not more than
one (1) Business Day after becoming aware of any breach of this section. (m) No
Material Adverse Effect. No event, change or condition has occurred that has
had, or could reasonably be expected to have, a Material Adverse Effect on the
Collateral Manager since the Original Closing Date. Section 4.4 Representations
and Warranties of the Collateral Agent. The Collateral Agent in its individual
capacity and as Collateral Agent represents and warrants as follows: (a)
Organization; Power and Authority. It is a duly organized and validly existing
national banking association in good standing under the laws of the United
States. It has full corporate power, authority and legal right to execute,
deliver and perform its obligations as Collateral Agent under this Agreement.
(b) Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions provided for herein have been duly authorized
by all necessary association action on its part, either in its individual
capacity or as Collateral Agent, as the case may be. (c) No Conflict. The
execution and delivery of this Agreement, the performance of the transactions
contemplated hereby and the fulfillment of the terms hereof will not conflict
with, result in any breach of its articles of incorporation or bylaws or any of
the material terms and provisions of, or constitute (with or without notice or
lapse of time or both) a default under any Contractual Obligation to which the
Collateral Agent is a party or by which it or any of its property is bound. (d)
No Violation. The execution and delivery of this Agreement, the performance of
the Transactions contemplated hereby and the fulfillment of the terms hereof
will not conflict with or violate, in any material respect, any Applicable Law
as to the Collateral Agent. (e) All Consents Required. All approvals,
authorizations, consents, orders or other actions of any Person or Governmental
Authority applicable to the Collateral Agent, required in connection with the
execution and delivery of this Agreement, the performance by the Collateral
Agent of the transactions contemplated hereby and the fulfillment by the
Collateral Agent of the terms hereof have been obtained. -88- USActive
55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa105.jpg]
(f) Validity, Etc. This Agreement constitutes the legal, valid and binding
obligation of the Collateral Agent, enforceable against the Collateral Agent in
accordance with its terms, except as such enforceability may be limited by
applicable Insolvency Laws and general principles of equity (whether considered
in a suit at law or in equity). (g) Corporate Collateral Agent Required;
Eligibility. The Collateral Agent (including any successor Collateral Agent
appointed pursuant to Section 7.5) hereunder (i) is a national banking
association or banking corporation or trust company organized and doing business
under the laws of any state or the United States, (ii) is authorized under such
laws to exercise corporate trust powers, (iii) has a combined capital and
surplus of at least $200,000,000, and (iv) is subject to supervision or
examination by federal or state authority. If such banking association publishes
reports of condition at least annually, pursuant to Applicable Law or the
requirements of the aforesaid supervising or examining authority, then for the
purposes of this Section 4.4(g) its combined capital and surplus shall be deemed
to be as set forth in its most recent report of condition so published. In case
at any time the Collateral Agent shall cease to be eligible in accordance with
the provisions of this Section 4.4(g), the Collateral Agent shall give prompt
notice to the Borrower, the Collateral Manager and the Lenders that it has
ceased to be eligible to be the Collateral Agent. ARTICLE V GENERAL COVENANTS
Section 5.1 Affirmative Covenants of the Borrower. The Borrower covenants and
agrees with the Lenders that: (a) Compliance with Laws. The Borrower will comply
in all respects with all Applicable Laws, including those with respect to the
Collateral or any part thereof, except where the failure to do so would have a
Material Adverse Effect. (b) Preservation of Company Existence. The Borrower
will (i) preserve and maintain its existence, rights, franchises and privileges
as a limited liability company formed under the laws of the State of Delaware,
(ii) qualify and remain qualified in good standing as a limited liability
company in each jurisdiction where the failure to preserve and maintain such
existence, rights, franchises, privileges and qualification has had, or could
reasonably be expected to have, a Material Adverse Effect and (iii) maintain the
Governing Documents of the Borrower in full force and effect and shall not amend
the same without the prior written consent of the Administrative Agent; provided
that the Borrower shall be permitted to change its registered agent without the
consent of (but with prior notice to) the Administrative Agent. The Borrower
shall ensure that all organizational formalities regarding its separate
existence (including holding regular board of directors’ and shareholders’, or
other similar, meetings to the extent required) are followed. (c) Performance
and Compliance with Collateral. The Borrower will, at the Borrower’s expense,
timely and fully perform and comply with all provisions, covenants and other
promises required to be observed by it under the Collateral, the Transaction
Documents and all other agreements related to such Collateral. -89- USActive
55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa106.jpg]
(d) Keeping of Records and Books of Account. The Borrower will keep proper books
of record and account in which full, true and correct entries in conformity with
GAAP and all requirements of law are made of all dealings and transactions in
relation to its business and activities. The Borrower will permit any
representatives designated by the Administrative Agent to visit and inspect the
financial records and the properties of such person at reasonable times and as
often as reasonably requested, without unreasonably interfering with such
party’s business and affairs and to make extracts from and copies of such
financial records, and permit any representatives designated by the
Administrative Agent to discuss the affairs, finances and condition of such
person with the Responsible Officers thereof and independent accountants
therefor, in each case, other than (x) material and affairs protected by the
attorney-client privilege and (y) materials which such party may not disclose
without violation of confidentiality obligations binding upon it. Each Lender
(or a representative designated by each Lender) shall have the right to
accompany the Administrative Agent on each such visit and inspection. For the
avoidance of doubt, the right of the Administrative Agent provided herein to
visit and inspect the financial records and properties of the Borrower shall be
limited to not more than two (2) such visits and inspections in any fiscal year;
provided that the Borrower shall only be liable for the reasonable and
documented costs incurred by the Administrative Agent; provided, further, that
after the occurrence of an Event of Default and during its continuance, there
shall be no limit to the number of such visits and inspections, and after the
resolution of such Event of Default, the number of visits occurring in the
current fiscal year shall be deemed to be zero. (e) Protection of Interest in
Collateral. With respect to the Collateral acquired by the Borrower, the
Borrower will (i) acquire such Collateral directly from an unaffiliated third
party, (ii) at the Borrower’s expense, take all action necessary to perfect,
protect and more fully evidence the Borrower’s ownership of such Collateral free
and clear of any Lien other than the Lien created hereunder and Permitted Liens,
including, without limitation, (a) with respect to the Loans and that portion of
the Collateral in which a security interest may be perfected by filing and
maintaining (at the Borrower’s expense), effective financing statements against
the Borrower in all necessary or appropriate filing offices, (including any
amendments thereto or assignments thereof) and filing continuation statements,
amendments or assignments with respect thereto in such filing offices,
(including any amendments thereto or assignments thereof) and (b) executing or
causing to be executed such other instruments or notices as may be necessary or
appropriate, (iii) permit the Administrative Agent or its respective agents or
representatives to visit the offices of the Borrower during normal office hours
and upon reasonable notice examine and make copies of all documents, books,
records and other information concerning the Collateral and discuss matters
related thereto with any of the Responsible Officers of the Borrower having
knowledge of such matters, and (iv) take all additional action that the
Administrative Agent may reasonably request to perfect, protect and more fully
evidence the respective interests of the parties to this Agreement in the
Collateral. (f) Deposit of Collections. (i) The Borrower shall promptly, or
shall cause the Collateral Manager to, instruct each Obligor (or, as applicable,
the paying agent) to deliver all Collections in respect of the Collateral to the
Collection Account. Any Scheduled Payment in respect of which a dishonored check
is received shall be deemed not to have been paid. -90- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa107.jpg]
(ii) The Borrower shall promptly, or shall cause the Collateral Manager to,
identify Principal Collections and Interest Collections no later than the
Measurement Date related to the Payment Date immediately following such Accrual
Period, and direct the Collateral Agent and Securities Intermediary to transfer
the same to the Principal Collection Account and the Interest Collection
Account, respectively. (g) Special Purpose Entity. The Borrower shall be in
compliance with the special purpose entity requirements set forth in Section
4.1(u). Since its formation, the Existing Borrower has been operated in such a
manner as to comply with the special purpose entity requirements set forth in
Section 4.1(u) to the Existing Loan Agreement. (h) Borrower’s Notice. On each
Funding Date and on the date of each Reinvestment of Principal Collections
pursuant to Section 2.14(a)(i) or acquisition by the Borrower of Loans in
connection with a Substitution pursuant to Section 2.14(b), the Borrower will
provide the applicable Borrower’s Notice and a Borrowing Base Certificate, each
updated as of such date, to the Administrative Agent (with a copy to the
Collateral Agent). (i) Events of Default. Promptly following the actual
knowledge or receipt of notice by a Responsible Officer of the Borrower of the
occurrence of any Event of Default or Default, the Borrower will provide the
Administrative Agent (with a copy to the Collateral Agent) with written notice
of the occurrence of such Event of Default or Default of which the Borrower has
actual knowledge or has received notice, which the Administrative Agent shall
promptly provide to each Lender. In addition, such notice will include a written
statement of a Responsible Officer of the Borrower setting forth the details of
such event (to the extent known by the Borrower) and the action, if any, that
the Borrower proposes to take with respect thereto. (j) Obligations. The
Borrower shall pay its Indebtedness and other obligations promptly and in
accordance with their terms and pay and discharge promptly when due all lawful
claims for labor, materials and supplies or otherwise that, if unpaid, might
give rise to a Lien upon such properties or any part thereof and the Borrower
shall enforce all indemnities and rights against Obligors in accordance with
this Agreement. (k) Taxes. The Borrower (i) will be treated as either (x) a
partnership each of whose partners (as determined for U.S. federal income tax
purposes) will be U.S. Persons or (y) a disregarded entity of a U.S. Person for
U.S. federal income tax purposes and (ii) will timely file or cause to be filed
all U.S. federal, state, and other material Tax returns and reports required to
be filed by it and (x) will pay or cause to be paid all U.S. federal, state, and
other material Taxes required to be paid by it, except Taxes that are being
contested in good faith by appropriate proceedings and for which the Borrower
sets aside on its books adequate reserves in accordance with GAAP and (y) if it
is treated as a domestic partnership, it will not be subject to U.S. federal
income tax liability (including any tax liability under Section 1446 of the
Code). (l) Use of Proceeds. The Borrower will use the proceeds of the Advances
only to acquire Eligible Loans, to make distributions to the Equity Investor in
accordance with the terms hereof or to pay related expenses (including interest,
fees and expenses payable hereunder) in accordance with Sections 2.7 and 2.8.
-91- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa108.jpg]
(m) Obligor Notification Forms. The Administrative Agent in its discretion may,
or at the written request of the Required Lenders shall, after the occurrence
and during the continuation of a Collateral Manager Termination Event or an
Event of Default, send notification forms giving the Obligors and/or applicable
agents notice of the Collateral Agent’s interest in the Collateral and the
obligation to make payments as directed by the Collateral Agent. (n) Adverse
Claims. The Borrower will not create, or participate in the creation of, or
permit to exist, any Liens on any of the Accounts other than the Lien created by
this Agreement. (o) Notices. The Borrower will (or will cause the Collateral
Manager to) furnish to the Administrative Agent and the Collateral Manager, with
a copy to the Collateral Agent: (i) Income Tax Liability. Within ten (10)
Business Days after the receipt of revenue agent reports or other written
proposals, determinations or assessments of the Internal Revenue Service or any
other taxing authority which propose, determine or otherwise set forth positive
adjustments to the Tax liability of, or assess or propose the collection of
Taxes required to have been withheld by, the Borrower or the Equity Investor in
respect of the Borrower which equal or exceed $1,000,000 in the aggregate, a
notice in writing specifying the nature of the items giving rise to such
adjustments and the amounts thereof; (ii) Sanctions. The Borrower will notify
the Lender and Administrative Agent in writing not more than one (1) business
day after becoming aware of any breach of Section 4.1(cc); (iii) Representations
and Warranties. Promptly after the actual knowledge or receipt of notice of a
Responsible Officer of the Borrower of the same, the Borrower shall notify the
Administrative Agent if any representation or warranty set forth in Section 4.1
or Section 4.2 was incorrect at the time it was given or deemed to have been
given and at the same time deliver to the Administrative Agent a written notice
setting forth in reasonable detail the nature of such facts and circumstances.
In particular, but without limiting the foregoing, the Borrower shall notify the
Administrative Agent in the manner set forth in the preceding sentence before
any Funding Date of any facts or circumstances within the knowledge of a
Responsible Officer of the Borrower which would render any of the said
representations and warranties untrue as of such Funding Date; (iv) ERISA. The
Borrower shall provide written notice to the Administrative Agent if it is aware
that it is or will be in breach of the representations and warranties contained
in Section 4.1(w); (v) Proceedings. As soon as possible and in any event within
three (3) Business Days after a Responsible Officer of the Borrower receives
notice or obtains knowledge thereof, notice of any settlement of, material
judgment (including a material judgment with respect to the liability phase of a
bifurcated trial) in or commencement of any material labor controversy, material
litigation, material action, material suit or material -92- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa109.jpg]
proceeding before any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, affecting the
Collateral, the Transaction Documents, the Collateral Agent’s interest in the
Collateral, or the Borrower; provided that notwithstanding the foregoing, any
settlement, judgment, labor controversy, litigation, action, suit or proceeding
affecting the Collateral, the Transaction Documents, the Collateral Agent’s
interest in the Collateral, the Borrower in excess of $1,000,000 or more shall
be deemed to be material for purposes of this Section 5.1(o)(v); (vi) Notice of
Certain Events. Promptly upon a Responsible Officer of the Borrower obtaining
actual knowledge thereof (and, in any event, within five (5) Business Days of
obtaining actual knowledge thereof), notice of (1) any Collateral Manager
Termination Event, (2) any Assigned Value Adjustment Event, (3) any failure to
comply with Section 5.1(s), (4) any other event or circumstance that would
reasonably be expected to have a Material Adverse Effect, (5) any event or
circumstance whereby any Loan which was included in the latest calculation of
the Borrowing Base as an Eligible Loan shall fail to meet one or more of the
criteria (other than criteria waived by the Administrative Agent, on or prior to
the related Funding Date in respect of such Loan), or (6) unless notice of such
default has been provided by the Collateral Manager under Section 5.3(j), the
occurrence of any default by an Obligor on any Loan in the payment of principal
or interest, a financial covenant default or that would result in an Assigned
Value Adjustment Event; (vii) Organizational Changes. As soon as possible and in
any event within fifteen (15) Business Days after the effective date thereof,
notice of any change in the name, jurisdiction of formation, organizational
structure or location of records of the Borrower; provided that the Borrower
agrees not to effect or permit any change referred to in the preceding sentence
unless all filings have been made under the UCC or otherwise that are required
in order for the Collateral Agent to continue at all times following such change
to have a valid, legal and perfected security interest in all the Collateral;
and (viii) Accounting Changes. As soon as possible and in any event within three
(3) Business Days after the effective date thereof, notice of any material
change in the accounting policies of the Borrower. (ix) Deemed Representations.
On any day, as soon as possible and in any event within one (1) Business Day
after knowledge thereof, notice of any event or occurrence that would cause any
representation made by the Borrower pursuant to Section 3.2(c)(i), (ii) or (iv)
to be misleading or untrue in any material respect if made on such day. (x)
Notice of Liens. Promptly after receipt by a Responsible Officer of the Borrower
of actual knowledge or notice thereof, the Borrower will promptly notify the
Administrative Agent and the Collateral Agent of the existence of any Lien
(including Liens for Taxes) other than Permitted Liens on any Collateral and the
Borrower shall defend the right, title and interest of the Collateral Agent, for
the benefit of the Secured Parties in, to and under the Collateral against all
claims of third parties; provided that nothing in this Section 5.1(x) shall
prevent or be deemed to prohibit the Borrower from suffering to exist Permitted
Liens upon any of the Collateral. -93- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa110.jpg]
(p) Reserved; (q) Financial Statements. The Borrower shall (or shall cause the
Equity Investor to) submit to the Administrative Agent, each Lender and the
Collateral Agent (i) within 10 Business Days after the issuance thereof by the
Equity Investor (but in any event within 75 days) following the end of each of
its fiscal quarters, commencing with the fiscal quarter ending March 2020,
unaudited consolidated financial statements of the Equity Investor for the most
recent fiscal quarter, and (ii) within 10 Business Days after the issuance
thereof by the Equity Investor (but in any event within 120 days) following the
end of its fiscal year, commencing with the fiscal year ended 2019, consolidated
audited financial statements of the Equity Investor, audited by a firm of
nationally recognized independent public accountants, as of the end of such
fiscal year. (r) Further Assurances. The Borrower will execute any and all
further documents, financing statements, agreements and instruments, and take
all further action (including filing UCC and other financing statements,
agreements or instruments) that may be required under applicable law, or that
the Administrative Agent may reasonably request, in order to effectuate the
transactions contemplated by the Transaction Documents and in order to grant,
preserve, protect and perfect the validity and first priority (subject to
Permitted Liens) of the security interests and Liens created or intended to be
created hereby. Such security interests and Liens will be created hereunder and
the Borrower shall deliver or cause to be delivered to the Administrative Agent
all such instruments and documents (including legal opinions and lien searches)
as it shall reasonably request to evidence compliance with this Section 5.1(s).
The Borrower agrees to provide such evidence as the Administrative Agent shall
reasonably request as to the perfection and priority status of each such
security interest and Lien. (s) Compliance with Anti-Money Laundering Laws and
Anti-Corruption Laws. The Borrower shall, each Person directly or indirectly
Controlling the Borrower and each Person directly or indirectly Controlled by
the Borrower and, to the Borrower’s knowledge, any Related Party of the
foregoing shall: (i) comply with all applicable Anti–Money Laundering Laws and
Anti-Corruption Laws in all material respects, and shall maintain policies and
procedures reasonably designed to ensure compliance with the Anti-Money
Laundering Laws and Anti- Corruption Laws; (ii) conduct the requisite due
diligence in connection with the transactions contemplated herein for purposes
of complying with the Anti-Money Laundering Laws, including with respect to the
legitimacy of any applicable investor and the origin of the assets used by such
investor to purchase the property in question, and will maintain sufficient
information to identify any applicable investor for purposes of the Anti-Money
Laundering Laws; (iii) ensure it does not use any of the credit in violation of
any Anti-Corruption Laws or Anti-Money Laundering Laws; and (iv) ensure it does
not fund any repayment of the Obligations in violation of any Anti- Corruption
Laws or Anti-Money Laundering. (t) Loan Acquisitions. All Loans acquired by the
Borrower shall be acquired from an unaffiliated third party. (u) Lien Searches
Against Obligors. Up to four times in any twelve month period (or at any time
after the occurrence of a Default or an Event of Default), the Administrative
Agent may run a UCC lien search against any Obligor. Each such UCC lien search
shall be at the sole expense of the Borrower. -94- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa111.jpg]
(v) Beneficial Ownership Regulation. Promptly following any written request
therefor, the Borrower shall deliver to the Administrative Agent information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with the Beneficial Ownership Regulation. (w) Other. The
Borrower will furnish to the Administrative Agent promptly, from time to time,
such other information, documents, records or reports respecting the Collateral
or the condition or operations, financial or otherwise, of the Borrower as the
Administrative Agent may from time to time reasonably request in order to
protect the interests of the Collateral Agent or the other Secured Parties under
or as contemplated by this Agreement. (x) Public Delivery. Notwithstanding
anything in this Section 5.1 to the contrary, the Borrower shall be deemed to
have satisfied its requirements of this Section 5.1 if its reports, documents
and other information of the type otherwise so required are publicly available
when required to be filed on EDGAR at the www.sec.gov website or any successor
service provided by the SEC; provided that the Borrower shall give notice of any
such filing (other than any report of the Borrower to the SEC on Form 10-K or
Form 10-Q, as applicable, for any period) to the Administrative Agent. Section
5.2 Negative Covenants of the Borrower. The Borrower covenants and agrees with
the Lenders that: (a) Other Business. The Borrower will not, without the prior
consent of the Administrative Agent and the Required Lenders in their respective
sole discretion, (i) engage in any business other than (A) entering into and
performing its obligations under the Transaction Documents and other activities
contemplated by the Transaction Documents, (B) the acquisition, ownership and
management of the Collateral, (C) the sale of the Collateral as permitted
hereunder, (D) consummating the Permitted Merger and (E) as otherwise permitted
under this Agreement, (ii) incur any Indebtedness, obligation, liability or
contingent obligation of any kind other than pursuant to the Transaction
Documents and the Underlying Instruments, (iii) except as otherwise permitted
under this Agreement or in connection with a Permitted Securitization, form any
Subsidiary or make any Investment in any other Person or (iv) issue any
additional shares. (b) Collateral Not to be Evidenced by Instruments. The
Borrower will not take any action to cause any Loan that is not, as of the
Original Closing Date or the related Funding Date, as the case may be, evidenced
by an Instrument, to be so evidenced except in connection with the enforcement
or collection of such Loan or unless such Instrument is promptly delivered to
the Collateral Agent, together with an Indorsement in blank, as collateral
security for such Loan. (c) Security Interests. Except as otherwise permitted
herein and in respect of any Discretionary Sale, Substitution, Optional Sale, or
other sale permitted hereunder, the Borrower will not sell, pledge, assign or
transfer to any other Person, or grant, create, incur, assume or suffer to exist
any Lien (other than Permitted Liens) on any Collateral, whether now existing or
hereafter transferred hereunder, or any interest therein. (d) Mergers,
Acquisitions, Sales, etc. The Borrower will not divide or be a party to any
merger or consolidation, or purchase or otherwise acquire any of the assets or
any -95- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa112.jpg]
stock of any class of, or any partnership or joint venture interest in, any
other Person, or sell, transfer, convey or lease any of its assets, or sell or
assign with or without recourse any Collateral or any interest therein, other
than as permitted or required pursuant to this Agreement (including the
Permitted Merger and as provided in Section 4.1(u)(iii)). (e) Restricted
Payments. The Borrower shall not make any Restricted Payments other than (x)
with respect to amounts the Borrower receives in accordance with Section 2.7 or
Section 2.8 and any other provision of any Transaction Document which expressly
requires or permits payments to be made to or amounts to be reimbursed to the
Borrower or the Equity Investor, (y) Permitted RIC Distributions, so long as the
conditions therefore set forth in the definition of “Permitted RIC Distribution”
are satisfied, or (z) so long as no Default or Event of Default shall have
occurred and be continuing (or would result therefrom), the proceeds of any
Advance on the applicable Funding Date. (f) Change of Location of Underlying
Instruments. The Borrower shall not, without the prior consent of the
Administrative Agent, consent to the Collateral Agent moving any Certificated
Securities or Instruments from the offices of the Collateral Agent set forth in
Section 5.5(c), unless the Borrower has given at least thirty (30) days’ written
notice to the Administrative Agent and has taken all actions required under the
UCC of each relevant jurisdiction in order to ensure that the Collateral Agent’s
first priority perfected security interest (subject to Permitted Liens)
continues in effect. (g) ERISA Matters. The Borrower will not (a) assuming that
Lender is not using “plan assets” subject to Title I of ERISA or Section 4975 of
the Code by reason of Section 3(42) of ERISA, U.S. Department of Labor
Regulation 29 CFR Section 2510.3-101 or otherwise to make the Loan (unless
Lender is relying on an applicable prohibited transaction exemption, the
conditions of which are satisfied), engage, and will exercise its reasonable
best efforts to prevent, any ERISA Affiliate from engaging in any prohibited
transaction for which an exemption is not available or has not previously been
obtained from the United States Department of Labor, (b) permit any failure to
meet the minimum funding standards under Section 302(a) of ERISA or Section
412(a) of the Code with respect to any Pension Plan other than a Multiemployer
Plan, (c) fail to make, and will exercise its reasonable best efforts to
prevent, any ERISA Affiliate from failing to make, any payments to a
Multiemployer Plan that the Borrower or any ERISA Affiliate may be required to
make under the agreement relating to such Multiemployer Plan or any law
pertaining thereto, (d) terminate any Pension Plan other than in a standard
termination under Section 404(b) of ERISA, or (e) permit to exist any occurrence
of any Reportable Event with respect to a Pension Plan. (h) Governing Documents.
Other than pursuant to the Permitted Merger, the Borrower will not amend,
modify, waive or terminate any provision of its Governing Documents without the
prior written consent of the Administrative Agent. (i) Changes in Payment
Instructions to Obligors. The Borrower will not make any change, or permit the
Collateral Manager to make any change, in its instructions to Obligors (or
applicable agents) regarding payments to be made with respect to the Collateral
to the Collection Account, unless the Administrative Agent has consented to such
change. -96- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa113.jpg]
(j) Preservation of Security Interest. The Borrower (at its expense) hereby
authorizes the Collateral Agent to file such financing and continuation
statements and any other documents that may be required by any law or regulation
of any Governmental Authority to preserve and protect fully the first priority
perfected ownership and security interest of the Collateral Agent for the
benefit of the Secured Parties in, to and under the Loans and proceeds thereof
and that portion of the Collateral in which a security interest may be perfected
by filing. (k) Fiscal Year. The Borrower shall procure that the Equity Investor
does not change its fiscal year or method of accounting without providing the
Administrative Agent with prior written notice (i) providing a detailed
explanation of such changes and (ii) including a pro forma financial statement
demonstrating the impact of such change. (l) Change of Control. The Borrower
shall not enter into (or, to the extent permitted by Applicable Law, recognize
as a member of the Borrower any transferee in connection with) any transaction
or agreement or any sale, assignment or transfer (whether direct or indirect)
which results in a Change of Control with respect to the Borrower. (m)
Ownership. The Borrower shall not (i) have any owner other than the Equity
Investor and (ii) permit the Equity Investor to incur any Lien on the Capital
Stock of the Borrower. (n) Compliance with Sanctions. None of the Borrower, any
Person directly or indirectly Controlling the Borrower nor any Person directly
or indirectly Controlled by the Borrower and, to the Borrower’s knowledge, no
Related Party of the foregoing will, directly or indirectly, use the proceeds of
any Advance hereunder, or lend, contribute, or otherwise make available such
proceeds to any subsidiary, joint venture partner, or other Person (i) to fund
any activities or business of or with a Sanctioned Person, or (ii) in any manner
that would be prohibited by Sanctions or would otherwise cause any Lender to be
in breach of any Sanctions. Each Person shall comply with all applicable
Sanctions in all material respects, and shall maintain policies and procedures
reasonably designed to ensure compliance with Sanctions. The Borrower will
notify each Lender and the Administrative Agent in writing not more than one (1)
Business Day after becoming aware of any breach of this section. Section 5.3
Affirmative Covenants of the Collateral Manager. The Collateral Manager
covenants and agrees with the Borrower and the Lenders that: (a) Compliance with
Law. The Collateral Manager will comply in all material respects with all
Applicable Law, including those with respect to the performance of its
obligations under this Agreement. (b) Preservation of Company Existence. The
Collateral Manager will (i) preserve and maintain its company existence, rights,
franchises and privileges in the jurisdiction of its formation and (ii) qualify
and remain qualified in good standing as a corporation in each jurisdiction
where the failure to preserve and maintain such existence, rights, franchises,
privileges and qualification has had, or could reasonably be expected to have, a
Material Adverse Effect. -97- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa114.jpg]
(c) Performance and Compliance with Collateral. The Collateral Manager will
exercise its rights hereunder in order to permit the Borrower to duly fulfill
and comply with all obligations on the part of the Borrower to be fulfilled or
complied with under or in connection with each item of Collateral and will take
all necessary action to preserve the first priority security interest of the
Collateral Agent for the benefit of the Secured Parties in the Collateral. (d)
Keeping of Records and Books of Account. (i) The Collateral Manager will
maintain and implement administrative and operating procedures (including,
without limitation, an ability to recreate records evidencing Collateral in the
event of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Collateral and the identification of the
Collateral. (ii) The Collateral Manager shall permit the Borrower, the
Administrative Agent or their respective designated representatives, in each
case at the expense of the Borrower, to visit the offices of the Collateral
Manager during normal office hours and upon reasonable notice and examine and
make copies of all documents, books, records and other information concerning
the Collateral and discuss matters related thereto with any of the officers or
employees of the Collateral Manager having knowledge of such matters. (iii) The
Collateral Manager will on or prior to the Original Closing Date or the A&R
Effective Date, as applicable, mark its master data processing records and other
books and records relating to the Collateral indicating that the Loans are owned
by the Borrower subject to the Lien of the Collateral Agent for the benefit of
the Secured Parties hereunder. (iv) The Collateral Manager will cooperate with
the Borrower and provide all information in its possession or reasonably
available to it to the Borrower or any Person designated by the Borrower to
receive such information so the Borrower may comply with and perform its
obligations under the Transaction Documents. (e) Events of Default. Promptly
following the Collateral Manager’s knowledge or notice of the occurrence of any
Event of Default or Default, the Collateral Manager will provide the Borrower
and the Administrative Agent with written notice of the occurrence of such Event
of Default or Default of which the Collateral Manager has knowledge or has
received notice. In addition, such notice will include a written statement of a
Responsible Officer of the Collateral Manager setting forth the details (to the
extent known by the Collateral Manager) of such event and the action, if any,
that the Collateral Manager proposes to take with respect thereto. (f) Other.
The Collateral Manager will promptly furnish to the Borrower and the
Administrative Agent such other information, documents, records or reports
respecting the Collateral or the condition or operations, financial or
otherwise, of the Collateral Manager or the Sub-Advisor as the Administrative
Agent may from time to time reasonably request in order to protect the interests
of the Administrative Agent, the Collateral Agent or the Secured Parties under
or as contemplated by this Agreement. -98- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa115.jpg]
(g) Proceedings. The Collateral Manager will furnish to the Administrative Agent
(with a copy to the Collateral Agent), as soon as possible and in any event
within three (3) Business Days after the Collateral Manager receives notice or
obtains actual knowledge thereof, notice of any settlement of, material judgment
(including a material judgment with respect to the liability phase of a
bifurcated trial) in or commencement of any material labor controversy, material
litigation, material action, material suit or material proceeding before any
court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, affecting the Collateral, the Transaction
Documents, the Collateral Agent’s interest in the Collateral or the Collateral
Manager, in each case which could reasonably be expected to cause a Material
Adverse Effect. (h) Deposit of Collections. The Collateral Manager shall (and
shall cause each of its Affiliates to) promptly, but in any event within two (2)
Business Days after its receipt thereof, deposit any Collections received by it
into the Collection Account and provide the related Obligor with instructions to
remit payments directly to the Collection Account as required herein. (i)
Required Notices. The Collateral Manager will furnish to the Borrower, the
Collateral Agent and the Administrative Agent, promptly upon becoming aware
thereof (and, in any event, within five (5) Business Days), notice of (1) any
Collateral Manager Termination Event, (2) any Assigned Value Adjustment Event,
(3) any Change of Control with respect to the Collateral Manager, (4) any other
event or circumstance with respect to the Collateral Manager that could
reasonably be expected to have a Material Adverse Effect, (5) any event or
circumstance whereby any Loan which was included in the latest calculation of
the Borrowing Base as an Eligible Loan shall fail to meet one or more of the
criteria (other than criteria waived by the Administrative Agent, on or prior to
the related Funding Date in respect of such Loan) listed in the definition of
“Eligible Loan”, (6) the occurrence of any default by an Obligor on any Loan in
the payment of principal or interest, a financial covenant default or that would
result in an Assigned Value Adjustment Event or (7) the existence of any Lien
(including Liens for Taxes) other than Permitted Liens on any Collateral. (j)
Loan Register. The Collateral Manager will maintain, or cause to be maintained,
with respect to each Noteless Loan a register (each, a “Loan Register”) in which
it will record, or cause to be recorded, (v) the principal amount of such
Noteless Loan, (w) the amount of any principal or interest due and payable or to
become due and payable from the Obligor thereunder, (x) the amount of any sum in
respect of such Noteless Loan received from the related Obligor, (y) the date of
origination of such Noteless Loan and (z) the maturity date of such Noteless
Loan. At any time a Noteless Loan is included in the Collateral, the Collateral
Manager shall deliver to the Borrower, the Administrative Agent and the
Collateral Agent a copy of the related Loan Register. (k) Payment of
Obligations. The Collateral Manager will pay from its funds and assets all
obligations and indebtedness incurred by it. (l) Compliance with Anti-Money
Laundering and Anti-Corruption Laws. The Collateral Manager, each Person
directly or indirectly Controlling the Collateral Manager and each Person
directly or indirectly Controlled by the Collateral Manager and, to the
Collateral Manager’s knowledge, any Related Party of the foregoing shall: (i)
comply with all applicable Anti-Money -99- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa116.jpg]
Laundering Laws and Anti-Corruption Laws in all material respects, and shall
maintain or be subject to policies and procedures reasonably designed to ensure
compliance with the Anti-Money Laundering Laws and Anti-Corruption Laws; (ii)
conduct the requisite due diligence in connection with the transactions
contemplated herein for purposes of complying with the Anti-Money Laundering
Laws, including with respect to the legitimacy of any applicable investor and
the origin of the assets used by such investor to purchase the property in
question, and will maintain sufficient information to identify any applicable
investor for purposes of the Anti-Money Laundering Laws; (iii) ensure it does
not use any of the credit in violation of any Anti-Corruption Laws or Anti-
Money Laundering Laws; and (iv) ensure it does not fund any repayment of the
Obligations in violation of any Anti-Corruption Laws or Anti-Money Laundering
Laws. (m) Sanctions. The Collateral Manager shall promptly, but no later than
one (1) Business Day after becoming aware thereof, notify the Administrative
Agent, the Collateral Agent and the Lenders in writing of any breach of any
representation, warranty or covenant relating to Sanctions or Sanctioned Persons
by itself or by the Borrower. Section 5.4 Negative Covenants of the Collateral
Manager. The Collateral Manager covenants and agrees with the Lenders that: (a)
Mergers, Acquisitions, Sales, etc. The Collateral Manager will not be a party to
any merger or consolidation, or purchase or otherwise acquire any of the assets
or any stock of any class of, or any partnership or joint venture interest in,
any other Person, or sell, transfer, convey or lease any of its assets, or sell
or assign with or without recourse any Collateral or any interest therein (other
than as permitted pursuant to this Agreement), in each case where such action
would have a Material Adverse Effect. (b) Change of Location of Underlying
Instruments. The Collateral Manager shall not, without the prior consent of the
Administrative Agent, consent to the Collateral Agent moving any Certificated
Securities or Instruments from the offices of the Collateral Agent set forth in
Section 5.5(c), unless the Collateral Manager has given at least thirty (30)
days’ written notice to the Administrative Agent and has authorized the
Administrative Agent to take all actions required under the UCC of each relevant
jurisdiction in order to continue the first priority perfected security interest
of the Collateral Agent for the benefit of the Secured Parties in the
Collateral. (c) Change in Payment Instructions to Obligors. The Collateral
Manager will not make any change in its instructions to Obligors or applicable
agents regarding payments to be made with respect to the Collateral to the
Collection Account, unless the Administrative Agent, the Collateral Agent and,
so long as no Event of Default has occurred and is continuing, the Borrower,
have consented to such change. (d) Compliance with Sanctions. None of the
Collateral Manager, any Person directly or indirectly Controlling the Collateral
Manager nor any Person directly or indirectly Controlled by the Collateral
Manager and, to the Collateral Manager’s knowledge, no Related Party of the
foregoing will, directly or indirectly, use the proceeds of any Advance
hereunder, or lend, contribute, or otherwise make available such proceeds to any
subsidiary, joint venture partner, or other Person (i) to fund any activities or
business of or with a Sanctioned Person, or (ii) -100- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa117.jpg]
in any manner that would be prohibited by Sanctions or would otherwise cause any
Lender to be in breach of any Sanctions. Each Person shall comply with all
applicable Sanctions in all material respects, and shall maintain policies and
procedures reasonably designed to ensure compliance with Sanctions. Each Person
will notify each Lender and the Administrative Agent in writing not more than
one (1) Business Day after becoming aware of any breach of this section. Section
5.5 Affirmative Covenants of the Collateral Agent. The Collateral Agent
covenants and agrees with the Lenders that: (a) Compliance with Law. The
Collateral Agent will comply in all material respects with all Applicable Law.
(b) Preservation of Existence. The Collateral Agent will preserve and maintain
its existence, rights, franchises and privileges in the jurisdiction of its
formation and qualify and remain qualified in good standing in each jurisdiction
where failure to preserve and maintain such existence, rights, franchises,
privileges and qualification has had, or could reasonably be expected to have, a
Material Adverse Effect. (c) Location of Underlying Instruments. Subject to
Section 14.4, the Underlying Instruments shall remain at all times in the
possession of the Custodian at the address set forth on Annex A hereto, unless
notice of a different address is given in accordance with the terms hereof or
unless the Administrative Agent agrees to allow certain Underlying Instruments
to be released to the Collateral Manager on a temporary basis in accordance with
the terms hereof, except as such Underlying Instruments may be released pursuant
to this Agreement. (d) Corporate Collateral Agent Required; Eligibility. The
Collateral Agent (including any successor Collateral Agent appointed pursuant to
Section 7.5) hereunder shall at all times (i) be a national banking association
or banking corporation or trust company organized and doing business under the
laws of any state or the United States, (ii) be authorized under such laws to
exercise corporate trust powers, (iii) have a combined capital and surplus of at
least $200,000,000, and (iv) be subject to supervision or examination by federal
or state authority. If such banking association publishes reports of condition
at least annually, pursuant to Applicable Law or the requirements of the
aforesaid supervising or examining authority, then for the purposes of this
Section 5.5(d) its combined capital and surplus shall be deemed to be as set
forth in its most recent report of condition so published. In case at any time
the Collateral Agent shall cease to be eligible in accordance with the
provisions of this Section 5.5(d), the Collateral Agent shall give prompt notice
to the Borrower, the Collateral Manager and the Lenders that it has ceased to be
eligible to be the Collateral Agent. Section 5.6 Negative Covenants of the
Collateral Agent. The Collateral Agent covenants and agrees with the Lenders
that: (a) Underlying Instruments. The Collateral Agent will not dispose of any
documents constituting the Underlying Instruments in any manner that is
inconsistent with the performance of its obligations as the Collateral Agent
pursuant to this Agreement and will not dispose of any Collateral except as
contemplated by this Agreement. -101- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa118.jpg]
(b) No Changes to Collateral Agent Fee. The Collateral Agent will not make any
changes to the Collateral Agent Fee set forth in the Collateral Agent and
Custodian Fee Letter without the prior written approval of the Administrative
Agent and the Borrower. ARTICLE VI COLLATERAL ADMINISTRATION Section 6.1
Appointment of the Collateral Manager. The Collateral Manager is hereby
appointed as collateral manager and servicing agent of the Borrower for the
purpose of performing certain collateral management functions including, without
limitation, directing and supervising the investment and reinvestment of the
Loans and Permitted Investments, servicing the Collateral, enforcing the
Borrower’s rights and remedies in, to and under the Collateral and performing
certain administrative functions on behalf of the Borrower delegated to it under
this Agreement and in accordance with the applicable provisions of this
Agreement, and the Collateral Manager hereby accepts such appointment. The
Collateral Manager shall have the power to execute and deliver all necessary and
appropriate documents and instruments on behalf of the Borrower in connection
with performing its obligations set forth herein. Except as may otherwise be
expressly provided in this Agreement, the Collateral Manager will perform its
obligations hereunder in accordance with the Collateral Manager Standard. The
Collateral Manager and the Borrower hereby acknowledge that the Collateral
Agent, the Administrative Agent, the Equity Investor and the other Secured
Parties are third party beneficiaries of the obligations undertaken by the
Collateral Manager hereunder. Section 6.2 Duties of the Collateral Manager. (a)
Duties. Subject to the provisions concerning its general duties and obligations
as set forth in Section 6.1 and the terms of this Agreement, the Collateral
Manager agrees to manage the investment and reinvestment of the Collateral and
shall perform on behalf of the Borrower all duties and functions assigned to the
Borrower in this Agreement and the other Transaction Documents and the duties
that have been expressly delegated to the Collateral Manager in this Agreement;
it being understood that the Collateral Manager shall have no obligation
hereunder to perform any duties other than as specified herein and in the other
Transaction Documents. The Borrower hereby irrevocably (except as provided
below) appoints the Collateral Manager as its true and lawful agent and
attorney-in-fact (with full power of substitution) in its name, place and stead
in connection with the performance of its duties provided for in this Agreement,
including, without limitation, the following powers: (A) to give or cause to be
given any necessary receipts or acquittance for amounts collected or received
hereunder, (B) to make or cause to be made all necessary transfers of the Loans,
Equity Securities and Permitted Investments in connection with any acquisition,
sale or other disposition made pursuant hereto, (C) to execute (under hand,
under seal or as a deed) and deliver or cause to be executed and delivered on
behalf of the Borrower all necessary or appropriate bills of sale, assignments,
agreements and other instruments in connection with any such acquisition, sale
or other disposition and (D) to execute (under hand, under seal or as a deed)
and deliver or cause to be executed and delivered on behalf of the Borrower any
consents, votes, proxies, waivers, notices, amendments, modifications,
agreements, instruments, orders or other documents in connection with or
pursuant -102- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa119.jpg]
to this Agreement and relating to any Loan, Equity Security or Permitted
Investment. The Borrower hereby ratifies and confirms all that such
attorney-in-fact (or any substitute) shall lawfully do hereunder and pursuant
hereto and authorizes such attorney-in-fact to exercise full discretion and act
for the Borrower in the same manner and with the same force and effect as the
managers or officers of the Borrower might or could do in respect of the
performance of such services, as well as in respect of all other things the
Collateral Manager deems necessary or incidental to the furtherance or conduct
of the Collateral Manager’s services under this Agreement, subject in each case
to the applicable terms of this Agreement. The Borrower hereby authorizes such
attorney-in-fact, in its sole discretion (but subject to applicable law and the
provisions of this Agreement), to take all actions that it considers reasonably
necessary and appropriate in respect of the Loans, the Equity Securities, the
Permitted Investments and this Agreement. Nevertheless, if so requested by the
Collateral Manager or a purchaser of any Loan, Equity Security or Permitted
Investment, the Borrower shall ratify and confirm any such sale or other
disposition by executing and delivering to the Collateral Manager or such
purchaser all proper bills of sale, assignments, releases, powers of attorney,
proxies, dividends, other orders and other instruments as may reasonably be
designated in any such request. Except as otherwise set forth and provided for
herein, this grant of power of attorney is coupled with an interest, and it
shall survive and not be affected by the subsequent dissolution or bankruptcy of
the Borrower. Notwithstanding anything herein to the contrary, the appointment
herein of the Collateral Manager as the Borrower’s agent and attorney-in-fact
shall automatically cease and terminate upon the resignation of the Collateral
Manager pursuant to Section 6.10 or any termination and removal of the
Collateral Manager pursuant to Section 6.11. Each of the Collateral Manager and
the Borrower shall take such other actions, and furnish such certificates,
opinions and other documents, as may be reasonably requested by the other party
hereto in order to effectuate the purposes of this Agreement and to facilitate
compliance with applicable laws and regulations and the terms of this Agreement.
The Collateral Manager shall provide, and is hereby authorized to provide, the
following services to the Borrower: (i) select the Loans and Permitted
Investments to be acquired and select the Loans, Equity Securities and Permitted
Investments to be sold or otherwise disposed of by the Borrower; (ii) invest and
reinvest the Collateral; (iii) instruct the Collateral Agent with respect to any
acquisition, disposition, or tender of, or Offer with respect to, a Loan, Equity
Security, Permitted Investment or other assets received in respect thereof by
the Borrower; (iv) perform the investment-related duties and functions
(including, without limitation, the furnishing of Funding Notices, Repayment
Notices, Reinvestment Notices, Borrowing Base Certificates, Collateral
Management Reports and other notices and certificates that the Collateral
Manager is required to deliver on behalf of the Borrower) as are expressly
required to be performed by the Collateral Manager hereunder with regard to
acquisitions, sales or other dispositions of Loans, Equity Securities, Permitted
Investments and other assets permitted to be acquired or sold under, and subject
to this Agreement (including any proceeds received by way of Offers, workouts
and restructurings on Loan or other assets owned by the Borrower) and shall
comply with any applicable -103- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa120.jpg]
requirements required to be performed by the Collateral Manager in this
Agreement with respect thereto; (v) negotiate on behalf of the Borrower with
prospective originators, sellers or purchasers of Loans as to the terms relating
to the acquisition, sale or other dispositions thereof; (vi) subject to any
applicable terms of this Agreement, monitor the Collateral on behalf of the
Borrower on an ongoing basis and shall provide or cause to be provided to the
Borrower copies of all reports, schedules and other data reasonably available to
the Collateral Manager that the Borrower is required to prepare and deliver or
cause to be prepared and delivered under this Agreement, in such forms and
containing such information required thereby, in reasonably sufficient time for
such required reports, schedules and data to be reviewed and delivered by or on
behalf of the Borrower to the parties entitled thereto under this Agreement. The
obligation of the Collateral Manager to furnish such information is subject to
the Collateral Manager’s timely receipt of necessary reports and the appropriate
information from the Person responsible for the delivery of or preparation of
such information or such reports (including without limitation, the Obligors of
the Loans, the Borrower, the Collateral Agent, the Administrative Agent or any
Lender) and to any confidentiality restrictions with respect thereto. The
Collateral Manager shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing reasonably believed by it to be
genuine and to have been signed or sent by a Person that the Collateral Manager
has no reason to believe is not duly authorized. The Collateral Manager also may
rely upon any statement made to it orally or by telephone and made by a Person
the Collateral Manager has no reason to believe is not duly authorized, and
shall not incur any liability for relying thereon. The Collateral Manager is
entitled to rely on any other information furnished to it by third parties that
it reasonably believes in good faith to be genuine provided that no Responsible
Officer of the Collateral Manager has actual knowledge that such information is
materially incorrect; (vii) subject to and in accordance with this Agreement, as
agent of the Borrower and on behalf of the Borrower, direct the Collateral Agent
to take, or take on behalf of the Borrower, as applicable, any of the following
actions with respect to a Loan, Equity Security or Permitted Investment: (1)
purchase or otherwise acquire such Loan or Permitted Investment; (2) retain such
Loan, Equity Security or Permitted Investment; (3) sell or otherwise dispose of
such Loan, Equity Security or Permitted Investment (including any assets
received by way of Offers, workouts and restructurings on assets owned by the
Borrower) in the open market or otherwise; (4) if applicable, tender such Loan,
Equity Security or Permitted -104- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa121.jpg]
Investment; (5) if applicable, consent to or refuse to consent to any proposed
amendment, modification, restructuring, exchange, waiver or Offer and give or
refuse to give any notice or direction; (6) retain or dispose of any securities
or other property (if other than cash) received by the Borrower; (7) call or
waive any default with respect to any Loan; (8) vote on any matter for which the
Borrower has the right to vote pursuant to the Underlying Instruments (including
to accelerate the maturity of any Loan); (9) participate in a committee or group
formed by creditors of an Obligor under a Loan or issuer or obligor of a
Permitted Investment; (10) after the occurrence of the Collection Date,
determine in consultation with the Borrower when, in the view of the Collateral
Manager, it would be in the best interest of the Borrower to liquidate all or
any portion of the Collateral (and, if applicable, after discharge of the Lien
of the Collateral Agent in the Collateral under this Agreement) and, subject to
the prior approval of the Borrower, execute on behalf of the Borrower any such
liquidation or any actions necessary to effectuate any of the foregoing; (11)
advise and assist the Borrower with respect to the valuation of the Loans, to
the extent required or permitted by this Agreement, and advise and assist the
Equity Investor with respect to the valuation of the Borrower; and (12) exercise
any other rights or remedies with respect to such Loan, Equity Security or
Permitted Investment as provided in the Underlying Instruments of the Obligor or
issuer under such assets or the other documents governing the terms of such
assets or take any other action consistent with the terms of this Agreement
which the Collateral Manager reasonably determines to be in the best interests
of the Borrower. (viii) the Collateral Manager may, but shall not be obligated
to: (1) retain accounting, tax, legal and other professional services on behalf
of the Borrower as may be needed by the Borrower; and/or (2) consult on behalf
of the Borrower with the Collateral Agent, the Administrative Agent and the
Lenders at such times as may be reasonably requested thereby in accordance with
this Agreement and provide any such Person requesting the same with the
information they are then entitled to have in accordance with this Agreement;
-105- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa122.jpg]
(ix) in connection with the purchase of any Loan by the Borrower, prepare, on
behalf of the Borrower, the information required to be delivered to the
Collateral Agent with respect to such Loan, the Administrative Agent or any
Lender pursuant to this Agreement. (x) prepare and submit claims to, and act as
post-billing liaison with, Obligors on each Loan (for which no administrative or
similar agent exists); (xi) maintain all necessary records and reports with
respect to the Collateral and provide such reports to the Borrower, the
Collateral Agent and the Administrative Agent in respect of the management and
administration of the Collateral (including information relating to its
performance under this Agreement) as may be required hereunder or as the
Borrower, the Collateral Agent or the Administrative Agent may reasonably
request; (xii) maintain and implement administrative and operating procedures
(including, without limitation, an ability to recreate management and
administration records evidencing the Collateral in the event of the destruction
of the originals thereof) and keep and maintain all documents, books, records
and other information reasonably necessary or advisable for the collection of
the Collateral; (xiii) promptly deliver to the Borrower, the Administrative
Agent or the Collateral Agent, from time to time, such information and
management and administration records (including information relating to its
performance under this Agreement) as such Person may from time to time
reasonably request; (xiv) identify each Loan clearly and unambiguously in its
records to reflect that such Loan is owned by the Borrower and that the Borrower
has granted a security interest therein to the Collateral Agent for the benefit
of the Secured Parties pursuant to this Agreement; (xv) notify the Borrower and
the Administrative Agent promptly upon obtaining actual knowledge of any
material action, suit, proceeding, dispute, offset, deduction, defense or
counterclaim (1) that is or is threatened to be asserted by an Obligor with
respect to any Loan (or portion thereof) of which it has knowledge or has
received notice; or (2) that could reasonably be expected to have a Material
Adverse Effect; (xvi) assist the Borrower in maintaining the first priority,
perfected security interest (subject to Permitted Liens) of the Collateral
Agent, for the benefit of the Secured Parties, in the Collateral; (xvii)
maintain the loan record(s) with respect to Loans included as part of the
Collateral (except for any loan records that have been provided to and remain in
the possession of the Collateral Agent); provided that upon the occurrence and
during the continuation of an Event of Default or a Collateral Manager
Termination Event, the Administrative Agent may request the Loan File(s) to be
sent to the Collateral Agent or its designee; -106- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa123.jpg]
(xviii) with respect to each Loan included as part of the Collateral, make the
applicable Loan File available for inspection by the Borrower or the
Administrative Agent, upon reasonable advance notice, at the offices of the
Collateral Manager during normal business hours; and (xix) direct the Collateral
Agent to make payments pursuant to the instructions set forth in the latest
Collateral Management Report in accordance with Section 2.7 and Section 2.8 and
prepare such other reports pursuant to Section 6.8 as (A) required to be
prepared by the Collateral Manager and (B) to the extent not otherwise expressly
a duty of the Collateral Agent, with the consent of the Collateral Agent (such
consent not to be unreasonably withheld). It is acknowledged and agreed that the
Borrower possesses only such rights with respect to the enforcement of rights
and remedies with respect to the Loans and the Underlying Assets and under the
Underlying Instruments as have been transferred to the Borrower with respect to
the related Loan, and therefore, for all purposes under this Agreement, the
Collateral Manager shall perform its administrative and management duties
hereunder only to the extent that, as a lender under the related loan
syndication Underlying Instruments, it has the right to do so. (b) In performing
its duties hereunder and when exercising its discretion and judgment in
connection with any transactions involving the Loans, Equity Securities or
Permitted Investments, the Collateral Manager shall carry out any reasonable
written directions of the Borrower for the purpose of preventing a breach of
this Agreement or any other Transaction Document; provided that such directions
are not inconsistent with any provision of this Agreement by which the
Collateral Manager is bound or Applicable Law. (c) In providing services
hereunder, the Collateral Manager may, without the consent of any party but with
prior written notice to each of the Borrower and the Administrative Agent,
employ third parties, including, without limitation, its Affiliates, to render
advice (including investment advice), to provide services to arrange for trade
execution and otherwise provide assistance to the Borrower and to perform any of
its duties hereunder; provided that no such written notice shall be required for
a delegation of any duties of the Collateral Manager to BDC Advisor, the
Sub-Advisor or their respective employees or to the Collateral Agent in respect
of collateral administration duties performed by the Collateral Agent hereunder;
provided further, that such delegation of any of its duties hereunder or
performance of services by any other Person shall not relieve the Collateral
Manager of any of its duties or liabilities hereunder. BDC Advisor has engaged
Churchill Asset Management, LLC as a sub-advisor (the “Sub-Advisor”), and each
of the Borrower, the Collateral Manager, the Lenders, the Administrative Agent
and the Collateral Agent hereby acknowledges such engagement. (d) The Collateral
Manager assumes no responsibility under this Agreement other than to perform the
Collateral Manager’s duties called for hereunder and under the terms of this
Agreement applicable to the Collateral Manager, in good faith and, subject to
the Collateral Manager Standard, shall not be responsible for any action of the
Borrower or the Collateral Agent in following or declining to follow any advice,
recommendation or direction of the Collateral Manager. -107- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa124.jpg]
(e) In performing its duties, the Collateral Manager shall perform its
obligations with reasonable care (i) using no less degree of care, skill and
attention as it employs with respect to similar collateral that it manages for
itself and its Affiliates having similar investment objectives and restrictions
and (ii) without limiting the clause (i), in a manner it reasonably believes
consistent with customary standards, policies and procedures followed by
institutional managers of national standing relating to assets of the nature and
character of the Loans (the “Collateral Manager Standard”). (f) Notwithstanding
anything to the contrary contained herein, the exercise by the Collateral Agent,
the Administrative Agent or the Secured Parties of their rights hereunder
(including, but not limited to, the delivery of a Collateral Manager Termination
Notice), shall not release the Collateral Manager or the Borrower from any of
their duties or responsibilities with respect to the Collateral, except that the
Collateral Manager’s obligations hereunder shall terminate upon its removal
under this Agreement. The Secured Parties, the Administrative Agent and the
Collateral Agent shall not have any obligation or liability with respect to any
Collateral, other than as provided for herein or in any other Transaction
Document, nor shall any of them be obligated to perform any of the obligations
of the Collateral Manager hereunder. (g) Nothing in this Section 6.2 or any
other obligations of the Collateral Manager under this Agreement shall release,
modify, amend or otherwise affect any of the obligations of the Borrower or any
other party hereunder. (h) Any payment by an Obligor in respect of any
Indebtedness owed by it to the Borrower shall, except as otherwise specified by
such Obligor or otherwise required by contract or law, be applied as a
collection of a payment by such Obligor (starting with the oldest such
outstanding payment due) to the extent of any amounts then due and payable
thereunder before being applied to any other receivable or other obligation of
such Obligor. (i) It is hereby acknowledged and agreed that, in addition to
acting in its capacity as Collateral Manager pursuant to the terms of this
Agreement, Nuveen Churchill Direct Lending Corp. (and its Affiliates) will
engage in other business and render other services outside the scope of its
capacity as Collateral Manager (including acting as administrative agent or as a
lender with respect to Underlying Instruments or as collateral manager or
investment advisor to other funds and investment vehicles). It is hereby further
acknowledged and agreed that such other activities shall in no way whatsoever
alter, amend or modify any of the Collateral Manager’s rights, duties or
obligations under the Transaction Documents. (j) Subject to the provisions of
this Agreement and Applicable Law, the Collateral Manager is hereby authorized
to effect client cross-transactions in which the Collateral Manager causes the
purchase or sale of a Loan to be effected between the Borrower and another
account advised by the Collateral Manager or any of its Affiliates. In addition,
the Collateral Manager is authorized to enter into agency cross-transactions in
which the Collateral Manager or any of its Affiliates act as broker for the
Borrower and for the other party to the transaction, to the extent permitted
under Applicable Law, in which case any such Affiliate will have a potentially
conflicting division of loyalties and responsibilities regarding, both parties
to the transaction. The Borrower hereby authorizes and consents to such broker
engaging in such transactions and acting in such capacities. -108- USActive
55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa125.jpg]
(k) The Collateral Manager, subject to and in accordance with the applicable
provisions of this Agreement, hereby agrees that it shall cause any transaction
relating to the Loans, the Equity Securities and the Permitted Investments to be
conducted on terms and conditions negotiated on an arm’s-length basis and in
accordance with Applicable Law. (l) In circumstances where the consent of a
Person acting on behalf of the Borrower and independent of the Collateral
Manager to the acquisition or sale of a Loan, an Equity Security or a Permitted
Investment is not obtained, the Collateral Manager will use commercially
reasonable efforts to obtain the best execution (but shall have no obligation to
obtain the best prices available) for all orders placed with respect to any
purchase or sale of any Loan, Equity Security or Permitted Investment, in a
manner permitted by law and in a manner it believes to be in the best interests
of the Borrower, considering all circumstances. Subject to the preceding
sentence, the Collateral Manager may, in the allocation of business, select
brokers and/or dealers with whom to effect trades on behalf of the Borrower and
may open cash trading accounts with such brokers and dealers (provided that none
of the assets of the Borrower may be credited to, held in or subject to the lien
of the broker or dealer with respect to any such account). In addition, subject
to the first sentence of this paragraph, the Collateral Manager may, in the
allocation of business, take into consideration research and other brokerage
services furnished to the Collateral Manager or its Affiliates by brokers and
dealers which are not Affiliates of the Collateral Manager; provided that the
Collateral Manager in good faith believes that the compensation for such
services rendered by such brokers and dealers complies with the requirements of
Section 28(e) of the Exchange Act (“Section 28(e)”), or in the case of principal
or fixed income transactions for which the “safe harbor” of Section 28(e) is not
available, the amount of the spread charged is reasonable in relation to the
value of the research and other brokerage services provided. Such services may
be used by the Collateral Manager in connection with its other advisory
activities or investment operations. The Collateral Manager may aggregate sales
and purchase orders placed with respect to the Loans with similar orders being
made simultaneously for other clients of the Collateral Manager or of Affiliates
of the Collateral Manager, if in the Collateral Manager’s reasonable judgment
such aggregation shall not result in an overall economic loss to the Borrower,
taking into consideration the availability of purchasers or sellers, the selling
or purchase price, brokerage commission or other expenses, as well as the
availability of such Loans on any other basis. In accounting for such aggregated
order price, commissions and other expenses may be apportioned on a weighted
average basis. When any purchase or sale of a Loan, Equity Security or Permitted
Investment occurs as part of any aggregate sales or purchase orders, the
objective of the Collateral Manager will be to allocate the executions among the
clients in an equitable manner and in accordance with the internal policies and
procedures of the Collateral Manager and, to the extent relevant, Applicable
Law. (m) The Collateral Manager shall not have authority to cause the Borrower
to purchase or sell any Collateral from or to the Collateral Manager or any of
its Affiliates as principal, or from or to any other account, portfolio or
person for which the Collateral Manager or any of its Affiliates serves as
investment advisor, unless (i) the terms and conditions thereof are no less
favorable to the Borrower as the terms it would obtain in a comparable arm’s
length transaction with a non-Affiliate and (ii) the transactions are effected
in accordance with all Applicable Laws (including, without limitation, the
Advisers Act). To the extent that Applicable Law requires disclosure to and the
consent of the Borrower to any purchase or sale transaction on a principal basis
with the Collateral Manager or any of its Affiliates, such requirement may be
-109- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa126.jpg]
satisfied with respect to the Borrower pursuant to any manner that is permitted
pursuant to then Applicable Law. (n) In the event that, in light of market
conditions and investment objectives, the Collateral Manager determines that it
would be advisable to (i) facilitate the sale of the same asset both for the
Borrower and for either the proprietary account of the Collateral Manager or any
Affiliate of the Collateral Manager or for another client of the Collateral
Manager or any Affiliate thereof or (ii) facilitate the acquisition of the same
asset both for the Borrower and for either the proprietary account of the
Collateral Manager or any Affiliate of the Collateral Manager or for another
client of the Collateral Manager or any Affiliate thereof, then, in each such
case, such purchases or sales will be allocated in a manner that is consistent
with the Collateral Manager’s obligations hereunder, the Collateral Manager
Standard and Applicable Law. (o) The Borrower and the Lenders acknowledge that
in certain circumstances, the interests of the Borrower and/or the Lenders with
respect to matters as to which the Collateral Manager is advising the Borrower
may conflict with the interests of the Collateral Manager and the Affiliates of
the Collateral Manager. The Collateral Manager is responsible for the investment
decisions made on behalf of other advisory clients, including certain
discretionary accounts. The Collateral Manager may determine that the Borrower
and the Collateral Manager, one of its Affiliates or some other client should
purchase or sell the same securities or loans at the same time. In that regard,
the Collateral Manager and its Affiliates may, with respect to the Borrower,
compete for securities and loans that are suitable for the Borrower and other
clients managed by the Collateral Manager or its Affiliates. As a result, it is
possible that such clients, rather than the Borrower, will be successful in
acquiring such loans and securities. During the Reinvestment Period, the
Borrower will be offered such proportion of investment opportunities available
to the Collateral Manager and its Affiliates which is consistent with the
investment objectives, policies and restrictions of the Borrower and otherwise
suitable for inclusion in the portfolio of the Borrower as the Collateral
Manager may determine. It is expected that such allocation between or among the
Borrower and any other clients managed by the Collateral Manager and/or its
Affiliates for which such investment is suitable will be allocated in accordance
with the allocation procedures of BDC Advisor. Generally, these procedures are
expected to result in allocations being made pro rata in respect of the annual
capacity of the Borrower and such other clients, provided that where such pro
rata allocation is not contemplated due to relevant investment objectives or
other considerations, including, without limitation, the nature and time horizon
of the investment, suitability and portfolio positions of each of the Borrower
and such other clients, including concentration, diversification, liquidity,
investment restrictions or other limitations, applicable tax and regulatory
considerations, or would otherwise result in a potential violation of applicable
law or contractual considerations, the Collateral Manager will seek to allocate
such opportunities in a fair and equitable manner among the Borrower and such
other clients. Each of the Collateral Manager and its Affiliates will allocate
investment opportunities across its own clients in accordance with its own
allocation policies and procedures and without regard to the allocation being
made by other Affiliates, including the Collateral Manager. Conflicts (and
potential conflicts) may arise when the Borrower is competing with other clients
for investment opportunities and exits. Where pro rata allocation is not
appropriate or would otherwise result in a potential violation of applicable law
or contractual considerations, the Collateral Manager will determine in its sole
and absolute discretion the allocation of the Borrower’s assets on whatever
basis they consider to be reasonable and consistent with the Borrower’s
investment guidelines and -110- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa127.jpg]
their obligations to the Borrower. In certain instances, it is possible that
other clients managed by the Collateral Manager or its Affiliates, or for a
proprietary account of an Affiliate, may be in the same or similar loans or
securities as held by the Borrower, and which may be acquired at different times
at lower or higher prices. Those investments may also be in securities or other
instruments in different parts of the company’s capital structure that differ
significantly from the investments held by the Borrower, including with respect
to material terms and conditions, including without limitation seniority,
interest rates, dividends, voting rights and participation in liquidation
proceeds. Consequently, in certain instances these investments may be in
positions or interests which are potentially adverse to those taken or held by
the Borrower. In such circumstances, measures will be taken to address such
actual or potential conflicts, which may include, as appropriate, establishing
an information barrier between or among the applicable personnel of the
Collateral Manager and the relevant Affiliates, requiring recusal of certain
personnel from participating in decisions that give rise to such conflicts, or
other protective measures as shall be established from time to time to address
such conflicts. Section 6.3 Authorization of the Collateral Manager. (a) The
Borrower hereby authorizes the Collateral Manager to take any and all steps in
its name and on its behalf necessary or desirable in the determination of the
Collateral Manager and not inconsistent with the grant by the Borrower to the
Collateral Agent for the benefit of the Secured Parties, of a security interest
in the Collateral that at all times ranks senior to any other creditor of the
Borrower, to collect all amounts due under any and all Collateral, including,
without limitation, endorsing any of their names on checks and other instruments
representing Collections, executing and delivering any and all instruments of
satisfaction or cancellation, or of partial or full release or discharge, and
all other comparable instruments, with respect to the Collateral and, after the
delinquency of any Collateral and to the extent permitted under and in
compliance with Applicable Law, to commence proceedings with respect to
enforcing payment thereof. Each of the Borrower and the Collateral Agent, on
behalf of the Secured Parties shall furnish the Collateral Manager with any
powers of attorney and other documents necessary or appropriate to enable the
Collateral Manager to carry out its management and administrative duties
hereunder, and shall cooperate with the Collateral Manager to the fullest extent
in order to permit the collectability of the Collateral. In no event shall the
Collateral Manager be entitled to make any Secured Party or the Collateral Agent
a party to any litigation without such party’s express prior written consent, or
to make the Borrower a party to any litigation (other than any foreclosure or
similar collection procedure) without the prior written consent of the Borrower
and the Administrative Agent. (b) After the declaration of the Termination Date,
at the direction of the Administrative Agent, the Collateral Manager shall take
such action as the Administrative Agent may deem necessary or advisable to
enforce collection of the Collateral and directs the Collateral Manager;
provided that the Administrative Agent may, in accordance with Section 5.1(m),
notify any Obligor with respect to any Collateral of the assignment of such
Collateral to the Collateral Agent, on behalf of the Secured Parties, and direct
that payments of all amounts due or to become due be made directly to the
Collateral Agent or any collection agent, sub-agent or account designated by the
Collateral Agent and, upon such notification and at the expense of the Borrower,
the Collateral Agent may enforce collection of any such Collateral, and adjust,
settle or compromise the amount or payment thereof. -111- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa128.jpg]
(c) In dealing with the Collateral Manager and its duly appointed agents, none
of the Administrative Agent, the Collateral Agent nor any Lender shall be
required to inquire as to the authority of the Collateral Manager or any such
agent to bind the Borrower. Section 6.4 Collection of Payments; Accounts. (a)
Collection Efforts. The Collateral Manager will use commercially reasonable
efforts consistent with the Collateral Manager Standard to collect or cause to
be collected all payments called for under the terms and provisions of the Loans
included in the Collateral as and when the same become due. (b) Taxes and other
Amounts. To the extent the Borrower is required under the Underlying Instruments
to perform such duties, the Collateral Manager will collect all payments with
respect to amounts due for Taxes, assessments and insurance premiums relating to
each Loan to the extent required to be paid to the Borrower for such application
under the Underlying Instrument, directing all such payments to be paid to the
Collection Account, and direct the Collateral Agent to remit such amounts to the
appropriate Governmental Authority or insurer as required by the Underlying
Instruments. (c) Payments to Collection Account. On or before the applicable
Funding Date, the Borrower or the Collateral Manager, as applicable, shall have
instructed all Obligors and paying agents to make all payments owing to the
Borrower in respect of the Collateral directly to the Collection Account in
accordance with Section 2.9. (d) Accounts. Each of the parties hereto hereby
agrees that each Account shall be deemed to be a Securities Account. Each of the
parties hereto hereby agrees to cause the Collateral Agent or any other
Securities Intermediary that holds any Cash or other Financial Asset for the
Borrower in an Account to agree with the parties hereto that (A) the cash and
other property (subject to Section 6.4(e) below with respect to any property
other than investment property, as defined in Section 9-102(a)(49) of the UCC)
is to be treated as a Financial Asset and (B) the jurisdiction governing the
Account, all Cash and other Financial Assets credited to the Account and the
“securities intermediary’s jurisdiction” (within the meaning of Section 8-110(e)
of the UCC) shall, in each case, be the State of New York. In no event may any
Financial Asset held in any Account be registered in the name of, payable to the
order of, or specially Indorsed to, the Borrower, unless such Financial Asset
has also been Indorsed in blank or to the Collateral Agent or other Securities
Intermediary that holds such Financial Asset in such Account. (e) Underlying
Instruments. Notwithstanding any term hereof (or any term of the UCC that might
otherwise be construed to be applicable to a “securities intermediary” as
defined in the UCC) to the contrary, none of the Collateral Agent, Custodian nor
any Securities Intermediary shall be under any duty or obligation in connection
with the acquisition by the Borrower, or the grant by the Borrower of a security
interest to the Collateral Agent, of any Loan to examine or evaluate the
sufficiency of the documents or instruments delivered to it by or on behalf of
the Borrower under the related Underlying Instruments, or otherwise to examine
the Underlying Instruments, in order to determine or compel compliance with any
applicable requirements of or restrictions on transfer (including without
limitation any necessary consents). The Collateral Agent and the Custodian shall
hold any Instrument delivered to it evidencing any -112- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa129.jpg]
Loan transferred to the Collateral Agent hereunder each as custodial agent for
the Secured Parties in accordance with the terms of this Agreement. Section 6.5
Realization Upon Loans. The Collateral Manager may, in its discretion and
consistent with the Collateral Manager Standard and the Underlying Instruments,
foreclose upon or repossess, as applicable, or otherwise comparably convert the
ownership of any Underlying Assets relating to a Loan that has become subject to
any default and as to which no satisfactory arrangements can be made for
collection of delinquent payments. The Collateral Manager will comply with the
Collateral Manager Standard and Applicable Law in realizing upon such Underlying
Assets, and employ practices and procedures including reasonable efforts
consistent with the Collateral Manager Standard to enforce all obligations of
Obligors by foreclosing upon, repossessing and causing the sale of such
Underlying Assets at public or private sale in circumstances other than those
described in the preceding sentence. Without limiting the generality of the
foregoing, unless the Administrative Agent has specifically given instruction to
the contrary, the Collateral Manager may cause the sale of any such Underlying
Assets to the Collateral Manager or its Affiliates for a purchase price equal to
the then fair market value thereof, any such sale to be evidenced by a
certificate of a Responsible Officer of the Collateral Manager delivered to the
Administrative Agent setting forth the Loan, the Underlying Assets, the sale
price of the Underlying Assets and certifying that such sale price is the fair
market value of such Underlying Assets. In any case in which any such Underlying
Asset has suffered damage, the Collateral Manager will not expend funds in
connection with any repair or toward the foreclosure or repossession of such
Underlying Asset unless the Collateral Manager reasonably determines that such
repair and/or foreclosure or repossession will increase recoveries by an amount
greater than the amount of such expenses. The Collateral Manager will remit to
the Collection Account all recoveries received by the Collateral Manager in
connection with the sale or disposition of Underlying Assets relating to any
Loan hereunder. Section 6.6 Collateral Manager Compensation. As compensation for
its administrative and management activities hereunder, the Collateral Manager
or its designee shall be entitled to receive the Collateral Management Fee
pursuant to the provisions of Sections 2.7 and Section 2.8, as applicable;
provided, that the Collateral Manager shall be permitted to irrevocably waive
all or any portion of the Collateral Management Fee payable to the Collateral
Manager on a Payment Date by providing written notice thereof to the
Administrative Agent and the Collateral Agent at least one (1) Business Day
prior to the applicable Payment Date. Section 6.7 Expense Reimbursement. Subject
to Sections 2.7, 2.8(a), and 2.9(f), as applicable, the Borrower shall pay or
reimburse the Collateral Manager for its payment of any and all reasonable costs
and expenses incurred on behalf of the Borrower in connection with its
management, administration and collection activities with respect to the
Collateral and compliance with the terms of this Agreement, including, without
limitation: (i) any transfer fees necessary to register any Loan; (ii) any fees
and expenses in connection with the acquisition, management, amendment,
enforcement, pricing, -113- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa130.jpg]
valuation, restructuring or disposition of Collateral or otherwise in connection
with the Advances or the Borrower (including (a) investment related travel,
communications and related expenses, (b) reasonable legal fees and expenses, (c)
in connection with the termination, cancellation or abandonment of a potential
acquisition or disposition of any Collateral that is not consummated, (d)
amounts required to be paid or reimbursed to any agent under any Underlying
Instrument and (e) costs associated with visits and inspections pursuant to
Section 5.1(d)); (iii) any and all taxes and governmental charges that may be
incurred or payable by the Borrower; (iv) any and all costs and expenses for
services to the Borrower and the Collateral in respect of assignment processing
fees; (v) in the event the Borrower is included in the consolidated financial
statements of the Collateral Manager or its Affiliates, costs and expenses
associated with the preparation of such financial statements and other
information by the Collateral Manager or its Affiliates to the extent related to
the inclusion of the Borrower in such financial statements, and (vi) any and all
expenses incurred to comply with any law or regulation related to the activities
of the Borrower and, to the extent relating specifically to the Borrower (or its
activities) and the Collateral, the Collateral Manager; provided that, the
Collateral Manager shall bear as non-reimbursable costs, all of the Collateral
Manager’s own internal and incidental costs and expenses, including the
salaries, wages (other than with respect to clause (v) of this Section 6.7) and
payroll Taxes of its officers and employees, the cost of insurance coverage for
its officers and employees (but not including directors and officers coverage
attributable to the performance of duties pursuant to any Transaction Document)
and the other similar general overhead costs and expenses of the Collateral
Manager incurred by or on behalf of the Collateral Manager in rendering the
services of the Collateral Manager hereunder and under the other Transaction
Documents; provided, further, that (i) to the extent the Borrower is entitled to
be reimbursed for any such costs and expenses by any Obligor and is, in fact,
paid or reimbursed thereby, the Borrower shall pay or reimburse the Collateral
Manager in accordance with this Section 6.7 (net of any amounts, if any,
received by the Collateral Manager directly) and (ii) in the event the
Collateral Manager has fees or expenses (including internal costs of the
Collateral Manager or that are allocated to the Collateral Manager) that are
allocable to one or more entities in addition to the Borrower to which the
Collateral Manager provides management or advisory services, the Borrower shall
be responsible for only a pro rata portion (based on aggregate principal or
committed amounts) of such fees and expenses, based on the aggregate assets
under management of all entities to which such costs or expenses are allocable,
all such reimbursable costs and expenses being the “Collateral Manager
Reimbursable Expenses”. Section 6.8 Reports; Information. (a) Obligor Financial
Statements; Other Reports. The Collateral Manager will deliver to the Borrower
and the Administrative Agent, to the extent received by the Collateral Manager
(on behalf of the Borrower) pursuant to the Underlying Instruments, the complete
financial reporting package with respect to each Obligor and with respect to
each Loan for such Obligor (including any financial statements, management
discussion and analysis, executed covenant compliance certificates and related
covenant calculations with respect to such Obligor and with respect to each Loan
for such Obligor) provided to the Collateral Manager (on behalf of the Borrower)
for the periods required by the Underlying Instruments, which delivery shall be
made within ten (10) Business Days after receipt of such financial reporting
package by the Borrower or the Collateral Manager (on behalf of the Borrower) as
specified in the Underlying Instruments. The Collateral Manager will provide,
promptly upon request from the Administrative -114- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa131.jpg]
Agent or the Borrower, such other information received by it from any Obligor as
may reasonably be requested with respect to such Obligor. (b) Amendments to
Loans. The Collateral Manager will post on a password protected website
maintained by the Collateral Manager to which the Borrower and the
Administrative Agent will have access (or otherwise deliver to the Borrower and
the Administrative Agent, including, without limitation, by electronic mail) a
copy of any material amendment, restatement, supplement, waiver or other
modification to the Underlying Instruments of any Loan (along with any internal
documents prepared by the Collateral Manager and provided to its investment
committee in connection with such amendment, restatement, supplement, waiver or
other modification) within ten (10) Business Days of the effectiveness of such
amendment, restatement, supplement, waiver or other modification. (c) Collateral
Management Report. The Collateral Manager shall deliver a Collateral Management
Report and a Borrowing Base Certificate on each Reporting Date and each Funding
Date to the Administrative Agent, the Collateral Agent, each Lender and the
Borrower. (d) Collateral Manager Information. The Collateral Manager shall
furnish to the Administrative Agent for distribution to each Lender within one
hundred and twenty (120) days after the end of each fiscal year of the Borrower
and the Equity Investor, commencing with the 2015 fiscal year, a report covering
such fiscal year of a firm of independent certified public accountants of
nationally recognized standing to the effect that such accountants have applied
certain agreed-upon procedures (a copy of which procedures are attached hereto
as Schedule III, it being understood that the Collateral Manager and the
Administrative Agent will provide an updated Schedule III reflecting any further
amendments to such Schedule III prior to the issuance of the first such
agreed-upon procedures report, a copy of which shall replace the then existing
Schedule III) to certain documents and records relating to the Collateral, the
Borrower, the Equity Investor and the Collateral Manager, compared the
information contained in the Collateral Management Reports delivered during the
period covered by such report with such documents and records and that no
matters came to the attention of such accountants that caused them to believe
that the information and the calculations included in such Collateral Management
Reports were not determined or performed in accordance with the provisions of
this Agreement, except for such exceptions as such accountants shall believe to
be immaterial and such other exceptions as shall be set forth in such statement.
(e) Liquidity Reports. Upon the reasonable written request of the Administrative
Agent, the Equity Investor shall promptly provide a report to the Administrative
Agent and the Lenders setting forth the liquidity position of the Equity
Investor, in form and substance mutually agreed to by the Administrative Agent
and the Equity Investor. Section 6.9 Annual Statement as to Compliance. The
Collateral Manager will provide to the Borrower and the Administrative Agent,
within one hundred and twenty (120) days following the end of each fiscal year
of the Collateral Manager, commencing with the fiscal year ending on December
31, 2015, a report signed by a Responsible Officer of the Collateral Manager
certifying that (a) a review of the activities of the Collateral Manager, and
the Collateral Manager’s performance pursuant to this Agreement, for the -115-
USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa132.jpg]
fiscal period ending on the last day of such fiscal year has been made under
such Person’s supervision and (b) the Collateral Manager has performed or has
caused to be performed in all material respects all of its obligations under
this Agreement throughout such year and no Collateral Manager Termination Event
has occurred or, if any such Collateral Manager Termination Event has occurred,
a statement describing the nature thereof and the steps being taken to remedy
such Collateral Manager Termination Event. Section 6.10 The Collateral Manager
Not to Resign. The Collateral Manager shall not resign from the obligations and
duties hereby imposed on it except upon the Collateral Manager’s good faith
determination in consultation with legal counsel that (i) the performance of its
duties hereunder is or becomes impermissible under Applicable Law and (ii) there
is no reasonable action that the Collateral Manager could take to make the
performance of its duties hereunder permissible under Applicable Law. In
connection with any such determination permitting the resignation of the
Collateral Manager, the Collateral Manager shall deliver to the Administrative
Agent and the Borrower a description of the circumstances giving rise to such
determination. Section 6.11 Collateral Manager Termination Events. Upon the
occurrence and during the continuation of a Collateral Manager Termination
Event, notwithstanding anything herein to the contrary, the Administrative
Agent, by written notice to the Collateral Manager with a copy to the Borrower,
the Equity Investor, the Collateral Agent and each other Lender (such notice, a
“Collateral Manager Termination Notice”), may, in its sole discretion, or shall,
at the request of the Required Lenders, terminate all of the rights and
obligations of the Collateral Manager as “Collateral Manager” under this
Agreement. Each Collateral Manager Termination Notice shall designate the
replacement Collateral Manager, who shall be selected by the Administrative
Agent in its sole discretion. Until a Collateral Manager Termination Notice is
delivered as set forth above, the Collateral Manager shall (i) unless otherwise
notified by the Administrative Agent, continue to act in such capacity pursuant
to Section 6.1, subject to Section 6.10 and (ii) as requested by the
Administrative Agent in its sole discretion (A) terminate some or all of its
activities as Collateral Manager hereunder by the Administrative Agent in its
sole discretion as necessary or desirable, (B) provide such information as may
be requested by the Administrative Agent to facilitate the transition of the
performance of such activities to the Administrative Agent or any agent thereof
and (C) take all other actions requested by the Administrative Agent, in each
case to facilitate the transition of the performance of such activities to the
Administrative Agent or any agent thereof. ARTICLE VII THE COLLATERAL AGENT
Section 7.1 Designation of Collateral Agent. (a) Initial Collateral Agent. The
role of Collateral Agent hereunder and under the other Transaction Documents to
which the Collateral Agent is a party shall be conducted by the Person
designated as Collateral Agent hereunder from time to time in accordance with
this -116- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa133.jpg]
Section 7.1. Until the Administrative Agent shall give to U.S. Bank a Collateral
Agent Termination Notice, U.S. Bank is hereby appointed as, and hereby accepts
such appointment and agrees to perform the duties and obligations of, Collateral
Agent pursuant to the terms hereof. (b) Successor Collateral Agent. Upon the
Collateral Agent’s receipt of a Collateral Agent Termination Notice from the
Administrative Agent of the designation of a successor Collateral Agent pursuant
to the provisions of Section 7.5 and 7.7, the Collateral Agent agrees that it
will terminate its activities as Collateral Agent hereunder. Section 7.2 Duties
of Collateral Agent. (a) Appointment. Each of the Borrower and the
Administrative Agent hereby designate and appoint the Collateral Agent to act as
its agent and hereby authorizes the Collateral Agent to take such actions on its
behalf and to exercise such powers and perform such duties as are expressly
granted to the Collateral Agent by this Agreement. The Collateral Agent hereby
accepts such agency appointment to act as Collateral Agent pursuant to the terms
of this Agreement. (b) Duties. Until its removal pursuant to Section 7.5, the
Collateral Agent shall perform, on behalf of the Administrative Agent and the
Secured Parties, the following duties and obligations: (i) [Reserved]. (ii)
[Reserved]. (iii) [Reserved]. (iv) [Reserved]. (v) The Collateral Agent agrees,
subject to Section 7.2(b)(viii), to cooperate with the Administrative Agent and
take any reasonable action requested by the Administrative Agent that the
Administrative Agent deems necessary or desirable in order to exercise or
enforce any of the rights of a Secured Party hereunder. In the event the
Collateral Agent receives instructions from the Collateral Manager or the
Borrower which conflict with any instructions received by the Administrative
Agent, the Collateral Agent shall rely on and follow the instructions given by
the Administrative Agent, and shall not be liable for its reliance upon and
compliance with such instructions. (vi) The Collateral Agent shall, promptly
upon its actual receipt of a Collateral Management Report from the Collateral
Manager on behalf of the Borrower, verify the Outstanding Balance of each Loan
and the balance of each Account used in the calculation of the Borrowing Base
and, if the Collateral Agent’s calculation does not correspond with the
calculation provided by the Collateral Manager on such Collateral Management
Report, deliver such calculation to each of the Administrative Agent, Borrower
and Collateral Manager within one (1) Business Day of receipt by the Collateral
Agent of such Collateral Management Report and the parties shall use
commercially reasonable efforts to reconcile such discrepancy. -117- USActive
55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa134.jpg]
(vii) The Collateral Agent shall make payments in accordance with Section 2.7
and Section 2.8 and as otherwise expressly provided under this Agreement (the
“Payment Duties”). (viii) The Administrative Agent and each other Secured Party
further authorizes the Collateral Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the other
Transaction Documents as are expressly delegated to the Collateral Agent by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto. In furtherance, and without limiting the generality of the foregoing,
each Secured Party hereby appoints the Collateral Agent (acting at the direction
of the Administrative Agent) as its agent to execute and deliver all further
instruments and documents, and take all further action that the Administrative
Agent deems necessary or desirable in order to perfect, protect or more fully
evidence the security interests granted by the Borrower hereunder, or to enable
any of them to exercise or enforce any of their respective rights hereunder,
including, without limitation, the execution by the Collateral Agent as secured
party/assignee of such financing or continuation statements, or amendments
thereto or assignments thereof, relative to all or any of the Loans now existing
or hereafter arising, and such other instruments or notices, as may be necessary
or appropriate for the purposes stated hereinabove. Nothing in this clause shall
be deemed to relieve the Borrower or the Collateral Manager of their respective
obligations to protect the interest of the Collateral Agent (for the benefit of
the Secured Parties) in the Collateral, including to file financing and
continuation statements in respect of the Collateral. (ix) If, in performing its
duties under this Agreement, the Collateral Agent is required to decide between
alternative courses of action, the Collateral Agent may request written
instructions from the Administrative Agent as to the course of action desired by
the Administrative Agent. If the Collateral Agent does not receive such
instructions within two (2) Business Days after its request therefor, the
Collateral Agent may, but shall be under no duty to, take or refrain from taking
any such courses of action. The Collateral Agent shall act in accordance with
instructions received after such two (2) Business Day period except to the
extent it has already taken, or committed itself to take, action inconsistent
with such instructions. The Collateral Agent shall be entitled to rely on the
advice of legal counsel and independent accountants obtained in good faith in
performing its duties hereunder and shall be deemed to have acted in good faith
if it acts in accordance with such advice. (x) The Collateral Agent shall create
a collateral database with respect to the Collateral based on information
received from the Borrower, the Collateral Manager, the Administrative Agent and
other third party sources (the “Collateral Database”), and update the Collateral
Database daily for changes, including to reflect the sale or other disposition
of the Collateral, based upon, and to the extent of, information furnished to
the Collateral Agent by the Borrower as may be reasonably required by the
Collateral Agent. (xi) The Collateral Agent shall track the receipt and daily
allocation to the Accounts of Collections, the outstanding balances therein, and
any withdrawals therefrom and, on each Business Day, provide to the Collateral
Manager daily reports -118- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa135.jpg]
reflecting such actions as of the close of business on the preceding Business
Day. (xii) The Collateral Agent shall provide such other information with
respect to the Collateral contained within the Collateral Database or as may be
required by this Agreement, in each case as the Borrower, Collateral Manager or
the Administrative Agent may reasonably request from time to time. (xiii) The
Collateral Agent shall notify the Borrower, the Collateral Manager and the
Administrative Agent upon a Responsible Officer of the Collateral Agent
receiving notices, reports or proxies or any other requests relating to
corporate actions affecting the Collateral. (xiv) In performing its duties, (A)
the Collateral Agent shall comply with the standard of care set forth in Section
7.6(c) and the express terms of the Transaction Documents with respect to the
Collateral and (B) all calculations made by the Collateral Agent pursuant to
this Section 7.2(b) using information that is not routinely maintained by the
Collateral Agent, including EBITDA, Assigned Value and Unrestricted Cash of any
Obligor shall be made using such amounts as provided by the Administrative
Agent, the Borrower or the Collateral Manager to the Collateral Agent. (xv) The
Administrative Agent may direct the Collateral Agent to take actions which are
incidental so the actions specifically delegated to the Collateral Agent
hereunder; provided that the Collateral Agent shall not be required to take such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the direction of the Administrative Agent; provided further that the Collateral
Agent shall not be required to take any action hereunder if the taking of such
action, in the reasonable determination of the Collateral Agent, (x) shall be in
violation of any Applicable Law or contrary to any provisions of this Agreement
or (y) shall expose the Collateral Agent to liability hereunder or otherwise
(unless it has received an indemnity reasonably satisfactory to it with respect
thereto). (xvi) Nothing herein shall prevent the Collateral Agent or any of its
Affiliates from engaging in other businesses or from rendering services of any
kind to any Person. (xvii) Concurrently herewith, the Administrative Agent
directs the Collateral Agent and the Collateral Agent is authorized to enter
into each Securities Account Control Agreement. For the avoidance of doubt, all
the Collateral Agent’s rights, protections and immunities provided herein shall
apply to the Collateral Agent for any actions taken or omitted to be taken under
each Securities Account Control Agreement in such capacity. Section 7.3 Merger
or Consolidation. Any Person into which the Collateral Agent may be merged or
converted or with which it may be consolidated, or any Person resulting from any
merger, conversion or consolidation to which the Collateral Agent shall be a
party, or any Person succeeding to all or substantially all of the corporate
trust business of the of the Collateral Agent, shall be the successor -119-
USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa136.jpg]
to the Collateral Agent under the Transaction Documents (and shall be deemed to
have expressly assumed all obligations of the Collateral Agent under the
Transaction Documents) without further act of any of the parties to this
Agreement; provided that such Person shall be otherwise qualified and eligible
to act in such capacity under the Transaction Documents. Section 7.4 Collateral
Agent Compensation. As compensation for its Collateral Agent activities
hereunder, the Collateral Agent shall be entitled to a Collateral Agent Fee
pursuant to the provision of Section 2.7(a)(1), Section 2.7(b)(1) or Section
2.8(1), as applicable. The Collateral Agent’s entitlement to receive the
Collateral Agent Fee shall cease on the earlier to occur of: (i) its removal as
Collateral Agent and appointment of a successor Collateral Agent pursuant to
Section 7.5 or (ii) the termination of this Agreement; provided, however, that
the Collateral Agent shall be entitled to receive any accrued and unpaid
Collateral Agent Fees due and owing to it at the time of such removal or
termination. Section 7.5 Collateral Agent Removal. The Collateral Agent may be
removed, with or without cause, by the Administrative Agent upon at least sixty
(60) days’ notice given in writing to the Collateral Agent and the Lenders (the
“Collateral Agent Termination Notice”); provided that notwithstanding its
receipt of a Collateral Agent Termination Notice, the Collateral Agent shall
continue to act in such capacity until a successor Collateral Agent has been
appointed in accordance with the requirements of Sections 5.5(d) and 7.7.
Section 7.6 Limitation on Liability. (a) The Collateral Agent may conclusively
rely on and shall be fully protected in acting upon any certificate (including
an Officer’s Certificate of the Collateral Manager or the Borrower), instrument,
opinion, notice, letter, facsimile or other document delivered to it and that in
good faith it reasonably believes to be genuine and that has been signed by the
proper party or parties. The Collateral Agent may rely conclusively on and shall
be fully protected in acting upon (a) the written instructions of any designated
officer of the Administrative Agent or (to the extent applicable) the Collateral
Manager or (b) the verbal instructions of the Administrative Agent or (to the
extent applicable) the Collateral Manager. The Collateral Agent shall not be
liable for any action taken by it in good faith and reasonably believed by it to
be within the discretion or powers conferred upon it, or taken by it pursuant to
any direction or instruction by which it is governed hereunder, or omitted to be
taken by it by reason of the lack of direction or instruction required hereby
for such action. (b) The Collateral Agent may consult counsel satisfactory to it
and the advice or opinion of such counsel shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in accordance with the advice or opinion of
such counsel. (c) The Collateral Agent shall not be liable for any error of
judgment, or for any act done or step taken or omitted by it, in good faith, or
for any mistakes of fact or law, or for anything that it may do or refrain from
doing in connection herewith except in the case of its willful -120- USActive
55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa137.jpg]
misconduct, bad faith or grossly negligent performance or omission of its duties
and in the case of its grossly negligent performance of its Payment Duties. (d)
The Collateral Agent makes no warranty or representation and shall have no
responsibility (except as expressly set forth in this Agreement) as to the
content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral, and will not be
required to and will not make any representations as to the validity or value
(except as expressly set forth in this Agreement) of any of the Collateral. The
Collateral Agent shall not be obligated to take any legal action hereunder that
might in its judgment involve any expense or liability unless it has been
furnished with an indemnity reasonably satisfactory to it. (e) The Collateral
Agent shall have no duties or responsibilities except such duties and
responsibilities as are specifically set forth in this Agreement and no
covenants or obligations shall be implied in this Agreement against the
Collateral Agent. Without limiting the generality of the foregoing, the
Collateral Agent, except as expressly set forth herein, shall have no obligation
to supervise, verify, monitor or administer the performance of the Collateral
Manager or the Borrower, shall not be responsible for any action or omission of
the Administrative Agent, the Lenders, the Collateral Manager, the Borrower or
any Lender and, absent written notice to a Responsible Officer of the Collateral
Agent, shall be entitled to assume that such person is in compliance with its
obligations under this Agreement or any other document related to this
transaction. (f) The Collateral Agent shall not be required to expend or risk
its own funds in the performance of its duties hereunder. (g) It is expressly
agreed and acknowledged that the Collateral Agent is not guaranteeing
performance of or assuming any liability for the obligations of the other
parties hereto or any parties to the Collateral. (h) The Collateral Agent may
execute any of the trusts or powers hereunder or perform any duties hereunder
either directly or by or through agents or attorneys; provided, that the
Collateral Agent shall not be responsible for any actions or omissions on the
part of any non- Affiliated agent or attorney appointed with due care by it
hereunder. (i) The Collateral Agent shall not be responsible for delays or
failures in performance resulting from circumstances beyond its control (such
circumstances include but are not limited to acts of God, strikes, lockouts,
riots, acts of war, loss or malfunctions of utilities, computer (hardware or
software) or communications services); errors by the Collateral Manager or any
other Secured Party in its instructions to the Collateral Agent; or changes in
applicable law, regulation or orders. (j) The Collateral Agent shall have no
responsibility and shall have no liability for (i) preparing, recording, filing,
re-recording or re-filing any financing statement, continuation statement,
document, instrument or other notice in any public office at any time or times,
(ii) the correctness of any such financing statement, continuation statement,
document or instrument or other such notice, (iii) taking any action to perfect
or maintain the perfection of any security -121- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa138.jpg]
interest granted to it hereunder or otherwise or (iv) the validity or perfection
of any such lien or security interest. (k) In order to comply with the laws,
rules, regulations and executive orders in effect from time to time applicable
to banking institutions, including those relating to the funding of terrorist
activities and money laundering (collectively, "Applicable Banking Laws"), the
Collateral Agent may be required to obtain, verify and record certain
information relating to individuals and entities which maintain a business
relationship with the Collateral Agent. Accordingly, each of the parties agrees
to provide to the Collateral Agent upon its request from time to time such
identifying information and documentation as may be available for such party in
order to enable the Collateral Agent to comply with Applicable Banking Laws. (l)
In no event shall the Collateral Agent be liable for special, punitive, indirect
or consequential loss or damage of any kind whatsoever (including but not
limited to lost profits or diminution in value) even if the Collateral Agent has
been advised of the likelihood of such damages and regardless of the form of
such action. (m) The Collateral Agent shall be under no obligation to exercise
or to honor any of the discretionary rights or powers vested in it by this
Agreement at the request or direction of the Administrative Agent or any Lender,
unless the Administrative Agent or such Lender shall have provided to the
Collateral Agent security or indemnity reasonably satisfactory to it against the
costs, expenses (including reasonable attorneys’ fees and expenses) and
liabilities which might reasonably be incurred by it in compliance with such
request or direction. (n) The Collateral Agent shall not be bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, note or other paper or document, but the Collateral Agent, in its
discretion, may, and upon the written direction of the Administrative Agent
shall, make such further inquiry or investigation into such facts or matters as
it shall be directed, and the Collateral Agent shall be entitled, on not less
than five (5) Business Days’ prior notice to the Borrower and the Collateral
Manager, to examine the books and records relating to the Advances and the
Loans, personally or by agent or attorney, at a mutually agreed time during the
Borrower’s or the Collateral Manager’s normal business hours; provided that
prior to the occurrence of an Event of Default that has not been cured, waived
or rescinded, such examination shall not occur more than twice in any twelve
month period. (o) The Collateral Agent shall (i) not have any obligation to
determine if a Loan meets the criteria specified in the definition of Eligible
Loan, (ii) have no discretion to select or make investments but shall be
entitled to solely rely upon the investment directions of the Borrower (or the
Collateral Manager on behalf of the Borrower) and (iii) have no duty or
liability to independently confirm or determine whether any investment made
hereunder qualifies as a Permitted Investment. (p) The Collateral Agent shall
not be liable for the actions or omissions of the Collateral Manager, the
Borrower or the Administrative Agent and the Collateral Agent shall not be under
any obligation to monitor, evaluate or verify compliance by the Collateral
Manager with the terms hereof, or, other than as expressly set forth herein, to
verify or independently determine -122- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa139.jpg]
the accuracy of information received by it from the Collateral Manager (or from
any selling institution, agent bank, trustee or similar source) with respect to
the Collateral. (q) The powers conferred on the Collateral Agent hereunder are
solely to protect its interest (on behalf of the Secured Parties) in the
Collateral and shall not impose any duty on it to exercise any such powers.
Except for (x) as expressly set forth herein and (y) the reasonable care of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or
responsibility for (i) ascertaining or taking action with respect to calls,
maturities, tenders or other matters relative to any Collateral, whether or not
the Collateral Agent has or is deemed to have knowledge of such matters, or (ii)
taking any necessary steps to preserve rights against prior parties or any other
rights pertaining to any Collateral. (r) The Collateral Agent shall not be
deemed to have notice or knowledge of any matter unless a Responsible Officer of
the Collateral Agent has actual knowledge thereof or unless written notice
thereof is received by the Collateral Agent at the Corporate Trust Office and
such notice references the Borrower or this Agreement or otherwise identifies
the Transaction Documents. (s) The Collateral Agent and its respective
affiliates, directors, officers, agents or employees shall not be responsible
for or have any duty to ascertain, inquire into or verify (i) any statement,
warranty or representation of the Borrower, the Collateral Manager, the Equity
Investor, the Administrative Agent or any Lender made in connection with this
Agreement; (ii) the performance or observance of any of the covenants or
agreements of the Borrower, Collateral Manager or the Equity Investor or to
inspect the property (including the books and records) of any of the Borrower,
Collateral Manager or the Equity Investor; (iii) the satisfaction of any
condition specified in Article III; or (iv) the validity, effectiveness or
genuineness of this Agreement, the other Transaction Documents or any other
instrument or writing furnished by the Borrower, the Collateral Manager, the
Equity Investor, the Administrative Agent or any Lender in connection herewith.
Other than as expressly set forth in a Transaction Document as an obligation of
the Collateral Agent, the Collateral Agent shall be under no obligation to take
any action to collect from any Obligor any amount payable by such Obligor on any
related Loan or any other Collateral under any circumstances, including if
payment is refused after due demand upon such Obligor. (t) The parties
acknowledge that in accordance with the Customer Identification Program (CIP)
requirements under the USA Patriot Act and its implementing regulations, the
Collateral Agent in order to help fight the funding of terrorism and money
laundering, is required to obtain, verify, and record information that
identifies each person or legal entity that establishes a relationship or opens
an account with the Collateral Agent. The Borrower hereby agrees that it shall
provide the Collateral Agent with such information as it may reasonably request
including, but not limited to, the Borrower’s name, physical address, tax
identification number (or, that of the Equity Investor, if applicable) and other
information that will help the Collateral Agent to identify and verify the
Borrower’s identity (and in certain circumstances, the beneficial owners
thereof) such as organizational documents, certificate of good standing, license
to do business, or other pertinent identifying information. (u) The Collateral
Agent shall not have any responsibility for preparing, filing -123- USActive
55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa140.jpg]
or recording any financing or continuation statement in any public office at any
time or to otherwise perfect or maintain the perfection of any security interest
or lien granted to it hereunder. (v) The Collateral Agent shall not be liable
for any obligation of the Collateral Manager or any Loan Party contained in this
Agreement or for any errors of the Collateral Manager or any Loan Party
contained in any computer tape, certificate or other data or document delivered
to the Collateral Agent hereunder or on which the Collateral Agent must rely in
order to perform its obligations hereunder, and the Secured Parties, the
Administrative Agent and the Collateral Agent each agree to look only to the
Collateral Manager to perform such obligations. The Collateral Agent shall have
no responsibility and shall not be in default hereunder or incur any liability
for any failure, error, malfunction or any delay in carrying out any of its
duties under this Agreement if such failure or delay results from the Collateral
Agent acting in accordance with information prepared or provided by a Person
other than the Collateral Agent or the failure of any such other Person to
prepare or provide such information. The Collateral Agent shall have no
responsibility, shall not be in default and shall incur no liability for (i) any
act, delay or failure to act of any third party, including the Collateral
Manager, (ii) any inaccuracy or omission in a notice or communication received
by the Collateral Agent from any third party, including the Collateral Manager,
(iii) the invalidity or unenforceability of any Collateral under Applicable Law,
(iv) the breach or inaccuracy of any representation or warranty made with
respect to any Collateral, or (v) the acts or omissions of any successor
Collateral Agent. Section 7.7 Resignation of the Collateral Agent. The
Collateral Agent shall not resign from the obligations and duties hereby imposed
on it except upon (a) sixty (60) days’ prior written notice to the Borrower,
Collateral Manager, Administrative Agent and each Lender, or (b) the Collateral
Agent’s determination that (i) the performance of its duties hereunder is or
becomes impermissible under Applicable Law and (ii) there is no reasonable
action that the Collateral Agent could take to make the performance of its
duties hereunder permissible under Applicable Law. Any such determination
permitting the resignation of the Collateral Agent shall be evidenced as to
clause (i) above by an Opinion of Counsel to such effect delivered to the
Administrative Agent. No such resignation shall become effective until a
successor Collateral Agent shall have assumed the responsibilities and
obligations of the Collateral Agent hereunder provided that, any successor
Collateral Agent shall (y) satisfy all requirements of Section 5.5(d) and (z) be
acceptable to the Administrative Agent, the Collateral Manager (if no Collateral
Manager Termination Event has occurred) and the Borrower (if no Default or Event
of Default has occurred and is continuing) in their respective sole discretion.
If no such successor is appointed within 90 days after the delivery of written
notice, the Collateral Agent may petition any court of competent jurisdiction
for the appointment of a successor Collateral Agent. Section 7.8 [Reserved].
Section 7.9 [Reserved]. Section 7.10 Access to Certain Documentation and
Information Regarding the -124- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa141.jpg]
Collateral; Audits. (a) The Collateral Manager, the Borrower and the Collateral
Agent shall provide to the Administrative Agent access to documentation in the
possession of such Persons regarding the Collateral including in such cases
where the Administrative Agent may direct the Collateral Agent in connection
with the enforcement of the rights or interests of the Collateral Agent
hereunder, or by applicable statutes or regulations, to review such
documentation, such access being afforded without charge but only (i) upon two
(2) Business Days’ prior written request, (ii) during normal business hours and
(iii) subject to the Collateral Manager’s, the Borrower’s and Collateral Agent’s
normal security and confidentiality procedures. Periodically, at the discretion
of the Administrative Agent, the Administrative Agent may review the Collateral
Manager’s collection and administration of the Collateral in order to assess
compliance by the Collateral Manager with Article VI and may conduct an audit of
the Collateral in conjunction with such a review. Such review shall be
reasonable in scope and shall be completed in a reasonable period of time. (b)
Without limiting the foregoing provisions of Section 7.10(a), from time to time
on request of the Administrative Agent, the Collateral Agent shall permit
certified public accountants or other independent auditors acceptable to the
Administrative Agent to conduct a review of the documentation regarding the
Collateral. Up to two (2) such reviews per fiscal year at a cost of $100,000 per
fiscal year shall be at the expense of the Borrower and additional reviews in a
fiscal year shall be at the expense of the requesting Lender(s); provided that,
after the occurrence of an Event of Default, any such reviews, regardless of
frequency or expense, shall be at the expense of the Borrower. ARTICLE VIII
SECURITY INTEREST Section 8.1 Grant of Security Interest. (a) This Agreement
constitutes a security agreement and the Advances effected hereby constitute
secured loans by the applicable Lenders to the Borrower under Applicable Law.
For such purpose, the Borrower hereby transfers, conveys, assigns and grants as
of the Original Closing Date, the Successor Borrower hereby transfers, conveys,
assigns and grants as of the A&R Effective Date and each New Borrower hereby
transfers, conveys, assigns and grants as of the date on which such New Borrower
delivers a Borrower Joinder Agreement, to the Collateral Agent for the benefit
of the Secured Parties, a lien and continuing security interest in all of such
Borrower’s right, title and interest in, to and under (but none of the
obligations under) all Collateral (other than any Collateral which constitutes
Margin Stock), whether now existing or hereafter arising or acquired by such
Borrower, and wherever the same may be located, to secure the prompt, complete
and indefeasible payment and performance in full when due, whether by lapse of
time, acceleration or otherwise, of the Obligations of such Borrower arising in
connection with this Agreement and each other Transaction Document (other than
contingent indemnification and reimbursement obligations for which no claim
giving rise thereto has been asserted), whether now or hereafter existing, due
or to become due, direct or indirect, or absolute or contingent, including,
without limitation, all Obligations. Notwithstanding any of the other provisions
set forth in this -125- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa142.jpg]
Agreement, this Agreement shall not constitute a grant of a security interest in
any property to the extent that (i) such grant of a security interest is
prohibited by any Applicable Law in effect as of the date set forth in the
immediately preceding sentence or requires a consent not obtained of any
Governmental Authority pursuant to such Applicable Law or (ii) such grant of a
security interest would render the Borrower’s rights or interests in such
property void, revoked or terminated or would result in a breach, violation or
default by the Borrower with respect thereto. The powers conferred on the
Collateral Agent hereunder are solely to protect the Collateral Agent’s
interests in the Collateral and shall not impose any duty upon the Collateral
Agent to exercise any such powers. The Collateral Agent shall be accountable
only for amounts that it actually receives as a result of the exercise of such
powers, and neither the Collateral Agent nor any of its officers, directors,
employees or agents shall be responsible to the Borrower for any act or failure
to act hereunder, except for its own fraud, gross negligence or willful
misconduct. If such Borrower fails to perform or comply with any of its
agreements contained herein with respect to the Collateral, the Collateral
Agent, at its option and at the direction of the Administrative Agent, but
without any obligation to do so, may itself perform or comply, or otherwise
cause performance or compliance, with such agreement. The expenses of the
Collateral Agent incurred in connection with such performance or compliance,
together with interest thereon at the rate per annum applicable to Advances,
shall be payable by the Borrower to the Collateral Agent in accordance with
Sections 2.7 and 2.8 and shall constitute Obligations secured hereby. (b) The
grant of a security interest under this Section 8.1 does not constitute and is
not intended to result in a creation or an assumption by the Collateral Agent of
any obligation of the Borrower or any other Person in connection with any or all
of the Collateral or under any agreement or instrument relating thereto.
Anything herein to the contrary notwithstanding, (a) the Borrower shall remain
liable under the Collateral to the extent set forth therein to perform all of
its duties and obligations thereunder to the same extent as if this Agreement
had not been executed, (b) the exercise by the Collateral Agent on behalf of the
Secured Parties, of any of its rights in the Collateral shall not release the
Borrower from any of its duties or obligations under the Collateral, and (c) the
Collateral Agent shall not have any obligations or liability under the
Collateral by reason of this Agreement, nor shall the Collateral Agent be
obligated to perform any of the obligations or duties of the Borrower thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder. (c) Notwithstanding anything to the contrary, the Borrower, the
Collateral Manager, the Administrative Agent and each Lender hereby agree to
treat, and to cause each of their respective Affiliates to treat, each Variable
Funding Note as indebtedness for purposes of United States federal and state
income tax or state franchise tax to the extent permitted by Applicable Law and
shall file its tax returns or reports, or cause its Affiliates to file such tax
returns or reports, in a manner consistent with such treatment. Section 8.2
Release of Lien on Collateral. (a) At the same time as (i) any Loan expires by
its terms or is prepaid in full and all amounts in respect thereof have been
paid in full by the related Obligor and deposited in the Collection Account or
(ii) any Loan has been the subject of a Discretionary Sale, Substitution or
Optional Sale pursuant to Section 2.14 or has been sold pursuant to Section 9.2,
the Collateral Agent, as agent for the Secured Parties will, to the extent
requested by the Collateral Manager or -126- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa143.jpg]
the Borrower, release its interest in such Collateral. In connection with any
release of such Collateral, the Collateral Agent, on behalf of the Secured
Parties, will upon receipt into the Collection Account of the Proceeds of any
such sale, payment in full or prepayment in full of a Loan, at the sole expense
of the Borrower, (i) execute and deliver to the Borrower or the Collateral
Manager (or its designee) requesting the same, any assignments, bills of sale,
termination statements and any other releases and instruments as such Person may
reasonably request in order to effect the release and transfer of such
Collateral, (ii) deliver any portion of the Collateral to be released from the
Lien granted under this Agreement in its possession to or at the direction of
the Borrower and (iii) otherwise take such actions as are necessary and
appropriate to release the Lien of the Collateral Agent for the benefit of the
Secured Parties on the applicable portion of the Collateral to be released and
delivered to or at the direction of the Borrower such portion of the Collateral
to be so released; provided that, the Collateral Agent, as agent for the Secured
Parties, will make no representation or warranty, express or implied, with
respect to any such Collateral in connection with such release, sale, transfer
and/or assignment. Nothing in this Section 8.2 shall diminish the Collateral
Manager’s obligations pursuant to Section 6.5 with respect to the Proceeds of
any such sale. (b) On the Collection Date, the Collateral Agent, on behalf of
the Secured Parties, will release the security interest in the Collateral
created hereby, which release shall occur simultaneously with receipt in the
Collection Account of the payoff amount specified in a payoff letter signed by
the Administrative Agent. Upon request of the Borrower to the Collateral Agent
and to the Administrative Agent, the Collateral Agent shall promptly provide to
the Borrower and the Administrative Agent a computation of all amounts owing to
the Collateral Agent as of the anticipated Collection Date and the
Administrative Agent shall promptly provide to the Borrower, with a copy to the
Collateral Agent, a computation of all amounts owing to the Administrative Agent
and the Lenders as of the anticipated Collection Date. In connection with such
release of the Collateral, the Collateral Agent, on behalf of the Secured
Parties, will, at the sole expense of the Borrower, (i) execute and deliver to
the Borrower or the Collateral Manager (or its designee) requesting the same,
any assignments, bills of sale, termination statements and any other releases
and instruments as the Borrower may reasonably request in order to effect the
release of the Collateral, (ii) deliver any portion of the Collateral to be
released from the Lien granted under this Agreement in its possession to or at
the direction of the Borrower or the Collateral Manager (on behalf of the
Borrower) and (iii) otherwise take such actions as are necessary and appropriate
to release the Lien of the Collateral Agent for the benefit of the Secured
Parties on the Collateral (including, without limitation, delivering a
Termination Notice (as defined in each Securities Account Control Agreement) in
respect of the applicable Securities Account Control Agreement); provided that,
the Collateral Agent, as agent for the Secured Parties, will make no
representation or warranty, express or implied, with respect to any such
Collateral in connection with such release. ARTICLE IX EVENTS OF DEFAULT Section
9.1 Events of Default. The following events shall be Events of Default (“Events
of Default”) hereunder: -127- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa144.jpg]
(a) (i) other than as set forth in the following clause (ii), the Borrower fails
to make any payment when due under any Transaction Document and (other than with
respect to any mandatory repayment of Advances Outstanding) such failure
continues unremedied for more than three (3) Business Days, or (ii) the Borrower
fails to repay the outstanding Obligations in full on the Termination Date;
provided that in the case of a default in payment resulting solely from an
administrative error or omission by the Collateral Agent, such default continues
for a period of five or more Business Days after the Collateral Agent receives
written notice or has actual knowledge of such administrative error or omission
(irrespective of whether the cause of such administrative error or omission has
been determined); or (b) the Borrower shall assign or attempt to assign any of
its rights, obligations or duties under this Agreement without the prior written
consent of the Administrative Agent and the Required Lenders in their respective
sole discretion; or (c) the occurrence of an Insolvency Event relating to the
Borrower or the Equity Investor; or (d) any representation, warranty or
certification made or deemed made by the Borrower in any Transaction Document or
in any certificate delivered pursuant to any Transaction Document shall prove to
have been incorrect in any material respect when made or deemed made and the
same continues to be unremedied for a period of thirty (30) days (if such
failure can be remedied) after the earlier to occur of (i) the date on which
written notice of such failure requiring the same to be remedied shall have been
given to the Borrower and (ii) the date on which a Responsible Officer of the
Borrower acquires actual knowledge thereof; or (e) any failure on the part of
the Borrower to duly observe or perform any other covenants or agreements of the
Borrower (other than those specifically addressed by a separate Event of
Default), as applicable, set forth in this Agreement or the other Transaction
Documents to which the Borrower is a party and the same continues unremedied for
a period of thirty (30) days (if such failure can be remedied) after the earlier
to occur of (i) the date on which written notice of such failure requiring the
same to be remedied shall have been given to the Borrower and (ii) the date on
which a Responsible Officer of the Borrower acquires actual knowledge thereof;
or (f) the Borrower fails to observe or perform any agreement or obligation with
respect to the management and distribution of funds received with respect to the
Collateral, and such failure is not cured within two (2) Business Days; or (g)
the Borrower ceases to have a valid ownership interest in all of the Collateral
(subject to Permitted Liens) or the Collateral Agent shall fail to have a first
priority perfected security interest in any part of the Collateral (subject to
Permitted Liens) except as otherwise expressly permitted to be released in
accordance with the applicable Transaction Document; or (h) the rendering of one
or more final non-appealable judgments, decrees or orders by a court or
arbitrator of competent jurisdiction for the payment of money in excess
individually or in the aggregate of $750,000 (or $25,000,000 with respect to the
Equity Investor) -128- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa145.jpg]
against the Borrower or the Equity Investor, as applicable, and solely with
respect to the Equity Investor, the Equity Investor shall not have, within
forty-five (45) days of the rendering thereof, either (i) had any such judgment,
decree or order dismissed, (ii) perfected a timely appeal of such judgment,
decree or order and caused the execution of such judgment, decree or order to be
stayed during the pendency of the appeal or (iii) satisfied or provided for the
satisfaction of any such judgment, decree or order in accordance with its terms;
or (i) (i) any Transaction Document (or any material provision thereof), or any
Lien granted thereunder, shall (except in accordance with its terms), in whole
or in part, terminate, cease to be effective or cease to be the legally valid,
binding and enforceable obligation of the Borrower or the Collateral Manager, or
(ii) the Borrower, the Equity Investor, the Collateral Manager or any other
party shall, directly or indirectly, contest in any manner the effectiveness,
validity, binding nature or enforceability of any Transaction Document or any
lien or security interest thereunder; or, (j) the Borrower or the pool of
Collateral shall become required to register as an “investment company” within
the meaning of the 1940 Act; or (k) the existence of a Borrowing Base Deficiency
on any date of determination, which continues unremedied for at least five (5)
Business Days; or (l) a Change of Control of the Borrower occurs without the
prior written consent of the Administrative Agent; or (m) the occurrence of a
Collateral Manager Termination Event; or (n) the Borrower or the Equity Investor
defaults in making any payment required to be made under an agreement for
borrowed money owing by it (other than, in the case of the Borrower, this
Agreement) to which it is a party individually or in an aggregate principal
amount in excess of (i) with respect to the Borrower, $500,000, and (ii) with
respect to the Equity Investor, $25,000,000 in excess of any amounts disputed in
good faith by such Person and, in each case, such default is not cured within
the applicable cure period, if any, provided for under such agreement; or (o)
the Borrower shall have made payments (other than payments made on behalf of
such Person from insurance proceeds of the Borrower) individually or in the
aggregate in excess of $750,000 in settlement of any litigation claim or
dispute; or (p) the Internal Revenue Service or any other Governmental Authority
shall file notice of a lien pursuant to Section 6323 of the Code with regard to
any assets of the Borrower, or the Pension Benefit Guaranty Corporation shall
file notice of a lien pursuant to Section 4068 of ERISA with regard to any
assets of the Borrower and such lien shall not have been released within five
(5) Business Days; or (q) both (i) the failure of any trade designated pursuant
to Section 2.6(iv) to settle in full in Cash on or prior to the date that is
twenty (20) Business Days after the occurrence of the Default such trade was
designated to cure and (ii) the applicable Default under Section 9.1(k) is
continuing. -129- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa146.jpg]
Section 9.2 Remedies. (a) Upon the occurrence and during the continuance of an
Event of Default, the Collateral Agent shall, at the written request of the
Required Lenders and by written notice to the Borrower and the Collateral
Manager, declare (i) the Termination Date to have occurred and all outstanding
Obligations to be immediately due and payable in full (without presentment,
demand, protest or notice of any kind all of which are hereby waived by the
Borrower) or (ii) the Reinvestment Period End Date to have occurred; provided
that, in the case of any event involving the Borrower described in Section
9.1(c), all of the Obligations shall be immediately due and payable in full
(without presentment, demand, notice of any kind, all of which are hereby
expressly, waived by the Borrower) and the Termination Date shall be deemed to
have occurred automatically upon the occurrence of any such event. (b) On and
after the declaration or occurrence of the Termination Date, the Collateral
Agent, for the benefit of the Secured Parties, shall have, subject to the
following clause (c), with respect to the Collateral granted pursuant to Section
8.1, and in addition to all other rights and remedies available to the
Collateral Agent and the Secured Parties under this Agreement or other
Applicable Law, all rights and remedies of a secured party upon default provided
under the UCC of each applicable jurisdiction and other Applicable Laws, which
rights shall be cumulative. Without limiting the generality of the foregoing,
but subject to Section 9.2(c), the Collateral Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon the
Borrower or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
transfer all or any part of the Collateral into the Collateral Agent’s name or
the name of any Secured Party or its nominee or nominees, and/or forthwith
collect, receive, appropriate and realize upon the Collateral, or any part
thereof, and/or may forthwith sell, lease, assign, give option or options to
purchase, or otherwise dispose of and deliver the Collateral or any part thereof
(or contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of the
Collateral Agent or any Secured Party or elsewhere upon such terms and
conditions (including by lease or by deferred payment arrangement) as it may
deem advisable and at such prices as it may deem best, for cash or on credit or
for future delivery without assumption of any credit risk and/or may take such
other actions as may be available under applicable law. The Collateral Agent or
any Secured Party shall have the right upon any such public sale or sales, and,
to the extent permitted by law, upon any such private sale or sales, auction or
closed tender, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption in the Borrower, which right or equity is
hereby waived or released. In addition, the Borrower and the Collateral Manager
hereby agree that they will, at the Borrower’s expense and at the direction of
the Collateral Agent, forthwith, (i) assemble all or any part of the Collateral
as directed by the Collateral Agent and make the same available to the
Collateral Agent at a place to be designated by the Collateral Agent, whether at
the Borrower’s premises or elsewhere, and (ii) without notice except as
specified below, sell the Collateral or any part thereof upon such terms, in
such lots, to such buyers, and according to such other instructions as the
Collateral Agent at the direction of the Administrative Agent may deem
commercially reasonable. The Borrower agrees that, to the extent notice of sale
shall be required by law, ten (10) days’ notice to the Borrower of any sale
hereunder shall constitute reasonable and proper notification. All cash Proceeds
received by the Collateral Agent on behalf of the Secured Parties in respect of
any sale of, collection from, or other realization upon, all or -130- USActive
55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa147.jpg]
any part of the Loans (after payment of any amounts incurred in connection with
such sale) shall be deposited into the Collection Account and applied pursuant
to Section 2.8. To the extent permitted by Applicable Law, the Borrower waives
all claims, damages and demands it may acquire against the Collateral Agent or
any other Secured Party arising out of the exercise by the Collateral Agent or
any other Secured Party of any of its rights hereunder. The Borrower shall
remain liable for any deficiency if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay the Obligations and the
fees and disbursements of any attorneys employed by the Collateral Agent or any
Secured Party to collect such deficiency, except as provided in Section 9.6(b).
(c) In connection with the sale of the Collateral following the acceleration of
the Obligations by the Required Lenders pursuant to Section 9.2(a), the Equity
Investor, the Collateral Manager and their respective Affiliates thereof shall
have the right to purchase any or all of the Loans in the Collateral, in each
case by paying to the Collateral Agent in immediately available funds, an amount
equal to all outstanding Obligations. If the Equity Investor, the Collateral
Manager or any of their Affiliates thereof fail to exercise this purchase right
within ten (10) Business Days following such acceleration of the Obligations
pursuant to Section 9.2(a), then such contractual rights shall be irrevocably
forfeited by the Equity Investor and Affiliates thereof, but nothing herein
shall prevent the Equity Investor or its Affiliates from bidding at any sale of
such Collateral. Section 9.3 Collateral Agent May Enforce Claims Without
Possession of VFNs. All rights of action and claims under this Agreement or any
other Transaction Document may be prosecuted and enforced by the Collateral
Agent without the possession of any of the VFNs or the production thereof in any
legal or equitable proceeding, judicial or otherwise, relating thereto, and any
such proceeding instituted by the Collateral Agent shall be brought in its own
name as trustee of an express trust, and any recovery of judgment shall be
applied as set forth in Section 2.8. Section 9.4 Application of Cash Collected.
Any Cash collected by the Collateral Agent with respect to the VFNs pursuant to
this Article IX and any Cash that may then be held or thereafter received by the
Collateral Agent with respect to the Obligations hereunder shall be applied in
accordance with Section 2.8, at the date or dates fixed by the Collateral Agent;
provided, that (a) subject to clause (b), no such date may be fixed by the
Collateral Agent unless the Collateral Agent has given the Borrower no fewer
than two (2) Business Days’ prior written notice of such date, which notice
shall set forth in reasonable detail the expected applications of Cash on such
date and (b) no failure by the Collateral Agent to deliver the notice required
pursuant to the foregoing clause (a) will affect the application of funds in the
Collection Accounts pursuant to Section 2.8 on the next succeeding Payment Date.
Section 9.5 Rights of Action. Notwithstanding any other provision of this
Agreement (other than Section 12.10) or in any other Transaction Document, but
subject to the rights of the Equity Investor and the Collateral Manager under
Section 9.2(c) the Required Lenders shall have the right to direct the -131-
USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa148.jpg]
Collateral Agent to institute any proceedings, judicial or otherwise, with
respect to any Transaction Document, or for the appointment of a separate
receiver or trustee, or for any other remedy hereunder. The Collateral Agent
shall only institute proceedings and exercise remedies hereunder at the
direction of the Required Lenders (which the Collateral Agent shall implement
without delay) and, in taking any action as so directed, shall have the right to
indemnity against the costs, expenses and liabilities to be incurred in
compliance with such request. Section 9.6 Unconditional Rights of Lenders to
Receive Principal and Interest (a) Notwithstanding any other provision in this
Agreement, each Lender shall have the right, which is absolute and
unconditional, to receive payment of the Obligations as such amounts become due
and payable in accordance with the terms hereof and, subject to the provisions
of Section 9.5, upon the occurrence and during the continuance of an Event of
Default, to institute proceedings for the enforcement of any such payment, and
such right shall not be impaired without the consent of such Lender. (b) If
collections in respect of the Collateral are insufficient to make payments due
in respect of the VFNs, no other assets will be available for payment of the
deficiency following realization of the Collateral and application of the
proceeds thereof in accordance with Sections 2.7 and 2.8, and the obligations of
the Borrower to pay any deficiency shall thereupon be extinguished and shall not
thereafter revive. Section 9.7 Restoration of Rights and Remedies. If the
Collateral Agent or any Lender has instituted any judicial proceeding to enforce
any right or remedy under this Agreement and such proceeding has been
discontinued or abandoned for any reason, or has been determined adversely to
the Collateral Agent or to such Lender, then and in every such case the
Borrower, the Collateral Agent and the Lenders shall, subject to any
determination in such proceeding, be restored severally and respectively to
their former positions hereunder, and thereafter all rights and remedies of the
Secured Parties shall continue as though no such proceeding had been instituted.
Section 9.8 Rights and Remedies Cumulative. No right or remedy herein conferred
upon or reserved to the Collateral Agent or to the Lenders is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or now or hereafter existing by law or in equity or
otherwise. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy. Section 9.9 Delay or Omission Not Waiver No delay
or omission of the Collateral Agent or of any Lender to exercise any right or
remedy accruing upon the occurrence and during the continuance of any Event of
Default shall impair any such right or remedy or constitute a waiver of any such
Event of Default or an acquiescence therein. Every right and remedy given by
this Section 9.9 or by law to the Collateral -132- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa149.jpg]
Agent or to the Lenders may be exercised from time to time, and as often as may
be deemed expedient, by the Collateral Agent or by the Lenders, as the case may
be. Section 9.10 Waiver of Stay or Extension Laws. The Borrower covenants (to
the extent that it may lawfully do so) that it will not at any time insist upon,
or plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay or extension law wherever enacted, now or at any time hereafter in
force (including filing a voluntary petition under Chapter 11 of the Bankruptcy
Code and by the voluntary commencement of a proceeding or the filing of a
petition seeking winding up, liquidation, reorganization or other relief under
any bankruptcy, insolvency, receivership or similar law now or hereafter in
effect), which may affect the covenants, the performance of or any remedies
under this Agreement; and the Borrower (to the extent that it may lawfully do
so) hereby expressly waives all benefit or advantage of any such law, and
covenant that it will not hinder, delay or impede the execution of any power
herein granted to the Collateral Agent, but will suffer and permit the execution
of every such power as though no such law had been enacted. Section 9.11 Power
of Attorney. The Borrower hereby irrevocably appoints the Collateral Agent its
true and lawful attorney (with full power of substitution) in its name, place
and stead and at its expense, in connection with the enforcement of the rights
and remedies provided for (and subject to the terms and conditions set forth) in
this Agreement after the occurrence and during the continuance of a Default or
an Event of Default, including without limitation the following powers: (a) to
give any necessary receipts or acquittance for amounts collected or received
hereunder, (b) to make all necessary transfers of the Collateral in connection
with any such sale or other disposition made pursuant hereto, (c) to execute and
deliver for value all necessary or appropriate bills of sale, assignments and
other instruments in connection with any such sale or other disposition, the
Borrower hereby ratifying and confirming all that such attorney (or any
substitute) shall lawfully do hereunder and pursuant hereto, and (d) to sign any
agreements, orders or other documents in connection with or pursuant to any
Transaction Document. Nevertheless, if so requested by the Collateral Agent upon
the occurrence and during the continuance of an Event of Default, the Borrower
shall ratify and confirm any such sale or other disposition by executing and
delivering to the Collateral Agent or such purchaser all proper bills of sale,
assignments, releases and other instruments as may be designated in any such
request. For the avoidance of doubt, upon the occurrence and during the
continuance of an Event of Default, the power of attorney granted by the
Borrower pursuant to this Section 9.11 supersedes any other power of attorney or
similar rights granted by the Borrower to any other party (including, without
limitation, the Collateral Manager) under this Agreement, any other Transaction
Document or any other agreement; provided that, the Collateral Manager may
continue to exercise its rights under this Agreement until the Collateral
Manager has received notice of the Collateral Agent’s exercise of its power of
attorney hereunder. -133- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa150.jpg]
ARTICLE X INDEMNIFICATION Section 10.1 Indemnities by the Borrower. (a) Without
limiting any other rights that any such Person may have hereunder or under
Applicable Law, the Borrower hereby agrees to indemnify the Secured Parties and
each of their respective assigns and officers, directors, employees and agents
thereof (collectively, the “Indemnified Parties”), forthwith on demand, from and
against any and all damages, losses, claims (whether brought by or involving the
Borrower or any third party), liabilities and related costs and expenses,
including reasonable fees and disbursements of attorneys and experts (all of the
foregoing being collectively referred to as the “Indemnified Amounts”) awarded
against, incurred by or asserted against such Indemnified Party or any of them
arising out of or as a result of this Agreement (including the enforcement of
any provision hereof) or having an interest in the Collateral or in respect of
any Loan included in the Collateral, excluding, however, any Indemnified Amounts
to the extent resulting from gross negligence or willful misconduct on the part
of any Indemnified Party. If the Borrower has made any indemnity payment
pursuant to this Section 10.1 and such payment fully indemnified the recipient
thereof and the recipient thereafter collects any payments from others
(including insurance companies) in respect of such Indemnified Amounts then, the
recipient shall repay to the Borrower an amount equal to the amount it has
collected from others in respect of such Indemnified Amounts. Without limiting
the foregoing, the Borrower shall indemnify each Indemnified Party for
Indemnified Amounts (except to the extent resulting from gross negligence or
willful misconduct on the part of any Indemnified Party) relating to or
resulting from: (i) any representation or warranty made or deemed made by the
Borrower, the Collateral Manager (on behalf of the Borrower) or any of their
respective officers under or in connection with this Agreement or any other
Transaction Document, which shall have been false or incorrect in any material
respect when made or deemed made or delivered; (ii) the failure of any Loan
acquired on the Original Closing Date to be an Eligible Loan as of the Original
Closing Date and the failure of any Loan acquired after the Original Closing
Date to be an Eligible Loan on the related Funding Date; (iii) the failure by
the Borrower or the Collateral Manager (on behalf of the Borrower) to comply
with any term, provision or covenant contained in this Agreement or any
agreement executed in connection with this Agreement, or with any Applicable
Law, with respect to any Collateral or the nonconformity of any Collateral with
any such Applicable Law; (iv) the failure to vest and maintain vested in the
Collateral Agent, for the benefit of the Secured Parties, a first priority,
perfected security interest in the Collateral, together with all Collections,
free and clear of any Lien (other than Permitted Liens) whether existing at the
time of any Advance or at any time thereafter; -134- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa151.jpg]
(v) the failure to maintain, as of the close of business on each Business Day
prior to the Termination Date, an amount of Advances Outstanding that is less
than or equal to the Borrowing Base on such Business Day; (vi) the failure to
file, or any delay in filing, financing statements, continuation statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other Applicable Law with respect to any Collateral, whether at
the time of any Advance or at any subsequent time; (vii) any dispute, claim,
offset or defense (other than the discharge in bankruptcy of the Obligor) of the
Obligor to the payment with respect to any Collateral (including, without
limitation, a defense based on the Collateral not being a legal, valid and
binding obligation of such Obligor enforceable against it in accordance with its
terms); (viii) any failure of the Borrower or the Collateral Manager (on behalf
of the Borrower) to perform its duties or obligations in accordance with the
provisions of this Agreement or any of the other Transaction Documents to which
it is a party or any failure by the Borrower or the Collateral Manager (on
behalf of the Borrower) to perform its respective duties under any Collateral;
(ix) any inability to obtain any judgment in, or utilize the court or other
adjudication system of, any state in which an Obligor may be located as a result
of the failure of the Borrower to qualify to do business or file any notice or
business activity report or any similar report; (x) any action taken by the
Borrower or the Collateral Manager (on behalf of the Borrower) in the
enforcement or collection of any Collateral; (xi) any products liability claim
or personal injury or property damage suit or other similar or related claim or
action of whatever sort arising out of or in connection with the Underlying
Assets or services that are the subject of any Collateral; (xii) reserved;
(xiii) any repayment by the Administrative Agent or another Secured Party of any
amount previously distributed in reduction of Advances Outstanding or payment of
Interest or any other amount due hereunder which amount the Administrative Agent
or another Secured Party believes in good faith is required to be repaid; (xiv)
except with respect to funds held in the Collection Account, the commingling of
Collections on the Collateral at any time with other funds; (xv) any
investigation, litigation or proceeding related to this Agreement or the use of
proceeds of Advances or the security interest in the Collateral; (xvi) any
failure by the Borrower to give reasonably equivalent value to the applicable
third party transferor, in consideration for the transfer by such third party to
the Borrower of any item of Collateral or any attempt by any Person to void or
otherwise -135- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa152.jpg]
avoid any such transfer under any statutory provision or common law or equitable
action, including, without limitation, any provision of the Bankruptcy Code;
(xvii) the use of the proceeds of any Advance in a manner other than as provided
in this Agreement; or (xviii) the failure of the Borrower or any of its agents
or representatives to remit to the Collateral Manager (on behalf of the
Borrower) or the Collateral Agent, Collections on the Collateral remitted to the
Borrower, the Collateral Manager (on behalf of the Borrower) or any such agent
or representative as provided in this Agreement. (b) Any amounts subject to the
indemnification provisions of this Section 10.1 shall be paid by the Borrower to
the Indemnified Party pursuant to Section 2.7 or 2.8, as applicable, on the
Payment Date following such Person’s demand therefor (if given at least five (5)
Business Days prior to such Payment Date, and, if not, on the next subsequent
Payment Date), accompanied by a reasonably detailed description in writing of
the related damage, loss, claim, liability and related costs and expenses. (c)
If for any reason the indemnification provided above in this Section 10.1
(subject to the limitations set forth herein) is unavailable to the Indemnified
Party or is insufficient to hold an Indemnified Party harmless, then the
Borrower shall contribute to the amount paid or payable by such Indemnified
Party as a result of such loss, claim, damage or liability in such proportion as
is appropriate to reflect not only the relative benefits received by such
Indemnified Party on the one hand and the Borrower on the other hand but also
the relative fault of such Indemnified Party as well as any other relevant
equitable considerations; provided that the Borrower shall not be required to
contribute in respect of any Indemnified Amounts excluded in Section 10.1(a).
(d) The obligations of the Borrower under this Section 10.1 shall survive the
resignation or removal of the Administrative Agent, the Collateral Manager, the
Custodian or the Collateral Agent and the termination of this Agreement. (e) The
Administrative Agent shall promptly notify the Borrower upon obtaining actual
knowledge of any facts or circumstances upon which an Indemnified Party may base
a claim for any Indemnified Amounts. (f) This Section 10.1 shall not apply with
respect to Taxes other than any Taxes representing damages, losses, claims,
liabilities and related costs and expenses arising from any non-Tax claim.
Section 10.2 Indemnities by the Collateral Manager. (a) Without limiting any
other rights that any such Person may have hereunder or under Applicable Law,
the Collateral Manager hereby agrees to indemnify each Indemnified Party, the
Borrower, the Equity Investor, and their respective managers, officers,
directors, employees and agents (collectively, the “Collateral Manager
Indemnified Parties”) forthwith on demand, from and against any and all
Indemnified Amounts awarded against or incurred by any such Collateral Manager
Indemnified Party by reason of any acts or omissions of the Collateral -136-
USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa153.jpg]
Manager arising out of a breach of its obligations and duties under this
Agreement and each other Transaction Document to which it is a party, including,
but not limited to (i) any representation or warranty made by the Collateral
Manager under or in connection with any Transaction Document or any other
information or report delivered by or on behalf of the Collateral Manager
pursuant hereto, which shall have been false, incorrect or misleading in any
material respect when made or deemed made, (ii) the failure by the Collateral
Manager to comply with any Applicable Law, (iii) the failure of the Collateral
Manager to comply with its duties or obligations in accordance with this
Agreement or (iv) any gross negligence, willful misconduct, bad faith or fraud
on the part of the Collateral Manager excluding, however, any Indemnified
Amounts to the extent resulting from gross negligence or willful misconduct on
the part of any Collateral Manager Indemnified Party. The provisions of this
indemnity shall run directly to and be enforceable by a Collateral Manager
Indemnified Party subject to the limitations hereof; provided that the
indemnification of the Borrower, the Equity Investor and their respective
managers, officers, directors, employees and agents shall be in all respects
junior and subordinate to the indemnification of the Indemnified Parties and
their respective managers, officers, directors, employees and agents. (b) Any
amounts subject to the indemnification provisions of this Section 10.2 shall be
paid by the Collateral Manager to the applicable Collateral Manager Indemnified
Party within five (5) Business Days following such Person’s demand therefor. (c)
For the avoidance of doubt, the Collateral Manager shall have no liability for
making indemnification hereunder to the extent any such indemnification
constitutes recourse for uncollectible or uncollected Loans. Furthermore, in no
event shall the Collateral Manager be liable for special, indirect or
consequential losses or damages of any kind whatsoever (including but not
limited to lost profits) even if the Collateral Manager has been advised of the
likelihood of such damages and regardless of the form of such action. (d) The
obligations of the Collateral Manager under this Section 10.2 shall survive the
resignation or removal of the Administrative Agent, the Collateral Agent and the
Custodian and the termination of this Agreement. (e) Any indemnification
pursuant to this Section 10.2 shall not be payable from the Collateral. This
Section 10.2 shall not apply with respect to Taxes other than any Taxes
representing damages, losses, claims, liabilities and related costs and expenses
arising from any non-Tax claim. ARTICLE XI THE ADMINISTRATIVE AGENT Section 11.1
Appointment. Each Lender hereby appoints and authorizes the Administrative Agent
as its agent and hereby further authorizes the Administrative Agent to appoint
additional agents and bailees (including, without limitation, the Collateral
Agent) to act on its behalf and for the benefit of each of the Secured Parties.
Each Lender further authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement and the
other -137- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa154.jpg]
Transaction Documents as are delegated to the Administrative Agent by the terms
hereof and thereof, together with such powers as are reasonably incidental
thereto. In furtherance, and without limiting the generality, of the foregoing,
each Lender hereby appoints the Administrative Agent as its agent to execute and
deliver all further instruments and documents, and take all further action that
the Administrative Agent may deem necessary or appropriate or that a Lender may
reasonably request in order to perfect, protect or more fully evidence the
security interests granted by the Borrower hereunder, or to enable any of them
to exercise or enforce any of their respective rights hereunder, including,
without limitation, the execution by the Administrative Agent as secured
party/assignee of such financing or continuation statements, or amendments
thereto or assignments thereof, relative to all or any of the Collateral now
existing or hereafter arising, and such other instruments or notices, as may be
necessary or appropriate for the purposes stated hereinabove. The Lenders may
direct the Administrative Agent to take any such incidental action hereunder.
With respect to other actions which are incidental to the actions specifically
delegated to the Administrative Agent hereunder, the Administrative Agent shall
not be required to take any such incidental action hereunder, but shall be
required to act or to refrain from acting (and shall be fully protected in
acting or refraining from acting) upon the direction of the Lenders; provided
that the Administrative Agent shall not be required to take any action hereunder
if the taking of such action, in the reasonable determination of the
Administrative Agent, shall be in violation of any Applicable Law or contrary to
any provision of this Agreement or shall expose the Administrative Agent to
liability hereunder or otherwise. In the event the Administrative Agent requests
the consent of a Lender pursuant to the foregoing provisions and the
Administrative Agent does not receive a consent (either positive or negative)
from such Person within ten (10) Business Days of such Person’s receipt of such
request, then such Lender shall be deemed to have declined to consent to the
relevant action. To the extent not delivered or required to be delivered to the
Lenders by the Borrower or the Collateral Manager hereunder or the other
Transaction Documents, the Administrative Agent shall furnish to the Lenders,
promptly upon the Administrative Agent’s receipt of the same, copies of all
notices, certificates and other information delivered to the Administrative
Agent under the Transaction Documents. Section 11.2 Standard of Care. The
Administrative Agent shall exercise such rights and powers vested in it by this
Agreement and the other Transaction Documents, and use the same degree of care
and skill in their exercise as a prudent person would exercise or use under the
circumstances in the conduct of such person’s own affairs. Section 11.3
Administrative Agent’s Reliance, etc. Neither the Administrative Agent nor any
of its directors, officers, agents or employees shall be liable for any action
taken or omitted to be taken by it or them as Administrative Agent under or in
connection with this Agreement or any of the other Transaction Documents, except
for its or their own gross negligence or willful misconduct. Without limiting
the foregoing, the Administrative Agent: (i) may consult with legal counsel
(including counsel for the Borrower), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (ii) makes no warranty or representation and shall not
be responsible for any statements, warranties or representations made by any
other Person in or in connection with -138- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa155.jpg]
this Agreement; (iii) shall not have any duty to ascertain or to inquire as to
the performance or observance of any of the terms, covenants or conditions of
this Agreement or any of the other Transaction Documents on the part of any of
the Borrower, the Collateral Manager or the Equity Investor or to inspect the
property (including the books and records) of any of the Borrower, the
Collateral Manager or the Equity Investor; (iv) shall not be responsible for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any of the other Transaction Documents or any other
instrument or document furnished pursuant hereto or thereto; and (v) shall incur
no liability under or in respect of this Agreement or any of the other
Transaction Documents by acting upon any notice (including notice by telephone),
consent, certificate or other instrument or writing (which may be by facsimile)
believed by it to be genuine and signed or sent by the proper party or parties.
The Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “LIBOR Rate” or with respect to any alternative or successor
rate thereto, or replacement rate thereof, including without limitation, whether
the composition or characteristics of any such alternative, successor or
replacement reference rate, as it may or may not be adjusted pursuant to Section
12.1, will be similar to, or produce the same value or economic equivalence of,
the LIBOR Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability. Section 11.4 Credit
Decision with Respect to the Administrative Agent. Each Lender acknowledges that
it has, independently and without reliance upon the Administrative Agent, or any
of the Administrative Agent’s Affiliates, and based upon such documents and
information as it has deemed appropriate, made its own evaluation and decision
to enter into this Agreement and the other Transaction Documents to which it is
a party. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, or any of the Administrative Agent’s
Affiliates, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own decisions in taking or not
taking action under this Agreement and the other Transaction Documents to which
it is a party. Section 11.5 Indemnification of the Administrative Agent. Each
Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower or the Collateral Manager), ratably in accordance
with its Pro Rata Share from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against the Administrative Agent in any way relating to or
arising out of this Agreement or any of the other Transaction Documents, or any
action taken or omitted by the Administrative Agent hereunder or thereunder;
provided that, the Lenders shall not be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct. The payment of amounts under this Section 11.5
shall be on an after-Tax basis. Without limitation of the foregoing, each Lender
agrees to reimburse the Administrative Agent, ratably in accordance with its Pro
Rata Share promptly upon demand for -139- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa156.jpg]
any out-of-pocket expenses (including counsel fees) incurred by the
Administrative Agent in connection with the administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement and the other Transaction Documents, to the extent that such
expenses are incurred in the interests of or otherwise in respect of the Lenders
hereunder and/or thereunder and to the extent that the Administrative Agent is
not reimbursed for such expenses by the Borrower or the Collateral Manager.
Section 11.6 Successor Administrative Agent. The Administrative Agent may resign
at any time, effective upon the appointment and acceptance of a successor
Administrative Agent as provided below, by giving at least five (5) days’
written notice thereof to each Lender and the Borrower. Upon any such
resignation, the Lenders acting jointly shall appoint a successor Administrative
Agent with the consent of the Borrower, such consent not to be unreasonably
withheld. Each of the Borrower and each Lender agree that it shall not
unreasonably withhold or delay its approval of the appointment of a successor
Administrative Agent. If no such successor Administrative Agent shall have been
so appointed, and shall have accepted such appointment, within thirty (30) days
after the retiring Administrative Agent’s giving of notice of resignation, then
the retiring Administrative Agent may, on behalf of the Secured Parties, appoint
a successor Administrative Agent which successor Administrative Agent shall be
either (i) a commercial bank organized under the laws of the United States or of
any state thereof and have a combined capital and surplus of at least
$50,000,000, (ii) a Lender or (iii) an Affiliate of such a bank or a Lender.
Upon the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement.
After any retiring Administrative Agent’s resignation as Administrative Agent,
the provisions of this Article XI shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement. Section 11.7 Payments by the Administrative Agent. Unless
specifically allocated to a specific Lender pursuant to the terms of this
Agreement, all amounts received by the Administrative Agent on behalf of the
Lenders shall be paid by the Administrative Agent to the Lenders in accordance
with their respective Pro Rata Shares in the applicable Advances Outstanding, or
if there are no Advances Outstanding in accordance with their most recent
Commitments, on the Business Day received by the Administrative Agent, unless
such amounts are received after 3:30 p.m. on such Business Day, in which case
the Administrative Agent shall use its reasonable efforts to pay such amounts to
each Lender on such Business Day, but, in any event, shall pay such amounts to
such Lender not later than the following Business Day. -140- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa157.jpg]
ARTICLE XII MISCELLANEOUS Section 12.1 Amendments and Waivers. Except as
provided in this Section 12.1, no amendment, waiver or other modification of any
provision of this Agreement shall be effective without the written agreement of
the Borrower, the Administrative Agent, the Collateral Manager and the Required
Lenders and the written consent of the Equity Investor (with written notice to
the Collateral Agent and the Custodian); provided that no amendment, waiver or
consent shall: (a) increase the Commitment of any Lender without the written
consent of such Lender; (b) waive, extend or postpone any date fixed by this
Agreement or any other Transaction Document for any payment or mandatory
prepayment of principal, interest, fees or other amounts due to the Lenders (or
any of them) or any scheduled or mandatory reduction of the Commitment hereunder
or under any other Transaction Document without the written consent of each
Lender directly and adversely affected thereby; (c) reduce the principal of, or
the rate of interest specified herein on, any Advance or Obligation, or any fees
or other amounts payable hereunder or under any other Transaction Document
without the written consent of each Lender directly and adversely affected
thereby; (d) change Section 2.7, 2.8 or any related definitions or provisions in
a manner that would alter the order of application of proceeds or would alter
the pro rata sharing of payments required thereby, in each case, without the
written consent of each Lender directly and adversely affected thereby; (e)
change any provision of this Section 12.1 or reduce the percentages specified in
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender directly affected thereby; (f)
consent to the assignment or transfer by the Borrower or the Collateral Manager
of such Person’s rights and obligations under any Transaction Document to which
it is a party (except as expressly permitted hereunder), in each case, without
the written consent of each Lender; (g) make any modification to the definition
of “Borrowing Base” or “Adjusted Borrowing Value”, in each case, which would
have a material adverse effect on the calculation of the Borrowing Base, without
the written consent of each Lender; or -141- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa158.jpg]
(h) release all or substantially all of the Collateral or release any
Transaction Document (other than as specifically permitted or contemplated in
this Agreement or the applicable Transaction Document) without the written
consent of each Lender; provided, further, that, (i) any amendment of this
Agreement that is solely for the purpose of adding a Lender may, subject to
Section 12.16, be effected without the written consent of the Borrower or any
Lender, (ii) no such amendment, waiver or modification materially adversely
affecting the rights or obligations of the Collateral Agent or the Custodian
shall be effective without the written agreement of such Person, (iii) any
amendment of this Agreement that a Lender is advised by its legal or financial
advisors to be necessary or desirable in order to avoid the consolidation of the
Borrower with such Lender for accounting purposes may be effected without the
written consent of any other Lender, (iv) no amendment, waiver or consent shall,
unless in writing and signed by the Collateral Agent, affect the rights or
duties of the Collateral Agent under this Agreement or any other Transaction
Document (including with respect to, but not limited to, a Benchmark Replacement
or any other alternative or replacement reference rate); (v) no amendment,
waiver or consent shall, unless in writing and signed by the Custodian, affect
the rights or duties of the Custodian under this Agreement or any other
Transaction Document and (vi) the Administrative Agent, the Collateral Manager
and the Borrower shall be permitted to amend any provision of the Transaction
Documents (and such amendment shall become effective without any further action
or consent of any other party to any Transaction Document) if the Administrative
Agent, the Collateral Manager and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature in
any such provision. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender. Each waiver,
amendment and consent made pursuant to this Section 12.1 shall be effective only
in the specific instance and for the specific purpose for which given.
Notwithstanding anything to the contrary herein or in any other Transaction
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the LIBOR Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
delivered such amendment to all Lenders, the Collateral Agent, the Custodian and
the Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of the LIBOR Rate with a Benchmark
Replacement pursuant to this 12.1 will occur prior to the applicable Benchmark
Transition Start Date. In connection with the implementation of a Benchmark
Replacement, the Administrative Agent will have the right to make Benchmark
Replacement Conforming Changes from time to time and, notwithstanding anything
to the contrary herein or in any other Transaction Document, any amendments
implementing such Benchmark Replacement Conforming Changes -142- USActive
55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa159.jpg]
will become effective without any further action or consent of any other party
to this Agreement; provided that the Administrative Agent provides prompt
written notice of such amendment to the other parties hereto. The Administrative
Agent will promptly notify the Borrower, the Collateral Agent and the Lenders of
(i) any occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, and its related Benchmark Replacement Date and Benchmark
Transition Start Date, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and (iv)
the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 12.1 including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 12.1. The
Collateral Agent shall have no (i) responsibility or liability for (A) the
determination, designation or selection of (or any failure by the Administrative
Agent to determine, designate or select) a replacement reference rate (including
any Benchmark Replacement Adjustment or other modifier thereto) as a successor
or replacement benchmark to the LIBOR Rate, including any Benchmark Replacement
or determining whether any such rate is a Benchmark Replacement or whether the
conditions to the adoption of such rate or any amendment to this Agreement
pursuant to this Section 12.1 (including any Benchmark Replacement Conforming
Changes) have been satisfied, and shall be entitled to rely upon any such
determination or designation of such rate (and any modifier) by the
Administrative Agent or (B) determining whether a Benchmark Transition Event,
Early Opt-in Election or Eurodollar Disruption Event has occurred or (ii)
liability for any failure or delay in performing its duties hereunder solely as
a result of the unavailability of the LIBOR Rate or other reference rate as
described herein or the failure of a replacement rate to be adopted. During any
Benchmark Unavailability Period, the Base Rate will be used instead of the LIBOR
Rate for all outstanding Advances. Section 12.2 Notices, etc. All notices,
reports and other communications provided for hereunder shall, unless otherwise
stated herein, be in writing (including communication by facsimile copy) and
mailed, e-mailed, faxed, transmitted or delivered, as to each party hereto, at
its address set forth on Annex A to this Agreement or at such other address as
shall be designated by such party in a written notice to the other parties
hereto. All such notices and communications shall be effective (a) upon receipt
when sent through the U.S. mails, registered or certified mail, return receipt
requested, postage prepaid, with such receipt to be effective the date of
delivery indicated on the return receipt, (b) one Business Day after delivery to
an overnight courier, (c) on the date personally delivered to a Responsible
Officer of the party to which sent, or (d) on the date -143- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa160.jpg]
transmitted by legible facsimile transmission or electronic mail transmission
with a confirmation of receipt (which may be given by oral confirmation of
receipt). Section 12.3 Ratable Payments. If any Secured Party, whether by setoff
or otherwise, has payment made to it with respect to any portion of the
Obligations owing to such Secured Party (other than payments received pursuant
to Section 10.1) in a greater proportion than that received by any other Secured
Party, such Secured Party agrees, promptly upon demand, to purchase for cash
without recourse or warranty a portion of the Obligations held by the other
Secured Parties so that after such purchase each Secured Party will hold its
ratable proportion of the Obligations; provided that if all or any portion of
such excess amount is thereafter recovered from such Secured Party, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest. Section 12.4 No Waiver; Remedies. No
failure on the part of the Administrative Agent, the Collateral Agent or other
Secured Party to exercise, and no delay in exercising, any right or remedy
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right or remedy hereunder preclude any other or further exercise
thereof or the exercise of any other right. The rights and remedies herein
provided are cumulative and not exclusive of any rights and remedies provided by
law. Section 12.5 Binding Effect; Benefit of Agreement. This Agreement shall be
binding upon and inure to the benefit of the Borrower, the Collateral Manager,
the Administrative Agent, the Collateral Agent, the other Secured Parties and
their respective successors and permitted assigns. Each Indemnified Party shall
be an express third-party beneficiary of this Agreement to the extent set forth
herein. Notwithstanding anything to the contrary herein, the Collateral Manager
may not assign any of its rights or obligations hereunder by virtue of any
change of control considered an “assignment” within the meaning of Section
202(a)(1) of the Advisers Act without the prior written consent of the Borrower
and the Equity Investor. Section 12.6 Term of this Agreement. This Agreement,
including, without limitation, the Borrower’s representations and covenants set
forth in Articles IV and V, and the Collateral Manager’s representations,
covenants and duties set forth in Articles IV and V, creates and constitutes the
continuing obligation of the parties hereto in accordance with its terms, and
shall remain in full force and effect until all Commitments have been terminated
and the Obligations have been paid in full (other than contingent
indemnification and reimbursement obligations for which no claim giving rise
thereto has been asserted); provided that the rights and remedies with respect
to any breach of any representation and warranty made or deemed made by the
Borrower or the Collateral Manager pursuant to Articles IV and V, the
provisions, including, without limitation the indemnification and payment
provisions, of Article X, Section 2.13, Section 12.9, Section 12.10 and Section
12.11, shall be continuing and shall survive (i) any termination of this
Agreement and the -144- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa161.jpg]
occurrence of the Collection Date and (ii) with respect to the rights and
remedies of the Lenders under Article X, any sale by the Lenders of the
Obligations hereunder. Section 12.7 Governing Law; Consent to Jurisdiction;
Waiver of Objection to Venue. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. Section 12.8
Waivers. Each of the Collateral Manager, the Borrower, the Lenders, the
Administrative Agent, the Custodian and the Collateral Agent hereby irrevocably
and unconditionally: (a) submits for itself and its property in any legal action
or proceeding relating to this Agreement and the other Transaction Documents to
which it is a party, or for recognition and enforcement of any judgment in
respect thereof, to the non-exclusive general jurisdiction of the courts of the
State of New York, the courts of the United States of America for the Southern
District of New York, and appellate courts from any thereof; (b) consents that
any such action or proceeding may be brought in such courts and waives any
objection that it may now or hereafter have to the venue of any such action or
proceeding in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same; (c) in the case of
the Borrower and the Collateral Manager, agrees that service of process in any
such action or proceeding may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to the Borrower or the Collateral Manager, as applicable; (d)
agrees that nothing herein shall affect the right to effect service of process
in any other manner permitted by law or shall limit the right to sue in any
other jurisdiction; (e) waives, to the maximum extent not prohibited by law, any
right it may have to claim or recover in any legal action or proceeding referred
to in this Section 12.8 any special, indirect, exemplary, punitive or
consequential (including loss of profit) damages; and (f) EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. Section 12.9
Costs and Expenses. (a) In addition to (and without duplication of) the rights
of indemnification granted to the Indemnified Parties under Article X hereof and
amounts payable pursuant to Section -145- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa162.jpg]
2.11, the Borrower agrees to pay all reasonable invoiced out-of-pocket costs and
expenses of the Secured Parties incurred in connection with the preparation,
execution, delivery, administration (including periodic auditing, to the extent
required to be paid by the Borrower pursuant to this Agreement), renewal,
amendment or modification of, or any waiver or consent issued in connection
with, this Agreement and the other documents to be delivered hereunder or in
connection herewith, including, without limitation, the reasonable invoiced fees
and out-of-pocket expenses of counsel for the Secured Parties with respect
thereto and with respect to advising the Administrative Agent, the Collateral
Manager, the Collateral Agent and the other Secured Parties as to their
respective rights and remedies under this Agreement and the other documents to
be delivered hereunder or in connection herewith, and all reasonable invoiced
out-of-pocket costs and expenses, if any (including reasonable outside counsel
fees and expenses), incurred by the Secured Parties in connection with the
enforcement of this Agreement by such Person and the other documents to be
delivered hereunder or in connection herewith. (b) The Borrower shall pay on the
Payment Date following receipt of a request therefor, all other costs and
expenses that have been invoiced at least two (2) Business Days prior to such
Payment Date and incurred by the Administrative Agent and the Secured Parties,
in each case in connection with periodic audits of the Borrower’s books and
records. Section 12.10 No Proceedings. Each of the parties hereto hereby agrees
that it will not institute against, or join any other Person in instituting
against, the Borrower any Insolvency Proceeding so long as there shall not have
elapsed one year and one day (or such longer preference period as shall then be
in effect) since the date on which all Commitments were terminated and the
Obligations were paid in full (other than contingent indemnification and
reimbursement obligations for which no claim giving rise thereto has been
asserted). The provisions of this Section 12.10 are a material inducement for
the Secured Parties to enter into this Agreement and the transactions
contemplated hereby and are an essential term hereof. The parties hereby agree
that monetary damages are not adequate for a breach of the provisions of this
Section 12.10 and the Administrative Agent may seek and obtain specific
performance of such provisions (including injunctive relief), including, without
limitation, in any bankruptcy, reorganization, arrangement, winding up,
insolvency, moratorium, winding up or liquidation proceedings, or other
proceedings under U.S. federal or state bankruptcy or similar laws of any
jurisdiction. The provisions of this paragraph shall survive the termination of
this Agreement. Section 12.11 Recourse Against Certain Parties. (a) No recourse
under or with respect to any obligation, covenant or agreement (including,
without limitation, the payment of any fees or any other obligations) of the
Administrative Agent, any Secured Party, the Borrower, the Collateral Manager or
the Equity Investor as contained in this Agreement or any other agreement,
instrument or document entered into by it pursuant hereto or in connection
herewith shall be had against any incorporator, affiliate, stockholder, officer,
partner, member, manager, employee or director of the Administrative Agent, any
Secured Party, the Borrower, the Collateral Manager or the Equity Investor by
the enforcement of any assessment or by any legal or equitable proceeding, by
virtue of any statute or otherwise; it being expressly agreed and understood
that the agreements of the Administrative Agent, any Secured Party, the
Borrower, the Collateral Manager or the Equity Investor contained in this
Agreement and all of the other agreements, instruments and documents entered
into by it pursuant -146- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa163.jpg]
hereto or in connection herewith are, in each case, solely the corporate or
limited liability company obligations of the Administrative Agent, any Secured
Party, the Borrower, the Collateral Manager or the Equity Investor, and that no
personal liability whatsoever shall attach to or be incurred by the
Administrative Agent, any Secured Party, the Borrower, the Collateral Manager or
the Equity Investor or any incorporator, stockholder, affiliate, officer,
partner, member, manager, employee or director of the Administrative Agent, any
Secured Party, the Borrower, the Collateral Manager or the Equity Investor under
or by reason of any of the obligations, covenants or agreements of the
Administrative Agent, any Secured Party, the Borrower, the Collateral Manager or
the Equity Investor contained in this Agreement or in any other such
instruments, documents or agreements, or that are implied therefrom, and that
any and all personal liability of the Administrative Agent, any Secured Party,
the Borrower, the Collateral Manager or the Equity Investor and each
incorporator, stockholder, affiliate, officer, partner, member, manager,
employee or director of the Administrative Agent, any Secured Party, the
Borrower, the Collateral Manager or the Equity Investor, or any of them, for
breaches by the Administrative Agent, any Secured Party, the Borrower, the
Collateral Manager or the Equity Investor of any such obligations, covenants or
agreements, which liability may arise either at common law or at equity, by
statute or constitution, or otherwise, is hereby expressly waived as a condition
of and in consideration for the execution of this Agreement; provided that the
foregoing non-recourse provisions shall in no way affect any rights the Secured
Parties might have against any incorporator, affiliate, stockholder, officer,
employee, partner, member, manager or director of the Borrower, the Collateral
Manager or the Equity Investor to the extent of any fraud, misappropriation,
embezzlement or any other financial crime constituting a felony by such Person.
(b) Notwithstanding any contrary provision set forth herein, no claim may be
made by the Borrower, the Collateral Manager or any other Person against the
Administrative Agent, the Collateral Agent and the other Secured Parties or
their respective Affiliates, directors, officers, employees, attorneys or agents
for any special, indirect, consequential or punitive damages (including lost
profits) in respect to any claim for breach of contract or any other theory of
liability arising out of or related to the transactions contemplated by this
Agreement, or any act, omission or event occurring in connection therewith; and
each of the Borrower and the Collateral Manager hereby waives, releases, and
agrees not to sue upon any claim for any such damages, whether or not accrued
and whether or not known or suspected. (c) Notwithstanding any contrary
provision set forth herein, no claim may be made by the Borrower against the
Collateral Manager or its Affiliates, directors, officers, employees, attorneys
or agents for any special, indirect, consequential or punitive damages in
respect to any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement, or
any act, omission or event occurring in connection therewith; and the Borrower
hereby waives, releases, and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected. (d)
Notwithstanding any contrary provision set forth herein, no claim may be made by
the Collateral Manager against the Borrower or its Affiliates, directors,
officers, employees, attorneys or agents for any special, indirect,
consequential or punitive damages in respect to any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement, or any act, omission or event occurring in
connection therewith; and the Collateral Manager hereby waives, releases, and
agrees not to sue -147- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa164.jpg]
upon any claim for any such damages, whether or not accrued and whether or not
known or suspected. (e) No obligation or liability to any Obligor under any of
the Loans is intended to be assumed by the Administrative Agent and the Secured
Parties under or as a result of this Agreement and the transactions contemplated
hereby. (f) Notwithstanding any other provision of this Agreement, none of the
parties to this Agreement, may, prior to the date which is one year (or if
longer the applicable preference period then in effect) plus one day after the
later to occur of (A) if the Permitted Securitization does not proceed with
respect to a particular Borrower, the Termination Date or (B) if the Permitted
Securitization does proceed, the payment in full of all notes issued by the
Borrower thereunder, institute against, or join any other Person in instituting
against, the Borrower, any bankruptcy, winding up, reorganization, arrangement,
insolvency, moratorium or liquidation proceedings, or other proceedings under
U.S. federal or state bankruptcy or similar laws of any jurisdiction. Nothing in
this Section 12.11(f) shall preclude, or be deemed to estop, the Collateral
Agent, the Custodian or any of the other party to this Agreement (i) from taking
any action prior to the expiration of the aforementioned period in (y) any case
or proceeding voluntarily filed or commenced by the Borrower or (z) any
involuntary insolvency proceeding filed or commenced by a Person other than one
of the parties to this Agreement, or (ii) from commencing against the Borrower
or any of its property any legal action that is not a bankruptcy, winding up,
reorganization, arrangement, insolvency, moratorium, liquidation or similar
proceeding. It is understood that the foregoing provisions of this paragraph (f)
shall not (i) prevent recourse to the Collateral in the manner provided herein
for the sums due or to become due under any obligation, instrument or agreement
that is part of the Collateral or (ii) constitute a waiver, release or discharge
of any indebtedness or obligation evidenced by the Loans or the VFN (to the
extent that they evidence debt) or secured by this Agreement until such
Collateral has been realized and proceeds distributed in accordance with the
provisions of Section 2.7 and Section 2.8, whereupon any outstanding
indebtedness or obligation of the Borrower shall be extinguished. It is further
understood that the foregoing provisions of this paragraph (f) shall not limit
the right of any Person to name the Borrower as a party defendant in any
proceeding or in the exercise of any other remedy under this Agreement, so long
as no judgment in the nature of a deficiency judgment or seeking personal
liability shall be asked for or (if obtained) enforced against the Borrower. (g)
U.S. Bank (in each of its capacities) agrees to accept and act upon instructions
or directions pursuant to this Agreement or any document executed in connection
herewith sent by unsecured email, facsimile transmission or other similar
unsecured electronic methods, provided, however, that any person providing such
instructions or directions shall provide to U.S. Bank an incumbency certificate
listing persons designated to provide such instructions or directions, which
incumbency certificate shall be amended whenever a person is added or deleted
from the listing. If such person elects to give U.S. Bank email or facsimile
instructions (or instructions by a similar electronic method) and U.S. Bank in
its discretion elects to act upon such instructions, U.S. Bank’s reasonable
understanding of such instructions shall be deemed controlling. U.S. Bank shall
not be liable for any losses, costs or expenses arising directly or indirectly
from U.S. Bank’s reliance upon and compliance with such instructions
notwithstanding such instructions conflicting with or being inconsistent with a
subsequent written instruction. Any person providing such instructions or
directions agrees to assume all risks arising -148- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa165.jpg]
out of the use of such electronic methods to submit instructions and directions
to U.S. Bank, including without limitation the risk of U.S. Bank acting on
unauthorized instructions, and the risk of interception and misuse by third
parties and acknowledges and agrees that there may be more secure methods of
transmitting such instructions than the method(s) selected by it and agrees that
the security procedures (if any) to be followed in connection with its
transmission of such instructions provide to it a commercially reasonable degree
of protection in light of its particular needs and circumstances. (h) The
provisions of this Section 12.11 shall survive the termination of this
Agreement. Section 12.12 Protection of Right, Title and Interest in the
Collateral; Further Action Evidencing Advances. (a) The Borrower shall cause
this Agreement, all amendments hereto and/or all financing statements and
continuation statements and any other necessary documents covering the right,
title and interest of the Administrative Agent, as agent for the Secured
Parties, and of the Secured Parties to the Collateral to be promptly recorded,
registered and filed, and at all times to be kept recorded, registered and
filed, all in such manner and in such places as may be required by law fully to
preserve and protect the right, title and interest of the Collateral Agent, as
agent of the Secured Parties, hereunder to all property comprising the
Collateral. The Collateral Manager shall deliver to the Administrative Agent and
the Collateral Agent file-stamped copies of, or filing receipts for, any
document recorded, registered or filed as provided above, as soon as available
following such recoding, registration or filing. The Borrower shall cooperate
fully with the Collateral Manager in connection with the obligations set forth
above and will execute any and all documents reasonably required to fulfill the
intent of this Section 12.12(a). (b) The Borrower agrees that from time to time,
at its expense, it will promptly authorize, execute and deliver all instruments
and documents, and take all actions, that the Administrative Agent may
reasonably request in order to perfect, protect or more fully evidence the
security interest granted in the Collateral, or to enable the Administrative
Agent or the Secured Parties to exercise and enforce their rights and remedies
hereunder or with respect to the Collateral. (c) If the Borrower or the
Collateral Manager fails to perform any of its obligations hereunder, the
Administrative Agent or any Secured Party may (but shall not be required to)
perform, or cause performance of, such obligation; and the Administrative
Agent’s or such Secured Party’s costs and expenses incurred in connection
therewith shall be payable by the Borrower as provided in Article X. The
Borrower irrevocably authorizes the Administrative Agent and appoints the
Administrative Agent as its attorney-in-fact to act on behalf of the Borrower
(i) to execute on behalf of the Borrower as debtor and to file financing
statements necessary or desirable in the Administrative Agent’s sole discretion
to perfect and to maintain the perfection and priority of the interest of the
Secured Parties in the Collateral, including those that describe the Collateral
as “all assets,” or words of similar effect, and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Collateral as a financing statement in such offices as the
Administrative Agent in its sole discretion deems necessary or desirable to
perfect and to maintain the perfection and priority of the interests of the
Secured Parties in the Collateral. This appointment is coupled with an interest
and is irrevocable. -149- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa166.jpg]
(d) Without limiting the generality of the foregoing, the Borrower will, not
earlier than six (6) months and not later than three (3) months prior to the
fifth (5th) anniversary of the date of filing of each financing statement filed
in respect of the Collateral referred to in Section 3.1(k) and Section 2.19(g)
or any other financing statement filed pursuant to this Agreement or in
connection with any Advance hereunder, unless all Commitments have been
terminated and the Obligations have been paid in full (other than contingent
indemnification and reimbursement obligations for which no claim giving rise
thereto has been asserted), (i) authorize, execute and deliver and file or cause
to be filed an appropriate continuation statement with respect to each such
financing statement and (ii) furnish to the Collateral Agent (with a copy to the
Collateral Manager), an Opinion of Counsel stating that, in the opinion of such
counsel, as of the date of such opinion, this Agreement creates in favor of the
Collateral Agent a security interest in the Collateral and that such security
interest is perfected and no further action (other than as specified in such
opinion) needs to be taken to ensure the continued effectiveness of such lien
over the next year. Such Opinion of Counsel may be subject to customary
assumptions, limitations, qualifications and exceptions. Section 12.13
Confidentiality. (a) Each of the Administrative Agent, the Secured Parties, the
Collateral Agent, the Borrower and the Collateral Manager shall maintain and
shall cause each of its employees and officers to maintain the confidentiality
of this Agreement and all information with respect to the other parties,
including all information regarding the business and beneficial ownership of the
Borrower and the Collateral Manager hereto and their respective businesses
obtained by it or them in connection with the structuring, negotiating and
execution of the transactions contemplated herein, except that each such party
and its officers and employees may (i) disclose such information to its external
accountants, investigators, auditors, attorneys, investors, rating agencies,
potential investors or other agents engaged by such party in connection with any
due diligence or comparable activities with respect to the transactions and
Loans contemplated herein and the agents of such Persons (“Excepted Persons”);
provided that each Excepted Person (other than external accountants, auditors,
attorneys and other Excepted Persons governed by ethical obligations and
requirements) shall, as a condition to any such disclosure, agree that such
information shall be used solely in connection with such Excepted Person’s
evaluation of, or relationship with, the Borrower or be bound by contractual,
fiduciary, professional or other similar duties of confidentiality to the
Borrower or with respect to such information, (ii) disclose the existence of
this Agreement, but not the financial terms thereof, (iii) file a copy of this
Agreement with the Securities and Exchange Commission in connection with filings
required by the Securities Exchange Act and make such other disclosures as are
required by Applicable Law, and (iv) disclose this Agreement and such
information in any suit, action, proceeding or investigation (whether in law or
in equity or pursuant to arbitration) involving any of the Transaction Documents
for the purpose of defending itself, reducing its liability, or protecting or
exercising any of its claims, rights, remedies, or interests under or in
connection with any of the Transaction Documents. It is understood that the
financial terms that may not be disclosed except in compliance with this Section
12.13(a) include, without limitation, all fees and other pricing terms, and all
Events of Default, Collateral Manager Termination Events, and priority of
payment provisions. (b) Anything herein to the contrary notwithstanding, each of
the Borrower and -150- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa167.jpg]
the Collateral Manager hereby consents to the disclosure of any nonpublic
information with respect to it (i) to the Administrative Agent, the Collateral
Manager, the Collateral Agent or the other Secured Parties by each other, (ii)
by the Administrative Agent, the Collateral Agent and the other Secured Parties
to any prospective or actual assignee or participant of any of them provided
such Person agrees to hold such information confidential in accordance with the
terms hereof and to use such information solely for the purposes of the
transactions contemplated by this Agreement, or (iii) by the Administrative
Agent, and the Secured Parties to S&P or Moody’s, any commercial paper dealer or
provider of a surety, guaranty or credit or liquidity enhancement to any Lender,
and to any officers, directors, employees, outside accountants and attorneys of
any of the foregoing, provided each such Person is informed of the confidential
nature of such information and agrees, or is otherwise under a contractual,
fiduciary, professional or other similar duties of confidentiality, to treat
such information as confidential. In addition, the Secured Parties, the
Administrative Agent, and the Collateral Manager may disclose any such nonpublic
information as required pursuant to any law, rule, regulation, direction,
request or order of any judicial, administrative or regulatory authority or
proceedings (whether or not having the force or effect of law). (c)
Notwithstanding anything herein to the contrary, the foregoing shall not be
construed to prohibit (i) disclosure of any and all information that is or
becomes publicly known other than through a breach of these confidentiality
provisions; (ii) disclosure of any and all information (A) if required to do so
by any applicable statute, law, rule or regulation, (B) to any government agency
or regulatory body having or claiming authority to regulate or oversee any
aspects of the Administrative Agent’s, the Secured Parties’, the Collateral
Agent’s, the Collateral Manager’s, the Equity Investor’s or the Borrower’s
business or that of their affiliates, (C) pursuant to any subpoena, civil
investigative demand or similar demand or request of any court, regulatory
authority, arbitrator or arbitration to which the Administrative Agent, the
Secured Parties, the Collateral Agent, the Collateral Manager or the Borrower or
an officer, director, employee, shareholder or affiliate of any of the foregoing
is a party, (D) in any preliminary or final offering circular, registration
statement or contract or other document approved in advance by the Borrower or,
to the extent information with respect to the Collateral Manager is included
therein, the Collateral Manager, (E) to any affiliate, independent or internal
auditor, agent (including any potential sub-or-successor servicer), employee or
attorney of the Collateral Agent, the Custodian or the Collateral Manager having
a need to know the same, (F) to any Person whose consent is required or to whom
notice is required to be given in connection with the Borrower’s acquisition or
disposition of any Loan or any assignment thereof, or (G) to any Person when
required for USA Patriot Act or other “know your customer” purposes, provided
that the Collateral Agent, the Custodian or the Collateral Manager, as
applicable, advises such recipient of the confidential nature of the information
being disclosed; or (iii) any other disclosure authorized by the Borrower or the
Collateral Manager, as applicable. If the Administrative Agent, any Secured
Party or the Collateral Agent proposes to disclose information pursuant to any
of clause (c)(ii)(B) (other than with regard to routine regulatory filings),
(c)(ii)(C) or (c)(ii)(D) of this Section 12.13(c), such Person, to the extent
legally permitted to, shall provide the Borrower and the Collateral Manager with
prompt written notice of such proposed disclosure and shall reasonably cooperate
with the Borrower or the Collateral Manager so that such Person may obtain a
protective order or other appropriate remedy with respect to the information to
be disclosed or otherwise obtain satisfactory assurances that such information
will be treated as confidential and proprietary and shall disclose only that
information that is, in the opinion of counsel to such Person, legally required
to be -151- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa168.jpg]
disclosed. (d) Notwithstanding any other provision of this Agreement, each of
the Borrower and the Collateral Manager shall each have the right to keep
confidential from the Administrative Agent, the Collateral Agent, the Custodian
and/or the other Secured Parties, for such period of time as such Person
determines is reasonable (i) any information that such Person reasonably
believes to be in the nature of trade secrets and (ii) any other information
that such Person or any of their Affiliates, or the officers, employees or
directors of any of the foregoing, is required by law as evidenced by an Opinion
of Counsel. (e) Each of the Administrative Agent, the Secured Parties and the
Collateral Agent will keep the information of the Obligors confidential in the
manner required by the applicable Underlying Instruments. (f) Each of the
Administrative Agent, the Secured Parties and the Collateral Agent acknowledge
that from time to time they may receive material non-public information from the
Borrower or the Collateral Manager and agree to keep such material non-public
information in confidence in accordance with internal procedures established by
such party and its Affiliates to comply with all Applicable Laws, including,
without limitation, any securities laws regarding material non-public
information. Section 12.14 Execution in Counterparts; Severability; Integration.
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts (including by e-mail or other electronic
transmission), each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement. In case any provision in or obligation under this Agreement shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. This Agreement, the other Transaction Documents
and any agreements or letters (including fee letters) executed in connection
herewith contain the final and complete integration of all prior expressions by
the parties hereto with respect to the subject matter hereof and shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof, superseding all prior oral or written understandings.
Section 12.15 Waiver of Setoff. Each of the parties hereto hereby waives any
right of setoff it may have or to which it may be entitled under this Agreement
from time to time against any Lender or its assets. Section 12.16 Assignments by
the Lenders. (a) Subject to Section 12.16(f), each Lender may, with the prior
written consent of the Borrower (such consent not to be unreasonably withheld,
conditioned or delayed), at any time assign an interest in, or sell a
participation interest in any Advance (or portion thereof) or its Commitment
hereunder or any VFN (or any portion thereof) to any Person; provided that, (i)
unless a Default or an Event of Default has occurred and is continuing, no
transfer of any -152- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa169.jpg]
Advance (or any portion thereof) or of any VFN (or any portion thereof) shall be
made unless the transferee has either a long-term unsecured debt rating of
“Baa2” or above from Moody’s or “BBB” or above from S&P, (ii) the consent of the
Borrower is not required for any assignment (x) to any Affiliate of a Lender,
(y) required by any change in Applicable Law or (z) if a Default or an Event of
Default has occurred and is continuing and (iii) in the case of an assignment of
any Commitment (or any portion thereof), any Advance (or any portion thereof) or
of any VFN (or of any portion thereof) the assignee executes and delivers to the
Collateral Manager, the Borrower, the Administrative Agent, the Custodian and
the Collateral Agent a fully executed Joinder Supplement substantially in the
form of Exhibit H hereto and a transferee letter substantially in the form of
Exhibit G hereto (a “Transferee Letter”). Each Lender hereby represents and
warrants that is a “Qualified Purchaser” within the meaning of Section 3(c)(7)
of the 1940 Act. The parties to any such assignment or sale of a participation
interest shall execute and deliver to such Lender for its acceptance and
recording in its books and records, such agreement or document as may be
satisfactory to such parties. The Borrower shall not assign or delegate, or
grant any interest in, or permit any Lien (except Permitted Liens) to exist
upon, any of the Borrower’s rights, obligations or duties under the Transaction
Documents without the prior written consent of the Administrative Agent.
Notwithstanding anything contained in this Agreement to the contrary, Wells
Fargo shall not need prior consent of the Borrower to consolidate with or merge
into any other Person or convey or transfer substantially all of its properties
and assets, including without limitation any Advance (or portion thereof) or any
VFN (or any portion thereof), to any Person. (b) The Administrative Agent,
acting solely for this purpose as an agent of Borrower, shall maintain a copy of
each Joinder Supplement and Transferee Letter delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts (and stated interest) of the Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive (absent manifest error), and the
Borrower, the Collateral Manager the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by Borrower, the Collateral Manager, the
Collateral Agent and any Lender, at any reasonable time and from time to time
upon reasonable prior notice. (c) The Borrower agrees that each participant
pursuant to Section 12.16(a) shall be entitled to the benefits of Section 2.12
and Section 2.13 (subject to the requirements and limitations therein, including
the requirements under Section 2.13(f) (it being understood that the
documentation required under Section 2.13(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment; provided that such participant (A) agrees
to be subject to the provisions of Section 2.18 as if it were an assignee
hereunder; and (B) shall not be entitled to receive any greater payment under
Section 2.12 or Section 2.13, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from (i) the introduction
of or any change (including, without limitation, any change by way of imposition
or increase of reserve requirements) in or in the interpretation of any
Applicable Law or (ii) the compliance by the participating Lender or such
participant with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), in each case
that occurs after the participant acquired the applicable participation. Each
Lender that sells a participation agrees, at the Borrower’s request and expense,
to use reasonable efforts -153- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa170.jpg]
to cooperate with the Borrower to effectuate the provisions of Section 2.18 with
respect to the applicable participant. (d) Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of the applicable
participants and the principal amounts (and stated interest) of each such
participant’s interest in the Obligations (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any Obligations) to any
Person except to the extent that such disclosure is necessary to establish that
such Obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register. (e) Notwithstanding the foregoing provisions of this Section 12.16 or
any other provision of this Agreement, any Lender may at any time assign all or
any portion of its Advances and its VFN as collateral security to the Federal
Reserve Bank or, as applicable, to such Lender’s trustee for the benefit of its
investors (but no such assignment shall release any Lender from any of its
obligations hereunder). (f) Wells Fargo, as a Lender, hereby agrees to retain at
least 51% of the Commitments unless (a) an Event of Default occurs or (b) it is
required to sell any or all of its Commitments by Applicable Law or any
regulatory authority. Section 12.17 Heading and Exhibits. The headings herein
are for purposes of reference only and shall not otherwise affect the meaning or
interpretation of any provision hereof. The schedules and exhibits attached
hereto and referred to herein shall constitute a part of this Agreement and are
incorporated into this Agreement for all purposes. Section 12.18 Intent of the
Parties. It is the intent and understanding of each party hereto that the
Advances are loans from the Lenders to the Borrower and do not constitute a
“security” within the meaning of Section 8-102(15) of the UCC. Section 12.19
Cooperation with Collateral Agent and Collateral Manager. The Administrative
Agent and each of the Lenders agree to provide to the Collateral Agent or to the
Collateral Manager, as applicable, such information that the Collateral Agent or
the Collateral Manager may reasonably request from time to time in connection
with the preparation and delivery of any reports required pursuant to this
Agreement or in connection with the performance of their other duties under this
Agreement or any other Transaction Document; -154- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa171.jpg]
provided that the Administrative Agent and each Lender shall not be required to
assume any undue burden or incur any undue expense in connection with this
Section 12.19. Section 12.20 Recognition of the U.S. Special Resolution Regimes.
To the extent that this Agreement and/or any other Transaction Document
constitutes a QFC, the Borrower agrees with each Secured Party as of the First
Amendment Closing Date as follows. (a) In the event a Covered Party becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer of
this Agreement and/or any other Transaction Document, and any interest and
obligation in or under this Agreement and/or any other Transaction Document from
such Covered Party will be effective to the same extent as the transfer would be
effective under the U.S. Special Resolution Regime if this Agreement and/or any
other the Transaction Document, and any such interest and obligation, were
governed by the laws of the United States or a state of the United States. (b)
In the event that a Covered Party or a BHC Act Affiliate of such Covered Party
becomes subject to a proceeding under a U.S. Special Resolution Regime, Default
Rights under this Agreement and/or any other Transaction Document that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if this Agreement and/or any other Transaction Document were
governed by the laws of the United States or a state of the United States.
ARTICLE XIII ACKNOWLEDGEMENT AND RESTATEMENT Section 13.1 Restatement. The
Borrower hereby acknowledges, confirms and agrees that it is indebted to the
original Lenders for “Obligations” (as defined in the Existing Loan and Security
Agreement) under the Existing Loan and Security Agreement, as of the close of
business on December 30, 2019, in the aggregate principal amount of $118,435,000
in respect of the “Advances” (as defined in the Existing Loan and Security
Agreement), together with all interest accrued and accruing thereon (to the
extent applicable), and all fees, costs, expenses and other charges relating
thereto, all of which are unconditionally owing by the Borrower to the “Lenders”
(as defined in the Existing Loan and Security Agreement), without offset,
defense or counterclaim of any kind, nature or description whatsoever. Section
13.2 Acknowledgement of Security Interests. (a) The Borrower hereby
acknowledges, confirms and agrees that the Administrative Agent has had and
shall on and after the date hereof continue to have, for itself and the ratable
benefit of the Secured Parties, a security interest in and lien upon the
Collateral heretofore granted to the Collateral Agent for the benefit of the
Secured Parties pursuant to the Transaction Documents to secure the Obligations.
-155- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa172.jpg]
(a) The Liens and security interests of the Collateral Agent for the benefit of
the Secured Parties in the Collateral shall be deemed to be continuously granted
and perfected from the earliest date of the granting and perfection of such
Liens and security interests to the Collateral Agent, whether under the Existing
Loan and Security Agreement, this Agreement or any of the other Transaction
Documents. Section 13.3 Transaction Documents. Each of the Borrower and the
Collateral Manager hereby acknowledges, confirms and agrees that as of the date
hereof: (a) the Existing Loan and Security Agreement and each of the other
“Transaction Documents” (as defined in the Existing Loan and Security Agreement)
were duly executed and delivered by each of the Borrower and the Collateral
Manager and are in full force and effect, (b) the agreements and obligations of
the Borrower and the Collateral Manager contained in the Existing Loan and
Security Agreement and the other “Transaction Documents” (as defined in the
Existing Loan and Security Agreement) constitute the legal, valid and binding
obligations of the Borrower and the Collateral Manager enforceable against them
in accordance with their respective terms, subject to the effects, if any, of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar Laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing and (c) the Lenders, the
Administrative Agent and the Collateral Agent are entitled to all of the rights
and remedies provided for in the Existing Loan and Security Agreement and the
“Transaction Documents” (as defined in the Existing Loan and Security
Agreement). Section 13.4 Restatement. (a) Except as otherwise stated in Section
13.2 and this Section 13.4, as of the date hereof, the terms, conditions,
agreements, covenants, representations and warranties set forth in the Existing
Loan and Security Agreement are hereby amended and restated in their entirety,
and as so amended and restated, replaced and superseded, by the terms,
conditions, agreements, covenants, representations and warranties set forth in
this Agreement and the other Transaction Documents, except that nothing herein
or in the other Transaction Documents shall impair or adversely affect the
continuation of the liability of the Borrower for the Obligations or any Lien
heretofore granted, pledged and/or assigned to the Collateral Agent for the
benefit of the Secured Parties. The amendment and restatement contained herein
shall not, in any manner, be construed to constitute payment of, or impair,
limit, cancel or extinguish, or constitute a novation in respect of, the
Indebtedness and other obligations and liabilities of the Borrower evidenced by
or arising under the Existing Loan and Security Agreement, and the Liens and
security interests securing such Indebtedness and other obligations and
liabilities, shall not in any manner be impaired, limited, terminated, waived or
released. (b) The principal amount of the “Advances” (as defined in the Existing
Loan and Security Agreement) outstanding as of the A&R Effective Date under the
Existing Loan and Security Agreement shall constitute Advances hereunder. On the
A&R Effective Date, the Lenders shall make such purchases and sales of interests
in the Advances outstanding as of such date so that each Lender is then holding
its Pro Rata Share of outstanding Advances based on their Commitments after
giving effect to this Agreement. -156- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa173.jpg]
(c) All references to the “Loan and Security Agreement” in the Transaction
Documents shall from and after the A&R Effective Date be references to this
Agreement, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time. ARTICLE XIV THE DOCUMENT CUSTODIAN Section
14.1 Designation of Custodian. The role of Custodian with respect to the
Required Loan Documents shall be conducted by the Person designated as Custodian
hereunder from time to time in accordance with this Section 14.1. U.S. Bank
National Association is hereby appointed as, and hereby accepts such appointment
and agrees to perform the duties and obligations of, Custodian pursuant to the
terms hereof. Section 14.2 Duties of the Custodian (a) Duties. The Custodian
shall perform, on behalf of the Secured Parties, the following duties and
obligations: (i) The Custodian shall take and retain custody of the Required
Loan Documents delivered by the Borrower pursuant to and in accordance with the
terms and conditions of this Agreement, all for the benefit of the Secured
Parties. With respect to each delivery of Required Loan Documents, the Borrower
shall provide or cause to be provided a related Loan Checklist to the Custodian
with respect to such Required Loan Documents that are being delivered. (ii)
Within five (5) Business Days of its receipt of any Required Loan Documents and
the related Loan Checklist, the Custodian shall review the Required Loan
Documents delivered to it (as identified on the related Loan Checklist) to
confirm that (A) the Obligor name matches the Loan Checklist, (B) such Required
Loan Documents have been executed by each party thereto and appear to have no
missing or mutilated pages, (C) each item listed in the Loan Checklist has been
provided to the Custodian and (D) the related original balance at the time of
assignment or acquisition (based on a comparison to the note or assignment
agreement, as applicable) matches the loan balance listed on the related Loan
Tape (such items (A) through (D) collectively, the “Review Criteria”). In order
to facilitate the foregoing review by the Custodian, in connection with each
delivery of Required Loan Documents hereunder to the Custodian, the Collateral
Manager shall provide to the Custodian an electronic copy (in EXCEL or a
comparable format acceptable to the Custodian, as applicable) of the related
Loan Checklist that contains a list of all related Required Loan Documents and
whether they require original signatures, the Loan identification number, the
original principal balance of such Loan and the name of the Obligor with respect
to each related Loan. Notwithstanding anything herein to the contrary, the
Custodian’s obligation to review the Required Loan Documents shall be limited to
reviewing such Required Loan Documents based on the information provided on the
Loan Checklist. At the conclusion of such review, the Custodian shall provide
the -157- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa174.jpg]
Collateral Manager, the Administrative Agent and the Borrower (with a copy to
the Collateral Agent) a report in the form attached hereto as Exhibit M
identifying each Loan for which it holds Required Loan Documents and the
variances to the Review Criteria (the “Custodian Report”), which shall include
(i) any discrepancies related to the initial Loan balances of the Loans with
respect to which it has received Required Loan Documents and the loan balances
provided in the electronic file , and (2) any Review Criteria that is not
satisfied. The Collateral Manager shall have twenty (20) Business Days after
delivery of a Custodian Report to correct any non compliance with any Review
Criteria. If after the conclusion of such time period the Collateral Manager has
still not cured any non compliance by a Loan with any Review Criteria, the
Custodian shall promptly notify the Collateral Manager, the Borrower and the
Administrative Agent of such continued non- compliance and such Loan shall cease
to be an Eligible Loan until such non-compliance is cured. The Custodian shall
have no duty to monitor the Collateral Manager’s compliance except to provide an
updated Custodian Report upon the Administrative Agent’s written request. In
addition, if requested in writing in the form of Exhibit E by the Collateral
Manager and approved by the Administrative Agent within ten (10) Business Days
of the Custodian’s delivery of such report, the Custodian shall return the
Required Loan Documents for any Loan which fails to satisfy any Review Criteria
to the Borrower. Other than the foregoing, the Custodian shall not have any
responsibility for reviewing any Underlying Instruments or Required Loan
Documents. (iii) In taking and retaining custody of the Required Loan Documents,
the Custodian shall be deemed to be acting as the agent of the Secured Parties;
provided that the Custodian makes no representations as to the existence,
perfection or priority of any Lien on the Required Loan Documents or the
instruments therein; and provided further that the Custodian’s duties as agent
shall be limited to those expressly contemplated herein. (iv) All Required Loan
Documents shall be kept in fire resistant vaults, rooms or cabinets at the
offices of the Custodian set forth in Section 5.5(c), or at such other office as
shall be specified to the Administrative Agent and the Collateral Manager by the
Custodian in a written notice delivered at least 30 days prior to such change.
All Required Loan Documents shall be placed together with an appropriate
identifying label and maintained in such a manner so as to permit retrieval and
access. The Custodian shall segregate the Required Loan Documents on its
inventory system and will not commingle the physical Required Loan Documents
with any other files of the Custodian. (v) On each Reporting Date, the Custodian
shall provide a written report to the Administrative Agent and the Collateral
Manager (in a form mutually agreeable to the Administrative Agent and the
Custodian) identifying each Loan for which it holds Required Loan Documents and
any Review Criteria that each such Loan fails to satisfy. The Collateral Manager
shall have twenty (20) Business Days after receiving written notice thereof to
correct any non-compliance with any Review Criteria. To the extent such non-
compliance has not been cured within such time period, such Loan shall cease to
be an Eligible Loan until such non-compliance is cured. (vi) The Custodian
agrees, subject to Section 14.2(a)(vii), to cooperate with the Administrative
Agent and deliver any Required Loan Documents to the -158- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa175.jpg]
Administrative Agent as requested in order to take any action that the
Administrative Agent deems necessary or desirable in order to exercise or
enforce any of the rights of a Secured Party hereunder. In the event the
Custodian receives instructions from the Collateral Manager or the Borrower
which conflict with any instructions received by the Administrative Agent, the
Custodian shall rely on and follow the instructions given by the Administrative
Agent. (vii) The Administrative Agent may direct the Custodian to take any such
incidental action hereunder. With respect to other actions which are incidental
to the actions specifically delegated to the Custodian hereunder, the Custodian
shall not be required to take any such incidental action hereunder, but shall be
required to act or to refrain from acting (and shall be fully protected in
acting or refraining from acting) upon the direction of the Administrative
Agent; provided that the Custodian shall not be required to take any action
hereunder at the request of the Administrative Agent, any Secured Parties or
otherwise if the taking of such action, in the reasonable determination of the
Custodian, (x) shall be in violation of any Applicable Law or contrary to any
provisions of this Agreement or (y) shall expose the Custodian to liability
hereunder or otherwise (unless it has received indemnity which it reasonably
deems to be satisfactory with respect thereto). (viii) The Custodian shall be
entitled to reasonably assume the genuineness of each such document and the
genuineness and due authority of any signatures appearing thereon, shall be
entitled to assume that each such document is what it purports to be. (ix) The
Custodian shall not be liable for any action taken, suffered or omitted by it in
accordance with the request or direction of any Secured Party, to the extent
that this Agreement provides such Secured Party the right to so direct the
Custodian, or the Administrative Agent. The Custodian shall not be deemed to
have notice or knowledge of any matter hereunder, including an Event of Default,
unless a Responsible Officer of the Custodian has knowledge of such matter or
written notice thereof is received by the Custodian. (x) In performing its
duties, the Custodian shall use the same degree of care and attention as it
employs with respect to similar collateral that it holds as the Custodian for
others. Section 14.3 Concerning the Custodian. (a) The acceptance by the
Custodian of its appointment hereunder is expressly subject to the following
terms, which shall govern and apply to each of the terms and provisions of this
Section 14 (whether or not so stated therein or herein): (i) The Custodian shall
have no duties, obligations or responsibilities under this Section 14 or with
respect to the Required Loan Documents except for such duties, obligations or
responsibilities as are expressly and specifically set forth in this Section 14
as duties obligations or responsibilities on its part to be performed, and the
duties obligations and responsibilities of the Custodian shall be determined
solely by the -159- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa176.jpg]
express provisions of this Section 14. No implied duties, obligations or
responsibilities shall be read into this Agreement against, or on the part of,
the Custodian. Any permissive right of the Custodian to take any action
hereunder shall not be construed as a duty. (ii) The Custodian makes no
representations as to and shall not be responsible for or required to verify (x)
the validity, legality, enforceability, due authorization, effectiveness,
recordability, insurability, sufficiency, value, form, substance, or genuineness
of any of the documents contained in any Required Loan Document or (y) the
collectability, validity, transferability, insurability, value, effectiveness,
perfection, priority or suitability of any Required Loan Document or any
document contained therein. (iii) The Custodian shall have no responsibilities
or duties with respect to any Required Loan Document while such Required Loan
Document is not in its possession. (iv) The Custodian may rely on and shall be
protected in acting or refraining from acting upon any written notice,
instruction, statement, certificate, request, waiver, consent, opinion, report,
receipt or other paper or document furnished to it in accordance with this
Section 14, not only as to its due execution and validity, but also as to the
truth and accuracy of any information therein contained, which it in good faith
believes to be genuine and signed or presented by the proper person (which in
the case of any instruction from or on behalf of the Borrower shall be an
Authorized Person). The Custodian shall be entitled to reasonably presume the
genuineness and due authority of any signature appearing thereon. The Custodian
shall not be bound to make any independent investigation into the facts or
matters stated in any such notice, instruction, statement, certificate, request,
waiver, consent, opinion, report, receipt or other paper or document, provided,
however, that if the form thereof is specifically prescribed by the terms of
this Section 14, the Custodian shall examine the same to determine whether it
substantially conforms on its face to the requirements set forth herein. (v)
Neither the Custodian nor any of its directors, officers or employees shall be
liable to anyone for any error of judgment, or for any act done or step taken or
omitted to be taken by it (or any of its directors, officers of employees), or
for any mistake of fact or law, or for anything which it may do or refrain from
doing in connection herewith, unless such action constitutes gross negligence or
willful misconduct of the Custodian. (vi) The Custodian shall not be liable for
any action taken by it in good faith and reasonably believed by it to be within
powers conferred upon it, or taken by it pursuant to any direction or
instruction received by it in accordance with this Section 14, or omitted to be
taken by it by reason of the lack of direction or instruction required hereby
for such action. (vii) The Custodian may consult with, and obtain advice from,
legal counsel selected in good faith, with respect to any question as to any of
the provisions hereof or its duties hereunder, or any matter relating hereto,
and the opinion or advice of such counsel shall be full and complete
authorization and protection in respect of any action taken, suffered, or
omitted by the Custodian in good faith in accordance with the advice or -160-
USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa177.jpg]
opinion of such counsel. The reasonable costs and expenses of such advice or
opinion shall be reimbursed by the Borrower pursuant to Section 12 hereof.
(viii) No provision of this Agreement shall require the Custodian to expend or
risk its own funds, take any action hereunder (or omit to take any action) or
otherwise incur any financial liability in the performance of its duties under
this Section 14 if it shall have grounds for believing that repayment of such
funds or indemnity satisfactory is not assured to it. (ix) The Custodian may act
or exercise its duties or powers hereunder through agents or attorneys, and the
Custodian shall not be liable or responsible for the actions or omissions of any
such agent or attorney appointed and maintained with due care. (x) If the
Custodian shall request instructions from the Borrower with respect to any act,
action or failure to act in connection with this Agreement, the Custodian shall
be entitled to refrain from taking such action and continue to refrain from
acting unless and until the Custodian shall have received written instructions
from the Borrower without incurring any liability therefor to the Borrower, or
any other Person. (xi) In no event shall the Custodian or its directors,
affiliates, officers, agents and employees be held liable for any lost profits
or exemplary, punitive, special, indirect or consequential damages of any kind
resulting from any action taken or omitted to be taken by it or them hereunder
or in connection herewith even if advised of the possibility of such damages.
(xii) The Custodian shall not be deemed to have notice of any fact, claim or
demand with respect hereto unless a Responsible Officer of the Custodian has
actual knowledge thereof or written notice thereof. Any other provision of this
Agreement to the contrary notwithstanding, the Custodian shall have no notice of
and shall not be bound by any of the terms and conditions of any other document
or agreement unless the Custodian is a signatory party to that document or
agreement. (xiii) Nothing in this Section 14 shall be deemed to impose on the
Custodian any duty to qualify to do business in any jurisdiction, other than (x)
any jurisdiction where any Required Loan Document is or may be held by the
Custodian from time to time hereunder, and (y) any jurisdiction where its
ownership of property or conduct of business requires such qualification and
where failure to qualify could have a material adverse effect on the Custodian
or its property or business or on the ability of the Custodian to perform its
duties hereunder. (xiv) The Custodian shall have only the duties and
responsibilities with respect to the matters set forth herein as is expressly
set forth in writing herein and shall not be deemed to be an agent, bailee or
fiduciary for any party hereto. The Custodian shall be fully protected in acting
or refraining from acting in good faith without investigation on any notice,
instruction or request purportedly furnished to it by the Borrower in accordance
with the terms hereof, in which case the parties hereto agree that the Custodian
has no duty to make any further inquiry whatsoever. It is hereby acknowledged
and agreed that the -161- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa178.jpg]
Custodian has no knowledge of (and is not required to know) the terms and
provisions of any loan agreements or any other related documentation to which
the Lender may be a party or whether any actions by the, the Borrower or any
other person or entity are permitted or a breach thereunder or consistent or
inconsistent therewith. (xv) The provisions of this Section 14.3 shall survive
the termination of this Agreement and the resignation or removal of the
Custodian. (xvi) The Custodian hereby represents and warrants to the Borrower
that it is qualified to act as a custodian pursuant to Sections 17(f) and
26(a)(1) of the 1940 Act. Section 14.4 Release of Documents. (a) Release for
Servicing. From time to time and as appropriate for the enforcement or servicing
of any of the Collateral, the Custodian is hereby authorized (unless and until
such authorization is revoked by the Administrative Agent), upon written receipt
from the Collateral Manager of a request for release of documents and receipt in
the form annexed hereto as Exhibit E, to release to the Collateral Manager the
related Required Loan Documents or the documents set forth in such request and
receipt to the Collateral Manager. All documents so released to the Collateral
Manager shall be held by the Collateral Manager in trust for the Custodian for
the benefit of the Secured Parties in accordance with the terms of this
Agreement. The Collateral Manager shall return to the Custodian the Required
Loan Documents or other such documents (i) immediately upon the request of the
Administrative Agent, or (ii) when the Collateral Manager’s need therefor in
connection with such foreclosure or servicing no longer exists, unless the Loan
shall be liquidated, in which case, upon receipt of an additional request for
release of documents and receipt certifying such liquidation from the Collateral
Manager to the Custodian in the form annexed hereto as Exhibit E, the Collateral
Manager’s request and receipt submitted pursuant to the first sentence of this
subsection shall be released by the Custodian to the Collateral Manager. (b)
Limitation on Release. The foregoing provision respecting release to the
Collateral Manager of the Required Loan Documents and documents by the Custodian
upon request by the Collateral Manager shall be operative only to the extent
that at any time the Custodian shall not have released to the Collateral Manager
active Required Loan Documents (including those requested) pertaining to more
than 15 Loans at the time being serviced by the Collateral Manager under this
Agreement. Any additional Required Loan Documents or documents requested to be
released by the Collateral Manager may be released only upon written
authorization of the Administrative Agent. The limitations of this paragraph
shall not apply to the release of Required Loan Documents to the Collateral
Manager pursuant to the immediately succeeding subsection. (c) Release for
Payment. Upon receipt by the Custodian of the Collateral Manager’s request for
release of documents and receipt in the form annexed hereto as Exhibit E (which
certification shall include a statement to the effect that all amounts received
in connection with such payment or purchase have been credited to the Collection
Account as provided in this Agreement), the Custodian shall promptly release the
related Required Loan Documents to the Collateral Manager. -162- USActive
55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa179.jpg]
Section 14.5 Return of Required Loan Documents. The Borrower may, with the prior
written consent of the Administrative Agent (such consent not to be unreasonably
withheld), require that the Custodian return each Required Loan Document (as
applicable), respectively (a) delivered to the Custodian in error, (b) as to
which the lien on the Underlying Asset has been so released pursuant to Section
8.2, (c) that has been the subject of a Discretionary Sale, Substitution or
Optional Sale pursuant to Section 2.14 or (d) that is required to be redelivered
to the Borrower in connection with the termination of this Agreement, in each
case by submitting to the Custodian and the Administrative Agent a written
request in the form of Exhibit E hereto (signed by both the Borrower and the
Administrative Agent) specifying the Collateral to be so returned and reciting
that the conditions to such release have been met (and specifying the Section or
Sections of this Agreement being relied upon for such release). The Custodian
shall upon its receipt of each such request for return executed by the Borrower
and the Administrative Agent (when required to be signed by the Administrative
Agent) promptly, but in any event within five Business Days, return the Required
Loan Documents so requested to the Borrower. Section 14.6 Access to Certain
Documentation and Information Regarding the Collateral; Audits. The Custodian
shall provide to the Administrative Agent access to the Required Loan Documents
and all other documentation in the possession of such Persons regarding the
Collateral including in such cases where the Administrative Agent may direct the
Custodian in connection with the enforcement of the rights or interests of the
Custodian hereunder, or by applicable statutes or regulations, to review such
documentation, such access being afforded without charge but only (i) upon two
(2) Business Days’ prior written request, (ii) during normal business hours and
(iii) subject to the Custodian’s normal security and confidentiality procedures.
Periodically, at the discretion of the Administrative Agent, the Administrative
Agent may review the Collateral Manager’s collection and administration of the
Collateral in order to assess compliance by the Collateral Manager with Article
VI and may conduct an audit of the Collateral, and Required Loan Documents in
conjunction with such a review. Such review shall be reasonable in scope and
shall be completed in a reasonable period of time. Section 14.7 Merger or
Consolidation. Any Person (i) into which the Custodian may be merged or
consolidated, (ii) that may result from any merger or consolidation to which the
Custodian shall be a party, or (iii) that may succeed to the properties and
assets of the Custodian substantially as a whole, which Person in any of the
foregoing cases executes an agreement of assumption to perform every obligation
of the Custodian hereunder, shall be the successor to the Custodian under this
Agreement without further act of any of the parties to this Agreement. Section
14.8 Custodian Compensation. As compensation for its Custodian activities
hereunder, the Custodian shall be entitled to a Custodian Fee pursuant to the
provision of Section 2.7(a)(1), Section 2.7(b)(1) or Section 2.8(1), as
applicable. The Custodian’s entitlement to receive the Custodian Fee shall cease
-163- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa180.jpg]
on the earlier to occur of: (i) its removal as Custodian and appointment of a
successor custodian pursuant to Section 14.9 and the Custodian has ceased to
hold any Required Loan Documents or (ii) the termination of this Agreement;
provided, however, that the Custodian shall be entitled to receive any accrued
and unpaid Custodian Fees due and owing to it at the time of such removal or
termination. Section 14.9 Custodian Removal. The Custodian may be removed, with
or without cause, by the Administrative Agent upon at least sixty (60) days’
notice given in writing to the Custodian and the Lenders (the “Custodian
Termination Notice”); provided that notwithstanding its receipt of a Custodian
Termination Notice, the Custodian shall continue to act in such capacity until a
successor Custodian has been appointed in accordance with the requirements of
Sections 5.5(d) and 14.10, and has received all Underlying Instruments held by
the previous Custodian Section 14.10 Resignation. The Custodian shall not resign
from the obligations and duties hereby imposed on it except upon (a) sixty (60)
days’ prior written notice to the Borrower, Collateral Manager, Administrative
Agent and each Lender, or (b) the Custodian’s determination that (i) the
performance of its duties hereunder is or becomes impermissible under Applicable
Law and (ii) there is no reasonable action that the Custodian could take to make
the performance of its duties hereunder permissible under Applicable Law. No
such resignation shall become effective until a successor Custodian shall have
assumed the responsibilities and obligations of the Custodian hereunder provided
that, any successor Custodian shall (y) satisfy all requirements of Section
5.5(d) and (z) be acceptable to the Administrative Agent, the Collateral Manager
(if no Collateral Manager Termination Event has occurred) and the Borrower (if
no Default or Event of Default has occurred and is continuing) in their
respective sole discretion. The Custodian’s sole responsibility after the
termination of its obligations as aforesaid shall be to safely maintain all of
the Required Loan Documents and to deliver the same to a successor Custodian;
provided that if no such successor is appointed within 90 days after the
delivery of written notice of the Custodian’s resignation, the Custodian may (i)
petition any court of competent jurisdiction for the appointment of a successor
Custodian or (ii) deliver all Required Loan Documents to the Borrower. The
Custodian shall not be responsible for the fees and expenses of any successor
Custodian. Upon delivery of the Required Loan Documents to any successor
Custodian or to the Borrower as provided in this paragraph, all duties and
obligations of the Custodian shall cease and terminate. The payment of all costs
and expenses relating to the transfer of the Required Loan Documents (including
any shipping costs) upon termination shall be the sole responsibility of the
Borrower. Section 14.11 Limitations on Liability. Each of the protections,
reliances, indemnities and immunities offered to the Collateral Agent in Article
VII shall be afforded to the Custodian and its respective directors, officers,
employees, agents, designees, successors and assigns. -164- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa181.jpg]
Section 14.12 Custodian as Agent of Collateral Agent. The Custodian agrees that,
with respect to any Required Loan Documents at any time or times in its
possession or held in its name, the Custodian shall be the agent and custodian
of the Collateral Agent, for the benefit of the Secured Parties, for purposes of
perfecting (to the extent not otherwise perfected) the Collateral Agent’s
security interest in the Collateral and for the purpose of ensuring that such
security interest is entitled to first priority status under the UCC. For so
long as the Custodian is the same entity as the Collateral Agent, the Custodian
shall be entitled to the same rights and protections afforded to the Collateral
Agent hereunder. [Signature pages to follow.] -165- USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa182.jpg]
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written. BORROWERS: NUVEEN CHURCHILL BDC SPV I, LLC By:
____________________________________ Name: Title: Signature Page to LSA



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa183.jpg]
COLLATERAL MANAGER: NUVEEN CHURCHILL DIRECT LENDING CORP. By:
____________________________________ Name: Title: Signature Page to LSA



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa184.jpg]
THE ADMINISTRATIVE AGENT: WELLS FARGO BANK, NATIONAL ASSOCIATION, in its
capacity as Administrative Agent By: ____________________________________ Name:
Title: LENDER: WELLS FARGO BANK, NATIONAL ASSOCIATION By:
____________________________________ Name: Title: Signature Page to LSA



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa185.jpg]
THE COLLATERAL AGENT: U.S. BANK NATIONAL ASSOCIATION, not in its individual
capacity but solely as Collateral Agent By: ____________________________________
Name: Title: THE DOCUMENT CUSTODIAN: U.S. BANK NATIONAL ASSOCIATION, not in its
individual capacity but solely as Custodian By: Name: Title: Signature Page to
LSA



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa186.jpg]
Annex A NUVEEN CHURCHILL BDC SPV I, LLC c/o Churchill Asset Management LLC 430
Park Avenue, 14th Floor New York, NY 10022 Attention: Heather McNally, Head of
Operations Email: heather.mcnally@churchillam.com With a copy to: 8500 Andrew
Carnegie Blvd. Charlotte, NC 28262 Attention: John McCally, Associate General
Counsel Email: john.mccally@nuveen.com NUVEEN CHURCHILL DIRECT LENDING CORP.
(F/K/A NUVEEN CHURCHILL BDC INC.) c/o Churchill Asset Management LLC 430 Park
Avenue, 14th Floor New York, NY 10022 Attention: Marissa Short, Funds Controller
Email: marissa.short@churchillam.com With a copy to: 8500 Andrew Carnegie Blvd.
Charlotte, NC 28262 Attention: John McCally, Associate General Counsel Email:
john.mccally@nuveen.com Annex A to LSA USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa187.jpg]
Annex A (Continued) WELLS FARGO BANK, NATIONAL ASSOCIATION as Administrative
Agent Duke Energy Center 550 S. Tryon Street Charlotte, NC 28202 Attention:
Corporate Debt Finance Facsimile: (704) 715-0067 Confirmation: (704) 410-2431
All electronic dissemination of notices should be sent to
scp.mmloans@wellsfargo.com and cp.conduits@wellsfargo.com WELLS FARGO BANK,
NATIONAL ASSOCIATION as a Lender Duke Energy Center 550 S. Tryon Street
Charlotte, NC 28202 Attention: Corporate Debt Finance Facsimile: (704) 715-0067
Confirmation: (704) 410-2431 All electronic dissemination of notices should be
sent to scp.mmloans@wellsfargo.com and cp.conduits@wellsfargo.com Annex A to LSA
USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa188.jpg]
U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent For notices: U.S. Bank
National Association 214 N. Tryon Street, 26th Floor Charlotte, North Carolina
28202 Attention: Global Corporate Trust – Churchill Middle Market CLO V All
electronic dissemination of Notices should be sent to amanda.snippert@usbank.com
For purposes of holding Instruments in physical form and any Certificated
Security: U.S. Bank National Association 1555 N. River Center Dr. Suite 302
Milwaukee, WI 53212-3958 Attention: Global Corporate Trust – Churchill Middle
Market CLO V U.S. BANK NATIONAL ASSOCIATION, as Custodian For notices: U.S. Bank
National Association 1719 Otis Way Mail Code: Ex SC FLOR Florence, South
Carolina 29501 Attention: Document Custody Services – Churchill Middle Market
CLO V All electronic dissemination of Notices should be sent to
steven.garrett@usbank.com Annex A to LSA USActive 55348338.2



--------------------------------------------------------------------------------



 
[omnibusamendmenttotransa189.jpg]
Annex B Lender Commitment Wells Fargo Bank, National Association $275,000,000
Annex B to LSA USActive 55348338.2



--------------------------------------------------------------------------------



 